Exhibit 10.1

 

AMENDMENT No. 4, dated as of September 22, 2016 (this “Amendment”), to the
Credit Agreement dated as of March 9, 2015, among DOLLAR TREE, INC., a Virginia
corporation (as successor by merger to Family Tree Escrow, LLC) (the
“Borrower”), the several banks and other financial institutions or entities from
time to time party to the Credit Agreement (the “Lenders”), JPMORGAN CHASE BANK,
N.A., as Administrative Agent (the “Administrative Agent”) and Collateral Agent
and the various other parties thereto (as amended, restated, modified and
supplemented from time to time prior to the date hereof, the “Credit Agreement”,
and the Credit Agreement, as amended by this Amendment, the “Amended Credit
Agreement”); capitalized terms used and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

 

WHEREAS, Section 9.08 of the Credit Agreement provides that the Borrower, the
Administrative Agent and the Required Lenders may amend the Credit Agreement for
certain purposes including to permit additional extensions of credit to be
outstanding under the Credit Agreement from time to time, and that the Borrower
and the Administrative Agent (without the consent of any Lender) may make
technical and conforming modifications to the Loan Documents to cure any
ambiguity, omission, error, defect or inconsistency;

 

WHEREAS, the Borrower wishes to obtain an amendment to the Credit Agreement to,
among other things, (i) obtain $1,275,000,000 of additional Term A-1 Loans under
the Additional Term A-1 Commitments (as defined in Exhibit A) the proceeds of
which will be used on the Amendment No. 4 Effective Date (as defined below) to
prepay a portion of the outstanding Term B-1 Loans, (ii) refinance in full all
of its outstanding Term B-1 Loans that are not repaid on the Amendment No. 4
Effective Date (a) pursuant to clause (i) above with Term B-3 Loans (as defined
in Exhibit A), (b) with cash on hand or (c) using borrowings under the Revolving
Facility  and (iii) make certain other amendments to the Credit Agreement;

 

WHEREAS, each Additional Term A-1 Lender (as defined in Exhibit A) that is party
to this Amendment has agreed to provide an Additional Term A-1 Commitment in the
principal amount set forth next to such Lender’s name on Schedule I hereto;

 

WHEREAS, (i) each Amendment No. 4 Consenting Lender (as defined in Exhibit A)
that holds any Term B-1 Loans has agreed, on the terms and conditions set forth
herein, to have all or a portion of its outstanding Term B-1 Loans converted
into a like principal amount of Term B-3 Loans effective as of the Amendment
No. 4 Effective Date (as further defined in Exhibit A, the “Converted Term B-1
Loans”), (ii) if less than $750 million of Term B-1 Loans are Converted Term B-1
Loans, the Additional Term B-3 Lender (as defined in Exhibit A) has agreed to
provide an Additional Term B-3 Commitment (as defined in Exhibit A) in a
principal amount equal to the amount set forth on Schedule II hereto, which is
equal to the excess of $750 million over the principal amount of Converted Term
B-1 Loans and (iii) the proceeds of any Term B-3 Loan funded by the Additional
Term B-3 Lender pursuant to the Additional Term B-3 Commitment shall be applied
to repay Term B-1 Loans that are not Converted Term B-1 Loans;

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

--------------------------------------------------------------------------------


 

Section 1.                                           Amendments.

 

(a)                                 The Credit Agreement is, effective as of the
Amendment No. 4 Effective Date, hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto.

 

(b)                                 Effective as of the Amendment No. 4
Effective Date, each reference to “1000 Commerce Place” in (i) Schedule
1.01(B) of the Credit Agreement and (ii) Schedule A of the Open-End Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
August 21, 2015 and effective September 18, 2015 executed by Dollar Tree
Distribution, Inc. (as mortgagor) in favor of JPMorgan Chase Bank, N.A. (as
collateral agent and mortgagee) relating to certain improved real property
located in Columbia County, Pennsylvania is hereby amended to instead reference
“1000 Commerce Drive”.

 

Section 2.                                           Waiver of Breakage
Reimbursement.  The Lenders party hereto waive the payment of any breakage loss
or expense or other amounts that would otherwise be due under Section 2.16 of
the Credit Agreement in connection with the refinancing or repayment of the Term
B-1 Loans pursuant to this Amendment, including any voluntary prepayments of
Term B-1 Loans made in connection with this Amendment on or prior to the
Amendment No. 4 Effective Date.

 

Section 3.                                           Representations and
Warranties, No Default.  The Borrower hereby represents and warrants that as of
the Amendment No. 4 Effective Date, after giving effect to the amendments set
forth in this Amendment, (i) no Event of Default or Default has occurred under
the Credit Agreement and is continuing and (ii) the representations and
warranties of the Borrower and each Loan Party contained in Article III of the
Amended Credit Agreement or any other Loan Document are true and correct in all
material respects as of the Amendment No. 4 Effective Date; provided, that to
the extent that such representations and warranties specifically relate to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided, further, that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

 

Section 4.                                           Effectiveness.  Section 1
of this Amendment shall become effective on the date (such date, if any, the
“Amendment No. 4 Effective Date”) that the following conditions have been
satisfied:

 

(i)                                     Consents.  The Administrative Agent
shall have received executed signature pages hereto from Lenders constituting
the Required Lenders immediately prior to giving effect to this Amendment, the
Term A-1 Lenders listed on Schedule I hereto, each Lender with a Converted Term
B-1 Loan and the Additional Term B-3 Lender;

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Fees.  The Administrative Agent shall have
received from the Borrower (i) all fees required to be paid to the Amendment
No. 4 Lead Arrangers and Amendment No. 4 Joint Bookrunners as separately agreed
with the Borrower, (ii) all expenses required to be paid or reimbursed under
Section 9.05(a) of the Credit Agreement for which invoices have been presented a
reasonable period of time prior to the Amendment No. 4 Effective Date and
(iii) all upfront fees for the account of the Additional Term A-1 Lenders as
have been separately agreed;

 

(iii)                                  Legal Opinions.  The Administrative Agent
shall have received a favorable legal opinion of (x) Wachtell, Lipton, Rosen &
Katz, as special New York counsel for the Loan Parties and (y) Williams Mullen,
as Virginia, North Carolina and Delaware counsel for the Loan Parties, each
covering such matters as the Administrative Agent may reasonably request and
otherwise reasonably satisfactory to the Administrative Agent;

 

(iv)                                 Officer’s Certificate. The Administrative
Agent shall have received a certificate of a Responsible Officer of the Borrower
dated the Amendment No. 4 Effective Date certifying that (a) the representations
and warranties of the Borrower and each Loan Party contained in Article III of
the Amended Credit Agreement or any other Loan Document are true and correct in
all material respects as of the Amendment No. 4 Effective Date; provided, that
to the extent that such representations and warranties specifically relate to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided, further, that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language are
true and correct (after giving effect to any qualification therein) in all
respects on such respective dates and (b) no Event of Default or Default has
occurred and is continuing; and

 

(v)                                    Closing Certificates.  The Administrative
Agent shall have received a certificate of the Secretary or Assistant Secretary
or similar officer of each Loan Party dated the Amendment No. 4 Effective Date
and certifying:

 

(1)                                 (i) that attached thereto is a true and
complete copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
certified as of a recent date by the Secretary of State (or other similar
official or Governmental Authority) of the jurisdiction of its organization or
by the Secretary or Assistant Secretary or similar officer of such Loan Party or
other person duly authorized by the constituent documents of such Loan Party or
(ii) that there has been no change to such certificate or articles of
incorporation, certificate of limited partnership, certificate of formation or
other equivalent constituent and governing documents since the Amendment No. 3
Effective Date,

 

3

--------------------------------------------------------------------------------


 

(2)                                 that attached thereto is a true and complete
copy of a certificate as to the good standing of such Loan Party as of a recent
date from such Secretary of State (or other similar official or Governmental
Authority),

 

(3)                                 (i) that attached thereto is a true and
complete copy of the by-laws (or partnership agreement, limited liability
company agreement or other equivalent constituent and governing documents) of
such Loan Party as in effect on the Amendment No. 4 Effective Date and at all
times since a date prior to the date of the resolutions described in the
following clause (4) or (ii) that there has been no change to the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) since the Amendment No. 3 Effective Date,

 

(4)                                 that attached thereto is a true and complete
copy of resolutions duly adopted by the Board of Directors (or equivalent
governing body) of such Loan Party, authorizing the execution, delivery and
performance by such Loan Party of this Amendment and, in the case of the
Borrower, the borrowings hereunder, and the execution, delivery and performance
of each of the other Loan Documents required hereby and that such resolutions
have not been modified, rescinded or amended and are in full force and effect on
the Amendment No. 4 Effective Date, and

 

(5)                                 as to the incumbency and specimen signature
of each officer or authorized signatory executing this Amendment or any other
Loan Document delivered in connection herewith on behalf of such Loan Party.

 

Section 5.                                           Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto on separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all of which when taken together shall
constitute a single instrument.  Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or any other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

 

Section 6.                                           Applicable Law; Waiver of
Jury Trial; Jurisdiction; Consent to Service of Process.  The provisions set
forth in Sections 9.07, 9.11 and 9.15 of the Credit Agreement are hereby
incorporated mutatis mutandis with all references to the “Agreement” therein
being deemed references to this Amendment.

 

Section 7.                                           Headings.  The headings of
this Amendment are for purposes of reference only and shall not limit or
otherwise affect the meaning hereof.

 

Section 8.                                           Effect of Amendment. 
Except as expressly set forth herein, (i) this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent or any
other Agent, in each case under the Credit Agreement or any other Loan Document,
and (ii) shall not

 

4

--------------------------------------------------------------------------------


 

alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of either such agreement or any other Loan Document.  This
Amendment shall constitute a Loan Document for purposes of the Credit Agreement
and from and after the Amendment No. 4 Effective Date, all references to the
Credit Agreement in any Loan Document and all references in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment.  The Borrower hereby consents to
this Amendment and confirms that all obligations of the Borrower under the Loan
Documents to which it is a party shall continue to apply to the Credit Agreement
as amended hereby.  Each Loan Party hereby (i) acknowledges all of the terms and
conditions of this Amendment and confirms that all of its obligations under the
Loan Documents to which it is a party shall continue to apply to the Credit
Agreement as amended hereby, (ii) reaffirms, as of the date hereof, its
guarantee of the Obligations under the Subsidiary Guarantee Agreement, and its
grant of Liens on the Collateral to secure the Obligations pursuant to the
Security Documents to which it is a party.

 

[Signature pages follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

DOLLAR TREE, INC.

 

 

 

 

 

By:

 

/s/ Kevin S. Wampler

 

 

Name:

Kevin S. Wampler

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

GUARANTORS

 

 

 

 

 

 

 

DOLLAR TREE SOURCING COMPANY, LLC

 

 

DOLLAR TREE STORES, INC.

 

 

DT REALTY, LLC

 

 

DT RETAIL PROPERTIES, LLC

 

 

DTD TENNESSEE, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Kevin S. Wampler

 

 

 

Name:

Kevin S. Wampler

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

DOLLAR TREE AIR, INC.

 

 

DOLLAR TREE PROPERTIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Kevin S. Wampler

 

 

 

Name:

Kevin S. Wampler

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

DOLLAR TREE DISTRIBUTION, INC.

 

 

DOLLAR TREE MANAGEMENT, INC.

 

 

GREENBRIER INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Kevin S. Wampler

 

 

 

Name:

Kevin S. Wampler

 

 

 

Title:

Vice President

 

[Signature Page to Dollar Tree Amendment]

 

--------------------------------------------------------------------------------


 

 

DOLLAR TREE OLLIE’S, LLC

 

 

 

 

 

 

By:

 

/s/ Kevin S. Wampler

 

 

Name:

Kevin S. Wampler

 

 

Title:

Manager

 

[Signature Page to Dollar Tree Amendment]

 

--------------------------------------------------------------------------------


 

 

FAMILY DOLLAR, INC.

 

FAMILY DOLLAR HOLDINGS, INC.

 

FAMILY DOLLAR OPERATIONS, INC.

 

FAMILY DOLLAR SERVICES, INC.

 

FAMILY DOLLAR STORES, INC.

 

FAMILY DOLLAR STORES OF ALABAMA, LLC

 

FAMILY DOLLAR STORES OF ARIZONA, INC.

 

FAMILY DOLLAR STORES OF ARKANSAS, LLC

 

FAMILY DOLLAR STORES OF COLORADO, INC.

 

FAMILY DOLLAR STORES OF CONNECTICUT, INC.

 

FAMILY DOLLAR STORES OF D.C., INC.

 

FAMILY DOLLAR STORES OF DELAWARE, LLC

 

FAMILY DOLLAR STORES OF FLORIDA, LLC

 

FAMILY DOLLAR STORES OF GEORGIA, LLC

 

FAMILY DOLLAR STORES OF IOWA, INC.

 

FAMILY DOLLAR STORES OF MARYLAND, INC.

 

FAMILY DOLLAR STORES OF MASSACHUSETTS, INC.

 

FAMILY DOLLAR STORES OF MICHIGAN, INC.

 

FAMILY DOLLAR STORES OF MISSISSIPPI, INC.

 

FAMILY DOLLAR STORES OF MISSOURI, LLC

 

FAMILY DOLLAR STORES OF NEVADA, INC.

 

FAMILY DOLLAR STORES OF NEW JERSEY, LLC

 

FAMILY DOLLAR STORES OF NEW MEXICO, INC.

 

FAMILY DOLLAR STORES OF NEW YORK, INC.

 

FAMILY DOLLAR STORES OF NORTH CAROLINA, INC.

 

FAMILY DOLLAR STORES OF NORTH DAKOTA, INC.

 

FAMILY DOLLAR STORES OF OHIO, INC.

 

FAMILY DOLLAR STORES OF OKLAHOMA, LLC

 

FAMILY DOLLAR STORES OF PENNSYLVANIA, LLC

 

FAMILY DOLLAR STORES OF RHODE ISLAND, INC.

 

FAMILY DOLLAR STORES OF SOUTH CAROLINA, LLC

 

FAMILY DOLLAR STORES OF SOUTH DAKOTA, INC.

 

FAMILY DOLLAR STORES OF TENNESSEE, INC.

 

FAMILY DOLLAR STORES OF WEST VIRGINIA, INC.

 

FAMILY DOLLAR STORES OF WISCONSIN, INC.

 

FAMILY DOLLAR STORES OF WYOMING, INC.

 

FAMILY DOLLAR STORES OF VIRGINIA, INC.

 

FAMILY DOLLAR STORES OF VERMONT, INC.

 

FAMILY DOLLAR TRUCKING, INC.

 

 

 

 

 

By:

 

/s/ Kevin S. Wampler

 

 

Name:

Kevin S. Wampler

 

 

Title:

Executive Vice President - Chief Financial Officer

 

[Signature Page to Dollar Tree Amendment]

 

--------------------------------------------------------------------------------


 

 

FAMILY DOLLAR STORES OF KENTUCKY, LP

 

 

 

 

By:

FAMILY DOLLAR HOLDINGS, INC., its general partner

 

 

 

 

 

By:

 

/s/ William A. Old, Jr.

 

 

Name:

William A. Old, Jr.

 

 

Title:

Senior Vice President - General Counsel and Secretary

 

 

 

 

 

 

 

 

 

FAMILY DOLLAR STORES OF TEXAS, LLC

 

 

 

 

By:

FAMILY DOLLAR HOLDINGS, INC., its managing member

 

 

 

 

 

By:

 

/s/ William A. Old, Jr.

 

 

Name:

William A. Old, Jr.

 

 

Title:

Senior Vice President - General Counsel and Secretary

 

 

 

 

 

 

 

 

 

FAMILY DOLLAR DISTRIBUTION, LLC

MIDWOOD BRANDS, LLC

 

 

 

 

By:

FAMILY DOLLAR SERVICES, INC., its managing member

 

 

 

 

 

By:

 

/s/ William A. Old, Jr.

 

 

Name:

William A. Old, Jr.

 

 

Title:

Senior Vice President - General Counsel and Secretary

 

 

 

 

 

 

 

 

 

FAMILY DOLLAR GC, LLC

 

 

 

 

By:

FAMILY DOLLAR, INC., its managing member

 

 

 

 

 

By:

 

/s/ William A. Old, Jr.

 

 

Name:

William A. Old, Jr.

 

 

Title:

Senior Vice President - General Counsel and Secretary

 

 

 

 

 

 

 

 

 

FAMILY DOLLAR UTAH DC, LLC

 

 

 

 

By:

FAMILY DOLLAR STORES OF TEXAS, LLC, its managing member

 

 

 

 

By:

FAMILY DOLLAR HOLDINGS, INC., its managing member

 

 

 

 

 

By:

 

/s/ William A. Old, Jr.

 

 

Name:

William A. Old, Jr.

 

 

Title:

Senior Vice President - General Counsel and Secretary

 

[Signature Page to Dollar Tree Amendment]

 

--------------------------------------------------------------------------------


 

 

FD BEACH BLVD, LLC

 

 

 

 

 

By:

FAMILY DOLLAR STORES OF FLORIDA, LLC,

 

 

its managing member

 

 

 

 

 

By:

 

/s/ William A. Old, Jr.

 

 

Name:

William A. Old, Jr.

 

 

Title:

Senior Vice President - General Counsel and

 

 

 

Secretary

 

 

 

 

 

FAMILY DOLLAR STORES OF LOUISIANA, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ William A. Old, Jr.

 

 

Name:

William A. Old, Jr.

 

 

Title:

Senior Vice President - General Counsel and

 

 

 

Secretary

 

 

 

 

 

FAMILY DOLLAR MERCHANDISING, L.P.

 

 

 

By:

FAMILY DOLLAR HOLDINGS, INC., its general

 

partner

 

 

 

 

 

By:

 

/s/ William A. Old, Jr.

 

 

Name:

William A. Old, Jr.

 

 

Title:

Senior Vice President - General Counsel and

 

 

 

Secretary

 

 

 

 

 

FAMILY DOLLAR STORES OF INDIANA, L.P.

 

 

 

By:

FAMILY DOLLAR HOLDINGS, INC., its general

 

partner

 

 

 

 

 

 

By:

 

/s/ William A. Old, Jr.

 

 

Name:

William A. Old, Jr.

 

 

Title:

Senior Vice President - General Counsel and

 

 

 

Secretary

 

[Signature Page to Dollar Tree Amendment]

 

--------------------------------------------------------------------------------


 

 

FAMILY DOLLAR IP CO.

 

 

 

 

 

 

By:

 

/s/ Kevin S. Wampler

 

 

Name:

Kevin S. Wampler

 

 

Title:

Executive Vice President - Chief Financial

 

 

 

Officer

 

 

 

 

 

MATTHEWS REAL ESTATE HOLDINGS LLC

 

 

 

 

 

 

 

 

 

BY:

FAMILY DOLLAR STORES, INC., its managing

 

 

member

 

 

 

 

By:

 

/s/ Kevin S. Wampler

 

 

Name:

Kevin S. Wampler

 

 

Title:

Executive Vice President - Chief Financial

 

 

 

Officer

 

 

 

 

 

 

 

 

 

MONROE ROAD HOLDINGS LP

 

 

 

 

 

 

 

BY:

MATTHEWS REAL ESTATE HOLDINGS LLC, its

 

 

general partner

 

 

 

 

 

 

 

 

BY:

FAMILY DOLLAR STORES, INC., its managing

 

 

member

 

 

 

 

 

 

 

 

 

By:

 

/s/ Kevin S. Wampler

 

 

Name:

Kevin S. Wampler

 

 

Title:

Executive Vice President - Chief Financial

 

 

 

Officer

 

 

 

 

 

FD SPINCO II, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Kevin S. Wampler

 

 

Name:

Kevin S. Wampler

 

 

Title:

Executive Vice President & Chief Financial

 

 

 

Officer

 

[Signature Page to Dollar Tree Amendment]

 

--------------------------------------------------------------------------------


 

 

FD RETAIL PROPERTIES, LLC

 

 

 

 

 

 

BY:

FAMILY DOLLAR STORES, INC., its managing

 

 

member

 

 

 

 

 

 

 

By:

 

/s/ Kevin S. Wampler

 

 

Name:

Kevin S. Wampler

 

 

Title:

Executive Vice President - Chief Financial

 

 

 

Officer

 

[Signature Page to Dollar Tree Amendment]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, Swingline Lender,
Issuing Bank and a Lender

 

 

 

 

 

 

 

By:

 

/s/ Lauren Baker

 

 

Name:

Lauren Baker

 

 

Title:

Vice President

 

[Signature Page to Dollar Tree Amendment]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Collateral Agent

 

 

 

 

 

 

 

By:

 

/s/ Lauren Baker

 

 

Name:

Lauren Baker

 

 

Title:

Vice President

 

[Signature Page to Dollar Tree Amendment]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Additional Term B-3 Lender

 

 

 

 

 

 

 

By:

 

/s/ Lauren Baker

 

 

Name:

Lauren Baker

 

 

Title:

Vice President

 

[Signature Page to Dollar Tree Amendment]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as an Issuing Bank

 

 

 

 

 

 

 

By:

 

/s/ Ekta Patel

 

 

Name:

Ekta Patel

 

 

Title:

Director

 

[Signature Page to Dollar Tree Amendment]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

[NAME OF INSTITUTION]

 

as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Dollar Tree Amendment]

 

--------------------------------------------------------------------------------


 

The undersigned Lender hereby consents to this Amendment and to the conversion
of 100% of the outstanding principal amount of the Term B-1 Loan held by such
Lender (or such lesser amount notified to such Lender by the Administrative
Agent prior to the Amendment No. 4 Effective Date) into a Term B-3 Loan in a
like principal amount on the Amendment No. 4 Effective Date:

 

 

 

 

,

 

(Name of Institution)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Dollar Tree Amendment]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Additional Term A-1 Commitment

 

Term A-1 Lender

 

Additional Term A-1 Commitment

 

JPMorgan Chase Bank, N.A.

 

$

166,275,000

 

Wells Fargo Bank, National Association

 

$

33,000,000

 

Fifth Third Bank

 

$

53,000,000

 

Royal Bank of Canada

 

$

20,000,000

 

City National Bank

 

$

25,000,000

 

U.S. Bank National Association

 

$

43,000,000

 

PNC Bank, National Association

 

$

53,000,000

 

Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

43,000,000

 

Sumitomo Mitsui Banking Corporation

 

$

43,000,000

 

TD Bank, N.A.

 

$

43,000,000

 

Coöperatieve Rabobank U.A., New York Branch

 

$

32,000,000

 

Canadian Imperial Bank of Commerce, New York Branch

 

$

25,000,000

 

SunTrust Bank

 

$

43,000,000

 

The Bank of Nova Scotia

 

$

58,000,000

 

First Commercial Bank, Ltd. New York Branch

 

$

15,000,000

 

Capital One, National Association

 

$

43,000,000

 

HSBC Bank USA, N.A.

 

$

14,000,000

 

Citizens Bank of Pennsylvania

 

$

43,000,000

 

Banco de Sabadell S.A., Miami Branch

 

$

2,000,000

 

Banner Bank

 

$

500,000

 

The Bank of East Asia, Limited, New York Branch

 

$

30,000,000

 

Mercantil Commercebank

 

$

7,725,000

 

Stifel Bank & Trust

 

$

15,000,000

 

The Huntington National Bank

 

$

15,000,000

 

State Bank of India - New York

 

$

25,000,000

 

Union Bank & Trust

 

$

8,000,000

 

Capital Bank Corporation

 

$

11,000,000

 

Trustmark National Bank

 

$

10,000,000

 

Hua Nan Commercial Bank, LTD. New York Agency

 

$

15,000,000

 

Crédit Industriel et Commercial — New York Branch

 

$

13,000,000

 

Bank of China Limited, New York Branch

 

$

50,000,000

 

Bank of Taiwan, New York Branch

 

$

10,000,000

 

Bank of the West

 

$

45,000,000

 

Cathay Bank

 

$

5,000,000

 

Chang Hwa Commercial Bank, Ltd

 

$

10,000,000

 

China CITIC Bank International Limited, New York Branch

 

$

20,000,000

 

First Hawaiian Bank

 

$

10,000,000

 

First Tennessee Bank N.A.

 

$

20,000,000

 

KeyBank National Association

 

$

50,000,000

 

Land Bank of Taiwan, Los Angeles Branch

 

$

10,000,000

 

Liberty Bank

 

$

8,000,000

 

Raymond James Bank, N.A.

 

$

29,500,000

 

Taiwan Cooperative Bank, Ltd., acting through its New York Branch

 

$

10,000,000

 

Siemens Financial Services, Inc.

 

$

40,000,000

 

Taiwan Business Bank, Los Angeles Branch

 

$

10,000,000

 

Total

 

$

1,275,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule II

 

Additional Term B-3 Commitment

 

Additional Term B-3 Lender

 

Additional Term B-3 Commitment

 

JPMorgan Chase Bank, N.A.

 

$

120,511,672.14

 

Total

 

$

120,511,672.14

 

 

--------------------------------------------------------------------------------


EXHIBIT A

 

ADDED TEXT SHOWN UNDERSCORED

DELETED TEXT SHOWN STRIKETHROUGH

 

 

 

CREDIT AGREEMENT

 

dated as of March 9, 2015

 

among

 

FAMILY TREE ESCROW, LLC

to be merged with and into

 

DOLLAR TREE, INC.,
as the Borrower,

 

THE LENDERS PARTY HERETO,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

WELLS FARGO SECURITIES LLC,
as Syndication Agent,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATEDBANK OF AMERICA, N.A.,
RBC CAPITAL MARKETS(1), U.S. BANK NATIONAL ASSOCIATION, PNC CAPITAL MARKETS LLC,
TD BANK, N.A., CAPITAL ONE, NATIONAL ASSOCIATION, REGIONS BANK, CITIZENS BANK,
NATIONAL ASSOCIATION, MUFG UNION BANK, N.A., SUNTRUST BANK., SUMITOMO MITSUI
BANKING CORPORATION, HSBC SECURITIES (USA) INC. AND, FIFTH THIRD BANK AND
CITIZENS BANK OF PENNSYLVANIA,
as Documentation Agents,

 

J.P. MORGAN SECURITIES LLC, WELLS FARGO SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, RBC CAPITAL MARKETS, AND
 U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners,

 

PNC CAPITAL MARKETS LLC,

as a Joint Lead Arranger,

 

J.P. MORGAN SECURITIES LLC, WELLS FARGO SECURITIES LLC, MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, RBC CAPITAL MARKETS AND U.S. BANK NATIONAL
ASSOCIATION

as Term B-1 Joint Lead Arrangers and Term B-1 Joint Bookrunners,

 

J.P. MORGAN SECURITIES LLC

As Term B-2 Sole Lead Arranger and Term B-2 Sole Bookrunner

 

--------------------------------------------------------------------------------

(1)         RBC Capital Markets is a marketing name for the investment banking
activities of Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A., WELLS FARGO SECURITIES LLC, MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, RBC CAPITAL MARKETS AND U.S. BANK NATIONAL
ASSOCIATION,

as Amendment No. 3 Joint Lead Arrangers and Amendment No. 3 Joint Bookrunners,

 

PNC CAPITAL MARKETS LLC,

as Amendment No. 3 Joint Lead Arranger,

 

JPMORGAN CHASE BANK, N.A., WELLS FARGO SECURITIES LLC, RBC CAPITAL MARKETS AND
U.S. BANK NATIONAL ASSOCIATION,

as Amendment No. 4 Joint Lead Arrangers and Amendment No. 4 Joint Bookrunners,

 

and

 

PNC CAPITAL MARKETS LLC,

as Amendment No. 34 Joint Lead Arranger

 

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE I Definitions

1

 

 

 

Section 1.01

Defined Terms

1

Section 1.02

Terms Generally; GAAP

7276

Section 1.03

Effectuation of Transactions

7377

Section 1.04

Timing of Payment or Performance

7377

Section 1.05

Times of Day

7377

Section 1.06

Classification of Loans and Borrowings

7377

 

 

 

ARTICLE II The Credits

7477

 

 

Section 2.01

Commitments

7477

Section 2.02

Loans and Borrowings

7579

Section 2.03

Requests for Borrowings

7680

Section 2.04

Swingline Loans

7781

Section 2.05

Letters of Credit

7983

Section 2.06

Funding of Borrowings

8589

Section 2.07

Interest Elections

8589

Section 2.08

Termination and Reduction of Commitments

8791

Section 2.09

Repayment of Loans; Evidence of Debt

8892

Section 2.10

Repayment of Term Loans and Revolving Facility Loans

8993

Section 2.11

Prepayment of Loans

9296

Section 2.12

Fees

9398

Section 2.13

Interest

95100

Section 2.14

Alternate Rate of Interest

96100

Section 2.15

Increased Costs

97101

Section 2.16

Break Funding Payments

98102

Section 2.17

Taxes

98103

Section 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

103107

Section 2.19

Mitigation Obligations; Replacement of Lenders

105109

Section 2.20

Illegality

107111

Section 2.21

Incremental Commitments

107112

Section 2.22

Extensions of Loans and Commitments

110115

Section 2.23

Refinancing Amendments

113117

Section 2.24

Defaulting Lender

117121

Section 2.25

Loan Repurchases

119124

 

 

 

ARTICLE III Representations and Warranties

121126

 

 

Section 3.01

Organization; Powers

122126

Section 3.02

Authorization

122126

Section 3.03

Enforceability

122127

Section 3.04

Governmental Approvals

123127

Section 3.05

Financial Statements

123127

Section 3.06

No Material Adverse Effect

123128

Section 3.07

Title to Properties; Possession Under Leases

123128

Section 3.08

Subsidiaries

124128

Section 3.09

Litigation; Compliance with Laws

124128

 

i

--------------------------------------------------------------------------------


 

Section 3.10

Federal Reserve Regulations

125129

Section 3.11

Investment Company Act

125129

Section 3.12

Use of Proceeds

125129

Section 3.13

Tax Returns

125130

Section 3.14

No Material Misstatements

126130

Section 3.15

Employee Benefit Plans

126131

Section 3.16

Environmental Matters

126131

Section 3.17

Security Documents

127132

Section 3.18

Solvency

128133

Section 3.19

Labor Matters

128133

Section 3.20

Insurance

129133

Section 3.21

Intellectual Property; Licenses, Etc.

129134

Section 3.22

USA PATRIOT Act

129134

Section 3.23

Anti-Corruption Laws and Sanctions

129134

 

 

 

ARTICLE IV Conditions of Lending

129134

 

 

 

Section 4.01

Effective Date

129134

Section 4.02

Closing Date

131136

Section 4.03

Subsequent Credit Events

135140

Section 4.04

Determinations Under Sections 4.01 and 4.02

135140

 

 

 

ARTICLE V Affirmative Covenants

136141

 

 

 

Section 5.01

Existence; Business and Properties

136141

Section 5.02

Insurance

136141

Section 5.03

Taxes

138143

Section 5.04

Financial Statements, Reports, Etc.

138143

Section 5.05

Litigation and Other Notices

140145

Section 5.06

Compliance with Laws

141146

Section 5.07

Maintaining Records; Access to Properties and Inspections

141146

Section 5.08

Use of Proceeds

141146

Section 5.09

Compliance with Environmental Laws

141146

Section 5.10

Further Assurances; Additional Security

142146

Section 5.11

Rating

145150

Section 5.12

Restricted and Unrestricted Subsidiaries

145150

Section 5.13

Post-Closing

145150

 

 

 

ARTICLE VI Negative Covenants

145150

 

 

 

Section 6.01

Indebtedness

145150

Section 6.02

Liens

151156

Section 6.03

[Reserved]

155160

Section 6.04

Investments, Loans and Advances

156161

Section 6.05

Mergers, Consolidations, Sales of Assets and Acquisitions

160165

Section 6.06

Restricted Payments

163168

Section 6.07

Transactions with Affiliates

165170

Section 6.08

Business of the Borrower and the Subsidiaries; Etc.

167172

Section 6.09

Restrictions on Subsidiary Distributions and Negative Pledge Clauses

167172

 

ii

--------------------------------------------------------------------------------


 

Section 6.10

Reserved

169174

Section 6.11

Fiscal Quarter and/or Fiscal Year

169174

Section 6.12

Financial Covenant

169174

 

 

 

ARTICLE VI-A

Escrow Sub Covenant

170175

 

 

 

Section 6.01-A.

Activities of the Borrower Prior to the Closing Date

170175

 

 

 

ARTICLE VII Events of Default

170175

 

 

 

Section 7.01

Events of Default

170175

Section 7.02

Clean-Up Period

174179

 

 

 

ARTICLE VIII The Agents

174179

 

 

 

Section 8.01

Appointment

174179

Section 8.02

Delegation of Duties

175180

Section 8.03

Exculpatory Provisions

176181

Section 8.04

Reliance by Agents

177182

Section 8.05

Notice of Default

177182

Section 8.06

Non-Reliance on Agents and Other Lenders

178183

Section 8.07

Indemnification

178183

Section 8.08

Agent in Its Individual Capacity

179184

Section 8.09

Successor Administrative Agent

179184

Section 8.10

Arrangers, Etc.

180185

Section 8.11

Security Documents and Collateral Agent

180185

Section 8.12

Right to Realize on Collateral and Enforce Guarantees

181186

Section 8.13

Withholding Tax

182187

 

 

 

ARTICLE IX Miscellaneous

182187

 

 

 

Section 9.01

Notices; Communications

182187

Section 9.02

Survival of Agreement

184189

Section 9.03

Binding Effect

184189

Section 9.04

Successors and Assigns

184189

Section 9.05

Expenses; Indemnity

190195

Section 9.06

Right of Set-off

192197

Section 9.07

Applicable Law

193198

Section 9.08

Waivers; Amendment

193198

Section 9.09

Interest Rate Limitation

197202

Section 9.10

Entire Agreement

197202

Section 9.11

WAIVER OF JURY TRIAL

197202

Section 9.12

Severability

198203

Section 9.13

Counterparts

198203

Section 9.14

Headings

198203

Section 9.15

Jurisdiction; Consent to Service of Process

198203

Section 9.16

Confidentiality

199204

Section 9.17

Platform; Borrower Materials

200205

Section 9.18

Release of Liens and Guarantees

200205

Section 9.19

USA PATRIOT Act Notice

203208

 

iii

--------------------------------------------------------------------------------


 

Section 9.20

Agency of the Borrower for the Loan Parties

203208

Section 9.21

No Liability of the Issuing Banks

203208

Section 9.22

Collateral Releases and Recapture

204209

Section 9.23

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

209

 

iv

--------------------------------------------------------------------------------


 

Exhibits and Schedules

 

Exhibit A

 

Form of Assignment and Acceptance

Exhibit B

 

[Reserved]

Exhibit C

 

Form of Solvency Certificate

Exhibit D-1

 

Form of Borrowing Request

Exhibit D-2

 

Form of Swingline Borrowing Request

Exhibit D-3

 

Form of Letter of Credit Request

Exhibit E

 

Form of Interest Election Request

Exhibit F

 

Auction Procedures

Exhibit G

 

Form of Mortgage

Exhibit H

 

Form of Promissory Note

Exhibit I

 

Form of Perfection Certificate

Exhibit J-1

 

U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit J-2

 

U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit J-3

 

U.S. Tax Certificate (For Non-U.S. Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit J-4

 

U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit K

 

Form of First Lien Intercreditor Agreement

Exhibit L

 

Form of Collateral Agreement

Exhibit M

 

Form of Subsidiary Guarantee Agreement

 

 

 

Schedule 1.01(B)

 

Mortgaged Property

Schedule 2.01

 

Commitments

Schedule 2.05(a)

 

Existing Letters of Credit

Schedule 3.04

 

Governmental Approvals

Schedule 3.05

 

Financial Statements

Schedule 3.08(a)

 

Subsidiaries

Schedule 3.08(b)

 

Subscriptions

Schedule 3.16

 

Environmental Matters

Schedule 3.20

 

Insurance

Schedule 3.21

 

Intellectual Property

Schedule 5.13

 

Post-Closing Items

Schedule 6.01

 

Indebtedness

Schedule 6.02(a)

 

Liens

Schedule 6.04

 

Investments

Schedule 6.07

 

Transactions with Affiliates

Schedule 9.01

 

Notice Information

 

 

 

Annex A

 

Excluded AR Structure

Annex B

 

Excluded PA Structures

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of March 9, 2015 (as amended by Amendment No. 1 dated
as of June 11, 2015, Amendment No. 2 dated as of December 1, 2015 and2015,
Amendment No. 3 dated as of August 30, 2016 and Amendment No. 4 dated as of
September 22, 2016, this “Agreement”), among Dollar Tree, Inc., a Virginia
corporation (as successor by merger to Family Tree Escrow, LLC), JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), Collateral Agent and Swingline Lender, and each Issuing Bank and Lender
(each as defined below) party hereto from time to time.

 

WHEREAS, DTI, Merger Sub (as defined below) and Family Dollar Stores, Inc., a
Delaware corporation (“Family Dollar”), have entered into that certain Merger
Agreement (as defined below) pursuant to which Merger Sub will, subject to the
terms and conditions set forth therein, merge with and into Family Dollar (the
“Merger”), with Family Dollar surviving as a wholly-owned subsidiary of DTI; and

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Merger Agreement, the Borrower (as defined below) has requested the Lenders
(as defined below) to extend credit as set forth herein;

 

NOW, THEREFORE, the Lenders and the Issuing Banks (as defined below) are willing
to extend such credit to the Borrower on the terms and subject to the conditions
set forth herein.

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01                             Defined Terms.  As used in this
Agreement, the following terms shall have the meanings specified below:

 

“2020 Senior Notes” shall mean the $750,000,000 of 5.250% senior notes due 2020
issued under the 2020 Senior Notes Indenture and outstanding as of the Closing
Date, or any exchange notes in respect thereof.

 

“2020 Senior Notes Indenture” shall mean the indenture for the 2020 Senior
Notes, dated as of February 23, 2015, between the Borrower and U.S. Bank,
National Association, as trustee.

 

“2023 Senior Notes” shall mean the $2,500,000,000 of 5.750% senior notes due
2023 issued under the 2023 Senior Notes Indenture and outstanding as of the
Closing Date, or any exchange notes in respect thereof.

 

“2023 Senior Notes Indenture” shall mean the indenture for the 2023 Senior
Notes, dated as of February 23, 2015, between the Borrower and U.S. Bank,
National Association, as trustee.

 

“ABR” shall mean, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds EffectiveNYFRB Rate in
effect on such day plus ½ of 1%, (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not

 

--------------------------------------------------------------------------------


 

a Business Day, the immediately preceding Business Day) plus 1.00%, provided
that, for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be
based on the LIBO Screen Rate at approximately 11:00 a.m. London time on such
day and, (d) solely in the case of the Initial Term B Loans and Term B-1 Loans,
1.75% and (e) solely in the case of the Term B-3 Loans, 1.00%.  Any change in
the ABR due to a change in the Prime Rate, the Federal Funds EffectiveNYFRB Rate
or the Adjusted LIBO Rate shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds EffectiveNYFRB Rate or
the Adjusted LIBO Rate, respectively.

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Loan.

 

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

 

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

 

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

 

“Accepting Term Lender” shall have the meaning assigned that term in
Section 2.10(d).

 

“Additional Mortgage” shall have the meaning assigned that term in
Section 5.10(c).

 

“Additional Term A-1 Commitments” shall mean, as to each Additional Term A-1
Lender party to Amendment No. 4, the obligation of such person to make a Term
A-1 Loan to the Borrower on the Amendment No. 4 Effective Date in the aggregate
principal amount set forth opposite such person’s name on Schedule I to
Amendment No. 4.  The aggregate principal amount of the Additional Term A-1
Commitments of all Additional Term A-1 Lenders on the Amendment No. 4 Effective
Date is $1,275 million.

 

“Additional Term A-1 Lenders” shall mean a person with an Additional Term A-1
Commitment to make additional Term A-1 Loans to the Borrower on the Amendment
No. 4 Effective Date.

 

“Additional Term B-1 Commitment” shall mean, with respect to the Additional Term
B-1 Lender, its commitment to make a Term B-1 Loan on the Amendment No. 1
Effective Date in an amount set forth on Schedule I to Amendment No. 1.  Such
Additional Term B-1 Commitment shall be in an amount equal to the excess of
$3,300 million over the principal amount of Converted Initial Term B Loans of
all Lenders.

 

“Additional Term B-1 Lender” shall mean the Personperson identified as such in
Amendment No. 1.

 

2

--------------------------------------------------------------------------------


 

“Additional Term B-3 Commitment” shall mean, with respect to the Additional Term
B-3 Lender, its commitment to make a Term B-3 Loan on the Amendment No. 4
Effective Date in an amount set forth on Schedule II to Amendment No. 4.  Such
Additional Term B-3 Commitment shall be in an amount equal to the excess of $750
million over the principal amount of Converted Term B-1 Loans of all Lenders.

 

“Additional Term B-3 Lender” shall mean the person identified as such on the
signature page to Amendment No. 4.

 

“Adjusted Consolidated EBITDA” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of the Borrower and the Subsidiaries for such period plus

 

(a)                                 the sum of, without duplication, in each
case, to the extent deducted in or otherwise reducing Consolidated Net Income
for such period:

 

(i)                                     provision for Taxes based on income,
profits or capital of the Borrower and the Subsidiaries for such period, without
duplication, including, without limitation, state franchise and similar Taxes,
and foreign withholding Taxes; plus

 

(ii)                                  (x) Interest Expense of the Borrower and
the Subsidiaries for such period and (y) all cash dividend payments (excluding
items eliminated in consolidation) on any series of preferred stock of any
Subsidiary or any Disqualified Stock of the Borrower and its Subsidiaries; plus

 

(iii)                               depreciation, amortization (including
amortization of intangibles, deferred financing fees and actuarial gains and
losses related to pensions and other post-employment benefits, but excluding
amortization of prepaid cash expenses that were paid in a prior period) and
other non-cash expenses (excluding any such non-cash charges or expenses to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period) of the Borrower and the Subsidiaries for such period; plus

 

(iv)                              any costs or expenses incurred pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement, to
the extent that such costs or expenses are funded with cash proceeds contributed
to the capital of the Borrower or net cash proceeds of an issuance of Equity
Interests of the Borrower (other than Disqualified Stock) solely to the extent
that such net cash proceeds are excluded from the calculation of the Available
Amount; plus

 

(v)                                 any non-cash losses related to
non-operational hedging, including, without limitation, resulting from hedging
transactions for interest rate or currency

 

3

--------------------------------------------------------------------------------


 

exchange risks associated with this Agreement, the Existing Private Placement
Notes or the Existing Family Dollar Notes; minus

 

(b)                                 the sum of, without duplication, in each
case, to the extent added back in or otherwise increasing Consolidated Net
Income for such period:

 

(i)                                     non-cash items increasing such
Consolidated Net Income for such period (excluding the recognition of deferred
revenue or any non-cash items which represent the reversal of any accrual of, or
reserve for, anticipated cash charges in any prior period that reduced Adjusted
Consolidated EBITDA in an earlier period and any items for which cash was
received in any prior period); plus

 

(ii)                                  any non-cash gains related to
non-operational hedging, including, without limitation, resulting from hedging
transactions for interest rate or currency exchange risks associated with this
Agreement, the Existing Private Placement Notes or the Existing Family Dollar
Notes;

 

in each case, on a consolidated basis and determined in accordance with GAAP.

 

Notwithstanding the preceding, the provision for Taxes based on the income or
profits of, the Interest Expense of, the depreciation and amortization and other
non-cash expenses or non-cash items of and the restructuring charges or expenses
of, a Subsidiary (other than any Wholly Owned Subsidiary) of the Borrower will
be added to (or subtracted from, in the case of non-cash items described in
clause (b) above) Consolidated Net Income to compute Adjusted Consolidated
EBITDA, (A) in the same proportion that the Net Income of such Subsidiary was
added to compute such Consolidated Net Income of the Borrower, and (B) only to
the extent that a corresponding amount of the Net Income of such Subsidiary
would be permitted at the date of determination to be dividended or distributed
to the Borrower by such Subsidiary without prior governmental approval (that has
not been obtained), and without direct or indirect restriction pursuant to the
terms of its charter and all agreements, instruments, judgments, decrees,
orders, statutes, rules and governmental regulations applicable to that
Subsidiary or its stockholders.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum (rounded, if necessary, to the
nearest 1/16 of 1%) equal to the greater of (x) the LIBO Rate in effect for such
Interest Period and (y) in the case of Eurocurrency Borrowings composed of
Initial Term B Loans and Term B-1 Loans, 0.75%.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement, together with its successors and
assigns.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form supplied by the Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

“Agents” shall mean the Administrative Agent and the Collateral Agent.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“Amendment No. 1” shall mean Amendment No. 1 to this Agreement, dated as of
June 11, 2015, by and among the Borrower, the Administrative Agent and the
Lenders party thereto.

 

“Amendment No. 1 Consenting Lender” shall mean each Lender that at or prior to
the Amendment No. 1 Effective Date provided the Administrative Agent with a
counterpart to Amendment No. 1 executed by such Lender.

 

“Amendment No. 1 Effective Date” shall mean the date on which Amendment No. 1
became effective, such date being June 11, 2015.

 

“Amendment No. 3” shall mean Amendment No. 3 to this Agreement, dated as of
August 30, 2016, by and among the Borrower, the Guarantors, the Administrative
Agent and the Lenders party thereto.

 

“Amendment No. 3 Effective Date” shall mean the date on which Amendment No. 3
became effective, such date being August 30, 2016.

 

“Amendment No. 3 Joint Bookrunners” shall mean JPMorgan Chase Bank, N.A., Wells
Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated (or
any other registered broker-dealer wholly-owned by Bank of America Corporation
to which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), Royal Bank
of Canada and U.S. Bank, National Association.

 

“Amendment No. 3 Joint Lead Arrangers” shall mean JPMorgan Chase Bank, N.A.,
Wells Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement),
Royal Bank of Canada, U.S. Bank, National Association and PNC Capital Markets
LLC.

 

“Amendment No. 4” shall mean Amendment No. 4 to this Agreement, dated as of
September 22, 2016, by and among the Borrower, the Guarantors, the
Administrative Agent and the Lenders party thereto.

 

5

--------------------------------------------------------------------------------


 

“Amendment No. 4 Consenting Lender” shall mean each Lender that at or prior to
the Amendment No. 4 Effective Date provided the Administrative Agent with a
counterpart to Amendment No. 4 executed by such Lender.

 

“Amendment No. 4 Effective Date” shall mean the date on which Amendment No. 4
became effective, such date being September 22, 2016.

 

“Amendment No. 4 Joint Bookrunners” shall mean JPMorgan Chase Bank, N.A., Wells
Fargo Securities, LLC, Royal Bank of Canada and U.S. Bank, National Association.

 

“Amendment No. 4 Joint Lead Arrangers” shall mean JPMorgan Chase Bank, N.A.,
Wells Fargo Securities, LLC, Royal Bank of Canada, U.S. Bank, National
Association and PNC Capital Markets LLC.

 

“All-in Yield” shall mean, as to any Loans (or other Indebtedness, if
applicable), the yield thereon to Lenders (or other lenders, as applicable)
providing such Loans (or other Indebtedness, if applicable) in the primary
syndication thereof, as reasonably determined by the Administrative Agent in
consultation with the Borrower, whether in the form of interest rate, margin,
original issue discount, up-front fees, rate floors or otherwise; provided, that
original issue discount and up-front fees shall be equated to interest rate
based on an assumed four year average life; and provided, further, that “All-in
Yield” shall not include arrangement, commitment, underwriting, structuring or
similar fees and customary consent fees for an amendment paid generally to
consenting lenders.

 

“Anti-Corruption Laws” shall mean, laws or rules related to bribery or
anti-corruption, including the United States Foreign Corrupt Practices Act of
1977, as amended.

 

“Applicable Commitment Fee” shall mean for any day (i) with respect to any
Revolving Facility Commitments relating to Tranche A Revolving Loans from
(A) the Amendment No. 3 Effective Date to the date on which the Administrative
Agent receives a certificate pursuant to Section 5.04(c) for the fiscal quarter
ending November 30, 2016, 0.30% per annum and (B) thereafter, the percentages
per annum set forth under the caption “Applicable Commitment Fee” in the
definition of “Applicable Margin” based on the Secured Net Leverage Ratio as set
forth in the most recent certificate received by the Administrative Agent
pursuant to Section 5.04(c); or (ii) with respect to any Other Revolving
Facility Commitments, the “Applicable Commitment Fee” set forth in the
applicable Extension Amendment or Refinancing Amendment (as applicable).

 

“Applicable Date” shall have the meaning assigned to such term in
Section 9.08(f).

 

“Applicable Margin” shall mean for any day

 

(i) with respect to any Term A-1 Loan, Tranche A Revolving Loans or Swingline
Loan (A) from the Amendment No. 3 Effective Date to the date on which the
Administrative Agent receives a certificate pursuant to Section 5.04(c) for the
fiscal quarter ending January 28, 2017, 1.75% per annum in the case of any
Eurocurrency Loan and 0.75% per annum in the case of any ABR Loan, and
(B) thereafter, the following percentages per annum set forth below under the
caption “ABR Loans” or “Eurocurrency Loans,” as the case may be, based upon the
Secured Net Leverage Ratio

 

6

--------------------------------------------------------------------------------


 

as set forth in the most recent certificate received by the Administrative Agent
pursuant to Section 5.04(c);

 

Level

 

Secured Net Leverage Ratio

 

Eurocurrency
Loans

 

ABR
Loans

 

Applicable
Commitment Fee

 

I

 

< 1.00 to 1.00

 

1.50

%

0.50

%

0.25

%

II

 

> 1.00 to 1.00 and < 2.00 to 1.00

 

1.75

%

0.75

%

0.30

%

III

 

> 2.00 to 1.00 and < 3.00 to 1.00

 

2.00

%

1.00

%

0.35

%

IV

 

> 3.00 to 1.00

 

2.25

%

1.25

%

0.375

%

 

Any increase or decrease in the Applicable Margin or Applicable Commitment Fee
resulting from a change in the Secured Net Leverage Ratio shall become effective
as of the first Business Day immediately following the date a certificate is
delivered pursuant to Section 5.04(c); provided, however, that if such
certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Financial Covenant Lenders, then pricing Level
IV shall apply as of the first Business Day after the date on which such
certificate was required to have been delivered and in each case shall remain in
effect until the date on which such certificate is delivered.

 

(ii) with respect to any Initial Term B Loan, 3.50% per annum in the case of any
Eurocurrency Loan and 2.50% per annum in the case of any ABR Loan;

 

(iii) with respect to any Term B-1 Loan, 2.75% in the case of any Eurocurrency
Loan and 1.75% in the case of any ABR Loan;

 

(iv) with respect to any Term B-2 Loan, 4.25% per annum; and

 

(v) with respect to any Term B-3 Loan, 2.50% in the case of any Eurocurrency
Loan and 1.50% in the case of any ABR Loan; and

 

(vi) with respect to any Other Term Loan or Other Revolving Loan, the
“Applicable Margin” set forth in the Incremental Assumption Agreement, Extension
Amendment or Refinancing Amendment (as applicable) relating thereto.

 

“Applicable Prepayment Premium” with respect to any Term B-2 Loan on any date
means (i) prior to the first anniversary of the Amendment No. 1 Effective Date,
the sum of (A) 2% of the principal amount thereof and (B) the present value as
determined by the Administrative Agent of the amount of interest that would
accrue on the principal amount thereof during the period from such date to but
excluding the first anniversary of the Amendment No. 1 Effective Date based on
the Applicable RateMargin and assuming that the full principal amount thereof
remained outstanding during such period discounted to such date based on a
discount rate equal to the Treasury Rate on such date plus 50 basis points,
(ii) from and including the first anniversary of the Amendment No. 1 Effective
Date to but excluding the second anniversary of the Amendment No. 1 Effective
Date, 2% of the principal amount thereof, (iii) from and including the second
anniversary of the Amendment No. 1 Effective Date to but excluding the third
anniversary of the

 

7

--------------------------------------------------------------------------------


 

Amendment No. 1 Effective Date, 1% of the principal amount thereof and (iv) from
and after the third anniversary of the Amendment No. 1 Effective Date, zero.

 

“Approved Fund” shall have the meaning assigned to such term in
Section 9.04(b)(ii).

 

“Arrangers” shall mean, collectively, (i) J.P. Morgan Securities LLC, Wells
Fargo Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), RBC Capital
Markets, U.S. Bank National Association and PNC Capital Markets LLC, (ii) the
Term B-1 Joint Lead Arrangers and Term B-1 Joint Bookrunners, (iii) the Term B-2
Sole Lead Arranger and Term B-2 Sole Bookrunner and, (iv) the Amendment No. 3
Joint Lead Arrangers and Amendment No. 3 Joint Bookrunners and (v) the Amendment
No. 4 Joint Lead Arrangers and Amendment No. 4 Joint Bookrunners.

 

“Asset Sale” shall mean (x) any Disposition (including any sale and lease-back
of assets and any mortgage or lease of Real Property) to any person of, any
asset or assets of the Borrower or any Subsidiary and (y) any sale of any Equity
Interests by any Subsidiary to a person other than the Borrower or a Subsidiary.

 

“Assignee” shall have the meaning assigned to such term in Section 9.04(b)(i).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.

 

“Attributable Receivables Indebtedness” shall mean the principal amount of
Indebtedness (other than any Indebtedness subordinated in right of payment owing
by a Receivables Entity to a Receivables Seller or a Receivables Seller to
another Receivables Seller in connection with the transfer, sale and/or pledge
of Permitted Receivables Facility Assets) which (i) if a Qualified Receivables
Facility is structured as a secured lending agreement or other similar
agreement, constitutes the principal amount of such Indebtedness or (ii) if a
Qualified Receivables Facility is structured as a purchase agreement or other
similar agreement, would be outstanding at such time under such Qualified
Receivables Facility if the same were structured as a secured lending agreement
rather than a purchase agreement or such other similar agreement.

 

“Auction Manager” shall have the meaning assigned to such term in
Section 2.25(a).

 

“Auction Procedures” shall mean auction procedures with respect to Purchase
Offers set forth in Exhibit F hereto.

 

“Auto Renewal Letter of Credit” shall have the meaning assigned that term in
Section 2.05(c).

 

8

--------------------------------------------------------------------------------


 

“Availability Period” shall mean, with respect to any Class of Revolving
Facility Commitments, the period from and including the Closing Date (or, if
later, the effective date for such Class of Revolving Facility Commitments) to
but excluding the earlier of the Revolving Facility Maturity Date for such
Class and, in the case of each of the Revolving Facility Loans, Revolving
Facility Borrowings, Swingline Loans, Swingline Borrowings and Letters of
Credit, the date of termination of the Revolving Facility Commitments of such
Class.

 

“Available Amount” shall mean, as at any time of determination, an amount, not
less than zero in the aggregate, determined on a cumulative basis, equal to,
without duplication:

 

(a)           $150,000,000, plus

 

(b)           50% of cumulative Consolidated Net Income of the Borrower since
February 1, 2015, plus

 

(c)           the cumulative amounts of all mandatory prepayments declined by
Term Lenders, plus

 

(d)           the Cumulative Qualified Equity Proceeds Amount on such date of
determination, minus

 

(e)           the cumulative amount of Investments made with the Available
Amount from and after the Closing Date and on or prior to such time (net of any
return on such Investments not otherwise included in the Cumulative Qualified
Equity Proceeds Amount), minus

 

(f)            the cumulative amount of Restricted Payments made with the
Available Amount from and after the Closing Date and on or prior to such time.

 

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Class of Revolving Facility Commitments at any time, an amount
equal to the amount by which (a) the applicable Revolving Facility Commitment of
such Revolving Facility Lender at such time exceeds (b) the applicable Revolving
Facility Credit Exposure (excluding the Swingline Exposure) of such Revolving
Facility Lender at such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, and any successor thereto.

 

9

--------------------------------------------------------------------------------


 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Board of Directors” shall mean, as to any person, the board of directors, the
board of managers, the sole manager or other governing body of such person.

 

“Borrower” shall mean (i) prior to the Closing Date, Escrow Sub and (ii) from
and after the Closing Date, DTI, as the surviving corporation of the Escrow
Merger, or any permitted successor thereto in accordance with Section 6.05(g) or
(n).

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.

 

“Borrowing” shall mean a group of Loans of a single Type under a single
Facility, and made on a single date and, in the case of Eurocurrency Loans, as
to which a single Interest Period is in effect.

 

“Borrowing Minimum” shall mean (a) in the case of Eurocurrency Loans,
$1,000,000, (b) in the case of ABR Loans, $1,000,000 and (c) in the case of
Swingline Loans, $500,000.

 

“Borrowing Multiple” shall mean (a) in the case of Eurocurrency Loans, $500,000,
(b) in the case of ABR Loans, $250,000 and (c) in the case of Swingline Loans,
$100,000.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D-1 or another
form approved by the Administrative Agent.

 

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.

 

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person; provided, however, that Capital Expenditures for the Borrower and
the Subsidiaries shall not include:

 

(a)           expenditures to the extent made with proceeds of the issuance of
Qualified Equity Interests of the Borrower or capital contributions to the
Borrower or funds that would have constituted Net Proceeds under clause (a) of
the definition of the term “Net Proceeds” (but that will not constitute Net
Proceeds as a result of the first or second proviso to such clause (a));

 

10

--------------------------------------------------------------------------------


 

(b)           expenditures of proceeds of insurance settlements, condemnation
awards and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire, maintain, develop, construct,
improve, upgrade or repair assets or properties useful in the business of the
Borrower and the Subsidiaries to the extent such proceeds are not then required
to be applied to prepay Term Loans pursuant to Section 2.11(b);

 

(c)           interest capitalized during such period;

 

(d)           expenditures that are accounted for as capital expenditures of
such person and that actually are paid for by a third party (excluding the
Borrower or any Subsidiary) and for which none of the Borrower or any Subsidiary
has provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other person (whether
before, during or after such period);

 

(e)           the book value of any asset owned by such person prior to or
during such period to the extent that such book value is included as a capital
expenditure during such period as a result of such person reusing or beginning
to reuse such asset during such period without a corresponding expenditure
actually having been made in such period; provided that (i) any expenditure
necessary in order to permit such asset to be reused shall be included as a
Capital Expenditure during the period that such expenditure actually is made and
(ii) such book value shall have been included in Capital Expenditures when such
asset was originally acquired;

 

(f)            the purchase price of equipment purchased during such period to
the extent that the consideration therefor consists of any combination of
(i) used or surplus equipment traded in at the time of such purchase, (ii) the
proceeds of a concurrent sale of used or surplus equipment, in each case, in the
ordinary course of business or (iii) assets Disposed of pursuant to
Section 6.05(m);

 

(g)           Investments in respect of a Permitted Business Acquisition; or

 

(h)           the purchase of property, plant or equipment made with proceeds
from any Asset Sale to the extent such proceeds are not then required to be
applied to prepay Term Loans pursuant to Section 2.11(b).

 

“Capitalized Lease Obligations” shall mean, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at such time be required to be capitalized and reflected as a
liability on the balance sheet (excluding the footnotes thereto) in accordance
with GAAP; provided that all obligations of any person that are or would be
characterized as operating lease obligations in accordance with GAAP on July 27,
2014 (whether or not such operating lease obligations were in effect on such
date) shall continue to be accounted for as operating lease obligations (and not
as Capitalized Lease Obligations) for purposes of this Agreement regardless of
any change in GAAP following the Closing Date that would otherwise

 

11

--------------------------------------------------------------------------------


 

require such obligations to be recharacterized (on a prospective or retroactive
basis or otherwise) as Capitalized Lease Obligations.

 

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for Revolving L/C Exposure or obligations of the Lenders
to fund participations in respect of Revolving L/C Exposure, cash or deposit
account balances or, if the Collateral Agent and each Issuing Bank shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the Collateral
Agent and each applicable Issuing Bank.  “Cash Collateral” and “Cash
Collateralization” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“Cash Management Agreement” shall mean any agreement to provide to the Borrower
or any Subsidiary cash management services for collections, treasury management
services (including controlled disbursement, overdraft, automated clearing house
fund transfer services, return items and interstate depository network
services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.

 

“Cash Management Bank” shall mean any person that, at the time it enters into a
Cash Management Agreement (or on the Closing Date), is an Agent, an Arranger, a
Lender or an Affiliate of any such person, in each case, in its capacity as a
party to such Cash Management Agreement.

 

“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Effective Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any Lending Office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Effective Date; provided, however, that notwithstanding
anything herein to the contrary, (x) all requests, rules, guidelines or
directives under or issued in connection with the Dodd-Frank Wall Street Reform
and Consumer Protection Act, all interpretations and applications thereof and
any compliance by a Lender with any request or directive relating thereto and
(y) all requests, rules, guidelines or directives promulgated under or in
connection with, all interpretations and applications of, and any compliance by
a Lender with any request or directive relating to International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States of America or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case under clauses (x) and (y) be
deemed to be a “Change in Law” but only to the extent it is the general policy
of a Lender to impose applicable increased costs or costs in connection with
capital adequacy requirements similar to those described in clauses (a) and
(b) of Section 2.15 generally

 

12

--------------------------------------------------------------------------------


 

on other similarly situated borrowers under similar circumstances under
agreements permitting such impositions.

 

“Change of Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; or (b) occupation of a
majority of the seats (other than vacant seats) on the Board of Directors of the
Borrower by persons who (i) were not members of the Board of Directors of the
Borrower on the Closing Date and (ii) whose election to the Board of Directors
of the Borrower or whose nomination for election by the stockholders of the
Borrower was not approved by a majority of the members of the Board of Directors
of the Borrower then still in office who were either members of the Board of
Directors on the Closing Date or whose election or nomination for election was
previously so approved. Prior to the Closing Date, references to the Borrower in
this definition only shall be deemed to refer to DTI and the references to
“Closing Date” in clause (b) of this definition shall be deemed to refer to the
Effective Date.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Chesapeake Property” shall mean all Real Property located in Chesapeake,
Virginia at the (i) Greenbrier Regional Distribution Center, 1330 Executive
Boulevard, (ii) Dollar Tree Store Support Center, 500 Volvo Parkway and
(iii) undeveloped land located at Eden Way N.

 

“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Initial Term A Loans, Term
A-1 Loans, Initial Term B Loans, Term B-1 Loans, Term B-2 Loans, Term B-3 Loans,
Other Term Loans, Initial Revolving Loans, Tranche A Revolving Loans or Other
Revolving Loans; and (b) when used in respect of any Commitment, whether such
Commitment is in respect of a commitment to make Initial Term A Loans, Term A-1
Loans, Initial Term B Loans, Term B-1 Loans, Term B-2 Loans, Term B-3 Loans,
Other Term Loans, Initial Revolving Loans, Tranche A Revolving Loans or Other
Revolving Loans.  Other Term Loans or Other Revolving Loans that have different
terms and conditions (together with the Commitments in respect thereof) from the
Initial Term A Loans, Term A-1 Loans, Initial Term B Loans, the Term B-1 Loans,
the Term B-2 Loans, Term B-3 Loans, Initial Revolving Loans or the Tranche A
Revolving Loans, respectively, or from other Other Term Loans or other Other
Revolving Loans, as applicable, shall be construed to be in separate and
distinct Classes.

 

“Class Loans” shall have the meaning assigned to such term in Section 9.08(f).

 

“Clean-Up Period” shall have the meaning assigned to such term in Section 7.02.

 

“Closing Date” shall mean the first date on which the conditions set forth in
Section 4.02 are satisfied (or waived in accordance with Section 9.08).July 6,
2015.

 

“Closing Date Mortgaged Properties” shall have the meaning assigned to such term
in the definition of the term “Mortgaged Properties.”

 

13

--------------------------------------------------------------------------------


 

“Closing Date Refinancing” shall mean (i) the termination of that certain
$600,000,000 Amended and Restated 5-year Credit Agreement, dated as of
November 13, 2013, by and among Family Dollar, Wells Fargo Bank, National
Association as Administrative Agent and the other parties referred to therein
and that certain $300,000,000 Amended and Restated 4-Year Credit Agreement,
dated as of November 13, 2013, by and among Family Dollar, Wells Fargo Bank,
National Association as Administrative Agent  and the other parties referred to
therein and the repayment of all amounts owing thereunder, (ii) to the extent
not previously repaid by Family Dollar, the repayment of the Family Dollar
Private Placement Notes (or provision shall be made for their repayment or
constructive discharge), (iii) the termination of that certain $750,000,000
Credit Agreement, dated as of June 6, 2012, among Dollar Tree Stores, Inc., DTI,
the guarantors and lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent, and the repayment of all amounts owing
thereunder and (iv) the repurchase or redemption of the Existing Private
Placement Notes (or provision shall be made for their repayment or constructive
discharge).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Administrative Agent, the Collateral Agent
or any Subagent for the benefit of the Secured Parties pursuant to any Security
Document; provided, that notwithstanding anything to the contrary herein or in
any Security Document or other Loan Document, in no case shall the Collateral
include any Excluded Property.

 

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties, together with its successors and permitted
assigns in such capacity.

 

“Collateral Agreement” shall mean the Collateral Agreement substantially in the
form of Exhibit L dated as of the Closing Date, as may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time,
among the Borrower, each Guarantor and the Collateral Agent.

 

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case, subject to the last three paragraphs of Section 5.10, and subject to
Schedule 5.13 (which, for the avoidance of doubt, shall override the applicable
clauses of this definition of “Collateral and Guarantee Requirement”)):

 

(a)           on the Closing Date, the Collateral Agent shall have received from
the Borrower and each Guarantor, a counterpart of the Collateral Agreement and
(ii) from each Guarantor, a counterpart of the Subsidiary Guarantee Agreement,
in each case duly executed and delivered on behalf of such person;

 

(b)           on the Closing Date, (i)(x) all outstanding Equity Interests
directly owned by the Loan Parties, other than Excluded Securities, and (y) all
Indebtedness owing to any Loan Party, other than Excluded Securities, shall have
been pledged or assigned for security purposes pursuant to the Security
Documents and (ii) the Collateral Agent shall

 

14

--------------------------------------------------------------------------------


 

have received certificates, updated share registers (where necessary under the
laws of any applicable jurisdiction in order to create a perfected security
interest in such Equity Interests) or other instruments (if any) representing
such Equity Interests (other than certificates or instruments issued by Family
Dollar or subsidiaries of Family Dollar that are not received from Family Dollar
on or prior to the Closing Date so long as the Borrower has used commercially
reasonable efforts to obtain such certificates prior to the Closing Date, with
any such certificates or instruments to be delivered as promptly as practical
(and in any event within the time period set forth on Schedule 5.13)) and any
notes or other instruments required to be delivered pursuant to the applicable
Security Documents, together with stock powers, note powers or other instruments
of transfer with respect thereto (as applicable) endorsed in blank;

 

(c)           in the case of any person that becomes a Guarantor after the
Closing Date, the Collateral Agent shall have received (i) a supplement to the
Subsidiary Guarantee Agreement and (ii) supplements to the Collateral Agreement
and any other Security Documents, if applicable, in the form specified therefor
or otherwise reasonably acceptable to the Administrative Agent, in each case,
duly executed and delivered on behalf of such Guarantor;

 

(d)           after the Closing Date (x) all outstanding Equity Interests of any
person that becomes a Guarantor after the Closing Date and that are held by a
Loan Party and (y) all Equity Interests directly acquired by a Loan Party after
the Closing Date, in each case other than Excluded Securities, shall have been
pledged pursuant to the Security Documents, together with stock powers or other
instruments of transfer with respect thereto (as applicable) endorsed in blank;

 

(e)           except as otherwise contemplated by this Agreement or any Security
Document, all documents and instruments, including Uniform Commercial Code
financing statements, and filings with the United States Copyright Office and
the United States Patent and Trademark Office, and all other actions reasonably
requested by the Collateral Agent (including those required by applicable
Requirements of Law) to be delivered, filed, registered or recorded to create
the Liens intended to be created by the Security Documents (in each case,
including any supplements thereto) and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents, shall have been
delivered, filed, registered or recorded or delivered to the Collateral Agent
for filing, registration or the recording substantially concurrently with, or
promptly following, the execution and delivery of each such Security Document;

 

(f)            evidence of the insurance (if any) required by the terms of
Section 5.02 hereof shall have been received by the Collateral Agent;

 

(g)           after the Closing Date, the Collateral Agent shall have received,
(i) such other Security Documents as may be required to be delivered pursuant to
Section 5.10 or the Security Documents, and (ii) upon reasonable request by the
Collateral Agent, evidence of compliance with any other requirements of
Section 5.10;

 

15

--------------------------------------------------------------------------------


 

(h)           within (x) 90 days after the Closing Date with respect to each
Closing Date Mortgaged Property set forth on Schedule 1.01(B) (or on such later
date as the Collateral Agent may agree in its reasonable discretion) and
(y) within the time periods set forth in Section 5.10 with respect to Mortgaged
Properties encumbered pursuant to said Section 5.10, the Collateral Agent (on
behalf of, and for distribution to, the Lenders) shall have received
(i) counterparts of each Mortgage to be entered into with respect to each such
Mortgaged Property duly executed and delivered by the record owner of such
Mortgaged Property and suitable for recording or filing in all filing or
recording offices that the Collateral Agent may reasonably deem necessary or
desirable in order to create a valid and enforceable Lien subject to no other
Liens except Permitted Liens, at the time of recordation thereof, (ii) with
respect to the Mortgage encumbering each such Mortgaged Property, opinions of
local counsel regarding the due authorization, execution and delivery, the
enforceability, and perfection of the Mortgages and such other matters
customarily covered in real estate mortgage counsel opinions as the Collateral
Agent may reasonably request, if and to the extent, and in such form, as local
counsel customarily provides such opinions as to such other matters, (iii) with
respect to each such Mortgaged Property, the Flood Documentation and (iv) such
other documents as the Collateral Agent may reasonably request that are
available to the Borrower without material expense with respect to any such
Mortgage or Mortgaged Property; and

 

(i)            within (x) 90 days after the Closing Date with respect to each
Closing Date Mortgaged Property set forth on Schedule 1.01(B) (or on such later
date as the Collateral Agent may agree in its reasonable discretion) and
(y) within the time periods set forth in Section 5.10 with respect to Mortgaged
Properties encumbered pursuant to said Section 5.10, the Collateral Agent shall
have received (i) a policy or policies or marked up unconditional binder of
title insurance with respect to properties located in the United States of
America, or a date-down and modification endorsement, if available, paid for by
the Borrower, in the amount of the Fair Market Value of the respective Mortgaged
Property, issued by a nationally recognized title insurance company (“Title
Insurer”) insuring the Lien of each Mortgage as a valid Lien on the Mortgaged
Property described therein, free of any other Liens except Permitted Liens,
together with such customary endorsements, coinsurance and reinsurance as the
Collateral Agent may reasonably request and which are available at commercially
reasonable rates in the jurisdiction where the applicable Mortgaged Property is
located (provided, however, that in lieu of a zoning endorsement, Collateral
Agent shall accept a zoning report from a nationally recognized zoning report
provider), and (ii) a survey of each Mortgaged Property (including all
improvements, easements and other customary matters thereon reasonably required
by the Collateral Agent), as applicable, for which all necessary fees (where
applicable) have been paid with respect to properties located in the United
States of America, which is (A) complying in all material respects with the
minimum detail requirements of the American Land Title Association and American
Congress of Surveying and Mapping as such requirements are in effect on the date
of preparation of such survey and (B) sufficient for such title insurance
company to remove all standard survey exceptions from the title insurance policy
relating to such Mortgaged Property or otherwise reasonably acceptable to the
Collateral Agent; provided, however, that so long as the Title Insurer shall
accept the same to eliminate the survey exception from such policy or policies,
in lieu of a new or

 

16

--------------------------------------------------------------------------------


 

revised survey Borrower may provide a “no material change” affidavit with
respect to any prior survey for the respective Mortgaged Property (which prior
survey otherwise substantially complies with the foregoing survey requirements).

 

Notwithstanding anything to the contrary in this Agreement or in the other Loan
Documents, it is understood that to the extent any Collateral (other than
Collateral with respect to which a lien may be perfected by (A) the filing of a
Uniform Commercial Code financing statement, (B) delivery and taking possession
of stock certificates of Family Dollar and the respective subsidiaries of the
Borrower and Family Dollar (with respect to Family Dollar and its subsidiaries
so long as the Borrower has used commercially reasonable efforts to obtain such
certificates, solely to the extent such stock certificates are received from
Family Dollar on or prior to the Closing Date) or (C) the filing of a short-form
security agreement with the United States Patent and Trademark Office or the
United States Copyright Office) is not or cannot be provided or the security
interest of the Collateral Agent therein is not or cannot be perfected on the
Closing Date after the use of commercially reasonable efforts by the Borrower to
do so and without undue burden and expense, then the provision and/or perfection
of the security interest in such Collateral shall not constitute a condition
precedent to any Credit Event on the Closing Date nor to the release of the
Escrowed Property to the Borrower on the Closing Date but, instead, shall be
required to be delivered and perfected within 90 days after the Closing Date
(subject to extension by the Administrative Agent in its sole discretion)).

 

“Collateral Reinstatement Date” has the meaning assigned to the term in
Section 9.22(b).

 

“Collateral Reinstatement Event” has the meaning assigned to the term in
Section 9.22(b).

 

“Collateral Suspension Date” has the meaning assigned to the term in
Section 9.22(a).

 

“Collateral Suspension Period” means the period of time commencing on the
Collateral Suspension Date and ending upon the occurrence of a Collateral
Reinstatement Date.

 

“Collateral Suspension Ratings Level” means the condition deemed to occur at any
time at which Borrower has achieved a corporate family credit rating of at least
Baa3 by Moody’s and a corporate credit rating of at least BBB- by S&P, in each
case, with a stable or better outlook.

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

 

“Commitment Letter” shall mean that certain Amended and Restated Commitment
Letter dated as of October 10, 2014 by and among, inter alia, DTI, the
Administrative Agent and the Arrangers listed under clause (i) of the definition
thereof.

 

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment, Term Facility Commitment, Additional Term B-1 Commitment,
Term B-2 Commitment, Additional Term B-3 Commitment, Term A-1 Commitment,
Additional Term A-1 Commitment and Tranche A Revolving Commitment and (b) with
respect to any Swingline Lender, its Swingline Commitment (it being understood
that a Swingline Commitment does not increase the applicable Swingline Lender’s
Revolving Facility Commitment).

 

17

--------------------------------------------------------------------------------


 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Sections 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender unless the designation of such Conduit Lender is made
with the prior written consent of the Borrower (not to be unreasonably withheld
or delayed), which consent shall specify that it is being made pursuant to the
proviso in the definition of Conduit Lender and provided that the designating
Lender provides such information as the Borrower reasonably requests in order
for the Borrower to determine whether to provide its consent or (b) be deemed to
have any Commitment.

 

“Consolidated Debt” shall mean, as of any date of determination, the sum of
(without duplication) the principal amount of all Indebtedness of the type set
forth in clauses (a), (b), (e) (to the extent related to any Indebtedness that
would otherwise constitute Consolidated Debt), (f), (h) (other than letters of
credit, to the extent undrawn), (i), (j), (k) (to the extent related to any
Indebtedness that would otherwise constitute Consolidated Debt) and (l) of the
definition of “Indebtedness” of the Borrower and the Subsidiaries determined on
a consolidated basis on such date; provided, that the amount of any Indebtedness
with respect to which the applicable obligors have entered into currency hedging
arrangements shall be calculated giving effect to such currency hedging
arrangements.

 

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate Net Income of such person and its subsidiaries for such period, on
a consolidated basis, in accordance with GAAP; provided, however, that without
duplication:

 

(a)           any net after-Tax extraordinary, nonrecurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses or charges
shall be excluded;

 

(b)           effects of purchase accounting adjustments (including the effects
of such adjustments pushed down to such person and such Subsidiaries) in amounts
required or permitted by GAAP, resulting from the application of purchase
accounting in relation to any consummated acquisition or the amortization or
write-off of any amounts thereof, net of Taxes, shall be excluded;

 

(c)           the cumulative effect of a change in accounting principles (which
shall in no case include any change in the comprehensive basis of accounting)
during such period shall be excluded;

 

18

--------------------------------------------------------------------------------


 

(d)                                 (i) any net after-Tax income or loss from
disposed, abandoned, transferred, closed or discontinued operations, (ii) any
net after-Tax gain or loss on disposal of disposed, abandoned, transferred,
closed or discontinued operations and (iii) any net after-Tax gains or losses
(less all fees and expenses or charges relating thereto) attributable to
business dispositions or asset dispositions other than in the ordinary course of
business (as determined in good faith by the Borrower) shall be excluded;

 

(e)                                  any net after-Tax gains or losses, or any
subsequent charges or expenses (less all fees and expenses or charges relating
thereto), attributable to the early extinguishment of Indebtedness, hedging
obligations or other derivative instruments shall be excluded;

 

(f)                                   the Net Income for such period of any
person that is not a subsidiary of such person, or is an Unrestricted
Subsidiary, or that is accounted for by the equity method of accounting (other
than a Guarantor), shall be included only to the extent of the amount of
dividends or distributions or other payments actually paid in cash or cash
equivalents (or to the extent converted into cash or cash equivalents) to the
referent person or a Subsidiary thereof in respect of such period;

 

(g)                                  solely for purposes of calculating
Available Amount, the Net Income for such period of any Subsidiary of such
person shall be excluded to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of its Net Income is not
at the date of determination permitted without any prior governmental approval
(which has not been obtained) or, directly or indirectly, by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such subsidiary or its
equityholders, unless such restrictions with respect to the payment of dividends
or similar distributions have been legally waived; provided that the
Consolidated Net Income of such person shall be increased by the amount of
dividends or other distributions or other payments actually paid in cash (or
converted into cash) by any such Subsidiary to such person or a Subsidiary of
such person (subject to the provisions of this clause (g)), to the extent not
already included therein;

 

(h)                                 any impairment charge or asset write-off
with respect to long-term assets and amortization of intangibles, in each case
pursuant to GAAP, shall be excluded;

 

(i)                                     any non-cash expense realized or
resulting from stock option plans, employee benefit plans or post-employment
benefit plans, or grants or sales to employees, officers or directors of stock,
stock appreciation or similar rights, stock options, restricted stock, preferred
stock or other rights shall be excluded;

 

(j)                                    any (i) non-cash compensation charges or
(ii) non-cash costs or expenses realized in connection with or resulting from
stock appreciation or similar rights, stock options or other rights existing on
the Closing Date of officers, directors and employees, in each case of such
person or any of its subsidiaries, shall be excluded;

 

19

--------------------------------------------------------------------------------


 

(k)                                 accruals and reserves that are established
or adjusted within 12 months after the Closing Date (excluding any such accruals
or reserves to the extent that they represent an accrual of or reserve for cash
expenses in any future period or amortization of a prepaid cash expense that was
paid in a prior period) and that are so required to be established or adjusted
in accordance with GAAP or as a result of adoption or modification of accounting
policies shall be excluded;

 

(l)                                     the Net Income of any person and its
Subsidiaries shall be calculated by deducting the income attributable to, or
adding the losses attributable to, the minority equity interests of third
parties in any non-Wholly Owned Subsidiary;

 

(m)                             any unrealized gains and losses related to
currency remeasurements of Indebtedness, and any unrealized net loss or gain
resulting from hedging transactions for interest rates, commodities or currency
exchange risk, shall be excluded;

 

(n)                                 to the extent covered by insurance and
actually reimbursed, or, so long as such person has made a determination that
there exists reasonable evidence that such amount will in fact be reimbursed by
the insurer and only to the extent that such amount is (i) not denied by the
applicable carrier in writing within 180 days and (ii) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within 365 days), expenses with respect to
liability or casualty events or business interruption shall be excluded; and

 

(o)                                 non-cash charges for deferred Tax asset
valuation allowances shall be excluded (except to the extent reversing a
previously recognized increase to Consolidated Net Income).

 

Consolidated Net Income presented in a currency other than Dollars will be
converted to Dollars based on the average exchange rate for such currency
during, and applied to, each fiscal quarter in the period for which Consolidated
Net Income is being calculated.

 

“Consolidated Secured Net Debt” shall mean, as of any date of determination,
(i) Consolidated Debt to the extent secured by Liens on all or any portion of
the assets of the Borrower or any of its Subsidiaries on such date (including,
for the avoidance of doubt, Qualified Receivables Facility and Capitalized Lease
Obligations) less (ii) the Unrestricted Cash Amount on such date. 
Notwithstanding anything to the contrary contained above, all Indebtedness
incurred pursuant to this Agreement (including any such Indebtedness incurred
pursuant to any Incremental Loan) or pursuant to Sections 6.01(b) and (v), and
any Permitted Refinancing Indebtedness or Refinancing Notes (or successive
Permitted Refinancing Indebtedness or Refinancing Notes) incurred under
Section 6.01(b) or (v) (whether or not secured) shall be included as if secured
by Liens as a component of Consolidated Debt pursuant to clause (i) of the
immediately preceding sentence; provided that any such Permitted Refinancing
Indebtedness (x) if unsecured, shall not constitute a component of Consolidated
Secured Net Debt if, when incurred, such Indebtedness is independently permitted
to be incurred under Section 6.01(p) and (y) if secured by the Collateral by a
Junior Lien, shall cease to constitute a component of Consolidated Secured Net
Debt for purposes of the First Lien Secured Net Leverage Ratio only, if, when
incurred, such Indebtedness

 

20

--------------------------------------------------------------------------------


 

is independently permitted to be incurred under Section 6.01(p), and permitted
to be secured under Section 6.02(gg) (or is subsequently permitted to be
outstanding and secured under said Sections).

 

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and the Subsidiaries, determined on a consolidated
basis in accordance with GAAP, but excluding amounts attributable to Investments
in Unrestricted Subsidiaries, as set forth on the consolidated balance sheet of
the Borrower as of the last day of the Test Period ending immediately prior to
such date for which financial statements of the Borrower have been delivered (or
were required to be delivered) pursuant to Section 4.02(i), 5.04(a) or 5.04(b),
as applicable.  Consolidated Total Assets shall be determined on a Pro Forma
Basis.

 

“Consolidated Total Net Debt” shall mean, as of any date of determination,
(i) Consolidated Debt on such date less (ii) the Unrestricted Cash Amount on
such date.

 

“Consolidated Working Capital” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, Current
Assets at such date of determination minus Current Liabilities at such date of
determination; provided, that increases or decreases in Consolidated Working
Capital shall be calculated without regard to any changes in Current Assets or
Current Liabilities as a result of (a) any reclassification in accordance with
GAAP of assets or liabilities, as applicable, between current and noncurrent or
(b) the effects of purchase accounting.

 

“Continuing Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(k).

 

“Contract Consideration” shall have the meaning assigned to such term in the
definition of the term “Excess Cash Flow.”

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controls”, “Controlled” and “Controlling” shall have meanings correlative
thereto.

 

“Converted Initial Term B Loan” means the full amount of each Initial Term B
Loan held by an Amendment No. 1 Consenting Lender (or, if less than the full
amount, the amount notified to such Lender by the Administrative Agent prior to
the Amendment No. 1 Effective Date) immediately prior to the effectiveness of
Amendment No. 1.

 

“Converted Term B-1 Loan” means the full amount of each Term B-1 Loan held by an
Amendment No. 4 Consenting Lender (or, if less than the full amount, the amount
notified to such Lender by the Administrative Agent prior to the Amendment No. 4
Effective Date) immediately prior to the effectiveness of Amendment No. 4.

 

“Credit Event” shall have the meaning assigned to such term in Section 4.02.

 

21

--------------------------------------------------------------------------------


 

“Cumulative Qualified Equity Proceeds Amount” shall mean at any date of
determination, an amount equal to, without duplication:

 

(a)                                 100% of the aggregate net proceeds
(determined in a manner consistent with the definition of “Net Proceeds”),
including cash and the Fair Market Value of tangible assets other than cash,
received by the Borrower after the Closing Date from the issue or sale of its
Qualified Equity Interests, including Qualified Equity Interests of the Borrower
issued upon conversion of Indebtedness or Disqualified Stock to the extent the
Borrower or its Wholly Owned Subsidiaries had received the Net Proceeds of such
Indebtedness or Disqualified Stock; plus

 

(b)                                 100% of the aggregate amount received by the
Borrower or its Wholly Owned Subsidiaries in cash and the Fair Market Value of
assets other than cash received by the Borrower or its Wholly Owned Subsidiaries
after the Closing Date from (without duplication of amounts, and without
including the items described below to the extent same are already included in
Excess Cash Flow):

 

(i)                                     the sale or other disposition (other
than to the Borrower or any Subsidiary) of any Investment made by the Borrower
and its Subsidiaries and repurchases and redemptions of such Investment from the
Borrower and its Subsidiaries by any person (other than the Borrower and its
Subsidiaries) to the extent that (x) such Investment was justified as using a
portion of the Available Amount pursuant to clause (Y) of Section 6.04(j) and
(y) the Net Proceeds thereof are not required to be applied pursuant to
Section 2.11(b);

 

(ii)                                  the sale (other than to the Borrower or a
Subsidiary) of the Equity Interests of an Unrestricted Subsidiary to the extent
that (x) the designation of such Unrestricted Subsidiary was justified as using
a portion of the Available Amount pursuant to clause (Y) of Section 6.04(j) and
(y) the Net Proceeds thereof are not required to be applied pursuant to
Section 2.11(b); or

 

(iii)                               to the extent not included in the
calculation of Consolidated Net Income for the relevant period, a distribution,
dividend or other payment from an Unrestricted Subsidiary to the extent relating
to any portion of the Investment therein made pursuant to sub-clause (Y) of
Section 6.04(j).

 

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash, Permitted Investments or other cash equivalents) that would,
in accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and the Subsidiaries as current assets at such date of determination,
other than amounts related to current or deferred Taxes based on income or
profits, and (b) in the event that a Qualified Receivables Facility is accounted
for off balance sheet, (x) gross accounts receivable comprising part of the
Permitted Receivables Facility Assets subject to such Qualified Receivables
Facility less (y) collections against the amounts sold pursuant to clause (x).

 

22

--------------------------------------------------------------------------------


 

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for exclusions from
Consolidated Net Income included in clause (a) of the definition of such term.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.

 

“Declined Prepayment Amount” shall have the meaning assigned to such term in
Section 2.10(d).

 

“Declining Term Lender” shall have the meaning assigned to such term in
Section 2.10(d).

 

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean, subject to Section 2.24, any Revolving Facility
Lender that (a) has failed to (i) fund all or any portion of its Revolving
Facility Loans within two (2) Business Days of the date such Loans were required
to be funded hereunder or (ii) pay to the Administrative Agent, any Issuing
Bank, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two (2) Business Days of the date when due,
(b) has notified a Borrower, the Swingline Lender, Administrative Agent or any
Issuing Bank in writing that it does not intend or expect to comply with its
funding obligations hereunder or generally under other agreements in which it
commits to extend credit, or has made a public statement to that effect, (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) on or after the date of the termination in full of the Tranche A Revolving
Commitments and the repayment in full of the Term A-1 Loans and Term B-2 Loans,
become the subject of a Bail-in Action; provided, that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect

 

23

--------------------------------------------------------------------------------


 

parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.24) upon delivery of written notice of such determination
to the Borrower, each Issuing Bank, the Swingline Lender and each Lender.

 

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Borrower or one of its Subsidiaries in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer of the Borrower, setting
forth such valuation, less the amount of cash or cash equivalents received in
connection with a subsequent disposition of such Designated Non-Cash
Consideration.

 

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

“Dispose” or “Disposed of” shall mean to convey, sell, lease, sell and
lease-back, assign, farm-out, transfer or otherwise dispose of any property,
business or asset.  The term “Disposition” shall have a correlative meaning to
the foregoing.

 

“Disqualified Lender” shall mean those bona fide competitors of the Borrower and
any Affiliates thereof (other than any Affiliates that are banks, financial
institutions, bona fide debt funds or investment vehicles that are engaged in
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course), in each case, that
were specified in writing to the Administrative Agent (i) prior to the Effective
Date, as such list may be updated by written notice to the Administrative Agent
of additional bona fide competitors and Affiliates thereof (subject to the
limitations above) from time to time (and subject to or (ii) with the consent of
the Administrative Agent, (not to be unreasonably withheld, conditioned or
delayed). , subsequent to the Effective Date, by an e-mail sent to
JPMDQ_Contact@jpmorgan.com; provided that in no event shall any update to the
list of Disqualified Lenders (A) be effective prior to three Business Days after
receipt thereof by the Administrative Agent or (B) apply retroactively to
disqualify any persons that have previously acquired an assignment or
participation interest under this Agreement.

 

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests of the
Borrower), pursuant to a sinking fund obligation or otherwise, (b) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests of the Borrower), in whole or in part, (c) provides for the scheduled,
mandatory payments of dividends in cash, or (d) is or becomes

 

24

--------------------------------------------------------------------------------


 

convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Stock, in the case of each of the foregoing
clauses (a), (b), (c) and (d), prior to the date that is ninety-one (91) days
after the Latest Maturity Date in effect at the time of issuance thereof and
except as a result of a change of control or asset sale so long as any rights of
the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Loan Obligations that are accrued and payable and the termination of the
Commitments (provided, that only the portion of the Equity Interests that so
mature or are mandatorily redeemable, are so convertible or exchangeable or are
so redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Stock).  Notwithstanding the foregoing: (i) any Equity
Interests issued to any employee or to any plan for the benefit of employees of
the Borrower or the Subsidiaries or by any such plan to such employees shall not
constitute Disqualified Stock solely because they may be required to be
repurchased by the Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability and (ii) any class of Equity Interests of such person that by its
terms authorizes such person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

 

“DTI” shall mean Dollar Tree, Inc., a Virginia corporation.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” shall mean the first date on which the conditions set forth in
Section 4.01 are satisfied (or waived in accordance with Section 9.08), such
date being March 9, 2015.

 

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

 

25

--------------------------------------------------------------------------------


 

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, binding agreements, decrees or
judgments, promulgated or entered into by or with any Governmental Authority,
relating in any way to the Environment, preservation or reclamation of natural
resources, any Hazardous Materials or to public or employee health and safety
matters (to the extent relating to the Environment or Hazardous Materials).

 

“Environmental Permits” shall have the meaning assigned to such term in
Section 3.16.

 

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock (including any preferred equity
certificates (and any other similar instruments)), any limited or general
partnership interest and any limited liability company membership interest, and
any securities or other rights or interests convertible into or exchangeable for
any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make by
its due date any required contribution to a Multiemployer Plan; (e) the
incurrence by the Borrower, a Subsidiary or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (f) the receipt by the Borrower, a Subsidiary or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or to appoint a trustee to administer any Plan
under Section 4042 of ERISA; (g) the incurrence by the Borrower, a Subsidiary or
any ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; (h) the receipt by the Borrower,
a Subsidiary or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower, a Subsidiary or any ERISA Affiliate of any
notice, concerning the impending imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA, or in “endangered”
or “critical” status, within the meaning of Section 432 of the Code or
Section 305 of ERISA; (i) the conditions for imposition of a lien under
Section 303(k)

 

26

--------------------------------------------------------------------------------


 

of ERISA shall have been met with respect to any Plan; or (j) the withdrawal of
any of the Borrower, a Subsidiary or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA.

 

“Escrow Account” has the meaning set forth in the Escrow Agreement.

 

“Escrow Agent” means U.S. Bank National Association, in its capacity as such
together with its successors in such capacity pursuant to the Escrow Agreement.

 

“Escrow Agreement” means that certain Escrow Agreement, dated the Effective
Date, by and among, Escrow Sub, the Escrow Agent and the Administrative Agent,
as amended by that certain First Amendment thereto, dated the Amendment No. 1
Effective Date.

 

“Escrow Merger” shall mean the merger of Escrow Sub with and into DTI, which
shall occur upon the issuance of a certificate of merger by the Virginia State
Corporation Commission on the Closing Date and pursuant to which, DTI shall be
the surviving corporation and shall assume, by operation of law, all obligations
of Escrow Sub.

 

“Escrow Sub” means Family Tree Escrow, LLC, a Virginia limited liability
company.

 

“Escrowed Property” has the meaning set forth in the Escrow Agreement.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, shall mean that
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

 

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

 

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

 

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.

 

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

 

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 

27

--------------------------------------------------------------------------------


 

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of:

 

(a) the sum, without duplication, of

 

(i) Consolidated Net Income of the Borrower for such period,

 

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income and cash receipts included
in clauses (a), (d), (e), (j) and (n) of the definition of Consolidated Net
Income and excluded in arriving at such Consolidated Net Income,

 

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from dispositions outside the ordinary course of business
by the Borrower and the Subsidiaries completed during such period),

 

(iv) cash receipts by the Borrower and its Subsidiaries in respect of Hedging
Agreements during such fiscal year to the extent not otherwise included in such
Consolidated Net Income; and

 

(v) the amount by which Tax expense deducted in determining such Consolidated
Net Income for such period exceeded Taxes (including penalties and interest)
paid in cash or Tax reserves set aside or payable (without duplication) by the
Borrower and its Subsidiaries in such period,

 

over (b) the sum, without duplication, of

 

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (a), (b),
(e) and (j) of the definition of Consolidated Net Income and included in
arriving at such Consolidated Net Income,

 

(ii) without duplication of amounts deducted pursuant to clause (ix) below in
prior years, the amount of Capital Expenditures made in cash during such period
by the Borrower and its Subsidiaries, except to the extent that such Capital
Expenditures or acquisitions were financed with the proceeds of Indebtedness of
the Borrower or the Subsidiaries (other than under the Revolving Facility),

 

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Subsidiaries (including (A) the principal component of payments
in respect of Capitalized Lease Obligations and (B) the amount of any scheduled
repayment of Term Loans, but excluding (x) all other prepayments of Term Loans,
(y) all prepayments of Revolving Facility Loans and Swingline Loans and (z) all
prepayments in respect of any other revolving credit facility, except in the
case of clauses (y) and (z) to the extent there is an equivalent permanent
reduction in commitments thereunder), except to the extent financed with the
proceeds of other Indebtedness (other than under the Revolving Facility) of the
Borrower or the Subsidiaries,

 

28

--------------------------------------------------------------------------------


 

(iv) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by the Borrower and the Subsidiaries
completed during such period or the application of purchase accounting),

 

(v) payments by the Borrower and the Subsidiaries during such period in respect
of long-term liabilities of the Borrower and the Subsidiaries other than
Indebtedness, to the extent not already deducted from Consolidated Net Income,

 

(vi) without duplication of amounts deducted pursuant to clause (ix) below in
prior fiscal years, the aggregate amount of cash consideration paid by the
Borrower and the Subsidiaries (on a consolidated basis) in connection with
Investments (including acquisitions) made during such period pursuant to
Section 6.04 (except for those Investments made under Section 6.04(b), (c),
(e)(iii) and (j)(Y) (other than any Investments made in reliance on clause
(a) of the definition of Available Amount or amounts accrued during such period
under clause (b) of the definition of Available Amount)) to the extent that such
Investments were financed with internally generated cash flow of the Borrower
and the Subsidiaries,

 

(vii) the amount of Restricted Payments during such period (on a consolidated
basis) by the Borrower and the Subsidiaries made in compliance with Section 6.06
(other than Section 6.06(a), (b) and (c)) to the extent such Restricted Payments
were financed with internally generated cash flow of the Borrower and the
Subsidiaries,

 

(viii) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Subsidiaries during such period
that are made in connection with any prepayment of Indebtedness to the extent
that such payments are not deducted in calculating Consolidated Net Income,

 

(ix) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Business Acquisitions, Capital Expenditures or acquisitions of
intellectual property to be consummated or made during the period of four
consecutive fiscal quarters of the Borrower following the end of such period,
provided that to the extent the aggregate amount of internally generated cash
actually utilized to finance such Permitted Business Acquisitions, Capital
Expenditures or acquisitions of intellectual property during such period of four
consecutive fiscal quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such period of four consecutive fiscal quarters,

 

(x) the amount of Taxes (including penalties and interest) paid in cash or Tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of Tax expense deducted in determining Consolidated Net
Income for such period; and

 

29

--------------------------------------------------------------------------------


 

(xi) cash expenditures in respect of Hedging Agreements during such fiscal year
to the extent not deducted in arriving at such Consolidated Net Income.

 

“Excess Cash Flow Period” shall mean each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower ending January 30, 2016.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.

 

“Excluded Property” shall have the meaning assigned to such term in
Section 5.10.

 

“Excluded Securities” shall mean any of the following:

 

(a)                                 any Equity Interests or Indebtedness with
respect to which the Collateral Agent and the Borrower reasonably agree that the
cost or other consequences of pledging such Equity Interests or Indebtedness in
favor of the Secured Parties under the Security Documents (including Tax
consequences) are likely to be excessive in relation to the value to be afforded
thereby;

 

(b)                                 any Equity Interests or Indebtedness to the
extent, and for so long as, the pledge thereof would be prohibited by any
Requirement of Law;

 

(c)                                  any Equity Interests of any person that is
not a Wholly Owned Subsidiary to the extent (A) that a pledge thereof to secure
the Secured Obligations (as defined in the Collateral Agreement) is prohibited
by (i) any applicable organizational documents, joint venture agreement,
shareholder agreement, or similar agreement or (ii) any other contractual
obligation with an unaffiliated third party not in violation of Section 6.09
that was existing on the Closing Date or at the time of the acquisition of such
subsidiary and was not created in contemplation of such acquisition, but, in the
case of this subclause (A), only to the extent, and for so long as, such
prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Uniform Commercial Code or any other Requirement of Law,
(B) any organizational documents, joint venture agreement, shareholder
agreement, or similar agreement (or other contractual obligation referred to in
subclause (A)(ii) above) prohibits such a pledge without the consent of any
other party; provided, that this clause (B) shall not apply if (1) such other
party is a Loan Party or a Wholly Owned Subsidiary or (2) consent has been
obtained to consummate such pledge (it being understood that the foregoing shall
not be deemed to obligate the Borrower or any Subsidiary to obtain any such
consent) and for so long as such organizational documents, joint venture
agreement, shareholder agreement or similar agreement (or other contractual
obligation referred to in subclause (A)(ii) above) or replacement or renewal
thereof is in effect, or (C) a pledge thereof to secure the Secured Obligations
(as defined in the Collateral Agreement) would give any other party (other than
a Loan Party or a Wholly Owned Subsidiary) to any organizational documents,
joint venture agreement, shareholder agreement or similar agreement governing
such Equity Interests the right to terminate its

 

30

--------------------------------------------------------------------------------


 

obligations thereunder, but only to the extent, and for so long as, such right
of termination is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Uniform Commercial Code or any other Requirement of Law;

 

(d)                                 any Equity Interests of any (A) Unrestricted
Subsidiary or (B) any Receivables Entity (to the extent they are restricted from
being pledged by the applicable Qualified Receivables Facility);

 

(e)                                  any Regulation S-X Excluded Collateral;

 

(f)                                   any Margin Stock; and

 

(g)                                  voting Equity Interests (and any other
interests constituting “stock entitled to vote” within the meaning of Treasury
Regulation Section 1.956-2(c)(2)) in excess of 65% of all such voting Equity
Interests in (A) any Foreign Subsidiary that is a CFC or (B) any FSHCO.

 

“Excluded Subsidiary” shall mean any of the following:

 

(a)                                 each Immaterial Subsidiary,

 

(b)                                 each Domestic Subsidiary that is not a
Wholly Owned Subsidiary (for so long as such Subsidiary remains a non-Wholly
Owned Subsidiary),

 

(c)                                  each Domestic Subsidiary that is prohibited
from Guaranteeing or granting Liens to secure the Obligations by any Requirement
of Law or that would require consent, approval, license or authorization of a
Governmental Authority to Guarantee or grant Liens to secure the Obligations
(unless such consent, approval, license or authorization has been received),

 

(d)                                 each Domestic Subsidiary that is prohibited
by any applicable contractual requirement from Guaranteeing or granting Liens to
secure the Obligations on the Closing Date or at the time such Subsidiary
becomes a Subsidiary not in violation of Section 6.09(c) (and for so long as
such restriction or any replacement or renewal thereof is in effect),

 

(e)                                  any Receivables Entity,

 

(f)                                   any Foreign Subsidiary,

 

(g)                                  any Domestic Subsidiary (i) that is an
FSHCO or (ii) that is a Subsidiary of a Foreign Subsidiary that is a CFC,

 

(h)                                 any other Domestic Subsidiary with respect
to which the Administrative Agent and the Borrower reasonably agree that the
cost or other consequences (including Tax consequences) of providing a Guarantee
of or granting Liens to secure the Obligations are likely to be excessive in
relation to the value to be afforded thereby,

 

31

--------------------------------------------------------------------------------


 

(i)                                     each Unrestricted Subsidiary, and

 

(j)                                    each Insurance Subsidiary.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of (a) such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or
any successor provision thereto), in each case at the time the Guarantee of such
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation, unless otherwise agreed between the Administrative
Agent and the Borrower.  If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
(i) Taxes imposed on or measured by its overall net income (however denominated,
and including, for the avoidance of doubt, franchise and similar Taxes imposed
on it in lieu of net income Taxes), in each case by a jurisdiction (including
any political subdivision thereof) as a result of such recipient being organized
in, having its principal office in, being engaged in a trade or business in, or
in the case of any Lender, having its applicable lending office in, such
jurisdiction, or as a result of any other present or former connection with such
jurisdiction (other than any such connection arising solely from any Loan
Document or any transactions pursuant to any Loan Document), (ii) any branch
profits Taxes or similar Taxes imposed by any jurisdiction in which the Borrower
is located or carries on a trade or business, (iii) U.S. federal withholding Tax
imposed on any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document to a Lender (other than to the extent
such Lender is an assignee pursuant to a request by the Borrower under
Section 2.19(b) or 2.19(c)) pursuant to laws in force at the time such Lender
becomes a party hereto (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the designation of a new lending office (or assignment), to receive
additional amounts or indemnification payments from any Loan Party with respect
to such withholding Tax pursuant to Section 2.17, (iv) any withholding Tax
imposed  on any payment by or on account of any obligation of any Loan Party
hereunder that is attributable to the Administrative Agent’s, any Lender’s or
any other recipient’s failure to comply with Section 2.17(d) or
Section 2.17(f) or (v) any Tax imposed under FATCA.

 

“Existing Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

 

32

--------------------------------------------------------------------------------


 

“Existing Family Dollar Indenture” shall mean the Indenture, dated as of
January 28, 2011, between Family Dollar and U.S. Bank National Association, as
trustee, as amended, modified or supplemented from time to time.

 

“Existing Family Dollar Notes” shall mean, collectively, Family Dollar’s 5.00%
Senior Notes due 2021 issued pursuant to the Existing Family Dollar Indenture.

 

“Existing Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Existing Private Placement Indenture” shall mean the Note Purchase Agreement
dated as of September 16, 2013, among the Borrower, Dollar Tree Stores, Inc.,
and the purchasers listed thereto, under which the Existing Private Placement
Notes are outstanding, as amended, modified or supplemented from time to time.

 

“Existing Private Placement Notes” shall mean, the notes issued pursuant to the
Existing Private Placement Indenture.

 

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.22(a).

 

“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Extending Lender” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Extension” shall have the meaning assigned to such term in Section 2.22(a).

 

“Extension Amendment” shall have the meaning assigned to that term in
Section 2.22(b).

 

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that, as of the
Effective Date there were three Facilities (i.e., the Initial Term A Facility,
the Initial Term B Facility and the Revolving Facility) and thereafter, the term
“Facility” may include any other Class of Commitments and the extensions of
credit thereunder.

 

“Fair Market Value” shall mean, with respect to any asset or property, the price
that could be negotiated in an arms’-length transaction between a willing seller
and a willing buyer, neither of whom is under undue pressure or compulsion to
complete the transaction (as determined in good faith by the management of the
Borrower), including reliance on the most recent real property tax bill or
assessment in the case of Real Property.

 

“Family Dollar Material Adverse Effect” means any fact, change, circumstance,
event, occurrence, condition, development or combination of the foregoing which
(i) has, or would reasonably be expected to have, a material adverse effect on
the business, properties, assets, liabilities, results of operations or
financial condition of Family Dollar and its Subsidiaries taken as

 

33

--------------------------------------------------------------------------------


 

a whole or (ii) prevents or materially impairs the ability of Family Dollar to
timely consummate the transactions contemplated by the Merger Agreement;
provided, however, that with respect to each of clause (i) and (ii), Family
Dollar Material Adverse Effect shall not be deemed to include the impact of
(A) changes in GAAP or any official interpretation or enforcement thereof,
(B) changes in Laws of general applicability to companies in the industries in
which such party and its Subsidiaries operate or any official interpretation or
enforcement thereof by Governmental Entities, (C) changes in global, national or
regional political conditions (including the outbreak or escalation of war,
military actions, or acts of terrorism) or in economic or market conditions
affecting other companies in the industries in which Family Dollar and its
Subsidiaries operate, (D) changes in weather or climate, including any
snowstorm, hurricane, flood, tornado, earthquake, natural disaster or other act
of nature, (E) the announcement or pendency (or, in the case of Family Dollar,
compliance with Section 5.6, Section 5.12, Section 5.13 or Section 5.14 (or,
other than when used in Section 3.3(b), Section 3.3(c), Section 4.2(b) and
Section 4.2(c), Article I and Article II)) of the Merger Agreement (including,
for the avoidance of doubt, any reaction to such announcement or pendency from
employees, suppliers, customers, distributors or other persons with business
relationships with Family Dollar or any of its Subsidiaries), (F) a decline in
the trading price or trading volume of Family Dollar’s common stock, or the
failure, in and of itself, to meet any projections, guidance, budgets, forecasts
or estimates, but not, in any case, including the underlying causes thereof,
(G) any stockholder or derivative litigation arising from allegations of a
breach of fiduciary duty or other violation of applicable Law relating to the
Merger Agreement or the transactions contemplated by the Merger Agreement,
(H) any action taken or omitted to be taken by Family Dollar or any of its
Subsidiaries at the written request of DTI or (I) with respect to clause
(ii) only, the authorizations, consents, orders, licenses, permits, approvals,
registrations, declarations, notices and filings described in clauses (i) —
(viii) of Section 3.3(b) of the Merger Agreement or clauses (i) — (viii) of
Section 4.2(b) of the Merger Agreement (except to the extent the matter
preventing or materially impairing the ability of Family Dollar to timely
consummate the transactions contemplated by the Merger Agreement constitutes or
results from a breach of the Merger Agreement by such party)); except, with
respect to clauses (A), (B), (C) or (D), to the extent that such impact is
disproportionately adverse to the business, properties, assets, liabilities,
results of operations or financial condition of Family Dollar and its
Subsidiaries, taken as a whole, as compared to other companies in the industry
in which such party and its Subsidiaries operate. Capitalized terms, other than
“Family Dollar”, “Family Dollar Material Adverse Effect” and “Merger Agreement”,
used in this definition have the meanings given such terms by the Merger
Agreement.

 

“Family Dollar Private Placement Indenture” shall mean the Note Purchase
Agreement dated as of September 27, 2005, among Family Dollar, certain of its
subsidiaries and affiliates, and the purchasers party thereto, under which the
Family Dollar Private Placement Notes are outstanding, as amended, modified or
supplemented from time to time.

 

“Family Dollar Private Placement Notes” shall mean the notes issued pursuant to
the Family Dollar Private Placement Indenture.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any current or
future Treasury regulations

 

34

--------------------------------------------------------------------------------


 

promulgated thereunder or official administrative interpretations thereof and
any agreements entered into pursuant to Section 1471(b)(1) of the Code, such
Code section as of the date of this Agreement (or any amended or successor
version described above) or any legislation, rules or practices adopted pursuant
to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded, if necessary, to the nearest 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, asmeans, for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average (rounded, if necessary, to the nearest
1/100 of 1%) of the quotations for such day for such transactions received by
the Administrative Agent from three Federal funds brokers of recognized standing
selected by it.NYFRB as the federal funds effective rate.

 

“Fee Letter” shall mean that certain Amended and Restated Fee Letter dated as of
October 10, 2014 by and among, inter alia, DTI, the Administrative Agent and the
Arrangers listed under clause (i) of the definition thereof (as such Fee Letter
may be amended, restated, supplemented or otherwise modified).

 

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

 

“Financial Covenant” shall mean the covenant of the Borrower set forth in
Section 6.12.

 

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer, Controller or
other executive responsible for the financial affairs of such person.

 

“First Lien Secured Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) the remainder of (x) Consolidated Secured Net
Debt as of such date minus (y) amounts included in clause (i) of the definition
of Consolidated Secured Net Debt (and not described in the last sentence of the
definition of Consolidated Secured Net Debt, unless excluded by the proviso
thereto) which are secured only by Liens on the Collateral securing the
Obligations on a junior and subordinated (as to liens and related rights and
remedies only) basis and which are subject to an intercreditor agreement entered
into with the Collateral Agent for the benefit of the holders of the Obligations
which is in form and substance reasonably satisfactory to the Administrative
Agent, to (b) Adjusted Consolidated EBITDA for the most recently ended Test
Period for which financial statements of the Borrower have been delivered as
required by this Agreement, all determined on a consolidated basis in accordance
with GAAP; provided that Adjusted Consolidated EBITDA shall be determined for
the relevant Test Period on a Pro Forma Basis.  All Indebtedness described in
the last sentence of the definition of Consolidated Secured Net Debt (and not
excluded by the proviso thereto) shall also be deemed to constitute Indebtedness
included pursuant to the preceding clause (a)(x) and which is not deducted
pursuant to the preceding clause (a)(y).

 

35

--------------------------------------------------------------------------------


 

“Fixed Rate Term Loans” means, collectively, the Term B-2 Loans and any other
Class of Term Loans established following the Amendment No. 1 Effective Date
that bears interest at a fixed interest rate (subject to Section 2.13(c)).

 

“Flood Documentation” means with respect to each Mortgaged Property located in
the United States of America or any territory thereof, (i) a completed
“life-of-loan” Federal Emergency Management Agency standard flood hazard
determination (to the extent a Mortgaged Property is located in a Special Flood
Hazard Area, together with a notice about Special Flood Hazard Area status and
flood disaster assistance duly executed by the Borrower and the applicable Loan
Party relating thereto) and (ii) a copy of, or a certificate as to coverage
under, and a declaration page relating to, the insurance policies required by
Section 5.02(c) hereof and the applicable provisions of the Security Documents,
each of which shall (A) be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable or mortgagee endorsement (as applicable),
(B) name the Collateral Agent, on behalf of the Secured Parties, as additional
insured and loss payee/mortgagee, (C) identify the address of each property
located in a Special Flood Hazard Area, the applicable flood zone designation
and the flood insurance coverage and deductible relating thereto and (D) be
otherwise in form and substance reasonably satisfactory to the Collateral Agent,
subject to the provisions of Sections 5.02(a), 5.02(b) and 5.02(c).

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Bank, such Defaulting Lender’s Revolving
Facility Percentage of Revolving L/C Exposure with respect to Letters of Credit
issued by such Issuing Bank other than such Revolving L/C Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Swingline Exposure
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.

 

“FSHCO” shall mean any Domestic Subsidiary that owns no material assets other
than the Equity Interests of one or more Foreign Subsidiaries that are CFCs or
Equity Interests of one or more other FSHCOs.

 

36

--------------------------------------------------------------------------------


 

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02.

 

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

 

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness or other obligation (or any existing right,
contingent or otherwise, of the holder of Indebtedness or other obligation to be
secured by such a Lien) of any other person, whether or not such Indebtedness or
other obligation is assumed by the guarantor (other than Liens on Equity
Interests of Unrestricted Subsidiaries securing Indebtedness of such
Unrestricted Subsidiaries); provided, however, that the term “Guarantee” shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the Closing Date or entered into in connection with any acquisition or
Disposition of assets permitted by this Agreement (other than such obligations
with respect to Indebtedness).  The amount of any Guarantee shall be deemed to
be an amount equal to the stated or determinable amount of the Indebtedness or
other obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such person in good faith. The amount of the Indebtedness or other
obligation subject to any Guarantee provided by any person for purposes of
clause (b) above shall (unless the applicable Indebtedness has been assumed by
such person or is otherwise recourse to such person) be deemed to be equal to
the lesser of (A) the aggregate unpaid amount of such Indebtedness or other
obligation and (B) the Fair Market Value of the property encumbered thereby.

 

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

 

“Guarantors” shall mean each Subsidiary of the Borrower that is or becomes a
Loan Party pursuant to Section 5.10(d), whether existing on the Closing Date or
established, created or acquired after the Closing Date, unless and until such
time as the respective Subsidiary is released from its obligations under the
Subsidiary Guarantee Agreement in accordance with the terms and provisions
hereof or thereof.

 

37

--------------------------------------------------------------------------------


 

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum by products or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas or pesticides, fungicides, fertilizers or
other agricultural chemicals, of any nature subject to regulation or which can
give rise to liability under any Environmental Law.

 

“Hedge Bank” shall mean any person that is (or any Affiliate of any person that
is) an Agent, an Arranger or a Lender on the Closing Date (or any person that
becomes an Agent, Arranger or Lender or Affiliate thereof after the Closing
Date) and that enters into a Hedging Agreement with the Borrower or any of its
Subsidiaries, in each case, in its capacity as a party to such Hedging
Agreement.

 

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided, that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of the Borrower or any of the Subsidiaries shall be a
Hedging Agreement.

 

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 4.02(i), 5.04(a) or 5.04(b), have assets with a value in excess of 2.5%
of the Consolidated Total Assets or revenues representing in excess of 2.5% of
total revenues of the Borrower and the Subsidiaries on a consolidated basis as
of such date, and (b) taken together with all such Subsidiaries as of such date,
did not have assets with a value in excess of 5.0% of Consolidated Total Assets
or revenues representing in excess of 5.0% of total revenues of the Borrower and
the Subsidiaries on a consolidated basis as of such date.

 

“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of “LIBO Rate.”

 

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of the Borrower, the accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies.

 

38

--------------------------------------------------------------------------------


 

“Incremental Amount” shall mean, at any time, the greater of:

 

(a)                                 the excess (if any) of (i) $1,000,000,000
over (ii) the sum of (x) the aggregate amount of all Incremental Term Loan
Commitments and Incremental Revolving Facility Commitments, in each case,
established after the Closing Date and prior to such time and outstanding
pursuant to Section 2.21 and (y) the aggregate principal amount of Indebtedness
outstanding pursuant to Section 6.01(v) at such time; and

 

(b)                                 any amounts so long as immediately after
giving effect to the establishment of the commitments in respect thereof (and
assuming any such Incremental Revolving Facility Commitments are fully drawn)
and the use of proceeds of the loans thereunder, the First Lien Secured Net
Leverage Ratio is not greater than 3.00 to 1.00 tested on a Pro Forma Basis
(which, for the avoidance of doubt, will give effect to any Permitted Business
Acquisition consummated concurrently therewith) only on the date of the initial
incurrence of the applicable Incremental Facility (except as set forth in clause
(C) of the third paragraph under Section 6.01); provided that, in calculating
the First Lien Secured Net Leverage Ratio for purposes of this clause (b), the
net cash proceeds of any Indebtedness incurred in reliance on this clause (b) at
such time shall not be considered Unrestricted Cash,

 

in each case, plus the aggregate amount of Revolving Facility Commitments of any
Revolving Facility Lender that is a Defaulting Lender that have been terminated.

 

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and, if applicable, one or
more Incremental Term Lenders and/or Incremental Revolving Facility Lenders.

 

“Incremental Commitment” shall mean an Incremental Term Loan Commitment or an
Incremental Revolving Facility Commitment.

 

“Incremental Facility” shall mean the Incremental Commitments and the
Incremental Loans made thereunder.

 

“Incremental Loan” shall mean an Incremental Term Loan or an Incremental
Revolving Loan.

 

“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.21, to make Incremental Revolving
Loans to the Borrower.

 

“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Loan.

 

“Incremental Revolving Loan” shall mean Revolving Facility Loans made by one or
more Revolving Facility Lenders to the Borrower pursuant to an Incremental
Revolving Facility Commitment to make additional Initial Revolving Loans.

 

39

--------------------------------------------------------------------------------


 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
Borrower.

 

“Incremental Term Loans” shall mean (i) Term Loans made by one or more Lenders
to the Borrower pursuant to Section 2.01(gi) consisting of additional Term B-12
Loans, additional Term B-3 Loans or additional Term B-2A-1 Loans and (ii) to the
extent permitted by Section 2.21 and provided for in the relevant Incremental
Assumption Agreement, Other Incremental Term Loans.

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments (except any
such obligation issued in the ordinary course of business with a maturity date
of no more than six months in a transaction intended to extend payment terms of
trade payables or similar obligations to trade creditors incurred in the
ordinary course of business), (c) all obligations of such person under
conditional sale or other title retention agreements relating to property or
assets purchased by such person (except any such obligation that constitutes a
trade payable or similar obligation to a trade creditor incurred in the ordinary
course of business), (d) all obligations of such person issued or assumed as the
deferred purchase price of property or services (except any such balance that
(i) constitutes a trade payable or similar obligation to a trade creditor
incurred in the ordinary course of business, (ii) any earn-out obligations until
such obligation becomes a liability on the balance sheet of such person in
accordance with GAAP and (iii) liabilities accrued in the ordinary course of
business) which purchase price is due more than six months after the date of
placing the property in service or taking delivery and title thereto, (e) all
Guarantees by such person of Indebtedness of others, (f) all Capitalized Lease
Obligations of such person, (g) obligations under any Hedging Agreements, to the
extent the foregoing would appear on a balance sheet of such person as a
liability, (h) the principal component of all obligations, contingent or
otherwise, of such person as an account party in respect of letters of credit,
(i) the principal component of all obligations of such person in respect of
bankers’ acceptances, (j) the amount of all obligations of such person with
respect to the redemption, repayment or other repurchase of any Disqualified
Stock (excluding accrued dividends that have not increased the liquidation
preference of such Disqualified Stock), (k) all Indebtedness of others secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such person (other than Liens on Equity Interests of Unrestricted
Subsidiaries securing Indebtedness of such Unrestricted Subsidiaries), whether
or not the Indebtedness secured thereby has been assumed and (l) all
Attributable Receivables Indebtedness with respect to a Qualified Receivables
Facility.  The amount of Indebtedness of any person for purposes of clause
(k) above shall (unless such Indebtedness has been assumed by such person or is
otherwise recourse to such person) be deemed to be equal to the lesser of
(A) the aggregate unpaid amount of such Indebtedness and (B) the Fair Market
Value of the property encumbered thereby.  Notwithstanding anything in this
Agreement to the contrary, Indebtedness shall not include, and shall be
calculated without giving effect to, the effects of Financial Accounting
Standards Board Accounting Standards Codification 825 and related
interpretations to the extent such effects would otherwise increase or decrease
an amount of Indebtedness for any purpose under this Agreement as a result of
accounting for any

 

40

--------------------------------------------------------------------------------


 

embedded derivatives created by the terms of such Indebtedness and any such
amounts that would have constituted Indebtedness under this Agreement but for
the application of this sentence shall not be deemed an incurrence of
Indebtedness under this Agreement.

 

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document other than (a) Excluded Taxes and (b) Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 3.14(a).

 

“Information Memorandum” shall mean the Confidential Information Memorandum
dated January 26, 2015, as modified or supplemented prior to the Effective Date.

 

“Initial Revolving Loan” shall mean a Revolving Facility Loan made (i) pursuant
to the Revolving Facility Commitments in effect on the Closing Date (as the same
may be amended from time to time in accordance with this Agreement) or
(ii) pursuant to any Incremental Revolving Facility Commitment made on the same
terms as (and forming a single Class with) the Revolving Facility Commitments
referred to in clause (i) of this definition.

 

“Initial Term A Facility” shall mean the Initial Term A Loan Commitments and the
Initial Term A Loans made hereunder.

 

“Initial Term A Loan Commitment” shall mean, with respect to each Term Lender,
the commitment of such Term Lender to make Initial Term A Loans hereunder.  The
amount of each Term Lender’s Initial Term A Loan Commitment as of the Effective
Date is set forth on Schedule 2.01.  The aggregate amount of the Initial Term A
Loan Commitments as of the Effective Date is $1,000,000,000.

 

“Initial Term A Loans” shall mean the term loans made by the Term Lenders to the
Borrower on the Closing Date pursuant to Section 2.01(a).

 

“Initial Term B Facility” shall mean the Initial Term B Loan Commitments and the
Initial Term B Loans made hereunder.

 

“Initial Term B Loan Commitment” shall mean, with respect to each Term Lender,
the commitment of such Term Lender to make Initial Term B Loans hereunder.  The
amount of each Term Lender’s Initial Term B Loan Commitment as of the Effective
Date is set forth on Schedule 2.01.  The aggregate amount of the Initial Term B
Loan Commitments as of the Effective Date is $3,950,000,000.

 

“Initial Term B Loans” shall mean (a) the term loans made by the Term Lenders to
the Borrower on the Effective Date pursuant to Section 2.01(b), and (b) any
Incremental Term Loans in the form of additional Initial Term B Loans made by
the Incremental Term Lenders to the Borrower pursuant to Section 2.01(gi).

 

41

--------------------------------------------------------------------------------


 

“Initial Term Facilities” shall mean the Initial Term A Facility and the Initial
Term B Facility.

 

“Initial Term Loan Commitment” shall mean the Initial Term A Loan Commitment and
the Initial Term B Loan Commitment.

 

“Initial Term Loans” shall mean the Initial Term A Loans and the Initial Term B
Loans.

 

“Insurance Subsidiary” shall have the meaning assigned to such term in
Section 6.04(y).

 

“Intellectual Property” shall mean the following intellectual property rights,
both statutory and common law rights, if applicable:  (a) copyrights,
registrations and applications for registration thereof, (b) trademarks, service
marks, trade names, slogans, domain names, logos, trade dress and registrations
and applications of registrations thereof, (c) patents, as well as any reissued
and reexamined patents and extensions corresponding to the patents and any
patent applications, as well as any related continuation, continuation in part
and divisional applications and patents issuing therefrom and (d) trade secrets
and confidential information, including ideas, designs, concepts, compilations
of information, methods, techniques, procedures, processes and other know-how,
whether or not patentable.

 

“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 8.11.

 

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07 and substantially in the
form of Exhibit E or another form approved by the Administrative Agent.

 

“Interest Expense” shall mean, with respect to any person for any period, the
sum of, without duplication, (a) net interest expense of such person for such
period on a consolidated basis, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Hedging Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense, (iii) the portion of any payments or
accruals with respect to Capitalized Lease Obligations allocable to interest
expense and (iv) net payments and receipts (if any) pursuant to interest rate
hedging obligations, and excluding unrealized mark-to-market gains and losses
attributable to such hedging obligations, amortization of deferred financing
fees and expensing of any bridge or other financing fees, (b) capitalized
interest of such person, whether paid or accrued, and (c) commissions,
discounts, yield and other fees and charges incurred for such period, including
any losses on sales of receivables and related assets, in connection with any
receivables financing of such person or any of its Subsidiaries that are payable
to persons other than the Borrower and the Subsidiaries.

 

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
(i) the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part, (ii) in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing and (iii) in addition, the date of
any refinancing or conversion of such Borrowing with or to a Borrowing of a
different Type, (b) with

 

42

--------------------------------------------------------------------------------


 

respect to any Fixed Rate Term Loan, (x) the last day of each Interest Period
for the Term B-1 Loans commencing prior to the Closing Date and (y) the last
Business Day of each calendar quarter following the Closing Date, (c) with
respect to any ABR Loan, the last Business Day of each calendar quarter and
(d) with respect to any Swingline Loan, the day that such Swingline Loan is
required to be repaid pursuant to Section 2.09(a).  The Amendment No. 1
Effective Date shall constitute an Interest Payment Date for the Initial Term B
Loans (including the Converted Initial Term B Loans).

 

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or, to the extent agreed to by all Lenders with commitments
or Loans under the applicable Facility, 12 months or periods shorter than 1
month as are satisfactory to the Administrative Agent), as the Borrower may
elect; provided, however, that if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day.  Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.

 

“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

“Issuing Bank” shall mean (i) the Administrative AgentJPMorgan Chase Bank, N.A.,
(ii) solely with respect to any Existing Letter of Credit, to the extent such
Personperson is not already an Issuing Bank, the Lender or Affiliate of a Lender
that issued such Existing Letter of Credit and (iii) each other Issuing Bank
designated pursuant to Section 2.05(l), in each case in its capacity as an
issuer of Letters of Credit hereunder, and its successors in such capacity.  An
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

 

“Joint Bookrunners” shall mean, collectively, J.P. Morgan Securities LLC, Wells
Fargo Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of

 

43

--------------------------------------------------------------------------------


 

Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), RBC Capital Markets and U.S. Bank National
Association.

 

“Junior Debt Restricted Payment” shall mean, any payment or other distribution
(whether in cash, securities or other property), directly or indirectly made by
the Borrower or any if its Subsidiaries, of or in respect of principal of or
interest on any Senior Notes (or any Indebtedness incurred as Permitted
Refinancing Indebtedness in respect thereof) or Indebtedness that is by its
terms subordinated in right or payment to the Loan Obligations (each of the
foregoing, a “Junior Financing”); provided, that the following shall not
constitute a Junior Debt Restricted Payment:

 

(a)                                 Refinancings with any Permitted Refinancing
Indebtedness permitted to be incurred under Section 6.01;

 

(b)                                 payments of regularly-scheduled interest and
fees due thereunder, other non-principal payments thereunder, any mandatory
prepayments of principal, interest and fees thereunder, scheduled payments
thereon necessary to avoid the Junior Financing from constituting “applicable
high yield discount obligations” within the meaning of Section 163(i)(l) of the
Code, and, to the extent this Agreement is then in effect, principal on the
scheduled maturity date of any Junior Financing;

 

(c)                                  payments or distributions in respect of all
or any portion of the Junior Financing with the proceeds from the issuance, sale
or exchange by the Borrower of Qualified Equity Interests within eighteen months
prior thereto; provided, that such proceeds are not included in any
determination of the Available Amount; or

 

(d)                                 the conversion of any Junior Financing to
Qualified Equity Interests of the Borrower.

 

“Junior Financing” shall have the meaning assigned to such term in the
definition of the term “Junior Debt Restricted Payment.”

 

“Junior Liens” shall mean Liens on the Collateral that are junior to the Liens
thereon securing the Term A-1 Loans, Term B-12 Loans and Term B-23 Loans (and
other Loan Obligations, other than Other Incremental Term Loans and Refinancing
Term Loans that rank junior in right of security with the Term A-1 Loans, Term
B-12 Loans and Term B-23 Loans) pursuant to a Permitted Junior Intercreditor
Agreement (it being understood that Junior Liens are not required to rank
equally and ratably with other Junior Liens, and that Indebtedness secured by
Junior Liens may be secured by Liens that are senior in priority to, or rank
equally and ratably with, or junior in priority to, other Liens constituting
Junior Liens), which Permitted Junior Intercreditor Agreement (together with
such amendments to the Security Documents and any other Intercreditor
Agreements, if any, as are reasonably necessary or advisable (and reasonably
acceptable to the Collateral Agent) to give effect to such Liens) shall be
entered into in connection with a permitted incurrence of any such Liens (unless
a Permitted Junior Intercreditor Agreement and/or Security Documents (as
applicable) covering such Liens are already in effect).

 

44

--------------------------------------------------------------------------------


 

“Latest Maturity Date” shall mean, at any date of determination, the latest of
the latest Revolving Facility Maturity Date and the latest Term Facility
Maturity Date, in each case then in effect on such date of determination.

 

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.12(b).

 

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04, Section 2.21,
Section 2.22 or Section 2.23.  Unless the context clearly indicates otherwise,
the term “Lenders” shall include any Swingline Lender.

 

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

 

“Letter of Credit” shall have the meaning assigned to such term in Section 2.05.

 

“Letter of Credit Commitment” means, as to any Issuing Bank, (a) the amount set
forth opposite such Issuing Bank’s name on Schedule 2.01 under the caption “
(a) as to JPMorgan Chase Bank, N.A., $350,000,000, (b) as to each Issuing Bank
designated pursuant to Section 2.05(l), the amount of the Letter of Credit
Commitment” or (b) if such of such Issuing Bank indicated on their executed
counterpart to this Agreement or (c) if an Issuing Bank has entered into one or
more Assignment and Acceptances, the amount set forth for such Issuing Bank in
the Register as such Issuing Bank’s “Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.08. 
Notwithstanding anything to the contrary contained in this Agreement, each of
the Loan Parties, Revolving Facility Lenders and Issuing Banks hereby agrees
that JPMorgan Chase Bank, N.A.’s Letter of Credit Commitment may be reduced at
any time in the sole discretion of JPMorgan Chase Bank, N.A. and the Borrower,
acting together.

 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $350,000,000 and (b) the aggregate amount of the Issuing Banks’ Letter of
Credit Commitments at such time, as such amount may be reduced pursuant to
Section 2.08.  The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Facility.

 

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other person that takes over the administration
of such rate for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days (or, prior to the Closing Date, nine

 

45

--------------------------------------------------------------------------------


 

(9) Business Days) prior to the commencement of such Interest Period; provided
that if the LIBO Screen Rate shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement; provided further that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) then the LIBO Rate shall be the Interpolated Rate;
provided that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

 

“LIBO Screen Rate” shall have the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar monetary
encumbrance in or on such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset; provided, that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.

 

“Limited Condition Acquisition” means any acquisition, including by means of a
merger, amalgamation or consolidation, by the Borrower or one or more of its
subsidiaries, the consummation of which is not conditioned upon the availability
of, or on obtaining, third party financing or in connection with which any fee
or expense would be payable by the Borrower or its subsidiaries to the seller or
target in the event financing to consummate the acquisition is not obtained as
contemplated by the definitive acquisition agreement.

 

“Loan Documents” shall mean (i) this Agreement, (ii) the Subsidiary Guarantee
Agreement, (iii) the Security Documents, (iv) each Incremental Assumption
Agreement, (v) each Extension Amendment, (vi) each Refinancing Amendment,
(vii) any Intercreditor Agreement, (viii) any Note issued under Section 2.09(e),
(ix) the Escrow Agreement and (x) the Letters of Credit.

 

“Loan Obligations” shall mean (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest, fees and expenses (including
interest, fees and expenses accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans made to the Borrower under
this Agreement, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest, fees and expenses thereon (including interest, fees and
expenses accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide Cash Collateral and
(iii) all other monetary obligations of the Borrower owed under or pursuant to
this Agreement and each other Loan Document, including obligations to pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such

 

46

--------------------------------------------------------------------------------


 

proceeding), and (b) the due and punctual payment of all obligations of each
other Loan Party under or pursuant to each of the Loan Documents (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).

 

“Loan Parties” shall mean the Borrower and the Guarantors.

 

“Loans” shall mean the Term Loans, the Revolving Facility Loans and the
Swingline Loans.

 

“Local Time” shall mean New York City time (daylight or standard, as
applicable).

 

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time (subject to the last paragraph of Section 9.08(b)).

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
Loan Documents or the rights and remedies of the Administrative Agent and the
Lenders thereunder.

 

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Borrower or any Subsidiary in an aggregate
principal amount exceeding $75,000,000; provided that in no event shall any
Qualified Receivables Facility, Family Dollar Private Placement Notes or the
Existing Private Placement Notes be considered Material Indebtedness.

 

“Material Real Property” shall mean any parcel of Real Property located in the
United States and having a Fair Market Value (on a per-property basis) greater
than $15,000,000 as of (x) the Closing Date, for Real Property then owned or
leased or (y) the date of acquisition, for Real Property acquired after the
Closing Date, in each case as determined by the Borrower in good faith;
provided, that “Material Real Property” shall exclude (i) all leasehold
interests (other than ground leasehold interests with an individual Fair Market
Value of more than $15,000,000, determined as set forth above) in Real Property)
and (ii) from and after the first date on which the Substitution Requirements
are satisfied, the Chesapeake Property and any related Real Property in
Chesapeake, VA, as well as any future improvements, alterations, construction,
developments, expansions, replacements or additions thereto.

 

“Material Subsidiary” shall mean any Subsidiary, other than an Immaterial
Subsidiary.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Merger” shall have the meaning assigned to such term in the first recitals
hereto.

 

47

--------------------------------------------------------------------------------


 

“Merger Agreement” shall mean the Agreement and Plan of Merger, dated as of
July 27, 2014, by and among Family Dollar, DTI and Merger Sub, as amended on
September 4, 2014 (including, but not limited to, all schedules and exhibits
thereto, and after giving effect to any alteration, amendment, modification,
supplement or waiver permitted by Section 4.02(h)).

 

“Merger Agreement Family Dollar Representations” shall mean such of the
representations made by Family Dollar in the Merger Agreement as are material to
the interests of the Lenders (in their capacities as such), but only to the
extent that DTI has the right to terminate the obligations of DTI and Merger Sub
(or to refuse to consummate the Merger) under the Merger Agreement as a result
of the failure of such representations to be accurate.

 

“Merger Sub” shall mean Dime Merger Sub, Inc., a Delaware corporation.

 

“Minimum L/C Collateral Amount” shall mean, at any time, in connection with any
Letter of Credit, (i) with respect to Cash Collateral consisting of cash or
deposit account balances, an amount equal to 102% of the Revolving L/C Exposure
with respect to such Letter of Credit at such time and (ii) otherwise, an amount
sufficient to provide credit support with respect to such Revolving L/C Exposure
as determined by the Administrative Agent and the Issuing Banks in their sole
discretion.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgaged Properties” shall mean the Material Real Properties that are
identified as such on Schedule 1.01(B) (the “Closing Date Mortgaged Properties”)
and each additional Material Real Property encumbered by a Mortgage pursuant to
Section 5.10.

 

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents (including amendments to any of the foregoing) delivered with respect
to Mortgaged Properties, each substantially in the form of Exhibit G (with such
changes as are reasonably consented to by the Collateral Agent to account for
local law matters which do not materially decrease any rights nor increase any
obligations of Borrower as set forth herein or in Exhibit G) or in such other
form as is reasonably satisfactory to the Collateral Agent and the Borrower, in
each case, as amended, supplemented or otherwise modified from time to time.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

 

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

48

--------------------------------------------------------------------------------


 

“Net Proceeds” shall mean:

 

(a)                                 100% of the cash proceeds actually received
by the Borrower or any Subsidiary (including any cash payments received by way
of deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but only as and when
received) from any Asset Sale under Section 6.05(d) (except for any Permitted
Sale Lease-Back Transaction described in clauses (i) — (iii) of the definition
thereof), Section 6.05(g) or Section 6.05(k), net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer Taxes, deed or
mortgage recording Taxes, other customary expenses and brokerage, consultant and
other customary fees actually incurred in connection therewith, (ii) required
payments of Indebtedness (other than Indebtedness incurred under the Loan
Documents or Other First Lien Debt) and required payments of other obligations
relating to the applicable asset to the extent such Indebtedness or other
obligations are secured by a Lien permitted hereunder (other than pursuant to
the Loan Documents, Other First Lien Debt and other than obligations secured by
a Junior Lien), (iii) repayments of Other First Lien Debt (limited to its
proportionate share of such prepayment, based on the amount of such then
outstanding debt as a percentage of all then outstanding Indebtedness incurred
under the Loan Documents (other than Other Incremental Term Loans and
Refinancing Term Loans that rank junior in right of security with the Term A-1
Loans, Term B-12 Loans and Term B-23 Loans) and Other First Lien Debt),
(iv) Taxes paid or payable (in the good faith determination of the Borrower) as
a direct result thereof, and (v) the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any Taxes deducted pursuant to clause (i) or
(iv) above) (x) related to any of the applicable assets and (y) retained by the
Borrower or any of the Subsidiaries including, without limitation, pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations (provided that
(1) the amount of any reduction of such reserve (other than in connection with a
payment in respect of any such liability), prior to the date occurring 18 months
after the date of the respective Asset Sale, shall be deemed to be cash proceeds
of such Asset Sale occurring on the date of such reduction and (2) the amount of
any such reserve that is maintained as of the date occurring 18 months after the
date of the applicable Asset Sale shall be deemed to be Net Proceeds from such
Asset Sale as of such date); provided, that, if the Borrower shall deliver a
certificate of a Responsible Officer of the Borrower to the Administrative Agent
promptly following receipt of any such proceeds setting forth the Borrower’s
intention to use any portion of such proceeds, within 12 months of such receipt,
to acquire, maintain, develop, construct, improve, upgrade or repair assets
useful in the business of the Borrower and the Subsidiaries or to make Permitted
Business Acquisitions and other Investments permitted hereunder (excluding
Permitted Investments or intercompany Investments in Subsidiaries) or to
reimburse the cost of any of the foregoing incurred on or after the date on
which the Asset Sale giving rise to such proceeds was contractually committed
(other than inventory), such portion of such proceeds shall not constitute Net
Proceeds except to the extent not, within 365 days of such receipt, so used or
contractually committed to be so used (it being understood that if any portion
of such proceeds are not so used within such 365 day period but within such 365
day period are

 

49

--------------------------------------------------------------------------------


 

contractually committed to be used, then such remaining portion if not so used
within 180 days following the end of such 365 day period shall constitute Net
Proceeds as of such date without giving effect to this proviso); provided,
further, that no net cash proceeds calculated in accordance with the foregoing
realized in a single transaction or series of related transactions shall
constitute Net Proceeds unless such net cash proceeds shall exceed $25,000,000
(and thereafter only net cash proceeds in excess of such amount shall constitute
Net Proceeds);

 

(b)                                 100% of the cash proceeds actually received
by the Borrower or any Subsidiary (including casualty insurance settlements and
condemnation awards, but only as and when received) from any Recovery Event, net
of (i) attorneys’ fees, accountants’ fees, transfer Taxes, deed or mortgage
recording Taxes on such asset, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,
(ii) required payments of Indebtedness (other than Indebtedness incurred under
the Loan Documents or Other First Lien Debt) and required payments of other
obligations relating to the applicable asset to the extent such Indebtedness or
other obligations are secured by a Lien permitted hereunder (other than pursuant
to the Loan Documents, Other First Lien Debt and other than obligations secured
by a Junior Lien), (iii) repayments of Other First Lien Debt (limited to its
proportionate share of such prepayment, based on the amount of such then
outstanding debt as a percentage of all then outstanding Indebtedness incurred
under the Loan Documents (other than Other Incremental Term Loans and
Refinancing Term Loans that rank junior in right of security with the Term A-1
Loans, Term B-12 Loans and Term B-23 Loans) and Other First Lien Debt, and
(iv) Taxes paid or payable (in the good faith determination of the Borrower) as
a direct result thereof; provided, that, if the Borrower shall deliver a
certificate of a Responsible Officer of the Borrower to the Administrative Agent
promptly following receipt of any such proceeds setting forth the Borrower’s
intention to use any portion of such proceeds, within 365 days of such receipt,
to acquire, maintain, develop, construct, improve, upgrade or repair assets
useful in the business of the Borrower and the Subsidiaries or to make Permitted
Business Acquisitions and other Investments permitted hereunder (excluding
Permitted Investments or intercompany Investments in Subsidiaries) or to
reimburse the cost of any of the foregoing incurred on or after the date on
which the Recovery Event giving rise to such proceeds was contractually
committed (other than inventory, except to the extent the proceeds of such
Recovery Event are received in respect of inventory), such portion of such
proceeds shall not constitute Net Proceeds except to the extent not, within 365
days of such receipt, so used or contractually committed to be so used (it being
understood that if any portion of such proceeds are not so used within such 365
day period but within such 365 day period are contractually committed to be
used, then such remaining portion if not so used within 180 days following the
end of such 365 day period shall constitute Net Proceeds as of such date without
giving effect to this proviso); provided, further, that no net cash proceeds
calculated in accordance with the foregoing realized in a single transaction or
series of related transactions shall constitute Net Proceeds unless such net
cash proceeds shall exceed $25,000,000 (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Proceeds); and

 

50

--------------------------------------------------------------------------------


 

(c)                                  100% of the cash proceeds from the
incurrence, issuance or sale by the Borrower or any Subsidiary of any
Indebtedness (other than Excluded Indebtedness, except for Refinancing Notes and
Refinancing Term Loans), net of all fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.

 

“New Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Non-S-X Adjustment Amount” shall have the meaning assigned to such term in the
definition of “Pro Forma Basis.”

 

“Note” shall have the meaning assigned to such term in Section 2.09(e).

 

“NYFRB” shall mean the Federal Reserve Bank of New York.

 

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” shall mean
the rate for a federal funds transaction quoted at 11:00 a.m. on such day
received to the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations in respect of any Secured Cash Management Agreement and
(c) obligations in respect of any Secured Hedge Agreement (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).

 

“Other First Lien Debt” shall mean obligations secured by Other First Liens.

 

“Other First Liens” shall mean Liens on the Collateral that are equal and
ratable with the Liens thereon securing the Term BA-1 Loans and the, Term B-2
Loans and Term B-3 Loans (and other Loan Obligations that are secured by Liens
on the Collateral ranking equally and ratably with the Term A-1 Loans, Term B-12
Loans and Term B-23 Loans) pursuant to a Permitted First Lien Intercreditor
Agreement, which Permitted First Lien Intercreditor Agreement (together with
such amendments to the Security Documents and any other Intercreditor
Agreements, if any, as are reasonably necessary or advisable (and reasonably
acceptable to the Collateral Agent) to give effect to such Liens) shall be
entered into in connection with a permitted incurrence of any such Liens (unless
a Permitted First Lien Intercreditor Agreement and/or Security Documents (as
applicable) covering such Liens are already in effect).

 

51

--------------------------------------------------------------------------------


 

“Other Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.21(a).

 

“Other Revolving Facility Commitments” shall mean, collectively, (a) Extended
Revolving Facility Commitments to make Extended Revolving Loans and
(b) Replacement Revolving Facility Commitments.

 

“Other Revolving Loans” shall mean, collectively (a) Extended Revolving Loans
and (b) Replacement Revolving Loans.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording or similar Taxes arising from any payment made hereunder or under any
other Loan Document or from the execution, registration, delivery or enforcement
of, consummation or administration of, from the receipt or perfection of
security interest under, or otherwise with respect to, the Loan Documents.

 

“Other Term Facilities” shall mean the Other Term Loan Commitments and the Other
Term Loans made thereunder.

 

“Other Term Loan Commitments” shall mean, collectively, (a) Incremental Term
Loan Commitments and (b) commitments to make Refinancing Term Loans.

 

“Other Term Loan Installment Date” shall have, with respect to any Class of
Other Term Loans established pursuant to an Incremental Assumption Agreement, an
Extension Amendment or a Refinancing Amendment, the meaning assigned to such
term in Section 2.10(a)(iv).

 

“Other Term Loans” shall mean, collectively, (a) Other Incremental Term Loans,
(b) Extended Term Loans and (c) Refinancing Term Loans.

 

“Outside Date” shall mean the earliest of (i) April 28, 2015 (provided that such
date shall automatically be extended to August 28, 2015 if the End Date (as
defined in the Merger Agreement) is extended to July 27, 2015 in accordance with
Section 7.1(b) of the Merger Agreement (as in effect on the Effective Date)) and
(ii) the termination of the Merger Agreement in accordance with its terms.

 

“Overnight Bank Funding Rate” shall mean, for any day, with respect to any
amount denominated in Dollars, the rate comprised of both overnight federal
funds and overnight eurocurrency borrowings by U.S.-managed banking offices of
depository institutions, as such composite rate shall be determined by the NYFRB
as set forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as an overnight bank funding rate (from and
after such date as the NYFRB shall commence to publish such composite rate).

 

“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c)(ii).

 

52

--------------------------------------------------------------------------------


 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties in the form attached hereto as
Exhibit I, or such other form as is reasonably satisfactory to the
Administrative Agent, as the same may be supplemented from time to time to the
extent required by Section 5.04(f).

 

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets or business of, or all or substantially all the
Equity Interests (other than directors’ qualifying shares) not previously held
by the Borrower and its Subsidiaries in, or merger, consolidation or
amalgamation with, a person or business unit or division or line of business of
a person (or any subsequent investment made in a person or business unit or
division or line of business previously acquired in a Permitted Business
Acquisition), if (i) no Event of Default shall have occurred and be continuing
immediately after giving effect thereto or would result therefrom, provided,
however, that with respect to a proposed acquisition pursuant to an executed
acquisition agreement, at the option of the Borrower, the determination of
whether such an Event of Default shall exist shall be made solely at the time of
the execution of the acquisition agreement related to such Permitted Business
Acquisition; (ii) all transactions related thereto shall be consummated in
accordance with applicable laws; (iii) the Borrower shall be in Pro Forma
Compliance with the Financial Covenant (if applicable)  immediately after giving
effect to such acquisition or investment and any related transactions; (iv) any
acquired or newly formed Subsidiary shall not be liable for any Indebtedness
except for Indebtedness permitted by Section 6.01; (v) to the extent required by
Section 5.10, any person acquired in such acquisition shall be merged into a
Loan Party or become upon consummation of such acquisition a Guarantor; and
(vi) the aggregate cash consideration in respect of all such acquisitions and
investments in assets that are not owned by the Loan Parties or in Equity
Interests in persons that are not Guarantors or do not become Guarantors, in
each case upon consummation of such acquisition, shall not exceed the sum of
(X) the greater of $700,000,000 and 5.0% of Consolidated Total Assets when made,
plus (Y) (A) an amount equal to any returns (in the form of dividends or other
distributions or net sale proceeds) received by any Loan Party in respect of any
assets not owned directly by Loan Parties or Equity Interests in persons that
are not Guarantors or do not become Guarantors that were acquired in such
Permitted Business Acquisitions in reliance on the basket in clause (X) above
(excluding any such returns in excess of the amount originally invested) and
(B) any amounts in excess thereof that can be, and are, permitted as Investments
(and treated as Investments) made under a clause of Section 6.04 other than
clause (k) thereof.

 

“Permitted Debt” shall mean Indebtedness for borrowed money incurred by the
Borrower or any Guarantor, provided that (i) any such Permitted Debt, if
guaranteed, shall not be guaranteed by any Subsidiary other than a Guarantor
and, if secured (as permitted by Sections 6.01 and 6.02), shall be secured
solely by all or some portion of the Collateral pursuant to security documents
no more favorable to the secured party or party, taken as a whole (as determined
by the Borrower in good faith), than the Security Documents, (ii) any such
Permitted Debt, if secured, shall be subject to an Intercreditor Agreement
reasonably satisfactory to the Administrative Agent and (iii) such Permitted
Debt shall not mature prior to the date that is the latest final maturity date
of the Loans and Revolving Facility Commitments existing at the time of such
incurrence (or in the case of

 

53

--------------------------------------------------------------------------------


 

Junior Financing, until the date that is 91 days thereafter), and the Weighted
Average Life to Maturity of any such Permitted Debt shall be no shorter than the
remaining Weighted Average Life to Maturity of the Loans with the latest final
maturity at the time of such incurrence.

 

“Permitted First Lien Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be equal and ratable with the Liens
securing the Term A-1 Loans, Term B-12 Loans and Term B-23 Loans (and other Loan
Obligations that are secured by Liens on the Collateral ranking equally and
ratably with the Liens securing the Term A-1 Loans, Term B-12 Loans and Term
B-23 Loans), one or more intercreditor agreements, each of which shall be
substantially in the form of Exhibit K or otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Permitted Investments” shall mean:

 

(a)                                 direct obligations of the United States of
America or any member of the European Union or any agency thereof or obligations
guaranteed by the United States of America or any member of the European Union
or any agency thereof, in each case with maturities not exceeding two years from
the date of acquisition thereof;

 

(b)                                 time deposit accounts, certificates of
deposit, money market deposits, banker’s acceptances and other bank deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company having capital, surplus and undivided profits in excess of
$250,000,000 and whose long-term debt, or whose parent holding company’s
long-term debt, is rated at least A by S&P or A2 by Moody’s (or such similar
equivalent rating or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act));

 

(c)                                  repurchase obligations with a term of not
more than 180 days for underlying securities of the types described in clause
(a) above entered into with a bank meeting the qualifications described in
clause (b) above;

 

(d)                                 commercial paper, maturing not more than one
year after the date of acquisition, issued by a corporation (other than an
Affiliate of the Borrower) with a rating at the time as of which any investment
therein is made of P-1 (or higher) according to Moody’s, or A-1 (or higher)
according to S&P (or such similar equivalent rating or higher by at least one
nationally recognized statistical rating organization (as defined in Rule 436
under the Securities Act));

 

(e)                                  securities with maturities of two years or
less from the date of acquisition, issued or fully guaranteed by any State of
the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s (or such similar
equivalent rating or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act));

 

(f)                                   shares of mutual funds whose investment
guidelines restrict 95% of such funds’ investments to those satisfying the
provisions of clauses (a) through (e);

 

54

--------------------------------------------------------------------------------


 

(g)                                  money market funds that (i) comply with the
criteria set forth in Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P or Aaa by Moody’s and (iii) have portfolio assets of
at least $1,000,000,000;

 

(h)                                 time deposit accounts, certificates of
deposit, money market deposits, banker’s acceptances and other bank deposits in
an aggregate face amount not in excess of 0.5% of the total assets of the
Borrower and the Subsidiaries, on a consolidated basis, as of the end of the
Borrower’s most recently completed fiscal year; and

 

(i)                                     instruments equivalent to those referred
to in clauses (a) through (h) above denominated in any foreign currency
comparable in credit quality and tenor to those referred to above and commonly
used by corporations for cash management purposes in any jurisdiction outside
the United States of America to the extent reasonably required in connection
with any business conducted by the Borrower or any Subsidiary organized in such
jurisdiction.

 

“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the Term A-1
Loans, Term B-12 Loans and Term B-23 Loans (and other Loan Obligations that are
secured by Liens on the Collateral ranking equally and ratably with the Liens
securing the Term A-1 Loans, Term B-12 Loans and Term B-23 Loans) (including,
for the avoidance of doubt, junior Liens pursuant to Section 2.21(b)(ii)), one
or more intercreditor agreements, each of which shall be in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

“Permitted Receivables Facility Assets” shall mean (i) Receivables Assets
(whether now existing or arising in the future) of the Borrower and its
Subsidiaries which are transferred, sold and/or pledged to a Receivables Entity
or a bank, other financial institution or a commercial paper conduit or other
conduit facility established and maintained by a bank or other financial
institution, pursuant to a Qualified Receivables Facility and any related
Permitted Receivables Related Assets which are also so transferred, sold and/or
pledged to such Receivables Entity, bank, other financial institution or
commercial paper conduit or other conduit facility, and all proceeds thereof and
(ii) loans to the Borrower and its Subsidiaries secured by Receivables Assets
(whether now existing or arising in the future) and any Permitted Receivables
Related Assets of the Borrower and its Subsidiaries which are made pursuant to a
Qualified Receivables Facility.

 

“Permitted Receivables Facility Documents” shall mean each of the documents and
agreements entered into in connection with any Qualified Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, in each case as such documents and agreements may be amended,
modified, supplemented, refinanced or replaced from time to time so long as the
relevant Qualified Receivables Facility would still meet the requirements of the
definition thereof after giving effect to such amendment, modification,
supplement, refinancing or replacement.

 

55

--------------------------------------------------------------------------------


 

“Permitted Receivables Related Assets” shall mean any other assets that are
customarily transferred, sold and/or pledged or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to Receivables Assets and any
collections or proceeds of any of the foregoing (including, without limitation,
lock-boxes, deposit accounts, records in respect of Receivables Assets and
collections in respect of Receivables Assets).

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) except with respect to Section 6.01(i), (i) the final maturity
date of such Permitted Refinancing Indebtedness is on or after the earlier of
(x) the final maturity date of the Indebtedness being Refinanced and (y) the
91st day following the Latest Maturity Date in effect at the time of incurrence
thereof and (ii) the Weighted Average Life to Maturity of such Permitted
Refinancing Indebtedness is greater than or equal to the lesser of (x) the
Weighted Average Life to Maturity of the Indebtedness being Refinanced and
(y) 91 days after the Weighted Average Life to Maturity of the Class of Term
Loans then outstanding with the greatest remaining Weighted Average Life to
Maturity, (c) if the Indebtedness being Refinanced is by its terms subordinated
in right of payment to any Loan Obligations, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Loan Obligations
on terms in the aggregate not materially less favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced (as
determined by the Borrower in good faith), (d) no Permitted Refinancing
Indebtedness shall have any borrower which is different than the borrower of the
respective Indebtedness being so Refinanced or have guarantors that are not (or
would not have been required to become) guarantors with respect to the
Indebtedness being so Refinanced (except that one or more Loan Parties may be
added as additional guarantors), (e) if the Indebtedness being Refinanced is
secured (and permitted to be secured), such Permitted Refinancing Indebtedness
may be secured by Liens on the same (or any subset of the) assets as secured (or
would have been required to secure) the Indebtedness being Refinanced, on terms
in the aggregate that are no less favorable to the Secured Parties than, the
Indebtedness being refinanced or on terms otherwise permitted by Section 6.02
(as determined by the Borrower in good faith) and (f) if the Indebtedness being
Refinanced was subject to a Permitted First Lien Intercreditor Agreement or a
Permitted Junior Intercreditor Agreement, and if the respective Permitted
Refinancing Indebtedness is to be secured by the Collateral, the Permitted
Refinancing Indebtedness shall likewise be subject to a Permitted First Lien
Intercreditor Agreement or a Permitted Junior Intercreditor Agreement, as
applicable.

 

“Permitted Sale Lease-Back Transaction” shall mean (i) any sale and lease-back
transaction entered into prior to the Closing Date, (ii) any sale and lease-back
transaction by the Borrower or any of its Subsidiaries (including Family Dollar
and its Subsidiaries) with respect to store properties, (iii) a sale and
lease-back transaction by the Borrower or any of its Subsidiaries (including
Family Dollar and its Subsidiaries) with respect to one distribution center
property per

 

56

--------------------------------------------------------------------------------


 

fiscal year, with aggregate net proceeds in any fiscal year not to exceed
$75,000,000 (with one year carry-forward of any unused amount of such base
amount), and (iv) any other sale and lease-back transaction, the proceeds of
which shall constitute Net Proceeds.

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained (at the time
of determination or at any time within the five years prior thereto) by the
Borrower, any Subsidiary or any ERISA Affiliate, and (iii) in respect of which
the Borrower, any Subsidiary or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 9.17.

 

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

 

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
office located at 270 Park Avenue, New York, New York; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.

 

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the most recent Test Period ended on or before the occurrence of such event (the
“Reference Period”): (i) any Asset Sale and any asset acquisition, Investment
(or series of related Investments) in excess of $25,000,000, merger,
amalgamation, consolidation (including the Transactions) (or any similar
transaction or transactions), any dividend, distribution or other similar
payment, (ii) any operational changes or restructurings of the business of the
Borrower or any of its Subsidiaries that the Borrower or any of its Subsidiaries
has determined to make and/or made during or subsequent to the Reference Period
(including in connection with an Asset Sale or asset acquisition described in
clause (i)) and which are expected to have a continuing impact and are factually
supportable, which would include cost savings resulting from head count
reduction, closure of facilities and other operational changes and other cost
savings in connection therewith, (iii) the designation of any Subsidiary as an
Unrestricted Subsidiary or of any Unrestricted Subsidiary as a Subsidiary and
(iv) any incurrence, repayment, repurchase or redemption of Indebtedness (or any
issuance, repurchase or redemption of Disqualified Stock or preferred stock),

 

57

--------------------------------------------------------------------------------


 

other than fluctuations in revolving borrowings in the ordinary course of
business (and not resulting from a transaction as described in clause
(i) above).

 

Pro forma calculations made pursuant to the definition of this term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower.  Any such pro forma calculation may include adjustments appropriate,
in the reasonable good faith determination of the Borrower and set forth in a
certificate of a Responsible Officer, to reflect operating expense reductions,
other operating improvements, synergies or such operational changes or
restructurings described in clause (ii) of the immediately preceding paragraph
reasonably expected to result from the applicable pro forma event in the twelve
(12) month period following the consummation of the pro forma event; provided,
that the aggregate amount of adjustments in respect of pro forma operating
improvements or synergies that do not comply with Article 11 of Regulation S-X
for any four quarter period (the “Non-S-X Adjustment Amount”) shall not, when
aggregated with the amount of any increase to Consolidated Net Income pursuant
to clause (a) thereof for such period (other than up to $350 million of such
increases in connection with the Transactions), exceed 20% of Adjusted
Consolidated EBITDA for such period prior to giving effect to the Non-S-X
Adjustment Amount for such period or any adjustment pursuant to clause (a) of
the definition of Consolidated Net Income for such period.  The Borrower shall
deliver to the Administrative Agent a certificate of a Responsible Officer of
the Borrower setting forth such demonstrable or additional operating expense
reductions and other operating improvements or synergies and information and
calculations supporting them in reasonable detail.

 

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date on which the relevant calculation is being made had
been the applicable rate for the entire period (taking into account any hedging
obligations applicable to such Indebtedness if such hedging obligation has a
remaining term in excess of 12 months). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Borrower to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP. For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period, except to the extent the outstandings thereunder
are reasonably expected to increase as a result of any transactions described in
clause (i) of the first paragraph of this definition of “Pro Forma Basis” which
occurred during the respective period or thereafter and on or prior to the date
of determination. Interest on Indebtedness that may optionally be determined at
an interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Borrower may designate.

 

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and its Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Covenant recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower for which the financial statements and
certificates required pursuant to Section 5.04 have been delivered.

 

58

--------------------------------------------------------------------------------


 

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Pro Rata Share” shall have the meaning assigned to such term in
Section 9.08(f).

 

“Projections” shall mean the projections of the Borrower and the Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Borrower or any of the Subsidiaries prior to the
Effective Date.

 

“Public Lender” shall have the meaning assigned to such term in Section 9.17.

 

“Purchase Offer” shall have the meaning assigned to such term in
Section 2.25(a).

 

“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.

 

“Qualified Receivables Facility” shall mean a receivables or factoring facility
or facilities created under the Permitted Receivables Facility Documents and
which is designated as a “Qualified Receivables Facility” (as provided below),
providing for the transfer, sale and/or pledge by a Borrower and/or one or more
other Receivables Sellers of Permitted Receivables Facility Assets (thereby
providing financing to such Borrower and/or the Receivables Sellers) to (i) a
Receivables Entity (either directly or through another Receivables Seller),
which in turn shall transfer, sell and/or pledge interests in the respective
Permitted Receivables Facility Assets to third-party lenders or investors
pursuant to the Permitted Receivables Facility Documents in return for the cash
used by such Receivables Entity to acquire the Permitted Receivables Facility
Assets from such Borrower and/or the respective Receivables Sellers or (ii) a
bank or other financial institution, which in turn shall finance the acquisition
of the Permitted Receivables Facility Assets through a commercial paper conduit
or other conduit facility, or directly to a commercial paper conduit or other
conduit facility established and maintained by a bank or other financial
institution that will finance the acquisition of the Permitted Receivables
Facility Assets through the commercial paper conduit or other conduit facility,
in each case, either directly or through another Receivables Seller, so long as,
in the case of each of clause (i) and clause (ii), no portion of the
Indebtedness or any other obligations (contingent or otherwise) under such
receivables facility or facilities (x) is guaranteed by the Borrower or any
Subsidiary (excluding guarantees of obligations pursuant to Standard
Securitization Undertakings), (y) is recourse to or obligates the Borrower or
any other Subsidiary in any way (other than pursuant to Standard Securitization
Undertakings) or (z) subjects any property or asset (other than Permitted
Receivables Facility Assets, Permitted Receivables Related Assets or the Equity
Interests of any Receivables Entity) of the Borrower or any other Subsidiary
(other than a Receivables Entity), directly or indirectly, contingently or
otherwise, to the satisfaction thereof (other than pursuant to Standard
Securitization Undertakings).  Any such designation shall be evidenced to the
Administrative Agent by filing with the Administrative Agent a certificate
signed by a Financial Officer of the Borrower certifying that, to the best of
such officer’s knowledge and belief after consultation with counsel, such
designation complied with the foregoing conditions.

 

59

--------------------------------------------------------------------------------


 

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type.”

 

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.

 

“Receivables Assets” shall mean any right to payment created by or arising from
sales of goods, lease of goods or the rendition of services rendered no matter
how evidenced whether or not earned by performance (whether constituting
accounts, general intangibles, chattel paper or otherwise).

 

“Receivables Entity” shall mean any direct or indirect wholly owned Subsidiary
of the Borrower which engages in no activities other than in connection with the
financing of accounts receivable of the Receivables Sellers and which is
designated (as provided below) as a “Receivables Entity” (a) with which neither
the Borrower nor any of its Subsidiaries has any contract, agreement,
arrangement or understanding (other than pursuant to the Permitted Receivables
Facility Documents (including with respect to fees payable in the ordinary
course of business in connection with the servicing of accounts receivable and
related assets)) on terms less favorable to the Borrower or such Subsidiary than
those that might be obtained at the time from persons that are not Affiliates of
the Borrower (as determined by the Borrower in good faith) and (b) to which
neither the Borrower nor any other Subsidiary has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results (other than pursuant to Standard
Securitization Undertakings).  Any such designation shall be evidenced to the
Administrative Agent by filing with the Administrative Agent an officer’s
certificate of the Borrower certifying that, to the best of such officer’s
knowledge and belief after consultation with counsel, such designation complied
with the foregoing conditions.

 

“Receivables Seller” shall mean the Borrower or those Subsidiaries that are from
time to time party to the Permitted Receivables Facility Documents (other than
any Receivables Entity).

 

“Recovery Event” shall mean any event that gives rise to the receipt by the
Borrower or any of its Subsidiaries of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or Real Property (including any
improvements thereon).

 

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” and
“Refinancing” shall have meanings correlative thereto.

 

“Refinancing Amendment” shall have the meaning assigned to such term in
Section 2.23(e).

 

60

--------------------------------------------------------------------------------


 

“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.23(a).

 

“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
the Borrower or any Guarantor (whether under an indenture, a credit agreement or
otherwise) and the Indebtedness represented thereby; provided, that (a) 100% of
the Net Proceeds of such Refinancing Notes are used to permanently reduce Loans
and/or replace Commitments substantially simultaneously with the issuance
thereof; (b) the principal amount (or accreted value, if applicable) of such
Refinancing Notes does not exceed the principal amount (or accreted value, if
applicable) of the aggregate portion of the Loans so reduced and/or Commitments
so replaced (plus unpaid accrued interest and premium (including tender
premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses); (c) the final maturity date of such Refinancing Notes
is on or after the Term Facility Maturity Date or the Revolving Facility
Maturity Date, as applicable, of the Term Loans so reduced or the Revolving
Facility Commitments so replaced; (d) the Weighted Average Life to Maturity of
such Refinancing Notes is greater than or equal to the Weighted Average Life to
Maturity of the Term Loans so repaid or the Revolving Facility Commitments so
replaced; (e) the terms of such Refinancing Notes do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligations prior to
the Term Facility Maturity Date of the Term Loans so reduced or the Revolving
Facility Maturity Date of the Revolving Facility Commitments so replaced, as
applicable (other than (x) in the case of notes, customary offers to repurchase
or mandatory prepayment provisions upon a change of control, asset sale or event
of loss and customary acceleration rights after an event of default and (y) in
the case of loans, customary amortization and mandatory and voluntary prepayment
provisions which are, when taken as a whole, consistent in all material respects
with, or not materially less favorable to the Borrower and its Subsidiaries
than, those applicable to the Term A-1 Loans, the Term B-12 Loans, the Term B-23
Loans and/or Revolving Facility Commitments, as the case may be, with such
Indebtedness to provide that any such mandatory prepayments as a result of asset
sales, events of loss, or excess cash flow, shall be allocated on a pro rata
basis or a less than pro rata basis (but not a greater than pro rata basis) with
the Term A-1 Loans, Term B-13 Loans and, except for with respect to mandatory
prepayments as a result of excess cash flow, the Term B-2 Loans outstanding
pursuant to this Agreement); (f) there shall be no obligor with respect thereto
that is not a Loan Party; (g) if such Refinancing Notes are secured by an asset
of any Subsidiary, any Unrestricted Subsidiary or any Affiliate of the
foregoing, the security agreements relating to such assets shall not extend to
any assets not constituting Collateral and shall be no more favorable to the
secured party or party, taken as a whole (determined by the Borrower in good
faith) than the Security Documents (with such differences as are reasonably
satisfactory to the Administrative Agent); (h) if such Refinancing Notes are
secured, such Refinancing Notes shall be secured by all or a portion of the
Collateral, but shall not be secured by any assets of the Borrower or its
subsidiaries other than the Collateral; (i) Refinancing Notes that are secured
by Collateral shall be subject to the provisions of a Permitted First Lien
Intercreditor Agreement or a Permitted Junior Intercreditor Agreement, as
applicable (and in any event shall be subject to a Permitted Junior
Intercreditor Agreement if the Indebtedness being Refinanced is secured on a
junior lien basis to any of the Obligations) and (j) all other terms applicable
to such Refinancing Notes  (other than provisions relating to original issue
discount, upfront fees, interest rates and any other pricing terms (which
original issue discount, upfront fees, interest rates and other pricing terms
shall not be subject to the provisions set forth in this clause (j)) taken as a
whole shall (as

 

61

--------------------------------------------------------------------------------


 

determined by the Borrower in good faith) be substantially similar to, or not
materially less favorable to the Borrower and its Subsidiaries than, the terms,
taken as a whole, applicable to the Term Loans so reduced or the Revolving
Facility Commitments so replaced (except to the extent such covenants and other
terms apply solely to any period after the Latest Maturity Date or are otherwise
reasonably acceptable to the Administrative Agent).

 

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.23(a).

 

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

 

“Regulation S-X Excluded Collateral” has the meaning given to such term in the
Collateral Agreement.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s controlled and controlling Affiliates and the respective directors,
trustees, officers, employees, agents, advisors and members of such person and
such person’s controlled and controlling Affiliates.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.

 

“Replacement Revolving Facility” shall have the meaning assigned to such term in
Section 2.23(c).

 

“Replacement Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.23(c).

 

“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.23(c).

 

62

--------------------------------------------------------------------------------


 

“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.23(c).

 

“Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period referred to in Section 4043(c) of
ERISA has been waived, with respect to a Plan (other than a Plan maintained by
an ERISA Affiliate that is considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Section 414 of the Code).

 

“Repricing Event” shall mean (i) any prepayment or repayment of Term B-13 Loans
with the proceeds of, or conversion of all or any portion of the Term B-13 Loans
into, any new or replacement Indebtedness bearing interest with an All-in Yield
less than the All-in Yield applicable to the Term B-13 Loans subject to such
event (as such comparative yields are determined by the Administrative Agent);
provided that in no event shall any prepayment or repayment of Term B-13 Loans
in connection with a Change of Control constitute a Repricing Event and (ii) any
amendment to this Agreement which reduces the All-in Yield applicable to the
Term B-13 Loans (it being understood that any prepayment premium with respect to
a Repricing Event shall apply to any required assignment by a Non-Consenting
Lender in connection with any such amendment pursuant to Section 2.19(c)).

 

“Required Financial Covenant Lenders” shall mean, at any time, Lenders having
Term A-1 Loans and Revolving Facility Commitments (or, if the Revolving Facility
Commitments have terminated, Revolving Facility Credit Exposure) that, taken
together, represent more than 50% of the sum of (x) all Term A-1 Loans and
(y) all Revolving Facility Commitments (or, if the Revolving Facility
Commitments have terminated, Revolving Facility Credit Exposure) at such time;
provided, that the Term A-1 Loans, Revolving Facility Commitments and Revolving
Facility Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Financial Covenant Lenders at any time.

 

“Required Lenders” shall mean, at any time, Lenders having Term Loans and
Revolving Facility Commitments (or, if the Revolving Facility Commitments have
terminated, Revolving Facility Credit Exposure) that, taken together, represent
more than 50% of the sum of (x) all Term Loans and (y) all Revolving Facility
Commitments (or, if the Revolving Facility Commitments have terminated,
Revolving Facility Credit Exposure) at such time; provided, that the Term Loans,
Revolving Facility Commitments and Revolving Facility Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

 

“Required Percentage” shall mean, with respect to any Excess Cash Flow Period,
50%; provided, that, if the First Lien Secured Net Leverage Ratio as of the end
of such Excess Cash Flow Period is (x) less than or equal to 2.75 to 1.00 but
greater than 2.25 to 1.00, such percentage shall be 25% or (y) less than or
equal to 2.25 to 1.00, such percentage shall be 0%.

 

“Required Revolving Facility Lenders” shall mean, at any time, Revolving
Facility Lenders having Revolving Facility Commitments (or if the Revolving
Facility Commitments have terminated, Revolving Facility Credit Exposure) Loans
that, taken together, represent more than 50% of the sum of all Revolving
Facility Commitments (or, if the Revolving Facility

 

63

--------------------------------------------------------------------------------


 

Commitments have terminated, Revolving Facility Credit Exposure at such time;
provided, that the Revolving Facility Commitments and Revolving Facility Credit
Exposure of any Defaulting Lender shall be disregarded in determining Required
Revolving Facility Lenders at any time.

 

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject.

 

“Responsible Officer” of any person shall mean any manager, executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement, or any other duly authorized employee or signatory of
such person.

 

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06.  The amount of any Restricted Payment made other than in the form
of cash or cash equivalents shall be the Fair Market Value thereof.

 

“Returns of Scheduled Equity” shall have the meaning assigned to such term in
Section 6.04(b).

 

“Revolving Facility” shall mean the Revolving Facility Commitments of any
Class and the extensions of credit made hereunder by the Revolving Facility
Lenders of such Class and, for purposes of Section 9.08(b), shall refer to all
such Revolving Facility Commitments as a single Class.

 

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class and currency.

 

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01(fh), expressed as an amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under
Section 9.04, and (c) increased, extended or replaced as provided under
Section 2.21, 2.22 or 2.23.  The initial amount of each Lender’s Revolving
Facility Commitment on the Amendment No. 3 Effective Date is set forth on
Schedule II to Amendment No. 3, or in the Assignment and Acceptance, Incremental
Assumption Agreement, Extension Amendment or Refinancing Amendment pursuant to
which such Lender shall have assumed its Revolving Facility Commitment, as
applicable.  The aggregate amount of the Lenders’ Revolving Facility Commitments
on the Amendment No. 3 Effective Date is $1,250,000,000.  On the Amendment No. 3
Effective Date, there is only one Class of Revolving Facility Commitments, which
are the Tranche A Revolving Commitments.  After the Amendment No. 3 Effective
Date, additional

 

64

--------------------------------------------------------------------------------


 

Classes of Revolving Facility Commitments may be added or created pursuant to
Extension Amendments or Refinancing Amendments.

 

“Revolving Facility Credit Exposure” shall mean, at any time with respect to any
Class of Revolving Facility Commitments, the sum of (a) the aggregate principal
amount of the Revolving Facility Loans of such Class outstanding at such time,
(b) the Swingline Exposure applicable to such Class at such time and (c) the
Revolving L/C Exposure applicable to such Class at such time minus, for the
purpose of Section 6.12 only, the amount of Letters of Credit that have been
Cash Collateralized in an amount equal to the Minimum L/C Collateral Amount at
such time.  The Revolving Facility Credit Exposure of any Revolving Facility
Lender at any time shall be the product of (x) such Revolving Facility Lender’s
Revolving Facility Percentage of the applicable Class and (y) the aggregate
Revolving Facility Credit Exposure of such Class of all Revolving Facility
Lenders, collectively, at such time.

 

“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender, and a Lender providing Extended Revolving Facility
Commitments or Replacement Revolving Facility Commitments) with a Revolving
Facility Commitment or with outstanding Revolving Facility Loans.

 

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(fh).  Unless the context otherwise requires, the term
“Revolving Facility Loans” shall include the Other Revolving Loans (including
the Tranche A Revolving Loans).

 

“Revolving Facility Maturity Date” shall mean, as the context may require,
(a) with respect to the Revolving Facility in effect on the Amendment No. 3
Effective Date, the fifth anniversary of the Closing Date; provided that to the
extent any 2020 Senior Notes remain outstanding on the date that is 91 days
prior to March 1, 2020, the Revolving Facility Maturity Date with  respect to
the Revolving Facility in effect on the Amendment No. 3 Effective Date shall be
the date that is 91 days prior to March 1, 2020 and (b) with respect to any
other Classes of Revolving Facility Commitments, the maturity dates specified
therefor in the applicable Extension Amendment or Refinancing Amendment.

 

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender’s Revolving Facility
Commitment of such Class.  If the Revolving Facility Commitments of such
Class have terminated or expired, the Revolving Facility Percentages of such
Class shall be determined based upon the Revolving Facility Commitments of such
Class most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

 

“Revolving Facility Termination Event” shall have the meaning assigned to such
term in Section 2.05(k).

 

“Revolving L/C Exposure” of any Class shall mean at any time the sum of (a) the
aggregate undrawn amount of all Letters of Credit applicable to such
Class outstanding at such time and (b) the aggregate principal amount of all L/C
Disbursements applicable to such Class that have not yet been reimbursed at such
time.  The Revolving L/C Exposure of any Class of any Revolving

 

65

--------------------------------------------------------------------------------


 

Facility Lender at any time shall mean its applicable Revolving Facility
Percentage of the aggregate Revolving L/C Exposure applicable to such Class at
such time.  For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the International Standard
Practices, International Chamber of Commerce No. 590, such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn.  Unless otherwise specified herein, the amount of a Letter of Credit at
any time shall be deemed to be the stated amount of such Letter of Credit in
effect at such time; provided, that with respect to any Letter of Credit that,
by its terms or the terms of any document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

 

“Sanctioned Country” shall mean, at any time, a country or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any person listed in any
Sanctions-related list of designated persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any person operating, organized or resident in a Sanctioned Country
or (c) any person owned or controlled by any such person or persons described in
the foregoing clauses (a) or (b).

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the Office of
the Superintendent of Financial Institutions.

 

“Scheduled Loans” shall have the meaning assigned to such term in
Section 6.04(b).

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between the Borrower or any Subsidiary and any Cash
Management Bank, including any such Cash Management Agreement that is in effect
on the Effective Date, unless when entered into such Cash Management Agreement
is designated in writing by the Borrower and such Cash Management Bank to the
Administrative Agent to not be included as a Secured Cash Management Agreement.

 

“Secured Hedge Agreement” shall mean any Hedging Agreement that is entered into
by and between any Loan Party and any Hedge Bank, including any such Hedging
Agreement that is in effect on the Effective Date, unless when entered into such
Hedging Agreement is designated in writing by the Borrower and such Hedge Bank
to the Administrative Agent to not be included as a Secured Hedge Agreement. 
Notwithstanding the foregoing, for all purposes of the Loan

 

66

--------------------------------------------------------------------------------


 

Documents, any Guarantee of, or grant of any Lien to secure, any obligations in
respect of a Secured Hedge Agreement by a Guarantor shall not include any
Excluded Swap Obligations with respect to such Guarantors.

 

“Secured Net Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated Secured Net Debt as of such date to (b) Adjusted
Consolidated EBITDA for the most recently ended Test Period for which financial
statements of the Borrower have been delivered (or were required to be
delivered) as required by this Agreement, all determined on a consolidated basis
in accordance with GAAP; provided that Adjusted Consolidated EBITDA shall be
determined for the relevant Test Period on a Pro Forma Basis.

 

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each Issuing Bank, each Hedge Bank that is party
to any Secured Hedge Agreement, each Cash Management Bank that is party to any
Secured Cash Management Agreement and each Subagent appointed pursuant to
Section 8.02 by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Documents” shall mean the Escrow Agreement, each Mortgage, the
Collateral Agreement, each Notice of Grant of Security Interest in Intellectual
Property (as defined in the Collateral Agreement) and each other security
agreement, pledge agreement or other instruments or documents executed and
delivered pursuant to the foregoing or entered into or delivered after the
Closing Date to the extent required by this Agreement or any other Loan
Document, including pursuant to Section 5.10.

 

“Senior Notes” shall mean, collectively, the 2020 Senior Notes and the 2023
Senior Notes.

 

“Senior Notes Indentures” shall mean, collectively, the 2020 Senior Notes
Indenture and the 2023 Senior Notes Indenture.

 

“Similar Business” shall mean (i) any business the majority of whose revenues
are derived from business or activities conducted by the Borrower and its
Subsidiaries on the Closing Date, (ii) any business that is a natural outgrowth
or reasonable extension, development or expansion of any such business or any
business similar, reasonably related, incidental, complementary or ancillary to
any of the foregoing or (iii) any business that in the Borrower’s good faith
business judgment constitutes a reasonable diversification of businesses
conducted by the Borrower and its Subsidiaries.

 

“Special Flood Hazard Area” shall have the meaning assigned to such term in
Section 5.02(c).

 

“Specified Representations” shall mean those representations and warranties set
forth in (A) Sections 3.01(a), 3.01(d), 3.02(a), 3.02(b)(i)(B), and 3.03,
(B) Sections 3.10, 3.11, 3.17 (subject to the limitations set forth in the last
paragraph of the definition of “Collateral and

 

67

--------------------------------------------------------------------------------


 

Guarantee Requirement”) and 3.18, and (C) Sections 3.22 and 3.23 (in each case
pursuant to this clause (C), excluding Family Dollar and its Subsidiaries).

 

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary thereof
in connection with a Qualified Receivables Facility which are reasonably
customary (as determined in good faith by the Borrower) in an accounts
receivable financing transaction in the commercial paper, term securitization or
structured lending market.

 

“Standby Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Subagent” shall have the meaning assigned to such term in Section 8.02.

 

“subsidiary” shall mean, with respect to any person (referred to in this
definition as the “parent”), any corporation, limited liability company,
partnership, association or other business entity (a) of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or more than 50% of the general partnership
interests are, at the time any determination is being made, directly or
indirectly, owned, Controlled or held, or (b) that is, at the time any
determination is made, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

 

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower.  Notwithstanding the foregoing (and except for purposes of the
definition of “Unrestricted Subsidiary” contained herein) an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrower or any of its
Subsidiaries for purposes of this Agreement.

 

“Substitute Property” shall mean the distribution center and related Real
Property located at 1201 Mt. Olive Road, Cowpens, South Carolina 29330.

 

“Substitution Requirements” will be satisfied if at any time the Borrower or
other applicable Loan Party grants to the Collateral Agent a Lien over the
Substitute Property to secure the Obligations pursuant to a Mortgage that
satisfies the requirements of clauses (h) and (i) of the definition of
“Collateral and Guarantee Requirement” (for the avoidance of doubt, without
giving effect to the time periods set forth therein).

 

“Subsidiary Guarantee Agreement” shall mean the Subsidiary Guarantee Agreement
substantially in the form of Exhibit M dated as of the Closing Date as may be
amended, restated, supplemented or otherwise modified from time to time, between
each Guarantor and the Collateral Agent.

 

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

 

“Successor Borrower” shall have the meaning assigned to such term in
Section 6.05(n).

 

68

--------------------------------------------------------------------------------


 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

 

“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit D-2 or such other form as shall be approved by the
Swingline Lender.

 

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04.  The aggregate amount of the Swingline Commitments is
$50,000,000.  The Swingline Commitment is part of, and not in addition to, the
Revolving Facility Commitments.

 

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time.  The Swingline Exposure of
any Revolving Facility Lender at any time shall mean its applicable Revolving
Facility Percentage of the aggregate Swingline Exposure at such time.

 

“Swingline Lender” shall mean (a) the Administrative Agent, in its capacity as a
lender of Swingline Loans, and (b) each Revolving Facility Lender that shall
have become a Swingline Lender hereunder as provided in Section 2.04(d), each in
its capacity as a lender of Swingline Loans hereunder.

 

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.

 

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

 

“Term A-1 Commitment” shall mean, (x) with respect to each Term A-1 Lender on
the Amendment No. 3 Effective Date, its commitment to make a Term A-1 Loan on
the Amendment No. 3 Effective Date in an amount set forth on Schedule I to
Amendment No. 3.3 and (y) with respect to each Additional Term A-1 Lender on the
Amendment No. 4 Effective Date, its Additional Term A-1 Commitment.  The
aggregate amount of the Term A-1 Commitment on the Amendment No. 3 Effective
Date is $937,500,000, which is equal to the aggregate principal amount of
Initial Term A Loans that were outstanding immediately prior to the Amendment
No. 3 Effective Date.

 

“Term A-1 Facility” shall mean the Term A-1 Commitments and the Term A-1 Loans
made hereunder.

 

“Term A-1 Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

 

69

--------------------------------------------------------------------------------


 

“Term A-1 Lender” shall mean, at any time, any Lender that holds a Term A-1
Commitment or Term A-1 Loan at such time.

 

“Term A-1 Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

 

“Term A-1 Loans” shall mean (a) the term loans made by the Term A-1 Lenders to
the Borrower on the Amendment No. 3 Effective Date pursuant to Section 2.01(e),
(b) the term loans made by the Additional Term A-1 Lenders to the Borrower on
the Amendment No. 4 Effective Date pursuant to Section 2.01(f) and (c) any
Incremental Term Loans in the form of additional Term A-1 Loans made by the
Incremental Term Lenders to the Borrower pursuant to Section 2.01(i).

 

“Term A-1 Maturity Date” shall mean the fifth anniversary of the Closing Date;
provided that to the extent any 2020 Senior Notes remain outstanding on the date
that is 91 days prior to March 1, 2020, the Term A-1 Maturity Date shall be the
date that is 91 days prior to March 1, 2020.

 

“Term Borrowing” shall mean a Borrowing of Term A-1 Loans or any Borrowing of
Other Term Loans.

 

“Term B-1 Facility” shall mean the Additional Term B-1 Commitments and the Term
B-1 Loans made hereunder.

 

“Term B-1 Joint Lead Arrangers” and “Term B-1 Joint Bookrunners” shall mean J.P.
Morgan Securities LLC, Wells Fargo Securities, LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Royal Bank of Canada and U.S. Bank, National
Association.

 

“Term B-1 Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(ii).

 

“Term B-1 Lender” shall mean, at any time, any Lender that holds an Additional
Term B-1 Commitment or Term B-1 Loan at such time.

 

“Term B-1 Loans” shall mean (a) the term loans made by the Additional Term B-1
Lender to the Borrower on the Amendment No. 1 Effective Date pursuant to
Section 2.01(c), (b) the Converted Initial Term B Loans of each Amendment No. 1
Consenting Lender converted into Term B-1 Loans pursuant to Section 2.01(c) and
(c) any Incremental Term Loans in the form of additional Term B-1 Loans made by
the Incremental Term Lenders to the Borrower pursuant to Section 2.01(gi).

 

“Term B-1 Maturity Date” shall mean the seventh anniversary following the
Closing Date.

 

“Term B-2 Commitment” shall mean, with respect to the Term B-2 Lender, the
commitment of such Lender to make a Term B-2 Loan on the Amendment No. 1
Effective Date.  The amount of the Term B-2 Lender’s Term B-2 Commitment is on
the Amendment No. 1 Effective Date is $650,000,000.

 

70

--------------------------------------------------------------------------------


 

“Term B-2 Facility” shall mean the Term B-2 Commitments and the Term B-2 Loans
made hereunder.

 

“Term B-2 Lender” shall mean a Lender that holds a Term B-2 Commitment or a Term
B-2 Loan.

 

“Term B-2 Loans” shall mean (a) the term loans made by the Term B-2 Lenders to
the Borrower on the Amendment No. 1 Effective Date pursuant to
Section 2.01(d) and (b) any Incremental Term Loans in the form of additional
Term B-2 Loans made by the Incremental Term Lenders to the Borrower pursuant to
Section 2.01(gi).

 

“Term B-2 Maturity Date” shall mean the seventh anniversary following the
Closing Date.

 

“Term B-2 Sole Lead Arranger” and “Term B-2 Sole Bookrunner” shall mean J.P.
Morgan Securities LLC.

 

“Term B-3 Facility” shall mean the Additional Term B-3 Commitment and the Term
B-3 Loans made hereunder.

 

“Term B-3 Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(iv).

 

“Term B-3 Lender” shall mean, at any time, any Lender that holds an Additional
Term B-3 Commitment or Term B-3 Loan at such time.

 

“Term B-3 Loans” shall mean (a) the term loans made by the Additional Term B-3
Lender to the Borrower on the Amendment No. 4 Effective Date pursuant to
Section 2.01(g), (b) the Converted Term B-1 Loans of each Amendment No. 4
Consenting Lender converted into Term B-3 Loans pursuant to Section 2.01(g) and
(c) any Incremental Term Loans in the form of additional Term B-3 Loans made by
the Incremental Term Lenders to the Borrower pursuant to Section 2.01(i).

 

“Term B-3 Maturity Date” shall mean the seventh anniversary following the
Closing Date.

 

“Term Facility” shall mean the Initial Term Facilities and/or any or all of the
Other Term Facilities, the Term B-1 Facility, the Term B-2 Facility, the Term
B-3 Facility and the Term A-1 Facility.

 

“Term Facility Commitment” shall mean the commitment of a Term Lender to make
Term Loans, including Initial Term Loans, Term B-1 Loans, Term B-2 Loans, Term
B-3 Loans, Term A-1 Loans and/or Other Term Loans.

 

“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Term A-1 Facility, the Term A-1 Maturity Date, (b) with respect
to Term B-1 Loans, the Term B-1 Maturity Date, (c) with respect to Term B-2
Loans, the Term B-2 Maturity Date and (d, (d) with respect to the Term B-3
Loans, the Term B-3 Maturity Date and (e) with respect to any other

 

71

--------------------------------------------------------------------------------


 

Class of Term Loans, the maturity dates specified therefor in the applicable
Incremental Assumption Agreement, Extension Amendment or Refinancing Amendment.

 

“Term Lender” shall mean a Lender (including an Incremental Term Loan Lender, an
Extended Term Loan Lender and a Refinancing Term Loan Lender) with a Term
Commitment or with outstanding Term Loans.

 

“Term Loan Installment Date” shall mean any Term A-1 Loan Installment Date, Term
B-1 Loan Installment Date, Term B-3 Loan Installment Date or any Other Term Loan
Installment Date.

 

“Term Loans” shall mean the Term A-1 Loans, the Term B-1 Loans, the Term B-2
Loans, the Term B-3 Loans and/or the Other Term Loans.

 

“Term Yield Differential” shall have the meaning assigned to such term in
Section 2.21(b)(v).

 

“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other expenses or amounts payable under any Loan Document shall have been
paid in full in cash (other than in respect of contingent indemnification and
expense reimbursement claims not then due), and (c) all Letters of Credit (other
than those that have been Cash Collateralized with the Minimum L/C Collateral
Amount in accordance with Section 2.05(k)) have been cancelled or have expired
and all amounts drawn or paid thereunder have been reimbursed in full in cash.

 

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b); provided that
prior to the first date financial statements have been delivered pursuant to
Section 5.04(a) or 5.04(b), the Test Period in effect shall be the most recently
ended full four fiscal quarter period prior to the Effective Date for which
financial statements would have been required to be delivered hereunder had the
Effective Date occurred prior to the end of such period.

 

“Third Party Funds” shall mean any accounts or funds, or any portion thereof,
received by the Borrower or any of its Subsidiaries as agent on behalf of third
parties in accordance with a written agreement that imposes a duty upon Borrower
or one or more of its Subsidiaries to collect and remit those funds to such
third parties.

 

“Title Insurer” shall have the meaning assigned to such term in the definition
of the term “Collateral and Guarantee Requirement.”

 

“Total Net Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated Total Net Debt as of such date to (b) Adjusted
Consolidated EBITDA for the most recently ended Test Period (except for purposes
of the Financial Covenant) for which financial statements of the Borrower have
been delivered (or were required to be delivered) as required by this Agreement,
all determined on a consolidated basis in accordance with GAAP; provided, that

 

72

--------------------------------------------------------------------------------


 

Adjusted Consolidated EBITDA shall be determined for the relevant Test Period on
a Pro Forma Basis.

 

“Trade Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Tranche A Revolving Commitment” shall mean each Revolving Facility Commitment
that is held by a Revolving Facility Lender on the Amendment No. 3 Effective
Date and listed on Schedule II to Amendment No. 3.  The aggregate Tranche A
Revolving Commitments of all Revolving Facility Lenders is $1,250,000,000 on the
Amendment No. 3 Effective Date.

 

“Tranche A Revolving Loans” shall mean a Revolving Facility Loan made
(i) pursuant to the Tranche A Revolving Commitments in effect on the Amendment
No. 3 Effective Date (as the same may be amended from time to time in accordance
with this Agreement) or (ii) pursuant to any Incremental Revolving Facility
Commitment made on the same terms as (and forming a single Class with) the
Revolving Facility Commitments referred to in clause (i) of this definition.

 

“Transaction Documents” shall mean the Merger Agreement and the Loan Documents.

 

“Transactions” shall mean, collectively (a) the consummation of the Merger;
(b) the release of the Escrowed Property to the Borrower pursuant to the Escrow
Agreement and other Loan Documents and the creation of the Liens pursuant to the
Security Documents; (c) the Closing Date Refinancing; (d) the other transactions
to occur pursuant to or in connection with the Transaction Documents; and
(e) the payment of all fees and expenses to be paid and owing in connection with
the foregoing.

 

“Treasury Rate” means on any date, the most recently published weekly average
yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year as reasonably determined by the Administrative
Agent.

 

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined or whether such Loan is a Fixed Rate Term Loan.  For
purposes hereof, the term “Rate” shall include the Adjusted LIBO Rate and the
ABR and, for Fixed Rate Term Loans, the Applicable Margin therefor.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“United States” shall mean the United States of America.

 

“Unreimbursed Amount” shall have the meaning assigned to such term in
Section 2.05(e).

 

“Unrestricted Cash” shall mean cash or Permitted Investments of the Borrower or
any of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries.

 

73

--------------------------------------------------------------------------------


 

“Unrestricted Cash Amount” shall mean, on any date, the lesser of
(i) $400,000,000 and (ii) the aggregate amount of Unrestricted Cash of the
Borrower and its Subsidiaries on such date in excess of $100,000,000.

 

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrower, whether
now owned or acquired or created after the Closing Date, that is designated on
or after the Closing Date by the Borrower as an Unrestricted Subsidiary
hereunder by written notice to the Administrative Agent; provided, that the
Borrower shall only be permitted to so designate a new Unrestricted Subsidiary
on or after the Closing Date so long as (a) no Default or Event of Default has
occurred and is continuing or would result therefrom, (b) immediately after
giving effect to such designation, the Borrower shall be in Pro Forma Compliance
with the Financial Covenant (if applicable) as of the last day of the then most
recently ended Test Period, (c) all Investments in such Unrestricted Subsidiary
at the time of designation (as contemplated by the immediately following
sentence) are permitted in accordance with the relevant requirements of
Section 6.04, (d) such Subsidiary being designated as an “Unrestricted
Subsidiary” shall also, concurrently with such designation and thereafter,
constitute an “unrestricted subsidiary” under any Material Indebtedness issued
or incurred on or after the Closing Date (excluding, for the avoidance of doubt,
the Existing Family Dollar Notes), (e) such Subsidiary was not previously
designated as an Unrestricted Subsidiary and thereafter re-designated as a
Subsidiary, and (f) if such designation is on the Closing Date, the designation
shall not occur until the conditions set forth in Section 4.02 are satisfied (or
waived in accordance with Section 9.08) and the funding of the Initial Term A
Loans has occurred; and (2) any subsidiary of an Unrestricted Subsidiary (unless
transferred to such Unrestricted Subsidiary or any of its subsidiaries by the
Borrower or one or more of its Subsidiaries after the date of the designation of
the parent entity as a “Unrestricted Subsidiary” hereunder, in which case the
subsidiary so transferred would be required to be independently designated in
accordance with preceding clause (1)). The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrower (or its
Subsidiaries) therein at the date of designation in an amount equal to the Fair
Market Value of the Borrower’s (or its Subsidiaries’) Investments therein, which
shall be required to be permitted on such date in accordance with Section 6.04
(and not as an Investment permitted thereby in a Subsidiary). The Borrower may
designate any Unrestricted Subsidiary to be a Subsidiary for purposes of this
Agreement (each, a “Subsidiary Redesignation”); provided, that (i) no Default or
Event of Default has occurred and is continuing or would result therefrom (after
giving effect to the provisions of the immediately succeeding sentence),
(ii) immediately after giving effect to such redesignation, the Borrower shall
be in Pro Forma Compliance with the Financial Covenant (if applicable) as of the
last day of the most recently ended Test Period and (iii) the Borrower shall
have delivered to the Administrative Agent an officer’s certificate executed by
a Responsible Officer of the Borrower, certifying to the best of such officer’s
knowledge, compliance with the requirements of preceding clause (i).  The
designation of any Unrestricted Subsidiary as a Subsidiary on or after the
Closing Date shall constitute (i) the incurrence at the time of designation of
any Investment, Indebtedness or Liens of such Subsidiary existing at such time
and (ii) a return on any Investment by the applicable Loan Party (or its
relevant Subsidiaries) in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the Fair Market Value at the date of such
designation of such Loan Party’s (or its relevant Subsidiaries’) Investment in
such Subsidiary.

 

74

--------------------------------------------------------------------------------


 

“U.S. Person” means any person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.17(d).

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing:  (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

 

“Wholly Owned Domestic Subsidiary” shall mean a Wholly Owned Subsidiary that is
also a Domestic Subsidiary.

 

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.  Unless the
context otherwise requires, “Wholly Owned Subsidiary” shall mean a Subsidiary of
the Borrower that is a Wholly Owned Subsidiary of the Borrower.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02                             Terms Generally; GAAP.  The definitions
set forth or referred to in Section 1.01 shall apply equally to both the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  All references herein to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require.  Except as otherwise expressly provided
herein, any reference in this Agreement to any Loan Document shall mean such
document as amended, restated, amended and restated, supplemented or otherwise
modified from time to time.  Except as otherwise expressly provided herein
(including, for the avoidance of doubt, the proviso in the definition of
“Capitalized Lease Obligations”), all terms of an accounting

 

75

--------------------------------------------------------------------------------


 

or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided, that if at any time, any change in GAAP would
affect the computation of any financial ratio or requirement in the Loan
Documents and the Borrower notifies the Administrative Agent that the Borrower
requests an amendment (or if the Administrative Agent notifies the Borrower that
the Required Lenders request an amendment), the Administrative Agent, the
Lenders and the Borrower shall, at no cost to the Borrower, negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such financial ratio or
requirement shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such provision
is amended in accordance herewith.  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) for the avoidance of doubt, except as provided in the
definition of “Consolidated Net Income”, without giving effect to the financial
condition, results and performance of the Unrestricted Subsidiaries.

 

Section 1.03                             Effectuation of Transactions.  Each of
the representations and warranties of the Borrower contained in this Agreement
(and all corresponding definitions) are made after giving effect to the
Transactions, unless the context otherwise requires.

 

Section 1.04                             Timing of Payment or Performance. 
Except as otherwise expressly provided herein, when the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day.

 

Section 1.05                             Times of Day.  Unless otherwise
specified herein, all references herein to times of day shall be references to
Local Time.

 

Section 1.06                             Classification of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., an “Initial Revolving Loan”) or by Type (e.g., a
“Eurocurrency Loan”) or by Class and Type (e.g., a “Eurocurrency Initial
Revolving Loan”).  Borrowings also may be classified and referred to by
Class (e.g., an “Initial Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., an “Initial Eurocurrency Revolving
Borrowing”).

 

76

--------------------------------------------------------------------------------


 

ARTICLE II

 

The Credits

 

Section 2.01                             Commitments.  Subject to the terms and
conditions set forth herein:

 

(a)                     each Lender agrees, severally and not jointly, to make
Initial Term A Loans in Dollars to the Borrower on the Closing Date in an
aggregate principal amount not to exceed its Initial Term A Loan Commitment,

 

(b)                     each Lender agrees, severally and not jointly, to make
Initial Term B Loans in Dollars to the Borrower on the Effective Date in an
aggregate principal amount not to exceed its Initial Term B Loan Commitment,

 

(c)                      (i) the Additional Term B-1 Lender agrees to make a
Term B-1 Loan in Dollars to the Borrower on the Amendment No. 1 Effective Date
in an aggregate principal amount equal to its Additional Term B-1 Commitment and
(ii) each Converted Initial Term B Loan of each Amendment No. 1 Consenting
Lender shall be converted into a Term B-1 Loan of such Lender effective as of
the Amendment No. 1 Effective Date in a principal amount equal to the principal
amount of such Lender’s Converted Initial Term B Loan immediately prior to such
conversion,

 

(d)                     The Term B-2 Lender agrees to make a Term B-2 Loan in
Dollars to the Borrower on the Amendment No. 1 Effective Date in an aggregate
principal amount equal to its Term B-2 Commitment,

 

(e)                      each Term A-1 Lender agrees to make a Term A-1 Loan in
Dollars to the Borrower on the Amendment No. 3 Effective Date in an aggregate
principal amount equal to its Term A-1 Commitment,

 

(f)                       each Additional Term A-1 Lender agrees to make an
additional Term A-1 Loan in Dollars to the Borrower on the Amendment No. 4
Effective Date in an aggregate principal amount equal to its Additional Term A-1
Commitment,

 

(g)                      (i) the Additional Term B-3 Lender agrees to make a
Term B-3 Loan in Dollars to the Borrower on the Amendment No. 4 Effective Date
in an aggregate principal amount equal to its Additional Term B-3 Commitment and
(ii) each Amendment No. 4 Consenting Lender agrees to have its Converted Term
B-1 Loans converted into a Term B-3 Loan of such Lender effective as of the
Amendment No. 4 Effective Date in a principal amount equal to the principal
amount of such Lender’s Converted Term B-1 Loan immediately prior to such
conversion.

 

(h)                     (f) each Lender agrees, severally and not jointly, to
make Revolving Facility Loans of a Class in Dollars to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s Revolving Facility Credit Exposure of such
Class exceeding such Lender’s Revolving Facility Commitment of such Class, or
(ii) the Revolving Facility Credit Exposure of such Class

 

77

--------------------------------------------------------------------------------


 

exceeding the total Revolving Facility Commitments of such Class.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Facility Loans,

 

(i)                         (g) each Lender having an Incremental Commitment
agrees, severally and not jointly, subject to the terms and conditions set forth
in the applicable Incremental Assumption Agreement, to make Incremental Loans to
the Borrower, in an aggregate principal amount not to exceed its Incremental
Commitment, and

 

(j)                        (h) (i) the full amount of the Term B-3 Loans
pursuant to the Additional Term B-3 Commitments must be drawn in a single
drawing on the Amendment No. 4 Effective Date, (ii) the full amount of the Term
A-1 Loans pursuant to the Additional Term A-1 Commitments must be drawn in a
single drawing on the Amendment No. 4 Effective Date, (iii) the full amount of
the Term A-1 Loans pursuant to the Term A-1 Commitments must be drawn in a
single drawing on the Amendment No. 3 Effective Date, (iiiv) the full amount of
Term B-1 Loans pursuant to the Additional Term B-1 Commitment must be drawn in a
single drawing on the Amendment No. 1 Effective Date and full amount of the Term
B-2 Loans must be drawn in a single drawing on the Amendment No. 1 Effective
Date and (iiiv) amounts of Term Loans borrowed under Section 2.01(a),
Section 2.01(b), Section 2.01(c), Section 2.01(d) or, Section 2.01(e),
Section 2.01(f) or Section 2.01(g) that are repaid or prepaid may not be
reborrowed.

 

Section 2.02                             Loans and Borrowings.

 

(a)                     Each Loan shall be made as part of a Borrowing
consisting of Loans under the same Facility and of the same Type made by the
Lenders ratably in accordance with their respective Commitments under the
applicable Facility (or, in the case of Swingline Loans, in accordance with
their respective Swingline Commitments); provided, however, that Revolving
Facility Loans of any Class shall be made by the Revolving Facility Lenders of
such Class ratably in accordance with their respective Revolving Facility
Percentages on the date such Loans are made hereunder.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided, that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

 

(b)                     Subject to Section 2.14, each Borrowing (other than a
Swingline Borrowing or a Borrowing of Term B-2 Loans) shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith. All Term B-2 Loans shall at all times be Fixed Rate Term
Loans.  Each Swingline Borrowing shall be an ABR Borrowing.  Each Lender at its
option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections 2.15, 2.16 and 2.17 shall apply to such
Affiliate to the same extent as to such Lender); provided, that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement and such Lender shall not be
entitled to any amounts payable under Section 2.15 or 2.17 solely in respect of
increased costs resulting from such exercise and existing at the time of such
exercise.

 

78

--------------------------------------------------------------------------------


 

(c)                      [Reserved].

 

(d)                     At the commencement of each Interest Period for any
Eurocurrency Revolving Facility Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum.  At the time that each ABR Revolving Facility
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided, that an ABR Revolving Facility Borrowing may be in an
aggregate amount that is equal to the entire unused available balance of the
Revolving Facility Commitments or that is required to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e).  Each Swingline
Borrowing shall be in an amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum.  Borrowings of more than one
Type and Class may be outstanding at the same time; provided, however, that the
Borrower shall not be entitled to request any Borrowing that, if made, would
result in more than (i) 10 Eurocurrency Borrowings outstanding under all Term
Facilities at any time or (ii) 10 Eurocurrency Borrowings outstanding under all
Revolving Facilities at any time.  Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings.

 

(e)                      Notwithstanding any other provision of this Agreement,
the Borrower shall not be entitled to request, or to elect to convert or
continue, any Borrowing of any Class if the Interest Period requested with
respect thereto would end after the Revolving Facility Maturity Date or Term
Facility Maturity Date for such Class, as applicable.

 

(f)                       Notwithstanding any other provision of this Agreement,
the Term B-1 Loans shall initially consist of a Eurocurrency Borrowing with an
Interest periodPeriod ending on July 11, 2015 and the Adjusted LIBO Rate shall
be deemed to be 0.75% for such Interest Period.

 

Section 2.03                             Requests for Borrowings.

 

(a)                     To request a Revolving Facility Borrowing and/or a Term
Borrowing, the Borrower shall notify the Administrative Agent of such request
(a) in the case of a Eurocurrency Borrowing, not later than 12:00 noon, Local
Time, three (3) Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing or Borrowing of Fixed Rate Term Loans, by
telephone, not later than 10:00 a.m. Local Time, on the Business Day of the
proposed Borrowing; provided, that, (i) to request a Eurocurrency or ABR
Borrowing on the Effective Date or, the Amendment No. 1 Effective Date or the
Amendment No. 4 Effective Date, the Borrower shall notify the Administrative
Agent of such request by telephone no later than 5:00 p.m., Local Time, two
Business Days prior to such date (or such later time as the Administrative Agent
may agree) and (ii) any such notice of an ABR Revolving Facility Borrowing to
finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e) may be given no later than 12:00 noon, Local Time, on the date
of the proposed Borrowing.  Each such Borrowing Request shall be irrevocable
(other than in the case of any notice given in respect of the Closing Date,
which may be conditioned upon the consummation of the Merger) and (in the case
of telephonic requests) shall be confirmed promptly by hand delivery or
electronic means to the

 

79

--------------------------------------------------------------------------------


 

Administrative Agent of a written Borrowing Request signed by the Borrower. 
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

(i)                                     whether such Borrowing is to be a
Borrowing of Term A-1 Loans, Term B-1 Loans, Term B-2 Loans, Term B-3 Loans,
Other Term Loans or Revolving Facility Loans of a particular Class, as
applicable;

 

(ii)                                  the aggregate amount of the requested
Borrowing;

 

(iii)                               the date of such Borrowing, which shall be a
Business Day;

 

(iv)                              except in the case of a Borrowing of Fixed
Rate Term Loans, whether such Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;

 

(v)                                 in the case of a Eurocurrency Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(vi)                              the location and number of the Borrower’s
account to which funds are to be disbursed.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing; provided, that all Borrowings of Term B-2
Loans shall be Fixed Rate Term Loans.  If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04                             Swingline Loans.  (a) Subject to the
terms and conditions set forth herein, each Swingline Lender severally agrees to
make Swingline Loans in Dollars to the Borrower from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding such Swingline Lender’s Swingline Commitment, (ii) the
aggregate amount of Swingline Loans, Letters of Credit and Revolving Facility
Loans outstanding issued by such Swingline Lender exceeding such Swingline
Lender’s Revolving Facility Commitment or (iii) the Revolving Facility Credit
Exposure of the applicable Class exceeding the total Revolving Facility
Commitments of such Class; provided, that no Swingline Lender shall be required
to make a Swingline Loan to refinance an outstanding Swingline Borrowing. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b)                     To request a Swingline Borrowing, the Borrower shall
notify the Administrative Agent and the Swingline Lender of such request by
telephone (confirmed by a Swingline Borrowing Request by electronic means), not
later than 2:00 p.m., Local Time, on the day of a proposed Swingline Borrowing. 
Each such notice and Swingline Borrowing Request

 

80

--------------------------------------------------------------------------------


 

shall be irrevocable and shall specify (i) the requested date of such Swingline
Borrowing (which shall be a Business Day) and (ii) the amount of the requested
Swingline Borrowing.  The Swingline Lender shall consult with the Administrative
Agent as to whether the making of the Swingline Loan is in accordance with the
terms of this Agreement prior to the Swingline Lender funding such Swingline
Loan.  The Swingline Lender shall make each Swingline Loan on the proposed date
thereof by wire transfer of immediately available funds by 3:00 p.m., Local
Time, to the account of the Borrower (or, in the case of a Swingline Borrowing
made to finance the reimbursement of an L/C Disbursement as provided in
Section 2.05(e), by remittance to the applicable Issuing Bank).

 

(c)                      Any Swingline Lender may, by written notice given to
the Administrative Agent not later than 12:00 noon, Local Time, on any Business
Day, require the Revolving Facility Lenders of the applicable Class to acquire
participations on such Business Day in all or a portion of the outstanding
Swingline Loans made by it.  Such notice shall specify the aggregate amount of
such Swingline Loans in which the Revolving Facility Lenders will participate. 
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each such Lender, specifying in such notice such Revolving Facility
Lender’s applicable Revolving Facility Percentage of such Swingline Loan or
Loans.  Each Revolving Facility Lender hereby absolutely and unconditionally
agrees, promptly upon receipt of notice as provided above (and in any event, if
such notice is received by 12:00 noon, Local Time, on a Business Day no later
than 5:00 p.m. Local Time on such Business Day and if received after 12:00 noon,
Local Time, on a Business Day, no later than 10:00 a.m. Local Time on the
immediately succeeding Business Day), to pay to the Administrative Agent for the
account of such Swingline Lender, such Revolving Facility Lender’s applicable
Revolving Facility Percentage of such Swingline Loan or Loans.  Each Revolving
Facility Lender acknowledges and agrees that its respective obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or Event of Default or
reduction or termination of any Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.  Each
Revolving Facility Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.06 with respect to Loans made by such Revolving Facility Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to such Swingline
Lender the amounts so received by it from the Revolving Facility Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph (c), and thereafter payments
in respect of such Swingline Loan shall be made to the Administrative Agent and
not to such Swingline Lender.  Any amounts received by such Swingline Lender
from a Borrower (or other party on behalf of such Borrower) in respect of a
Swingline Loan after receipt by such Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Facility Lenders that
shall have made their payments pursuant to this paragraph and to such Swingline
Lender, as their interests may appear; provided, that any such payment so
remitted shall be repaid to such Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Borrower for any reason.  The

 

81

--------------------------------------------------------------------------------


 

purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the Borrower of any default in the payment thereof.

 

(d)                     The Borrower may, at any time and from time to time,
designate as additional Swingline Lenders one or more Revolving Facility Lenders
that agree to serve in such capacity as provided below.  The acceptance by a
Revolving Facility Lender of an appointment as a Swingline Lender hereunder
shall be evidenced by an agreement, which shall be in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, executed
by the Borrower, the Administrative Agent and such designated Swingline Lender,
and, from and after the effective date of such agreement, (i) such Revolving
Facility Lender shall have all the rights and obligations of a Swingline Lender
under this Agreement and (ii) references herein to the term “Swingline Lender”
shall be deemed to include such Revolving Facility Lender in its capacity as a
lender of Swingline Loans hereunder.

 

Section 2.05                             Letters of Credit.  (a)  General. 
Subject to the terms and conditions set forth herein, the Borrower may request
the issuance of one or more letters of credit denominated in Dollars in the form
of (x) trade letters of credit in support of trade obligations of the Borrower
and its Subsidiaries incurred in the ordinary course of business (such letters
of credit issued for such purposes, “Trade Letters of Credit”) and (y) standby
letters of credit issued for any other lawful purposes of the Borrower and its
Subsidiaries (such letters of credit issued for such purposes, “Standby Letters
of Credit”; each such letter of credit issued hereunder, a “Letter of Credit”
and collectively, the “Letters of Credit”) for its own account or for the
account of any Subsidiary (in which case such Letter of Credit shall be deemed
issued for the joint and several account of the Borrower and such Subsidiary) in
a form reasonably acceptable to the applicable Issuing Bank, at any time and
from time to time during the applicable Availability Period and prior to the
date that is five (5) Business Days prior to the applicable Revolving Facility
Maturity Date.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. 
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (ii) in
any manner that would result in a violation of any Sanctions by any party to
this Agreement. Notwithstanding anything to the contrary provided in this
Agreement, each letter of credit listed on Schedule 2.05(a) (each, an “Existing
Letter of Credit”) shall be deemed issued under this Agreement from and after
the Closing Date.  Upon the Amendment No. 3 Effective Date, all Letters of
Credit outstanding under the Revolving Facility Commitments immediately prior to
the Amendment No. 3 Effective Date shall be deemed to be Letters of Credit
issued under the Tranche A Revolving Commitments.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension: Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal (other than an automatic extension in accordance with
paragraph (c) of this Section) or extension of an outstanding Letter of Credit),
the Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable

 

82

--------------------------------------------------------------------------------


 

Issuing Bank) to the applicable Issuing Bank and the Administrative Agent (at
least three (3) Business Days in advance of the requested date of issuance,
amendment or extension or such shorter period as the Administrative Agent and
the Issuing Bank in their sole discretion may agree) a notice in the form of
Exhibit D-3 requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended or extended, and specifying the date of issuance,
amendment or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof, whether such Letter of Credit constitutes a Standby Letter
of Credit or a Trade Letter of Credit and such other information as shall be
necessary to issue, amend or extend such Letter of Credit.  If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form and related documents in
connection with any request for a Letter of Credit and in connection with any
request for a Letter of Credit to be amended, renewed, modified or extended.  A
Letter of Credit shall be issued, amended or extended only if (and upon
issuance, amendment or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment or extension, (i) the Revolving Facility Credit Exposure shall not
exceed the applicable Revolving Facility Commitments, (ii) with respect to such
Issuing Bank, the sum of the aggregate face amount of Letters of Credit issued
by such Issuing Bank, when aggregated with the outstanding Revolving Facility
Loans and Swingline Loans funded by such Issuing Bank, shall not exceed its
Revolving Facility Commitment and (iii) the Revolving L/C Exposure shall not
exceed the applicable Letter of Credit Sublimit.

 

(c)                      Expiration Date.  Each Letter of Credit shall expire at
or prior to the close of business on the earlier of (i) the date one year
(unless otherwise mutually agreed upon by the Borrower and the Issuing Bank)
after the date of the issuance of such Letter of Credit (or, in the case of any
extension thereof, one year (unless otherwise mutually agreed upon by the
Borrower and the Issuing Bank) after such renewal or extension) and (ii) the
date that is three (3) Business Days prior to the applicable Revolving Facility
Maturity Date; provided, that any Letter of Credit may provide for automatic
renewal or extension thereof for an additional period of up to 12 months (which,
in no event, shall extend beyond the date referred to in clause (ii) of this
paragraph (c), except to the extent Cash Collateralized or backstopped pursuant
to an arrangement reasonably acceptable to the relevant Issuing Bank) so long as
such Letter of Credit (any such Letter of Credit, an “Auto Renewal Letter of
Credit”) permits the Issuing Bank to prevent any such extension at least once in
each twelve-month period (commencing with the date of issuance of such Auto
Renewal Letter of Credit) by giving prior notice to the beneficiary thereof
within a time period during such twelve-month period to be agreed upon at the
time such Auto Renewal Letter of Credit is issued; provided, further, that if
the Issuing Bank consents in its sole discretion, the expiration date on any
Letter of Credit may extend beyond the date referred to in clause (ii) above but
the participations of the Lenders with Revolving Facility Commitments of the
applicable Class shall terminate on the applicable Revolving Facility Maturity
Date. If any such Letter of Credit is outstanding or is issued under the
Revolving Facility Commitments of any Class after the date that is three
(3) Business Days prior to the Revolving Facility Maturity Date for such
Class the Borrower shall provide Cash Collateral pursuant to documentation
reasonably satisfactory to the Collateral Agent and the relevant Issuing Bank in
an amount equal to the face amount of each such Letter of Credit on or prior to

 

83

--------------------------------------------------------------------------------


 

the date that is three (3) Business Days prior to such Revolving Facility
Maturity Date or, if later, such date of issuance.  Unless otherwise directed by
the Issuing Bank, the Borrower shall not be required to make a specific request
to the Issuing Bank for any such renewal.  Once an Auto Renewal Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the Issuing Bank to permit the renewal of such Letter of Credit at any
time to an expiry date not later than such Revolving Facility Maturity Date
(except as otherwise provided in the second proviso to this paragraph (c)).

 

(d)                     Participations.  By the issuance of a Letter of Credit
(or an amendment to a Letter of Credit increasing the amount thereof) under the
Revolving Facility Commitments of any Class and without any further action on
the part of the applicable Issuing Bank or the Revolving Facility Lenders, such
Issuing Bank hereby grants to each Revolving Facility Lender under such Class,
and each such Revolving Facility Lender hereby acquires from such Issuing Bank,
a participation in such Letter of Credit equal to such Revolving Facility
Lender’s applicable Revolving Facility Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Revolving Facility Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the applicable Issuing Bank, such Revolving Facility Lender’s applicable
Revolving Facility Percentage of each L/C Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason.  Each Revolving Facility Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or Event of Default or reduction or termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

(e)                      Reimbursement.  If the applicable Issuing Bank shall
make any L/C Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such L/C Disbursement by paying to the Administrative Agent an amount
equal to such L/C Disbursement not later than 4:00 p.m. Local Time on the day
that is one Business Day after notice of such L/C Disbursement is received by
the Borrower, together with accrued interest thereon from the date of such L/C
Disbursement at the rate applicable to ABR Revolving Loans of the applicable
Class; provided, that the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 or 2.04 that such
payment be financed with an ABR Revolving Facility Borrowing or a Swingline
Borrowing of the applicable Class, as applicable, and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Borrowing (and with interest owing thereon from the
date of the respective L/C Disbursement).  If the Borrower fails to reimburse
any L/C Disbursement when due, then the Administrative Agent shall promptly
notify the applicable Issuing Bank and each other applicable Revolving Facility
Lender of the applicable L/C Disbursement, the payment then due from the
Borrower in respect thereof (the “Unreimbursed Amount”) and, in the case of a
Revolving Facility Lender, such Lender’s Revolving Facility Percentage thereof. 
Promptly following receipt of such notice, each Revolving Facility Lender with a
Revolving Facility Commitment of the applicable Class shall pay to the
Administrative

 

84

--------------------------------------------------------------------------------


 

Agent its Revolving Facility Percentage of the Unreimbursed Amount in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Facility Lenders), and the Administrative Agent shall promptly pay
to the applicable Issuing Bank the amounts so received by it from the Revolving
Facility Lenders.  Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Revolving Facility Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear.  Any payment made by a Revolving Facility Lender pursuant
to this paragraph to reimburse an Issuing Bank for any L/C Disbursement (other
than the funding of an ABR Revolving Loan or a Swingline Borrowing as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligations to reimburse such L/C Disbursement.

 

(f)                       Obligations Absolute.  The Borrower’s obligation to
reimburse L/C Disbursements as provided in paragraph (e) of this Section shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank, or any of the circumstances referred to in
clauses (i), (ii) or (iii) of the first sentence; provided, that the foregoing
shall not be construed to excuse the applicable Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are determined by final and binding decision of a
court of competent jurisdiction to have been caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the applicable Issuing Bank, such Issuing Bank shall
be deemed to have exercised care in each such determination.  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in

 

85

--------------------------------------------------------------------------------


 

its sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                      Disbursement Procedures.  The applicable Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by electronic means) of any such demand for payment under a Letter of
Credit and whether such Issuing Bank has made or will make an L/C Disbursement
thereunder; provided, that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligations to reimburse such Issuing Bank
and the Revolving Facility Lenders with respect to any such L/C Disbursement.

 

(h)                     Interim Interest.  If an Issuing Bank shall make any L/C
Disbursement, then, unless the Borrower reimburses such L/C Disbursement in full
on the date such L/C Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such L/C Disbursement is made
to but excluding the date that the Borrower reimburses such L/C Disbursement, at
the rate per annum then applicable to ABR Revolving Loans of the applicable
Class; provided, that, if such L/C Disbursement is not reimbursed by the
Borrower when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply.  Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Revolving Facility Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Revolving Facility Lender to the extent of such payment.

 

(i)                         Replacement of an Issuing Bank.  An Issuing Bank may
be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank. 
The Administrative Agent shall notify the Revolving Facility Lenders of any such
replacement of an Issuing Bank.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12.  From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require.  After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of such Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement but shall
not be required to issue additional Letters of Credit.

 

(j)                        Cash Collateralization Following Certain Events.  If
and when the Borrower is required to Cash Collateralize any Revolving L/C
Exposure relating to any outstanding Letters of Credit pursuant to any of
Section 2.11(d), 2.11(e), 2.24(a)(v) or 7.01, such Borrower shall deposit in an
account with or at the direction of the Collateral Agent, in the name of the
Collateral Agent and for the benefit of the Revolving Facility Lenders, an
amount in cash

 

86

--------------------------------------------------------------------------------


 

equal to 102% of the Revolving L/C Exposure as of such date plus any accrued but
unpaid interest thereon (or, in the case of Sections 2.11(d), 2.11(e) and
2.24(a)(v), the portion thereof required by such sections).  Each deposit of
Cash Collateral (x) made pursuant to this paragraph or (y) made by the
Administrative Agent pursuant to Section 2.24(a)(ii), in each case, shall be
held by the Collateral Agent as collateral for the payment and performance of
the obligations of the Borrower under this Agreement.  The Collateral Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account and the Borrower hereby grants the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
such account.  Other than any interest earned on the investment of such
deposits, which investments shall be made (unless an Event of Default shall be
continuing) at Borrower’s request in Permitted Investments and at the risk and
expense of the Borrower, such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall be applied by the Collateral Agent to reimburse each
Issuing Bank for L/C Disbursements for which such Issuing Bank has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the Revolving L/C Exposure
at such time or, if the maturity of the Loans has been accelerated (but subject
to the consent of Lenders with Revolving L/C Exposure representing greater than
50% of the total Revolving L/C Exposure), be applied to satisfy other Loan
Obligations.  If the Borrower is required to provide an amount of Cash
Collateral hereunder as a result of the occurrence of an Event of Default or the
existence of a Defaulting Lender or the occurrence of a limit under Sections
2.11(d) or (e) being exceeded, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after all Events of Default have been cured or waived or the termination of the
Defaulting Lender status or the limits under Sections 2.11(d) and (e) no longer
being exceeded, as applicable.

 

(k)                     Cash Collateralization Following Termination of the
Revolving Facility. Notwithstanding anything to the contrary herein, in the
event of the prepayment in full of all outstanding Revolving Facility Loans and
the termination of all Revolving Facility Commitments (a “Revolving Facility
Termination Event”) in connection with which the Borrower notifies any one or
more Issuing Banks that it intends to maintain one or more Letters of Credit
initially issued under this Agreement in effect after the date of such Revolving
Facility Termination Event (each, a “Continuing Letter of Credit”), then the
security interest of the Collateral Agent in the Collateral under the Security
Documents may be terminated in accordance with Section 9.18 if each such
Continuing Letter of Credit is Cash Collateralized (in the same currency in
which such Continuing Letter of Credit is denominated) in an amount equal to the
Minimum L/C Collateral Amount, which shall be deposited with or at the direction
of each such Issuing Bank.

 

(l)                         Additional Issuing Banks.  From time to time, the
Borrower may by notice to the Administrative Agent designate any Lender (in
addition to the initial Issuing Bank) which agrees (in its sole discretion) to
act in such capacity and is reasonably satisfactory to the Administrative Agent
as an Issuing Bank.  Each such additional Issuing Bank shall execute a
counterpart of this Agreement upon the approval of the Administrative Agent
(which approval shall not be unreasonably withheld) and shall thereafter be an
Issuing Bank hereunder for all purposes.

 

87

--------------------------------------------------------------------------------


 

(m)                 Reporting.  Unless otherwise requested by the Administrative
Agent, each Issuing Bank (other than the Administrative Agent or its Affiliates)
shall (i) provide to the Administrative Agent copies of any notice received from
the Borrower pursuant to Section 2.05(b) no later than the next Business Day
after receipt thereof and (ii) report in writing to the Administrative Agent
(A) on or prior to each Business Day on which such Issuing Bank expects to
issue, amend or extend any Letter of Credit, the date of such issuance,
amendment or extension, and the aggregate face amount of the Letters of Credit
to be issued, amended or extended by it and outstanding after giving effect to
such issuance, amendment or extension occurred (and whether the amount thereof
changed), and the Issuing Bank shall be permitted to issue, amend or extend such
Letter of Credit if the Administrative Agent shall not have advised the Issuing
Bank that such issuance, amendment or extension would not be in conformity with
the requirements of this Agreement, (B) on each Business Day on which such
Issuing Bank makes any L/C Disbursement, the date of such L/C Disbursement and
the amount of such L/C Disbursement and (C) on any other Business Day, such
other information with respect to the outstanding Letters of Credit issued by
such Issuing Bank as the Administrative Agent shall reasonably request.

 

Section 2.06                             Funding of Borrowings.  (a) Each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds by 12:00 noon, Local Time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided, that Swingline Loans shall be made
as provided in Section 2.04.  The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower as specified in the applicable Borrowing
Request; provided, that Borrowings made to finance the reimbursement of a L/C
Disbursement and reimbursements as provided in Section 2.05(e) shall be remitted
by the Administrative Agent to the applicable Issuing Bank.

 

(b)                     Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with clause (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such amount with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of (A) the Federal Funds
Effective Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of a payment to be made by the Borrower, the interest rate then applicable
to ABR Loans (or, in the case of any Fixed Rate Term Loan, the interest rate
applicable to such Fixed Rate Term Loan).  If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.  The foregoing shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

 

88

--------------------------------------------------------------------------------


 

Section 2.07                             Interest Elections.  (a) Each Borrowing
initially shall be of the Type, and under the applicable Class, specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request. 
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
(except that (i) Term B-2 Loans shall at all times be Fixed Rate Term Loans and
(ii) neither the Term A-1 Loans, the Term B-1 Loans, the Term B-3 Loans nor any
other Class of Loans that is not established as a Class of Fixed Rate Term Loans
may be converted to Fixed Rate Term Loans) or to continue such Borrowing and, in
the case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all
as provided in this Section.  Except with respect to Fixed Rate Term Loans, the
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.  This
Section 2.07 shall not apply to Swingline Loans, which may not be converted or
continued. Notwithstanding any other provision of this Section 2.07, the
Borrower shall not be permitted to change the Class of any Borrowing. 
Notwithstanding the foregoing, prior to the Closing Date, all Term B-1 Loans
shall be maintained as Eurocurrency Term Loans and, notwithstanding anything in
this Agreement to the contrary, each Interest Period prior to the Closing Date
shall, subject to Section 2.07(f), be one month in duration.

 

(b)                     To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election (by telephone or
irrevocable written notice), by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type and Class resulting from such election to be made on the effective date of
such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or electronic means
to the Administrative Agent of a written Interest Election Request signed by the
Borrower.  Notwithstanding any contrary provision herein, this Section 2.07
shall not be construed to permit the Borrower to (i) elect an Interest Period
for Eurocurrency Loans that does not comply with Section 2.02(d) or (ii) convert
any Borrowing to a Borrowing of a Type not available under the Class of
Commitments or Loans pursuant to which such Borrowing was made.

 

(c)                      Each telephonic and written Interest Election Request
shall specify the following information in compliance with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurocurrency Borrowing; and

 

89

--------------------------------------------------------------------------------


 

(iv)                              if the resulting Borrowing is a Eurocurrency
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which Interest Period shall be a period contemplated by the
definition of the term “Interest Period.”

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.  If less than all the
outstanding principal amount of any Borrowing shall be converted or continued,
then each resulting Borrowing shall be in an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and satisfy the limitations
specified in Section 2.02(d) regarding the maximum number of Borrowings of the
relevant Type.

 

(d)                     Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each Lender to which such
Interest Election Request relates of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

(e)                      If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the written request (including a request through electronic means) of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing shall be converted to an ABR Borrowing.

 

Section 2.08                             Termination and Reduction of
Commitments.  (a) Unless previously terminated, the Revolving Facility
Commitments of each Class shall automatically and permanently terminate on the
applicable Revolving Facility Maturity Date for such Class. On the Effective
Date (after giving effect to the funding of the Initial Term B Loans on such
date), the Initial Term B Loan Commitments of each Term Lender with an Initial
Term B Loan Commitment as of the Effective Date will automatically and
permanently terminate.  On the Amendment No. 3 Effective Date (after giving
effect to the funding of the Term A-1 Loans to be made on such date), the Term
A-1 Loan Commitments of each Term Lender with a Term A-1 Loan Commitment as of
the Amendment No. 3 Effective Date will automatically and permanently terminate.
On the Amendment No. 3 Effective Date, upon the effectiveness of the Tranche A
Revolving Commitments, all Revolving Facility Commitments in effect immediately
prior to the Amendment No. 3 Effective Date shall terminate.  On the Amendment
No. 4 Effective Date (after giving effect to the funding of the Term A-1 Loans
to be made on such date), the Additional  Term A-1 Commitments of each Term
Lender with an Additional Term A-1 Commitment as of the Amendment No. 4
Effective Date will automatically and permanently terminate.  On the Amendment
No. 4 Effective Date (after giving effect to the funding of the Term B-3 Loans
by the Additional Term B-3 Lender representing the full amount of the Additional
Term B-3 Commitment), the Additional Term B-3 Commitment of the Additional Term
B-3 Lender will automatically and permanently terminate.  On the Amendment No. 1
Effective Date (after giving effect to the funding of the Term B-1 Loans by the
Additional Term B-1 Lender representing the full amount of the Additional Term
B-1 Commitment and the Term

 

90

--------------------------------------------------------------------------------


 

B-2 Loans to be made on such date), the Additional Term B-1 Commitment of the
Additional Term B-1 Lender and the Term B-2 Commitments of each Term Lender with
a Term B-2 Commitment will automatically and permanently terminate.
Notwithstanding the foregoing, if the Closing Date has not occurred prior to the
Outside Date, then all Commitments shall terminate on such date.

 

(b)                     The Borrower may at any time terminate, or from time to
time reduce, the Revolving Facility Commitments of any Class; provided, that
(i) each reduction of the Revolving Facility Commitments of any Class shall be
in an amount that is an integral multiple of $5,000,000 and not less than
$10,000,000 (or, if less, the remaining amount of the Revolving Facility
Commitments of such Class) and (ii) the Borrower shall not terminate or reduce
the Revolving Facility Commitments of any Class if, after giving effect to any
concurrent prepayment of the Revolving Facility Loans in accordance with
Section 2.11 and any Cash Collateralization of Letters of Credit in accordance
with Section 2.05(j) or (k), as applicable, the Revolving Facility Credit
Exposure of such Class (excluding any Cash Collateralized Letter of Credit, to
the extent so Cash Collateralized) would exceed the total Revolving Facility
Commitments of such Class.

 

(c)                      The Borrower shall notify the Administrative Agent of
any election to terminate or reduce the Revolving Facility Commitments of any
Class under paragraph (b) of this Section 2.08 at least three (3) Business Days
prior to the effective date of such termination or reduction (or such shorter
period acceptable to the Administrative Agent), specifying such election and the
effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof.  Each notice delivered by the Borrower pursuant to this Section 2.08
shall be irrevocable; provided, that a notice of termination or reduction of the
Revolving Facility Commitments of any Class delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or other transactions, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be permanent. 
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

 

Section 2.09                             Repayment of Loans; Evidence of Debt. 
(a) The Borrower hereby unconditionally promise to pay (i) to the Administrative
Agent for the account of each Revolving Facility Lender the then unpaid
principal amount of each Revolving Facility Loan on the Revolving Facility
Maturity Date applicable to such Revolving Facility Loans, (ii) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term Loan of such Lender as provided in Section 2.10 and (iii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan
applicable to any Class of Revolving Facility Commitments on the earlier of the
Revolving Facility Maturity Date for such Class and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two (2) Business Days after such Swingline Loan is made; provided, that
on each date that a Revolving Facility Borrowing is made by the Borrower, the
Borrower shall repay all Swingline Loans then outstanding.

 

91

--------------------------------------------------------------------------------


 

(b)                     Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)                      The Administrative Agent shall maintain accounts in
which it shall record (i) the amount of each Loan made hereunder, the Facility,
Class and Type thereof and the Interest Period (if any) applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) any amount
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d)                     The entries made in the accounts maintained pursuant to
clause (b) or (c) of this Section shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided, that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

 

(e)                      Any Lender may request that Loans made by it be
evidenced by a promissory note (a “Note”).  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in the form attached hereto as Exhibit H, or in another form
approved by such Lender, the Administrative Agent and the Borrower in their sole
discretion.  Thereafter, unless otherwise agreed to by the applicable Lender,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form payable to the payee named therein
(or, if requested by such payee, to such payee and its registered assigns).

 

Section 2.10                             Repayment of Term Loans and Revolving
Facility Loans.

 

(a)                     Subject to the other clauses of this Section 2.10 and to
Section 9.08(e),

 

(i)                                     the Borrower shall repay principal of
outstanding Term A-1 Loans on the fifteenth day of each January, April, July and
October of each year (commencing on the applicable day of the first full fiscal
quarter of the Borrower after the Amendment No. 3 Effective Date) and on the
applicable Term Facility Maturity Date or, if any such date is not a Business
Day, on the immediately preceding Business Day (each such date being referred to
as a “Term A-1 Loan Installment Date”), in an aggregate principal amount of such
Term A-1 Loans equal to (i) 1.25% of the aggregate principal amount of such Term
A-1 Loans incurred on the Amendment No. 3 Effective Date and the Amendment No. 4
Effective Date on each Term A-1 Loan Installment Date on or prior to April 15,
2017, (ii) 1.875% of the aggregate principal amount of such Term A-1 Loans
incurred on the Amendment No. 3 Effective Date and the Amendment No. 4 Effective
Date on each Term A-1 Loan Installment Date after April 15, 2017 until the Term
A-1 Maturity Date and (iii)

 

92

--------------------------------------------------------------------------------


 

in the case of such payment due on the Term A-1 Maturity Date, an amount equal
to the then unpaid principal amount of such Term A-1 Loans outstanding;

 

(ii)                                  the Borrower shall repay principal of
outstanding Term B-1 Loans on the fifteenth day of each January, April, July and
October of each year (commencing on the applicable day of the first full fiscal
quarter of the Borrower after the Closing Date) and on the applicable Term
Facility Maturity Date or, if any such date is not a Business Day, on the
immediately preceding Business Day (each such date being referred to as a “Term
B-1 Loan Installment Date”), in an aggregate principal amount of such Term B-1
Loans equal to (A) in the case of quarterly payments due prior to the Term B-1
Facility Maturity Date, an amount equal to 0.25% of the aggregate principal
amount of such Term B-1 Loans incurred on the Effective Date, and (B) in the
case of such payment due on the Term B-1 Facility Maturity Date, an amount equal
to the then unpaid principal amount of such Term B-1 Loans outstanding;

 

(iii)                               the Term B-2 Loans shall not be subject to
any amortization repayment prior to the Term B-2 Maturity Date but shall be due
and payable in full on the Term B-2 Maturity Date;

 

(iv)                              the Borrower shall repay principal of
outstanding Term B-3 Loans on the fifteenth day of each January, April, July and
October of each year (commencing on the applicable day of the first full fiscal
quarter of the Borrower after the Amendment No. 4 Effective Date) and on the
applicable Term Facility Maturity Date or, if any such date is not a Business
Day, on the immediately preceding Business Day (each such date being referred to
as a “Term B-3 Loan Installment Date”), in an aggregate principal amount of such
Term B-3 Loans equal to (A) in the case of quarterly payments due prior to the
Term B-3 Facility Maturity Date, an amount equal to 0.25% of the aggregate
principal amount of such Term B-3 Loans incurred on the Amendment No. 4
Effective Date, and (B) in the case of such payment due on the Term B-3 Facility
Maturity Date, an amount equal to the then unpaid principal amount of such Term
B-3 Loans outstanding;

 

(v)                                 (iv) in the event that any Other Term Loans
(other than Term B-1 Loans and the Term B-2 Loans) are made, the Borrower shall
repay such Other Term Loans (other than the Term B-1 Loans and the Term B-2
Loans) on the dates and in the amounts set forth in the related Incremental
Assumption Agreement, Extension Amendment or Refinancing Amendment (each such
date being referred to as an “Other Term Loan Installment Date”); and

 

(vi)                              (v) to the extent not previously paid, all
outstanding Term Loans shall be due and payable on the applicable Term Facility
Maturity Date.

 

(b)                     To the extent not previously paid, all outstanding
Revolving Facility Loans and Swingline Loans shall be due and payable on the
applicable Revolving Facility Maturity Date.

 

93

--------------------------------------------------------------------------------


 

(c)                      Any mandatory prepayment of Term Loans pursuant to
Section 2.11(b) or Section 2.11(c) shall be applied so that the aggregate amount
of such prepayment is allocated among the Term A-1 Loans, the Term B-1 Loans,
the Term B-3 Loans, (other than with respect to mandatory prepayments pursuant
to Section 2.11(c)) the Term B-2 Loans, and the Other Term Loans, if any, pro
rata based on the aggregate principal amount of outstanding Term A-1 Loans, Term
B-1 Loans, Term B-3 Loans, (other than with respect to mandatory prepayments
pursuant to Section 2.11(c)) Term B-2 Loans, and Other Term Loans, if any, to
reduce amounts due on the succeeding Term Loan Installment Dates for such
Classes; provided, that, subject to the pro rata application to Loans
outstanding within any respective Class of Loans, (x) with respect to mandatory
prepayments of Term Loans pursuant to Section 2.11(b)(1) and 2.11(c), any
Class of Other Incremental Term Loans may receive less than its pro rata share
thereof (so long as the amount by which its pro rata share exceeds the amount
actually applied to such Class is applied to repay (on a pro rata basis) the
outstanding Term A-1 Loans, the Term B-1 Loans, Term B-3 Loans, (other than with
respect to mandatory prepayments pursuant to Section 2.11(c)) the Term B-2
Loans, and any other Classes of then outstanding Other Incremental Term Loans,
in each case to the extent the respective Class receiving less than its pro rata
share has consented thereto and (y) the Borrower shall allocate any repayments
pursuant to Section 2.11(b)(2) to repay the respective Class or Classes being
refinanced, as provided in said Section 2.11(b)(2).  Any optional prepayments of
the Term Loans pursuant to Section 2.11(a) shall be applied to the remaining
installments of the Term Loans under the applicable Class or Classes as the
Borrower may in each case direct.  For the avoidance of doubt, in no event shall
the Term B-2 Loans be subject to any mandatory prepayment pursuant to
Section 2.11(c).

 

Prior to any prepayment of any Loan under any Facility hereunder, the Borrower
shall select the Borrowing or Borrowings under the applicable Facility to be
prepaid and shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
electronic means) of such selection not later than 2:00 p.m., Local Time, (i) in
the case of an ABR Borrowing, Borrowing of Fixed Rate Term Loans or any
Swingline Loan, on the scheduled date of such prepayment and (ii) in the case of
a Eurocurrency Borrowing, at least three (3) Business Days before the scheduled
date of such prepayment (or, in each case, such shorter period acceptable to the
Administrative Agent (and Swingline Lender, if applicable)).  Each such notice
shall be irrevocable; provided, that a notice of prepayment may state that such
notice is conditioned upon the effectiveness of other credit facilities,
indentures or similar agreements or other transactions, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent
(and Swingline Lender, if applicable) on or prior to the specified effective
date) if such condition is not satisfied; provided, further, that no such notice
of prepayment shall be required in connection with the repayment of any Initial
Term B-1 Loans on the Amendment No. 14 Effective Date.  Each repayment of a
Borrowing (x) in the case of the Revolving Facility of any Class, shall be
applied to the Revolving Facility Loans included in the repaid Borrowing such
that each Revolving Facility Lender receives its ratable share of such repayment
(based upon the respective Revolving Facility Credit Exposures of the Revolving
Facility Lenders of such Class at the time of such repayment) and (y) in all
other cases, shall be applied ratably to the Loans included in the repaid
Borrowing.  All repayments of Loans shall be accompanied by (1) accrued interest
on the amount repaid to the extent required by Section 2.13(d) and (2) break
funding payments pursuant to Section 2.16.

 

94

--------------------------------------------------------------------------------


 

(d)                     The Borrower shall notify the Administrative Agent in
writing of any mandatory prepayment of Term Loans required to be made pursuant
to Section 2.11(b)(1) or 2.11(c) at least four (4) Business Days prior to the
date of such prepayment.  Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment.  The Administrative Agent will promptly notify each Term Lender of
the contents of any such prepayment notice and of such Term Lender’s ratable
portion of such prepayment (based on such Lender’s pro rata share of each
relevant Class of the Term Loans). Any Term Lender (a “Declining Term Lender,”
and any Term Lender which is not a Declining Term Lender, an “Accepting Term
Lender”) may elect, by delivering written notice to the Administrative Agent and
the Borrower no later than 5:00 p.m. one (1) Business Day after the date of such
Term Lender’s receipt of notice from the Administrative Agent regarding such
prepayment, that the full amount of any mandatory prepayment otherwise required
to be made with respect to the Term Loans held by such Term Lender pursuant to
Section 2.11(b)(1) or 2.11(c) not be made (the aggregate amount of such
prepayments declined by the Declining Term Lenders, the “Declined Prepayment
Amount”). If a Term Lender fails to deliver notice setting forth such rejection
of a prepayment to the Administrative Agent within the time frame specified
above or such notice fails to specify the principal amount of the Term Loans to
be rejected, any such failure will be deemed an acceptance of the total amount
of such mandatory prepayment of Term Loans.  In the event that the Declined
Prepayment Amount is greater than $0, the Administrative Agent will promptly
notify each Accepting Term Lender of the amount of such Declined Prepayment
Amount and of any such Accepting Term Lender’s ratable portion of such Declined
Prepayment Amount (based on such Lender’s pro rata share of the Term Loans
(excluding the pro rata share of Declining Term Lenders)). Any such Accepting
Term Lender may elect, by delivering, no later than 5:00 p.m. one (1) Business
Day after the date of such Accepting Term Lender’s receipt of notice from the
Administrative Agent regarding such additional prepayment, a written notice,
that such Accepting Term Lender’s ratable portion of such Declined Prepayment
Amount not be applied to repay such Accepting Term Lender’s Term Loans, in which
case the portion of such Declined Prepayment Amount which would otherwise have
been applied to such Term Loans of the Declining Term Lenders shall instead be
retained by the Borrower.  Each Term Lender’s ratable portion of such Declined
Prepayment Amount (unless declined by the respective Term Lender as described in
the preceding sentence) shall be applied to the respective Term Loans of such
Lenders.  For the avoidance of doubt, the Borrower may, at its option, apply any
amounts retained in accordance with the immediately preceding sentence to prepay
loans in accordance with Section 2.11(a) below.

 

(e)                      In the event the Escrowed Property is released to the
Administrative Agent pursuant to Sections 3(b) or (c) of the Escrow Agreement,
the Administrative Agent shall apply such funds when and as received to pay in
full the outstanding Term B-1 Loans and the Term B-2 Loans at a prepayment price
equal to (x) in the case of the Term B-1 Loans, 100% of the aggregate principal
amount thereof and (y) in the case of the Term B-2 Loans, 100% of the aggregate
principal amount thereof (payment of such amount constituting repayment in full
of the principal amount of the Term B-1 Loans and the Term B-2 Loans), together,
in each case, with all accrued interest on such Term B-1 Loans and Term B-2
Loans, as applicable, and all other Obligations then due and payable and,
thereafter, shall remit any remaining amounts to the Borrower.

 

95

--------------------------------------------------------------------------------


 

Section 2.11                             Prepayment of Loans.

 

(a)                     The Borrower shall have the right at any time and from
time to time to prepay any Loan in whole or in part, without premium or penalty
(but subject to Section 2.12(d), Section 2.12(e) and Section 2.16 and subject to
prior notice in accordance with the provisions of Section 2.10(c)), in an
aggregate principal amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum or, if less, the amount
outstanding, subject to prior notice in accordance with Section 2.10(d).

 

(b)                     Beginning on the Closing Date, the Borrower shall apply
(1) all Net Proceeds (other than Net Proceeds of the kind described in the
following clause (2)) within five (5) Business Days after receipt thereof to
prepay Term Loans in accordance with clauses (c) and (d) of Section 2.10 and
(2) all Net Proceeds from any issuance or incurrence of Refinancing Notes,
Refinancing Term Loans and Replacement Revolving Facility Commitments (other
than solely by means of extending or renewing then existing Refinancing Notes,
Refinancing Term Loans and Replacement Revolving Facility Commitments without
resulting in any Net Proceeds), no later than three (3) Business Days after the
date on which such Refinancing Notes, Refinancing Term Loans and Replacement
Revolving Facility Commitments are issued or incurred, to prepay Term Loans
and/or Revolving Facility Commitments in accordance with Section 2.23 and the
definition of “Refinancing Notes” (as applicable).

 

(c)                      Not later than five (5) Business Days after the date on
which the annual financial statements are, or are required to be, delivered
under Section 5.04(a) with respect to each Excess Cash Flow Period (commencing
with Excess Cash Flow Period ending January 30, 2016), the Borrower shall
calculate Excess Cash Flow for such Excess Cash Flow Period and, if and to the
extent the amount of such Excess Cash Flow exceeds $0, the Borrower shall apply
an amount to prepay Term Loans (other than Term B-2 Loans) equal to (i) the
Required Percentage of such Excess Cash Flow minus (ii) the sum of (a) to the
extent not financed using the proceeds of funded Indebtedness, the amount of any
voluntary payments of Term Loans and amounts used to repurchase outstanding
principal of Term Loans during such Excess Cash Flow Period (plus, without
duplication of any amounts previously deducted under this clause (ii), the
amount of any such voluntary payments and amounts so used to repurchase
principal of Term Loans after the end of such Excess Cash Flow Period but before
the date of prepayment under this clause (c)) pursuant to Sections 2.11(a) and
Section 2.25 (it being understood that the amount of any such payments pursuant
to Section 2.25 shall be calculated to equal the amount of cash used to repay
principal and not the principal amount deemed prepaid therewith) and (b) to the
extent not financed using the proceeds of funded Indebtedness, the amount of any
voluntary payments of Revolving Facility Loans to the extent that Revolving
Facility Commitments are terminated or reduced pursuant to Section 2.08 by the
amount of such payments; provided that the amount of any required prepayment
under this Section 2.11(c) for the Excess Cash Flow Period ending January 30,
2016 shall be reduced by half.  Such calculation will be set forth in a
certificate signed by a Financial Officer of the Borrower delivered to the
Administrative Agent setting forth the amount, if any, of Excess Cash Flow for
such fiscal year, the amount of any required prepayment in respect thereof and
the calculation thereof in reasonable detail.  For the avoidance of doubt, no
prepayment of the Term B-2 Loans shall be required pursuant this
Section 2.11(c).

 

96

--------------------------------------------------------------------------------


 

(d)                     In the event that the aggregate amount of Revolving
Facility Credit Exposure of any Class exceeds the total Revolving Facility
Commitments of such Class, the Borrower shall prepay Revolving Facility
Borrowings and/or Swingline Borrowings of such Class (or, if no such Borrowings
are outstanding, provide Cash Collateral in respect of outstanding Letters of
Credit pursuant to Section 2.05(j)) in an aggregate amount equal to such excess.

 

(e)                      In the event that the aggregate amount of Revolving L/C
Exposure of any Class exceeds the total Revolving Facility Commitments of such
Class, the Borrower shall provide Cash Collateral in respect of outstanding
Letters of Credit pursuant to Section 2.05(j)) in an aggregate amount equal to
such excess.

 

(f)                       The Borrower shall prepay all Initial Term B Loans
that are not Converted Initial Term B Loans on the Amendment No. 1 Effective
Date.

 

(g)                      The Borrower shall prepay all Initial Term A Loans on
the Amendment No. 3 Effective Date with the proceeds of the Term A-1 Loans.

 

(h)                     The Borrower shall prepay all Term B-1 Loans that are
not Converted Term B-1 Loans on the Amendment No. 4 Effective Date.

 

Section 2.12                             Fees.  (a) The Borrower agrees to pay
to the Administrative Agent for the account of each Lender, on the last Business
Day of each fiscal quarter (commencing on the last Business Day of the first
full fiscal quarter after the Closing Date) and on the date on which the
Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a commitment fee (a “Commitment Fee”) in Dollars on the daily
amount of the applicable Available Unused Commitment of such Lender during the
preceding quarter (or other period commencing with the Closing Date or ending
with the date on which the last of the Commitments of such Lender shall be
terminated) at a rate equal to the Applicable Commitment Fee.  All Commitment
Fees shall be computed on the basis of the actual number of days elapsed
(including the first day but excluding the last) in a year of 360 days.  The
Commitment Fee due to each Lender shall commence to accrue on the Effective Date
and shall cease to accrue on the date on which the last of the Commitments of
such Lender shall be terminated as provided herein.

 

(b)                     The Borrower agrees to pay from time to time (i) to the
Administrative Agent for the account of each Revolving Facility Lender of each
Class, on the last Business Day of each fiscal quarter (commencing on the last
Business Day of the first full fiscal quarter after the Closing Date) and on the
date on which the Revolving Facility Commitments of all the Lenders shall be
terminated as provided herein, a fee (an “L/C Participation Fee”) on such
Lender’s Revolving Facility Percentage of the daily average Revolving L/C
Exposure (excluding the portion thereof attributable to unreimbursed L/C
Disbursements) of such Class, during the preceding quarter (or other period
commencing with the Closing Date or ending with the Revolving Facility Maturity
Date or the date on which the Revolving Facility Commitments of such Class shall
be terminated; provided, that any such fees accruing after the date on which
such Revolving Facility Commitments terminate shall be payable on demand) at the
rate per annum equal to the Applicable Margin for Eurocurrency Revolving
Facility Borrowings of such

 

97

--------------------------------------------------------------------------------


 

Class effective for each day in such period, and (ii) to each Issuing Bank, for
its own account (x) on the last Business Day of each fiscal quarter (commencing
on the last Business Day of the first full fiscal quarter after the Closing
Date) and on the date on which the Revolving Facility Commitments of all the
Lenders shall be terminated, a fronting fee in Dollars in respect of each Letter
of Credit issued by such Issuing Bank for the period from and including the date
of issuance of such Letter of Credit to and including the termination of such
Letter of Credit, computed at a rate equal to 0.125% per annum of the daily
stated amount of such Letter of Credit), plus (y) in connection with the
issuance, amendment, cancellation, negotiation, presentment, renewal, extension
or transfer of any such Letter of Credit or any L/C Disbursement thereunder,
such Issuing Bank’s customary documentary and processing fees and charges
(collectively, “Issuing Bank Fees”).  All L/C Participation Fees and Issuing
Bank Fees that are payable on a per annum basis shall be computed on the basis
of the actual number of days elapsed (including the first day but excluding the
last) in a year of 360 days.

 

(c)                      The Borrower agrees to pay to the Administrative Agent,
for the account of the Administrative Agent, the “Senior Secured Facilities
Agency Fee” as set forth in the Fee Letter, in the amounts and, at the times
specified therein (the “Administrative Agent Fees”).

 

(d)                     If any Repricing Event occurs prior to the date
occurring twelve months after the Amendment No. 14 Effective Date, the Borrower
agrees to pay to the Administrative Agent, for the ratable account of each Term
Lender with Term B-13 Loans that are subject to such Repricing Event (including
any Term Lender which is replaced pursuant to Section 2.19(c) as a result of its
refusal to consent to an amendment giving rise to such Repricing Event), a fee
in an amount equal to 1.00% of the aggregate principal amount of the Term B-13
Loans subject to such Repricing Event.  Such fees shall be earned, due and
payable upon the date of the occurrence of the respective Repricing Event.  The
Borrower shall not be permitted, prior to the Closing Date, to prepay the Term
B-1 Loans or to amend this Agreement if such prepayment or amendment would
constitute a Repricing Event, unless the fee described in the first sentence of
this Section 2.12(d) is paid substantially simultaneously therewith by the
Borrower or arrangements for such payment reasonably acceptable to the
Administrative Agent have been made.

 

(e)                      In the event that prior to the third anniversary of the
Amendment No. 1 Effective Date, (x) any Term B-2 Loan is prepaid pursuant to
Section 2.11(a) or (b)(2), such prepayment shall be accompanied by the
Applicable Prepayment Premium or (y) any Lender is required to assign its Term
B-2 Loans pursuant to Section 2.19(b) or (c), the Borrower shall pay such Lender
the Applicable Prepayment Premium with respect to its Term B-2 Loans so required
to be assigned.

 

(f)                       All Fees shall be paid on the dates due, in Dollars
and immediately available funds, to the Administrative Agent for distribution,
if and as appropriate, among the Lenders, except that Issuing Bank Fees shall be
paid directly to the applicable Issuing Banks.  Once paid, none of the Fees
shall be refundable under any circumstances.

 

(g)                      On the Amendment No. 1 Effective Date, the Borrower
shall pay to the Administrative Agent (or shall make arrangements for such
payment reasonably acceptable to

 

98

--------------------------------------------------------------------------------


 

the Administrative Agent), for the account of each Lender with an Initial Term B
Loan immediately prior to the conversion of Converted Initial Term B Loans and
the borrowing (if any) under the Additional Term B-1 Commitment pursuant to
Section 2.01(c) and the borrowing of the Term B-2 Loans pursuant to
Section 2.01(d) a fee equal to 1.00% of the aggregate principal amount of such
Lender’s outstanding Initial Term B Loans at such time (which prepayment shall
satisfy in full the Borrower’s obligations under Section 2.12(d) of this
Agreement (as in effect immediately prior to giving effect to Amendment No. 1)).

 

Section 2.13                             Interest.  (a) The Loans comprising
each ABR Borrowing (including each Swingline Loan) shall bear interest at the
ABR plus the Applicable Margin.  The Term B-2 Loans shall bear interest at the
Applicable Margin.

 

(b)                     The Loans comprising each Eurocurrency Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin.

 

(c)                      Notwithstanding the foregoing, if any principal of or
interest on any Loan or any Fees or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding clauses of this Section 2.13 or (ii) in the case of any other overdue
amount, 2% plus the rate applicable to ABR Loans as provided in clause (a) of
this Section; provided, that this clause (c) shall not apply to any Event of
Default that has been waived by the Lenders pursuant to Section 9.08.

 

(d)                     Accrued interest on each Loan shall be payable in
arrears (i) on each Interest Payment Date for such Loan, (ii) in the case of
Revolving Facility Loans, upon termination of the applicable Revolving Facility
Commitments and (iii) in the case of the Term Loans, on the applicable Term
Facility Maturity Date; provided, that (A) interest accrued pursuant to clause
(c) of this Section 2.13 shall be payable on demand, (B) in the event of any
repayment or prepayment of any Loan (other than a prepayment of a Revolving
Facility Loan that is an ABR Loan that is not made in conjunction with a
permanent commitment reduction), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(C) in the event of any conversion of any Eurocurrency Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)                      All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the ABR at
times when the ABR is based on the Prime Rate and interest on all Fixed Rate
Term Loans, shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
ABR, Adjusted LIBO Rate, or LIBO Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

 

99

--------------------------------------------------------------------------------


 

Section 2.14                             Alternate Rate of Interest.  If prior
to the commencement of any Interest Period for a Eurocurrency Borrowing:

 

(a)                     the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period; or

 

(b)                     the Administrative Agent is advised by the Majority
Lenders of any Class that the Adjusted LIBO Rate or the LIBO Rate, as applicable
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone or electronic means as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
applicable Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests (or any deemed request
for) the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective and such Borrowing shall be
converted to or continued as on the last day of the Interest Period applicable
thereto an ABR Borrowing, and (ii) if any Borrowing Request requests a
Eurocurrency Borrowing, such Borrowing shall be made as an ABR Borrowing;
provided, that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.

 

Section 2.15                             Increased Costs.  (a) If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or Issuing Bank; or

 

(ii)                                  subject the Administrative Agent, any
Lender or the Issuing Bank to any Tax with respect to any Loan Document (other
than (i) Indemnified Taxes and Other Taxes indemnifiable under Section 2.17 or
(ii) Excluded Taxes); or

 

(iii)                               impose on any Lender or Issuing Bank or the
London or other relevant interbank market any other condition affecting this
Agreement or Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or of maintaining its
obligation to make any such Loan  or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder, whether of principal, interest or otherwise, then the applicable
Borrower will pay to the Administrative Agent, such Lender or Issuing Bank, as
applicable, such additional amount or amounts as will compensate the
Administrative Agent such Lender or Issuing Bank, as applicable, for such
additional costs incurred or reduction suffered.

 

100

--------------------------------------------------------------------------------


 

(b)                     If any Lender or Issuing Bank determines that any Change
in Law regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or Issuing Bank’s capital or on
the capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans or Commitments made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower shall pay to such
Lender or such Issuing Bank, as applicable, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

 

(c)                      A certificate of a Lender or an Issuing Bank setting
forth the amount or amounts necessary to compensate such Lender or Issuing Bank
or its holding company, as applicable, as specified in clause (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error; provided, that any such certificate claiming amounts described
in clause (x) or (y) of the definition of “Change in Law” shall, in addition,
state the basis upon which such amount has been calculated and certify that such
Lender’s or Issuing Bank’s demand for payment of such costs hereunder, and such
method of allocation is not inconsistent with its treatment of other borrowers,
which as a credit matter, are similarly situated to the Borrower and which are
subject to similar provisions.  The Borrower shall pay such Lender or Issuing
Bank, as applicable, the amount shown as due on any such certificate within 10
days after receipt thereof.

 

(d)                     Promptly after any Lender or Issuing Bank has determined
that it will make a request for increased compensation pursuant to this
Section 2.15, such Lender or Issuing Bank shall notify the Borrower thereof. 
Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided, that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section 2.15 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or Issuing Bank, as
applicable, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided, further, that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

Section 2.16                             Break Funding Payments.  In the event
of (a) the payment of any principal of any Eurocurrency Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default or as a result of any prepayment pursuant to Section 2.10 or
2.11, but excluding in connection with a release of the Escrowed Property
pursuant to Section 2.10(e)), (b) the conversion of any Eurocurrency Loan other
than on the last day of the Interest Period applicable thereto (other than on
the Closing Date) (it being understood that no Amendment No. 1 Consenting Lender
or Amendment No. 4 Consenting Lender shall be entitled to

 

101

--------------------------------------------------------------------------------


 

receive any amount under this Section 2.16 in connection with its Converted
Initial Term B Loans or Converted Term B-1 Loans, as applicable), (c) the
failure to borrow, convert, continue or prepay any Eurocurrency Loan on the date
specified in any notice delivered pursuant hereto (unless such notice may be
revoked under Section 2.10(c) and is revoked in accordance therewith) or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by a Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.  Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender (it being understood that the deemed amount shall not exceed the actual
amount) to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in Dollars of a comparable amount and period from
other banks in the Eurocurrency market.  A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section 2.16 shall be delivered to the Borrower and shall be conclusive
absent manifest error.  The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

 

Section 2.17                             Taxes.  (a) Any and all payments made
by or on behalf of a Loan Party under this Agreement or any other Loan Document
shall be made free and clear of, and without deduction or withholding for or on
account of, any Taxes; provided, that if a Loan Party, the Administrative Agent
or any other applicable withholding agent shall be required by applicable
Requirement of Law to deduct or withhold any Taxes from such payments, then
(i) the applicable withholding agent shall make such deductions or withholdings
as are reasonably determined by the applicable withholding agent to be required
by any applicable Requirement of Law, (ii) the applicable withholding agent
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority within the time allowed and in accordance with applicable
Requirement of Law, and (iii) to the extent withholding or deduction is required
to be made on account of Indemnified Taxes or Other Taxes, the sum payable by
the Loan Party shall be increased as necessary so that after all required
deductions and withholdings have been made (including deductions or withholdings
applicable to additional sums payable under this Section 2.17) the
Administrative Agent or any Lender, as applicable, receives an amount equal to
the sum it would have received had no such deductions or withholdings been made.
Whenever any Indemnified Taxes or Other Taxes are payable by a Loan Party, as
promptly as possible thereafter, such Loan Party shall send to the
Administrative Agent for its own account or for the account of a Lender, as the
case may be, a copy of an official receipt (or other evidence acceptable to the
Administrative Agent or such Lender, acting reasonably) received by the Loan
Party showing payment thereof.  Without duplication, after any payment of Taxes
by any Loan Party or the Administrative Agent to a Governmental Authority as
provided in this Section 2.17, the Borrower shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Borrower, as the case may
be, a copy of a receipt issued by such Governmental Authority evidencing such
payment, a copy of any return required by applicable Requirements of Law to
report such payment or other evidence

 

102

--------------------------------------------------------------------------------


 

of such payment reasonably satisfactory to the Borrower or the Administrative
Agent, as the case may be.

 

(b)                     The Borrower shall timely pay any Other Taxes imposed on
or incurred by the Administrative Agent or any Lender to the relevant
Governmental Authority in accordance with applicable law.

 

(c)                      The Borrower shall, without duplication of any
additional amounts paid pursuant to Section 2.17(a)(iii) or any amounts paid
pursuant to Section 2.17(b), indemnify and hold harmless the Administrative
Agent and each Lender within fifteen (15) Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes imposed on
the Administrative Agent or such Lender, as applicable, as the case may be
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
(as applicable) on its own behalf or on behalf of a Lender shall be conclusive
absent manifest error.

 

(d)                     Any Lender that is entitled to an exemption from or
reduction of withholding Tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time(s) and in the
manner(s) prescribed by applicable law or reasonably requested by the Borrower
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.  Notwithstanding anything to the
contrary in the preceding sentence, the completion, execution and submission of
such documentation shall only be required to the extent the relevant Lender is
legally eligible to do so.

 

Each person that shall become a Participant pursuant to Section 9.04 or a Lender
pursuant to Section 9.04 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 2.17(d) and Section 2.17(f); provided, that a Participant shall furnish
all such required forms and statements to the participating Lender.

 

(i)                                     Each Lender and Administrative Agent
that is a U.S. Person (other than persons that are corporations or otherwise
exempt from United States backup withholding Tax), shall deliver at the
time(s) and in the manner(s) prescribed by applicable law or reasonably
requested by the Borrower, to the Borrower and the Administrative Agent (as
applicable), a properly completed and duly executed United States Internal
Revenue Form W-9 or any successor form, certifying that such person is exempt
from United States backup withholding Tax on payments made hereunder.

 

(ii)                                  Without limiting the foregoing:

 

103

--------------------------------------------------------------------------------


 

(A)                               any Foreign Lender shall, to the extent it is
legally eligible to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a party to this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender (or, if such
Foreign Lender is disregarded as an entity separate from its owner for U.S.
Federal Tax purposes, the person treated as its owner for U.S. Federal Tax
purposes) eligible for the benefits of an income tax treaty to which the United
States is a party (x) with respect to payments of interest under any Loan
Document, duly completed and executed originals of IRS Form W-8BEN or IRS
FormW-8BEN-E, whichever is applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such Tax treaty and (y) with respect to any other applicable payments under any
Loan Document, duly completed and executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, whichever is applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such Tax treaty;

 

(2)                                 duly completed and executed originals of IRS
Form W-8ECI with respect to such Foreign Lender (or, if such Foreign Lender is
disregarded as an entity separate from its owner for U.S. Federal Tax purposes,
with respect to the person treated as its owner for U.S. Federal Tax purposes);

 

(3)                                 in the case of a Foreign Lender (or, if such
Foreign Lender is disregarded as an entity separate from its owner for U.S.
Federal Tax purposes, the person treated as its owner for Federal Tax purposes)
entitled to the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit J-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) duly completed and executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, whichever is applicable; or

 

(4)                                 to the extent a Foreign Lender (or, if such
Foreign Lender is disregarded as an entity separate from its owner for U.S.
Federal Tax purposes, the person treated as its owner for U.S. Federal Tax

 

104

--------------------------------------------------------------------------------


 

purposes) is not the beneficial owner of such payments, duly completed and
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or IRS Form W-8BEN-E, whichever is applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-1 or Exhibit J-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided, that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of  Exhibit J-2 or Exhibit J-4
on behalf of each such direct and indirect partner.

 

(iii)                               Each Lender (A) shall promptly notify the
Borrower and the Administrative Agent of any change in circumstance which would
modify or render invalid any claimed exemption or reduction, and (B) agrees that
if any form or certification it previously delivered pursuant to this
Section 2.17 expires or becomes inaccurate in any respect, it shall promptly
(x) update such form or certification or (y) notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(e)                      If any Lender or the Administrative Agent, as
applicable, determines in good faith that it has received a refund of an
Indemnified Tax or Other Tax for which a payment has been made by a Loan Party
pursuant to this Agreement or any other Loan Document, which refund in the good
faith judgment of such Lender or the Administrative Agent, as the case may be,
is attributable to such payment made by such Loan Party, then the Lender or the
Administrative Agent, as the case may be, shall reimburse the Loan Party for
such amount (net of all reasonable out-of-pocket expenses of such Lender or the
Administrative Agent, as the case may be, and without interest other than any
interest received thereon from the relevant Governmental Authority with respect
to such refund) as the Lender or Administrative Agent, as the case may be,
determines in good faith to the be the portion of the refund as will leave it,
after such reimbursement, in no better or worse position (taking into account
expenses or any Taxes imposed on the refund) than it would have been in if the
Indemnified Tax or Other Tax giving rise to such refund had not been imposed in
the first instance; provided, that the Loan Party, upon the request of the
Lender or the Administrative Agent agrees to repay the amount paid over to the
Loan Party (plus any penalties, interest (solely with respect to the time period
during which the Loan Party actually held such funds, except to the extent that
the refund was initially claimed at the written request of such Loan Party) or
other charges imposed by the relevant Governmental Authority) to the Lender or
the Administrative Agent in the event the Lender or the Administrative Agent is
required to repay such refund to such Governmental Authority.  In such event,
such Lender or the Administrative Agent, as the case may be, shall, at the
Borrower’s request, provide the Borrower with a copy of any notice of assessment
or other evidence of the requirement to repay such refund received from the
relevant Governmental Authority (provided, that such Lender or the
Administrative Agent may delete any information therein that it deems
confidential).  A Lender or the Administrative Agent shall claim any refund that
it determines is available to it, unless it concludes in its reasonable
discretion that it would be adversely affected by making such a claim. No Lender
nor the Administrative Agent shall be obliged to make

 

105

--------------------------------------------------------------------------------


 

available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to any Loan Party in connection with this clause (f) or
any other provision of this Section 2.17.

 

(f)                       If a payment made to any Lender or any Agent under
this Agreement or any other Loan Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender or such Agent were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
or such Agent shall deliver to the Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA or to
determine the amount, if any, to deduct and withhold from such payment.  Solely
for purposes of this Section 2.17(f), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

 

(g)                      The agreements in this Section 2.17 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable under any Loan Document.

 

For purposes of this Section 2.17, the term “Lender” includes any Issuing Bank
and the term “applicable Requirement of Law” includes FATCA.

 

Section 2.18                             Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.  (a) Unless otherwise specified, the Borrower shall make
each payment required to be made by it hereunder (whether of principal,
interest, fees or reimbursement of L/C Disbursements, or of amounts payable
under Sections 2.15, 2.16 or 2.17, or otherwise) prior to 2:00 p.m., Local Time,
on the date when due, in immediately available funds, without condition or
deduction for any defense, recoupment, set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except payments to be made directly
to the applicable Issuing Bank or the Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05
shall be made directly to the persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other person to the appropriate recipient promptly following receipt thereof. 
Except as otherwise expressly provided herein, if any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
All payments made under the Loan Documents shall be made in Dollars.  Any
payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall,
at or before such time, have taken the necessary steps to make such

 

106

--------------------------------------------------------------------------------


 

payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment.

 

(b)                     Any proceeds of Collateral received by the
Administrative Agent (whether as a result of any realization on the Collateral,
any setoff rights, any distribution in connection with any proceedings or other
action of any Loan Party in respect of Debtor Relief Laws or otherwise and
whether received in cash or otherwise) (i) not constituting (A) a specific
payment of principal, interest, fees or other sum payable under the Loan
Documents (which shall be applied on a pro rata basis among the relevant Lenders
under the Class of Loans being prepaid as specified by the Borrower) or (B) a
mandatory prepayment (which shall be applied in accordance with Section 2.11) or
(ii) after an Event of Default has occurred and is continuing and the
Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied, subject to the provisions of the Escrow Agreement and any
applicable Intercreditor Agreement, ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative
Agent, the Collateral Agent and any Issuing Bank from the Borrower, second, to
pay any fees or expense reimbursements then due to the Lenders (in their
capacities as such) from the Borrower, third, to pay interest (including
post-petition interest, whether or not an allowed claim in any claim or
proceeding under any Debtor Relief Laws) then due and payable on the Loans
ratably, fourth, to repay principal on the Loans and unreimbursed L/C
Disbursements, to Cash Collateralize all outstanding Letters of Credit, and any
other amounts owing with respect to Secured Cash Management Agreements and
Secured Hedge Agreements ratably; provided, that amounts which are applied to
Cash Collateralize outstanding Letters of Credit that remain available after
expiry of the applicable Letter of Credit shall be applied in the manner set
forth herein and fifth, to the payment of any other Obligation due to any
Secured Party by the Borrower.

 

(c)                      If any Lender shall, by exercising any right of set-off
or counterclaim or otherwise, obtain payment in respect of any principal of, or
interest on, any of its Term Loans, Revolving Facility Loans or participations
in L/C Disbursements or Swingline Loans of a given Class resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Term Loans, Revolving Facility Loans and participations in L/C Disbursements and
Swingline Loans of such Class and accrued interest thereon than the proportion
received by any other Lender entitled to receive the same proportion of such
payment, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Term Loans, Revolving Facility Loans
and participations in L/C Disbursements and Swingline Loans of such Class of
such other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
principal amount of each such Lender’s respective Term Loans, Revolving Facility
Loans and participations in L/C Disbursements and Swingline Loans of such
Class and accrued interest thereon; provided, that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, (ii) the
provisions of this clause (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in L/C Disbursements to any assignee or participant and (iii) nothing in this
Section 2.18(c) shall be

 

107

--------------------------------------------------------------------------------


 

construed to limit the applicability of Section 2.18(b) in the circumstances
where Section 2.18(b) is applicable in accordance with its terms.  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)                     Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the relevant Lenders or the applicable
Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the relevant Lenders or the applicable Issuing Bank, as
applicable, the amount due.  In such event, if the Borrower has not in fact made
such payment, then each of the relevant Lenders or the applicable Issuing Bank,
as applicable, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(e)                      Subject to Section 2.24, if any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(b),
2.05(d) or (e), 2.06, or 2.18(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section 2.18; in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

Section 2.19                             Mitigation Obligations; Replacement of
Lenders.  (a) If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
mitigate the applicability of Section 2.20 or any event that gives rise to the
operation of Section 2.20, then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as applicable, in the future and (ii) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender in any material respect.  The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                     If (i) any Lender requests compensation under
Section 2.15 (in a material amount in excess of that being charged by other
Lenders) or gives notice under Section 2.20, (ii)

 

108

--------------------------------------------------------------------------------


 

the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17
(in a material amount in excess of that being charged by other Lenders), or
(iii) any Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require any such Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under the Loan Documents to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided, that (i) the Borrower shall have received
the prior written consent of the Administrative Agent (and, if in respect of any
Revolving Facility Commitment or Revolving Facility Loan, the Swingline Lender
and the Issuing Bank), to the extent consent would be required under
Section 9.04(b) for an assignment of Loans or Commitments, as applicable, which
consent, in each case, shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in L/C Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 2.15, payments required to be made pursuant to Section 2.17 or a notice
given under Section 2.20, such assignment will result in a reduction in such
compensation or payments and (iv) such assignment does not conflict with any
applicable Requirement of Law.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.  Nothing in this Section 2.19 shall be
deemed to prejudice any rights that the Borrower may have against any Lender
that is a Defaulting Lender.  No action by or consent of the removed Lender
shall be necessary in connection with such assignment, which shall be
immediately and automatically effective upon payment of such purchase price.  In
connection with any such assignment the Borrower, Administrative Agent, such
removed Lender and the replacement Lender shall otherwise comply with
Section 9.04, provided, that if such removed Lender does not comply with
Section 9.04 within one Business Day after the Borrower’s request, compliance
with Section 9.04 (but only on the part of the removed Lender) shall not be
required to effect such assignment.

 

(c)                      If any Lender (such Lender, a “Non-Consenting Lender”)
has failed to consent to a proposed amendment, waiver or consent which pursuant
to the terms of Section 9.08 requires the consent of all of the Lenders affected
and with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 9.04(b)(ii)(C)) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to (and any such
Non-Consenting Lender agrees that it shall, upon the Borrower’s request) assign
its Loans and its Commitments (or, at the Borrower’s option, the Loans and
Commitments under the Facility that is the subject of the proposed amendment,
waiver or consent) hereunder to one or more assignees reasonably acceptable to
(i) the Administrative Agent (unless such assignee is a Lender, an Affiliate of
a Lender or an Approved Fund) and (ii) if in respect of any Revolving Facility
Commitment or Revolving Facility Loan, the Swingline Lender and the Issuing
Bank; provided, that: (i) all Loan Obligations of the Borrower owing to such
Non-Consenting Lender

 

109

--------------------------------------------------------------------------------


 

being replaced shall be paid in full in same day funds to such Non-Consenting
Lender concurrently with such assignment, (ii) the replacement Lender shall
purchase the foregoing by paying to such Non-Consenting Lender a price equal to
the principal amount thereof plus accrued and unpaid interest thereon and the
replacement Lender or, at the option of the Borrower, the Borrower shall pay any
amount required by Section 2.12(d), if applicable, and (iii) the replacement
Lender shall grant its consent with respect to the applicable proposed
amendment, waiver or consent.  No action by or consent of the Non-Consenting
Lender shall be necessary in connection with such assignment, which shall be
immediately and automatically effective upon payment of such purchase price.  In
connection with any such assignment the Borrower, Administrative Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 9.04; provided, that if such Non-Consenting Lender does not comply with
Section 9.04 within one Business Day after the Borrower’s request, compliance
with Section 9.04 (but only on the part of the Non-Consenting Lender) shall not
be required to effect such assignment.

 

Section 2.20                             Illegality.  If any Lender reasonably
determines that any Change in Law has made it unlawful, or that any Governmental
Authority has asserted after the Effective Date that it is unlawful, for any
Lender or its applicable lending office to make, maintain or fund any
Eurocurrency Loans, or to determine or charge interest rates based upon the LIBO
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (i) any obligations of such Lender to
make or continue Eurocurrency Loans or to convert ABR Borrowings to Eurocurrency
Borrowings shall be suspended and (ii) if such notice asserts the illegality of
such Lender making or maintaining ABR Loans the interest rate on which is
determined by reference to the LIBO Rate component of the ABR, the interest rate
on which ABR Loans of such Lender shall, if necessary to avoid such illegality,
be determined by the Administrative Agent without reference to the Adjusted LIBO
Rate component of the ABR, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (x) the Borrower
shall upon demand from such Lender (with a copy to the Administrative Agent),
convert all Eurocurrency Borrowings of such Lender to ABR Borrowings (the
interest rate on such ABR Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Adjusted LIBO Rate component of the ABR), either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
LIBO Rate, the Administrative Agent shall during the period of such suspension
compute the ABR applicable to such Lender without reference to the Adjusted LIBO
Rate component thereof until the Administrative Agent is advised in writing by
such Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the LIBO Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

Section 2.21                             Incremental Commitments.  (a) After the
Closing Date has occurred, the Borrower may, by written notice to the
Administrative Agent from time to time,

 

110

--------------------------------------------------------------------------------


 

request Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments, as applicable, in an amount not to exceed the Incremental Amount
available at the time such Incremental Term Loans are funded or Incremental
Revolving Facility Commitments are established (except as set forth in clause
(C) of the third paragraph under Section 6.01) from one or more Incremental Term
Lenders and/or Incremental Revolving Facility Lenders (which, in each case, may
include any existing Lender, but shall be required to be persons which would
qualify as assignees of a Lender in accordance with Section 9.04) willing to
provide such Incremental Term Loans and/or Incremental Revolving Facility
Commitments, as the case may be, in their sole discretion; provided, that each
Incremental Revolving Facility Lender providing a commitment to make revolving
loans shall be subject to the approval of the Administrative Agent and, to the
extent the same would be required for an assignment under Section 9.04, the
Issuing Bank and the Swingline Lender (which approvals shall not be unreasonably
withheld, conditioned or delayed).  Such notice shall set forth (i) the amount
of the Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments being requested (which shall be in minimum increments of $5,000,000
and a minimum amount of $10,000,000, or equal to the remaining Incremental
Amount or, in each case, such lesser amount approved by the Administrative
Agent), (ii) the date on which such Incremental Term Loan Commitments and/or
Incremental Revolving Facility Commitments are requested to become effective,
(iii) in the case of Incremental Term Loan Commitments, whether such Incremental
Term Loan Commitments are to be (x) commitments to make term loans with terms
identical to (and which shall together with any then outstanding Term BA-1
Loans, Term B-2 Loans or Term B-23 Loans, as applicable, form a single Class of)
Term BA-1 Loans, Term B-2 Loans or Term B-23 Loans or (y) commitments to make
term loans with pricing, maturity, amortization, participation in mandatory
prepayments and/or other terms different from the Term BA-1 Loans, Term B-2
Loans and Term B-23 Loans (“Other Incremental Term Loans”).

 

(b)                     The Borrower and each Incremental Term Lender and/or
Incremental Revolving Facility Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Term Loan Commitment of such Incremental Term Lender and/or
Incremental Revolving Facility Commitment of such Incremental Revolving Facility
Lender.  Each Incremental Assumption Agreement shall specify the terms of the
applicable Incremental Term Loans and/or Incremental Revolving Facility
Commitments; provided, that:

 

(i)                                     any (x)(A) commitments to make
additional Term B-1 Loans shall have the same terms as the Term B-1 Loans, and
shall form part of the same Class of Term B-1 Loans and[reserved],
(B) commitments to make additional Term B-2 Loans shall have the same terms as
the Term B-2 Loans, and shall form part of the same Class of Term B-2 Loans,
(C) commitments to make additional Term B-3 Loans shall have the same terms as
the Term B-3 Loans, and shall form part of the same Class of Term B-3 Loans and
(D) commitments to make additional Term A-1 Loans shall have the same terms as
the Term A-1 Loans, and shall form part of the same Class of Term A-1 Loans and
(y) Incremental Revolving Facility Commitments shall have the same terms as the
then outstanding Class of Revolving Facility Commitments (or, if more than one
Class of Revolving Facility Commitments is then outstanding, the Revolving
Facility Commitments with the then

 

111

--------------------------------------------------------------------------------


 

latest Revolving Facility Maturity Date) and shall require no scheduled
amortization or mandatory commitment reduction prior to the Latest Maturity Date
of the Revolving Facility Commitments,

 

(ii)                                  the Other Incremental Term Loans incurred
pursuant to clause (a) of this Section 2.21 shall rank equally and ratably in
right of security with the Term BA-1 Loans, Term B-2 Loans and Term B-23 Loans
or, at the option of the Borrower, shall rank junior in right of security with
the Term BA-1 Loans, Term B-2 Loans and Term B-23 Loans (provided, that if such
Other Incremental Term Loans rank junior in right of security with the Term A-1
Loans, Term B-12 Loans and/or Term B-23 Loans, such Other Incremental Term Loans
shall be subject to a Permitted Junior Intercreditor Agreement and, for the
avoidance of doubt, shall not be subject to clause (v) below),

 

(iii)                               the final maturity date of any such Other
Incremental Term Loans shall be no earlier than the LatestTerm A-1 Maturity Date
applicable to the Term B-1 Loans and Term B-2 Loans in effect at the date of
incurrence of such Other Incremental Term Loans and, except as to pricing,
amortization, final maturity date, participation in mandatory prepayments and
ranking as to security (which shall, subject to the other clauses of this
proviso, be determined by the Borrower and the Incremental Term Lenders in their
sole discretion), shall have (x) the same terms as the Term BA-1 Loans or, Term
B-2 Loans or Term B-3 Loans or (y) such other terms as shall be reasonably
satisfactory to the Administrative Agent,

 

(iv)                              the Weighted Average Life to Maturity of any
such Other Incremental Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Term A-1 Loans with the longest
remaining Weighted Average Life to Maturity,

 

(v)                                 with respect to any Other Incremental Term
Loan, the All-in Yield shall be as agreed by the respective Incremental Term
Lenders and the Borrowers, except that the All-in Yield in respect of any such
Other Incremental Term Loan may exceed the All-in Yield in respect of the Term
B-13 Loans by no more than 0.50%, or if it does so exceed such All-in Yield
(such difference, the “Term Yield Differential”) then the Applicable Margin (or
the “LIBOR floor” as provided in the following proviso) applicable to such Term
B-13 Loans shall be increased such that after giving effect to such increase,
the Term Yield Differential shall not exceed 0.50%; provided, that to the extent
any portion of the Term Yield Differential is attributable to a higher “LIBOR
floor” being applicable to such Other Incremental Term Loans, such floor shall
only be included in the calculation of the Term Yield Differential to the extent
such floor is greater than the Adjusted LIBO Rate in effect for an Interest
Period of three months’ duration at such time, and, with respect to such excess,
the “LIBOR floor” applicable to the outstanding Term B-13 Loans shall be
increased to an amount not to exceed the “LIBOR floor” applicable to such Other
Incremental Term Loans prior to any increase in the Applicable Margin applicable
to such Term B-13 Loans then outstanding,

 

112

--------------------------------------------------------------------------------


 

(vi)                              such Other Incremental Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not a greater
than pro rata basis) than the Term A-1 Loans, the Term B-13 Loans and, other
than with respect to any mandatory prepayment pursuant to Section 2.11(c), the
Term B-2 Loans in any mandatory prepayment hereunder,

 

(vii)                           there shall be no borrower (other than the
Borrower) or guarantor (other than the Guarantors) in respect of any Incremental
Term Loan Commitments or Incremental Revolving Facility Commitments, and

 

(viii)                        Other Incremental Term Loans and Incremental
Revolving Facility Commitments shall not be secured by any asset of the Borrower
or its Subsidiaries other than then Collateral.

 

Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments and/or Incremental Revolving Facility Commitments evidenced
thereby as provided for in Section 9.08(e).  Any amendment to this Agreement or
any other Loan Document that is necessary to effect the provisions of this
Section 2.21 and any such collateral and other documentation shall be deemed
“Loan Documents” hereunder and may be memorialized in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

 

(c)                      Notwithstanding the foregoing, no Incremental Term Loan
Commitment or Incremental Revolving Facility Commitment shall become effective
under this Section 2.21 unless (i) no Default or Event of Default shall exist;
provided, that in the event that any tranche of Incremental Term Loans is used
to finance a Permitted Business Acquisition, to the extent the Incremental Term
Lenders participating in such tranche of Incremental Term Loans agree, the
foregoing clause (i) shall be tested at the time of the execution of the
acquisition agreement related to such Permitted Business Acquisition (provided,
that such Incremental Term Lenders shall not be permitted to waive any Default
or Event of Default then existing or existing after giving effect to such
tranche of Incremental Term Loans); (ii) the representations and warranties of
the Borrower set forth in this Agreement shall be true and correct in all
material respects (other than to the extent qualified by materiality or
“Material Adverse Effect”, in which case, such representations and warranties
shall be true and correct); provided, that in the event that the tranche of
Incremental Term Loans is used to finance a Permitted Business Acquisition and
to the extent the Incremental Term Lenders participating in such tranche of
Incremental Term Loans agree, the foregoing clause (ii) shall be limited to the
Specified Representations and those representations of the seller or the target
company (as applicable) included in the acquisition agreement related to such
Permitted Business Acquisition that are material to the interests of the Lenders
and only to the extent that the Borrower or its applicable Subsidiary has the
right to terminate its obligations under such acquisition agreement as a result
of a failure of such representations to be accurate; and (iii) the
Administrative Agent shall have received documents and legal opinions consistent
with those delivered on the Closing Date as to such matters as are reasonably
requested by the Administrative Agent.  The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Incremental Assumption
Agreement.

 

113

--------------------------------------------------------------------------------


 

(d)                     Each of the parties hereto hereby agrees that the
Administrative Agent may take any and all action as may be reasonably necessary
to ensure that (i) all Incremental Term Loans (other than Other Incremental Term
Loans), when originally made, are included in each Borrowing of the outstanding
applicable Class of Term Loans on a pro rata basis, and (ii) all Revolving
Facility Loans in respect of Incremental Revolving Facility Commitments, when
originally made, are included in each Borrowing of the applicable Class of
outstanding Revolving Facility Loans on a pro rata basis.  The Borrower agrees
that Section 2.16 shall apply to any conversion of Eurocurrency Loans to ABR
Loans reasonably required by the Administrative Agent to effect the foregoing.

 

Section 2.22                             Extensions of Loans and Commitments. 
(a) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to this Section 2.22),
pursuant to one or more offers made from time to time by the Borrower to all
Lenders of any Class of Term Loans and/or Revolving Facility Commitments on a
pro rata basis (based, in the case of an offer to the Lenders under any Class of
Term Loans, on the aggregate outstanding Term Loans of such Class and, in the
case of an offer to the Lenders under any Revolving Facility, on the aggregate
outstanding Revolving Facility Commitments under such Revolving Facility, as
applicable), and on the same terms to each such Lender (“Pro Rata Extension
Offers”), the Borrower is hereby permitted to consummate transactions with
individual Lenders that agree to such transactions from time to time to extend
the maturity date of such Lender’s Loans and/or Commitments of such Class and to
otherwise modify the terms of such Lender’s Loans and/or Commitments of such
Class pursuant to the terms of the relevant Pro Rata Extension Offer (including,
without limitation, increasing the interest rate or fees payable in respect of
such Lender’s Loans and/or Commitments and/or modifying the amortization
schedule in respect of such Lender’s Loans).  For the avoidance of doubt, the
reference to “on the same terms” in the preceding sentence shall mean, (i) in
the case of an offer to the Lenders under any Class of Term Loans, that all of
the Term Loans of such Class are offered to be extended for the same amount of
time and that the interest rate changes and fees payable with respect to such
extension are the same and (ii) in the case of an offer to the Lenders under any
Revolving Facility, that all of the Revolving Facility Commitments of such
Facility are offered to be extended for the same amount of time and that the
interest rate changes and fees payable with respect to such extension are the
same.  Any such extension (an “Extension”) agreed to between the Borrower and
any such Lender (an “Extending Lender”) will be established under this Agreement
by implementing an Other Term Loan for such Lender if such Lender is extending
an existing Term Loan (such extended Term Loan, an “Extended Term Loan”) or an
Other Revolving Facility Commitment for such Lender if such Lender is extending
an existing Revolving Facility Commitment (such extended Revolving Facility
Commitment, an “Extended Revolving Facility Commitment”, and any Revolving
Facility Loan made pursuant to such Extended Revolving Facility Commitment, an
“Extended Revolving Loan”).  Each Pro Rata Extension Offer shall specify the
date on which the Borrower proposes that the Extended Term Loan shall be made or
the proposed Extended Revolving Facility Commitment shall become effective,
which shall be a date not earlier than five (5) Business Days after the date on
which notice is delivered to the Administrative Agent (or such shorter period
agreed to by the Administrative Agent in its reasonable discretion).

 

114

--------------------------------------------------------------------------------


 

(b)                     The Borrower and each Extending Lender shall execute and
deliver to the Administrative Agent an amendment to this Agreement (an
“Extension Amendment”) and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Extended Term Loans and/or Extended
Revolving Facility Commitments of such Extending Lender.  Each Extension
Amendment shall specify the terms of the applicable Extended Term Loans and/or
Extended Revolving Facility Commitments; provided, that (i) except as to
interest rates, fees and any other pricing terms, and amortization, final
maturity date and participation in prepayments and commitment reductions (which
shall, subject to clauses (ii) and (iii) of this proviso, be determined by the
Borrower and set forth in the Pro Rata Extension Offer), the Extended Term Loans
shall have (x) the same terms as the existing Class of Term Loans from which
they are extended or (y) such other terms as shall be reasonably satisfactory to
the Administrative Agent, (ii) the final maturity date of any Extended Term
Loans shall be no earlier than the latest Term Facility Maturity Date in effect
on the date of incurrence, (iii) the Weighted Average Life to Maturity of any
Extended Term Loans shall be no shorter than the remaining Weighted Average Life
to Maturity of the Class of Term Loans to which such offer relates, (iv) except
as to interest rates, fees, any other pricing terms and final maturity (which
shall be determined by the Borrower and set forth in the Pro Rata Extension
Offer), any Extended Revolving Facility Commitment shall have (x) the same terms
as the existing Class of Revolving Facility Commitments from which they are
extended or (y) have such other terms as shall be reasonably satisfactory to the
Administrative Agent and, in respect of any other terms that would affect the
rights or duties of any Issuing Bank or Swingline Lender, such terms as shall be
reasonably satisfactory to such Issuing Bank or Swingline Lender, and (v) any
Extended Term Loans may participate on a pro rata basis or a less than pro rata
basis (but not a greater than pro rata basis) than the Term A-1 Loans, the Term
B-13 Loans and, other than with respect to any mandatory prepayment pursuant to
Section 2.11(c), the Term B-2 Loans in any mandatory prepayment hereunder.  Upon
the effectiveness of any Extension Amendment, this Agreement shall be amended to
the extent (but only to the extent) necessary to reflect the existence and terms
of the Extended Term Loans and/or Extended Revolving Facility Commitments
evidenced thereby as provided for in Section 9.08(e).  Any such deemed amendment
may be memorialized in writing by the Administrative Agent with the Borrower’s
consent (not to be unreasonably withheld) and furnished to the other parties
hereto.  If provided in any Extension Amendment with respect to any Extended
Revolving Facility Commitments, and with the consent of each Swingline Lender
and Issuing Bank, participations in Swingline Loans and Letters of Credit shall
be reallocated to lenders holding such Extended Revolving Facility Commitments
in the manner specified in such Extension Amendment, including upon
effectiveness of such Extended Revolving Facility Commitment or upon or prior to
the maturity date for any Class of Revolving Facility Commitments.

 

(c)                      Upon the effectiveness of any such Extension, the
applicable Extending Lender’s Term Loan will be automatically designated an
Extended Term Loan and/or such Extending Lender’s Revolving Facility Commitment
will be automatically designated an Extended Revolving Facility Commitment.  For
purposes of this Agreement and the other Loan Documents, (i) if such Extending
Lender is extending a Term Loan, such Extending Lender will be deemed to have an
Other Term Loan having the terms of such Extended Term Loan and (ii) if such
Extending Lender is extending a Revolving Facility Commitment, such Extending
Lender

 

115

--------------------------------------------------------------------------------


 

will be deemed to have an Other Revolving Facility Commitment having the terms
of such Extended Revolving Facility Commitment.

 

(d)                     Notwithstanding anything to the contrary set forth in
this Agreement or any other Loan Document (including without limitation this
Section 2.22), (i) the aggregate amount of Extended Term Loans and Extended
Revolving Facility Commitments will not be included in the calculation of clause
(a) of the definition of Incremental Amount, (ii) no Extended Term Loan or
Extended Revolving Facility Commitment is required to be in any minimum amount
or any minimum increment, (iii) any Extending Lender may extend all or any
portion of its Term Loans and/or Revolving Facility Commitment pursuant to one
or more Pro Rata Extension Offers (subject to applicable proration in the case
of over participation) (including the extension of any Extended Term Loan and/or
Extended Revolving Facility Commitment), (iv) there shall be no condition to any
Extension of any Loan or Commitment at any time or from time to time other than
notice to the Administrative Agent of such Extension and the terms of the
Extended Term Loan or Extended Revolving Facility Commitment implemented
thereby, (v) all Extended Term Loans, Extended Revolving Facility Commitments
and all obligations in respect thereof shall be Loan Obligations of the relevant
Loan Parties under this Agreement and the other Loan Documents that rank equally
and ratably in right of security with all other Obligations of the Class being
extended (and all other Obligations secured by Other First Liens), (vi) no
Issuing Bank or Swingline Lender shall be obligated to provide Swingline Loans
or issue Letters of Credit under such Extended Revolving Facility Commitments
unless it shall have consented thereto and (vii) there shall be no borrower
(other than the Borrower) and no guarantors (other than the Guarantors) in
respect of any such Extended Term Loans or Extended Revolving Facility
Commitments.

 

(e)                      Each Extension shall be consummated pursuant to
procedures set forth in the associated Pro Rata Extension Offer; provided, that
the Borrower shall cooperate with the Administrative Agent prior to making any
Pro Rata Extension Offer to establish reasonable procedures with respect to
mechanical provisions relating to such Extension, including, without limitation,
timing, rounding and other adjustments.

 

Section 2.23                             Refinancing Amendments. 
(a) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to this Section 2.23),
the Borrower may by written notice to the Administrative Agent establish one or
more additional tranches of term loans under this Agreement (such loans,
“Refinancing Term Loans”), all Net Proceeds of which are used to Refinance in
whole or in part any Class of Term Loans pursuant to Section 2.11(b)(2).  Each
such notice shall specify the date (each, a “Refinancing Effective Date”) on
which the Borrower proposes that the Refinancing Term Loans shall be made, which
shall be a date not earlier than five (5) Business Days after the date on which
such notice is delivered to the Administrative Agent (or such shorter period
agreed to by the Administrative Agent in its sole discretion); provided, that:

 

(i)                                     before and after giving effect to the
borrowing of such Refinancing Term Loans on the Refinancing Effective Date each
of the conditions set forth in Section 4.03 shall be satisfied;

 

116

--------------------------------------------------------------------------------


 

(ii)                                  the final maturity date of the Refinancing
Term Loans shall be no earlier than the Term Facility Maturity Date of the
refinanced Term Loans;

 

(iii)                               the Weighted Average Life to Maturity of
such Refinancing Term Loans shall be no shorter than the then-remaining Weighted
Average Life to Maturity of the refinanced Term Loans;

 

(iv)                              the aggregate principal amount of the
Refinancing Term Loans shall not exceed the outstanding principal amount of the
refinanced Term Loans plus amounts used to pay fees, premiums, costs and
expenses (including original issue discount) and accrued interest associated
therewith;

 

(v)                                 all other terms applicable to such
Refinancing Term Loans (other than provisions relating to original issue
discount, upfront fees, interest rates and any other pricing terms (which
original issue discount, upfront fees, interest rates and other pricing terms
shall not be subject to the provisions set forth in Section 2.21(b)(v)) and
optional prepayment or mandatory prepayment or redemption terms, which shall be
as agreed between the Borrower and the Lenders providing such Refinancing Term
Loans) taken as a whole shall (as determined by the Borrower in good faith) be
substantially similar to, or no more restrictive to the Borrower and its
Subsidiaries than, the terms, taken as a whole, applicable to the Term Loans
being refinanced (except to the extent such covenants and other terms apply
solely to any period after the Latest Maturity Date or are otherwise reasonably
acceptable to the Administrative Agent);

 

(vi)                              with respect to Refinancing Term Loans secured
by Liens on the Collateral that rank junior in right of security to the Term
BA-1 Loans, Term B-2 Loans and/or Term B-23 Loans, such Liens will be subject to
a Permitted Junior Intercreditor Agreement;

 

(vii)                           there shall be no borrower (other than the
Borrower) and no guarantors (other than the Guarantors) in respect of such
Refinancing Term Loans;

 

(viii)                        Refinancing Term Loans shall not be secured by any
asset of the Borrower and its subsidiaries other than the Collateral; and

 

(ix)                              Refinancing Term Loans may participate on a
pro rata basis or on a less than pro rata basis (but not on a greater than pro
rata basis) in any mandatory prepayments (other than as provided otherwise in
the case of such prepayments pursuant to Section 2.11(b)(2)) hereunder, as
specified in the applicable Refinancing Amendment.

 

(b)                     The Borrower may approach any Lender or any other person
that would be a permitted Assignee pursuant to Section 9.04 to provide all or a
portion of the Refinancing Term Loans; provided, that any Lender offered or
approached to provide all or a portion of the Refinancing Term Loans may elect
or decline, in its sole discretion, to provide a Refinancing Term Loan.  Any
Refinancing Term Loans made on any Refinancing Effective Date shall be
designated an additional Class of Term Loans for all purposes of this Agreement;
provided,

 

117

--------------------------------------------------------------------------------


 

further, that any Refinancing Term Loans may, to the extent provided in the
applicable Refinancing Amendment governing such Refinancing Term Loans, be
designated as an increase in any previously established Class of Term Loans made
to the Borrower.

 

(c)                      Notwithstanding anything to the contrary in this
Agreement, including Section 2.18(c) (which provisions shall not be applicable
to this Section 2.23), the Borrower may by written notice to the Administrative
Agent establish one or more additional Facilities (“Replacement Revolving
Facilities”) providing for revolving commitments (“Replacement Revolving
Facility Commitments” and the revolving loans thereunder, “Replacement Revolving
Loans”), which replace in whole or in part any Class of Revolving Facility
Commitments under this Agreement.  Each such notice shall specify the date
(each, a “Replacement Revolving Facility Effective Date”) on which the Borrower
proposes that the Replacement Revolving Facility Commitments shall become
effective, which shall be a date not less than five (5) Business Days after the
date on which such notice is delivered to the Administrative Agent (or such
shorter period agreed to by the Administrative Agent in its reasonable
discretion); provided, that: (i) before and after giving effect to the
establishment of such Replacement Revolving Facility Commitments on the
Replacement Revolving Facility Effective Date, each of the conditions set forth
in Section 4.03 shall be satisfied; (ii) after giving effect to the
establishment of any Replacement Revolving Facility Commitments and any
concurrent reduction in the aggregate amount of any other Revolving Facility
Commitments, the aggregate amount of Revolving Facility Commitments shall not
exceed the aggregate amount of the Revolving Facility Commitments outstanding
immediately prior to the applicable Replacement Revolving Facility Effective
Date plus amounts used to pay fees, premiums, costs and expenses (including
original issue discount) and accrued interest associated therewith; (iii) no
Replacement Revolving Facility Commitments shall have a final maturity date (or
require commitment reductions or amortizations) prior to the Revolving Facility
Maturity Date for the Revolving Facility Commitments being replaced; (iv) all
other terms applicable to such Replacement Revolving Facility (other than
provisions relating to (x) fees, interest rates and other pricing terms and
prepayment and commitment reduction and optional redemption terms which shall be
as agreed between the Borrower and the Lenders providing such Replacement
Revolving Facility Commitments and (y) the amount of any letter of credit
sublimit and swingline commitment under such Replacement Revolving Facility,
which shall be as agreed between the Borrower, the Lenders providing such
Replacement Revolving Facility Commitments, the Administrative Agent and the
replacement issuing bank and replacement swingline lender, if any, under such
Replacement Revolving Facility Commitments) taken as a whole shall (as
determined by the Borrower in good faith) be substantially similar to, or no
more restrictive to the Borrower and its Subsidiaries than, those, taken as a
whole, applicable to the Revolving Facility Commitments so replaced (except to
the extent such covenants and other terms apply solely to any period after the
latest Revolving Facility Maturity Date in effect at the time of incurrence or
are otherwise reasonably acceptable to the Administrative Agent); (v) there
shall be no borrower (other than the Borrower) and no guarantors (other than the
Guarantors) in respect of such Replacement Revolving Facility; and
(vi) Replacement Revolving Facility Commitments and extensions of credit
thereunder shall not be secured by any asset of the Borrower and its
subsidiaries other than the Collateral, and (vii) if such Replacement Revolving
Facility is secured by Liens on the Collateral that rank junior in right of
security to the Tranche A Revolving Loans, such Liens will be subject to a
Permitted Junior Intercreditor Agreement.  In

 

118

--------------------------------------------------------------------------------


 

addition, the Borrower may establish Replacement Revolving Facility Commitments
to refinance and/or replace all or any portion of a Term Loan hereunder
(regardless of whether such Term Loan is repaid with the proceeds of Replacement
Revolving Loans or otherwise), so long as the aggregate amount of such
Replacement Revolving Facility Commitments does not exceed the aggregate amount
of Term Loans repaid at the time of establishment thereof plus amounts used to
pay fees, premiums, costs and expenses (including original issue discount) and
accrued interest associated therewith (it being understood that such Replacement
Revolving Facility Commitment may be provided by the Lenders holding the Term
Loans being repaid and/or by any other person that would be a permitted Assignee
hereunder) so long as (i) before and after giving effect to the establishment
such Replacement Revolving Facility Commitments on the Replacement Revolving
Facility Effective Date each of the conditions set forth in Section 4.03 shall
be satisfied to the extent required by the relevant agreement governing such
Replacement Revolving Facility Commitments, (ii) the remaining life to
termination of such Replacement Revolving Facility Commitments shall be no
shorter than the Weighted Average Life to Maturity then applicable to the
refinanced Term Loans, (iii) the final termination date of the Replacement
Revolving Facility Commitments shall be no earlier than the Term Facility
Maturity Date of the refinanced Term Loans, (iv) with respect to Replacement
Revolving Loans secured by Liens on Collateral that rank junior in right of
security to the Tranche A Revolving Loans, such Liens will be subject to a
Permitted Junior Intercreditor Agreement, (v) there shall be no borrower (other
than the Borrower) and no guarantors (other than the Guarantors) in respect of
such Replacement Revolving Facility; and (vi) all other terms applicable to such
Replacement Revolving Facility (other than provisions relating to (x) fees,
interest rates and other pricing terms and prepayment and commitment reduction
and optional redemption terms which shall be as agreed between the Borrower and
the Lenders providing such Replacement Revolving Facility Commitments and
(y) the amount of any letter of credit sublimit and swingline commitment under
such Replacement Revolving Facility, which shall be as agreed between the
Borrower, the Lenders providing such Replacement Revolving Facility Commitments,
the Administrative Agent and the replacement issuing bank and replacement
swingline lender, if any, under such Replacement Revolving Facility Commitments)
taken as a whole shall (as determined by the Borrower in good faith) be
substantially similar to, or no more restrictive to the Borrower and its
Subsidiaries than, those, taken as a whole, applicable to the Term Loans being
refinanced (except to the extent such covenants and other terms apply solely to
any period after the Latest Maturity Date or are otherwise reasonably acceptable
to the Administrative Agent).  Solely to the extent that an Issuing Bank or
Swingline Lender is not a replacement issuing bank or replacement swingline
lender, as the case may be, under a Replacement Revolving Facility, it is
understood and agreed that such Issuing Bank or Swingline Lender shall not be
required to issue any letters of credit or swingline loan under such Replacement
Revolving Facility and, to the extent it is necessary for such Issuing Bank or
Swingline Lender to withdraw as an Issuing Bank or Swingline Lender, as the case
may be, at the time of the establishment of such Replacement Revolving Facility,
such withdrawal shall be on terms and conditions reasonably satisfactory to such
Issuing Bank or Swingline Lender, as the case may be, in its sole discretion. 
The Borrower agrees to reimburse each Issuing Bank or Swingline Lender, as the
case may be, in full upon demand, for any reasonable and documented
out-of-pocket cost or expense attributable to such withdrawal.

 

119

--------------------------------------------------------------------------------


 

(d)                     The Borrower may approach any Lender or any other person
that would be a permitted Assignee of a Revolving Facility Commitment pursuant
to Section 9.04 to provide all or a portion of the Replacement Revolving
Facility Commitments; provided, that any Lender offered or approached to provide
all or a portion of the Replacement Revolving Facility Commitments may elect or
decline, in its sole discretion, to provide a Replacement Revolving Facility
Commitment.  Any Replacement Revolving Facility Commitment made on any
Replacement Revolving Facility Effective Date shall be designated an additional
Class of Revolving Facility Commitments for all purposes of this Agreement;
provided, that any Replacement Revolving Facility Commitments may, to the extent
provided in the applicable Refinancing Amendment, be designated as an increase
in any previously established Class of Revolving Facility Commitments.

 

(e)                      The Borrower and each Lender providing the applicable
Refinancing Term Loans and/or Replacement Revolving Facility Commitments (as
applicable) shall execute and deliver to the Administrative Agent an amendment
to this Agreement (a “Refinancing Amendment”) and such other documentation as
the Administrative Agent shall reasonably specify to evidence such Refinancing
Term Loans and/or Replacement Revolving Facility Commitments (as applicable). 
For purposes of this Agreement and the other Loan Documents, (A) if a Lender is
providing a Refinancing Term Loan, such Lender will be deemed to have an Other
Term Loan having the terms of such Refinancing Term Loan and (B) if a Lender is
providing a Replacement Revolving Facility Commitment, such Lender will be
deemed to have an Other Revolving Facility Commitment having the terms of such
Replacement Revolving Facility Commitment.  Notwithstanding anything to the
contrary set forth in this Agreement or any other Loan Document (including
without limitation this Section 2.23), (i) the aggregate amount of Refinancing
Term Loans and Replacement Revolving Facility Commitments will not be included
in the calculation of clause (a) of the definition of Incremental Amount,
(ii) no Refinancing Term Loan or Replacement Revolving Facility Commitment is
required to be in any minimum amount or any minimum increment, (iii) there shall
be no condition to any incurrence of any Refinancing Term Loan or Replacement
Revolving Facility Commitment at any time or from time to time other than those
set forth in clauses (a) or (c) above, as applicable, and (iv) all Refinancing
Term Loans, Replacement Revolving Facility Commitments and all obligations in
respect thereof shall be Loan Obligations under this Agreement and the other
Loan Documents that rank equally and ratably in right of security with the
Initial A Loans, the Term BA-1 Loans, the Term B-2 Loans, the Term B-3 Loans and
other Loan Obligations (other than Other Incremental Term Loans and Refinancing
Term Loans that rank junior in right of security with the Term A-1 Loans, the
Term B-12 Loans and the Term B-23 Loans, and except to the extent any such
Refinancing Term Loans are secured by the Collateral on a junior lien basis in
accordance with the provisions above).

 

Section 2.24                             Defaulting Lender.  (a) Defaulting
Lender Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement

 

120

--------------------------------------------------------------------------------


 

shall be restricted as set forth in the definitions of “Required Lenders” or
“Required Revolving Facility Lenders”, as applicable, and Section 9.08.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, following an Event of Default or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.06 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder, second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any Issuing Bank or the
Swingline Lender hereunder, third, to Cash Collateralize the Issuing Banks’
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.05(j), fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Banks’ future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.05(j), sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, Issuing Bank or Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.24 shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.  (A) No Defaulting Lender
shall be entitled to receive any Commitment Fee for any period during which that
Lender is a Defaulting Lender (and, except as provided in clause (C) below, the
Borrower shall not be required to pay any such fee that otherwise would have
been paid to that Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive L/C Participation Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its pro rata share of the
stated amount of Letters of Credit for which it has provided Cash Collateral.

 

121

--------------------------------------------------------------------------------


 

(C)                               With respect to any Commitment Fee or L/C
Participation Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to each Issuing Bank and the Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or the Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
Letters of Credit and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective pro rata Commitments
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (x) the conditions set forth in Section 4.03 are satisfied at
the time of such reallocation (and, unless the Borrower has otherwise notified
the Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Facility Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Facility Commitment. NoSubject to Section 9.23, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swingline
Loans.  If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within three (3) Business Days
following the written request of the (i) Administrative Agent or (ii) the
Swingline Lender or any Issuing Bank, as applicable (with a copy to the
Administrative Agent), (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.05(j).

 

(b)                     Defaulting Lender Cure.  If the Borrower, the
Administrative Agent and the Swingline Lender and each Issuing Bank agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par (together with any break funding costs
incurred by the non-Defaulting Lenders as a result of such purchase) that
portion of outstanding Revolving Facility Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with their
Revolving Facility Commitments (without giving effect to Section 2.24(a)(iv)),
whereupon such Lender will cease

 

122

--------------------------------------------------------------------------------


 

to be a Defaulting Lender; provided, that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)                      New Swingline Loans/Letters of Credit.  So long as any
Lender is a Defaulting Lender, (i) the Swingline Lender shall not be required to
fund any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan and (ii) the Issuing Banks
shall not be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

 

Section 2.25                             Loan Repurchases.  (a) Subject to the
terms and conditions set forth or referred to below, the Borrower may from time
to time, at its discretion, conduct modified Dutch auctions in order to purchase
its Term Loans of one or more Classes (as determined by the Borrower) (each, a
“Purchase Offer”), each such Purchase Offer to be managed exclusively by the
Administrative Agent (or such other financial institution chosen by the Borrower
and reasonably acceptable to the Administrative Agent) (in such capacity, the
“Auction Manager”), so long as the following conditions are satisfied:

 

(i)                                     each Purchase Offer shall be conducted
in accordance with the procedures, terms and conditions set forth in this
Section 2.25 and the Auction Procedures;

 

(ii)                                  no Default or Event of Default shall have
occurred and be continuing on the date of the delivery of each notice of an
auction and at the time of (and immediately after giving effect to) the purchase
of any Term Loans in connection with any Purchase Offer;

 

(iii)                               the principal amount (calculated on the face
amount thereof) of each and all Classes of Term Loans that the Borrower offers
to purchase in any such Purchase Offer shall be no less than U.S. $25,000,000
(unless another amount is agreed to by the Administrative Agent) (across all
such Classes);

 

(iv)                              the aggregate principal amount (calculated on
the face amount thereof) of all Term Loans of the applicable Class or Classes so
purchased by the Borrower shall automatically be cancelled and retired by the
Borrower on the settlement date of the relevant purchase (and may not be resold)
(without any increase to Adjusted Consolidated EBITDA as a result of any gains
associated with cancellation of debt), and in no event shall the Borrower be
entitled to any vote hereunder in connection with such Term Loans;

 

(v)                                 no more than one Purchase Offer with respect
to any Class may be ongoing at any one time;

 

123

--------------------------------------------------------------------------------


 

(vi)                              the Borrower represents and warrants that no
Loan Party shall have any material non-public information with respect to the
Loan Parties or their Subsidiaries, or with respect to the Loans or the
securities of any such person, that (A) has not been previously disclosed in
writing to the Administrative Agent and the Lenders (other than because such
Lender does not wish to receive such material non-public information) prior to
such time and (B) could reasonably be expected to have a material effect upon,
or otherwise be material to, a Lender’s decision to participate in the Purchase
Offer;

 

(vii)                           at the time of each purchase of Term Loans
through a Purchase Offer, the Borrower shall have delivered to the Auction
Manager an officer’s certificate of a Responsible Officer certifying as to
compliance with the preceding clause (vi);

 

(viii)                        any Purchase Offer with respect to any Class shall
be offered to all Term Lenders holding Term Loans of such Class on a pro rata
basis;

 

(ix)                              no purchase of any Term Loans shall be made
from the proceeds of any Revolving Facility Loan or Swingline Loan; and

 

(x)                                 the Borrower is in Pro Forma Compliance with
the Financial Covenant (if applicable).

 

(b)                     The Borrower must terminate any Purchase Offer if it
fails to satisfy one or more of the conditions set forth above which are
required to be met at the time which otherwise would have been the time of
purchase of Term Loans pursuant to such Purchase Offer.  If the Borrower
commences any Purchase Offer (and all relevant requirements set forth above
which are required to be satisfied at the time of the commencement of such
Purchase Offer have in fact been satisfied), and if at such time of commencement
the Borrower reasonably believes that all required conditions set forth above
which are required to be satisfied at the time of the consummation of such
Purchase Offer shall be satisfied, then the Borrower shall have no liability to
any Term Lender for any termination of such Purchase Offer as a result of its
failure to satisfy one or more of the conditions set forth above which are
required to be met at the time which otherwise would have been the time of
consummation of such Purchase Offer, and any such failure shall not result in
any Default or Event of Default hereunder.  With respect to all purchases of
Term Loans of any Class or Classes made by the Borrower pursuant to this
Section 2.25, (x) the Borrower shall pay on the settlement date of each such
purchase all accrued and unpaid interest (except to the extent otherwise set
forth in the relevant offering documents), if any, on the purchased Term Loans
of the applicable Class or Classes up to the settlement date of such purchase
and (y) such purchases (and the payments made by the Borrower and the
cancellation of the purchased Loans, in each case in connection therewith) shall
not constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.11 hereof.

 

(c)                      The Administrative Agent and the Lenders hereby consent
to the Purchase Offers and the other transactions effected pursuant to and in
accordance with the terms of this Section 2.25; provided, that notwithstanding
anything to the contrary contained herein, no Lender shall have an obligation to
participate in any such Purchase Offer.  For the avoidance of doubt, it is
understood and agreed that the provisions of Sections 2.16, 2.18 and 9.04 will
not

 

124

--------------------------------------------------------------------------------


 

apply to the purchases of Term Loans pursuant to Purchase Offers made pursuant
to and in accordance with the provisions of this Section 2.25.  The Auction
Manager acting in its capacity as such hereunder shall be entitled to the
benefits of the provisions of Article VIII and Section 9.05 to the same extent
as if each reference therein to the “Agents” were a reference to the Auction
Manager, and the Administrative Agent shall cooperate with the Auction Manager
as reasonably requested by the Auction Manager in order to enable it to perform
its responsibilities and duties in connection with each Purchase Offer.

 

(d)                     This Section 2.25 shall supersede any provisions in
Section 2.18 or 9.06 to the contrary.

 

ARTICLE III

 

Representations and Warranties

 

On (i) the Effective Date, the Amendment No. 1 Effective Date and the Closing
Date (after giving effect to the Transactions), solely with respect to the
Specified Representations, and (ii) the date of each Credit Event (other than
the Effective Date, the Amendment No. 1 Effective Date and the Closing Date), as
provided in Section 4.03, the Borrower represents and warrants to the Lenders
that:

 

Section 3.01                             Organization; Powers.  The Borrower and
each of the Subsidiaries which is a Loan Party or a Material Subsidiary (a) is a
partnership, limited liability company, corporation or other entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization (to the extent that each such concept exists in
such jurisdiction), (b) has all requisite power and authority to own its
property and assets and to carry on its business as now conducted, (c) is
qualified to do business in each jurisdiction where such qualification is
required, except in the case of clause (a) (other than with respect to the
Borrower and (prior to the Closing Date) DTI), clause (b) (other than with
respect to the Borrower and (prior to the Closing Date) DTI, and clause (c),
where the failure so to be or have, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, and (d) has the power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents and each other agreement or instrument contemplated thereby to
which it is or will be a party and, in the case of the Borrower, to borrow and
otherwise obtain credit hereunder.

 

Section 3.02                             Authorization.  The execution, delivery
and performance by the Borrower and each of the Guarantors of each of the Loan
Documents to which it is a party and the borrowings and other extensions of
credit hereunder (a) have been duly authorized by all corporate, stockholder,
partnership, limited liability company or other organizational action required
to be obtained by the Borrower and such Guarantors and (b) will not (i) violate
(A) any provision of law, statute, rule or regulation applicable to the Borrower
or any such Guarantor, (B) the certificate or articles of incorporation or other
constitutive documents (including any partnership, limited liability company or
operating agreements) or by-laws of the Borrower, or any such Guarantor, (C) any
applicable order of any court or any law, rule, regulation or order of any
Governmental Authority applicable to the Borrower or any such Guarantor or
(D) any provision of any indenture, certificate of designation for preferred
stock, agreement or other instrument to

 

125

--------------------------------------------------------------------------------


 

which the Borrower or any such Guarantor is a party or by which any of them or
any of their property is or may be bound (including, without limitation, the
Existing Family Dollar Indenture or the Senior Notes Indentures, to the extent
each such document remains in effect, or the Family Dollar Private Placement
Indenture or the Existing Private Placement Indenture to the extent each such
document remains in effect 90 days following the Closing Date), (ii) result in a
breach of or constitute (alone or with due notice or lapse of time or both) a
default under, give rise to a right of or result in any cancellation or
acceleration of any right or obligation (including any payment) under any such
indenture, certificate of designation for preferred stock, agreement or other
instrument (including, without limitation, the Existing Family Dollar
Indenture), where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section 3.02(b), would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by the Borrower or any
such Guarantor, other than the Liens created by the Loan Documents and Permitted
Liens.

 

Section 3.03                             Enforceability.  This Agreement has
been duly executed and delivered by the Borrower and constitutes, and each other
Loan Document when executed and delivered by the Borrower and each Guarantor
that is party thereto will constitute, a legal, valid and binding obligation of
such Loan Party enforceable against the Borrower and each such Guarantor in
accordance with its terms, subject to (a) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), (c) implied covenants of good faith and fair dealing, and
(d) the need for filings and registrations necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Collateral Agent.

 

Section 3.04                             Governmental Approvals.  No action,
consent or approval of, registration or filing with or any other action by any
Governmental Authority is or will be required for the execution, delivery or
performance of each Loan Document to which the Borrower or any Guarantor is a
party, except for (a) the filing of Uniform Commercial Code financing
statements, (b) filings with the United States Patent and Trademark Office and
the United States Copyright Office and comparable offices in foreign
jurisdictions and equivalent filings in foreign jurisdictions, (c) recordation
of the Mortgages, (d) such as have been made or obtained and are in full force
and effect, (e) such actions, consents and approvals the failure of which to be
obtained or made would not reasonably be expected to have a Material Adverse
Effect and (f) filings or other actions listed on Schedule 3.04 and any other
filings or registrations required to perfect Liens created by the Security
Documents.

 

Section 3.05                             Financial Statements.  (a) The audited
consolidated balance sheets and the statements of income, stockholders’ equity,
and cash flow (i) for DTI and its consolidated subsidiaries as of and for each
fiscal year of DTI in the three-fiscal year period ended on February 1, 2014 and
(ii) for Family Dollar and its consolidated subsidiaries as of and for each
fiscal year of Family Dollar in the three-fiscal year period ended August 30,
2014, and (b) the unaudited consolidated balance sheets and statements of
income, stockholders’ equity and cash flow (i) for DTI and its consolidated
subsidiaries as of and for the fiscal quarter ended November 1, 2014 and
(ii) for Family Dollar and its consolidated subsidiaries as of and for the
fiscal quarter ended

 

126

--------------------------------------------------------------------------------


 

November 29, 2014, in each case, including the notes thereto, if applicable,
present fairly in all material respects the consolidated financial position of
DTI and its consolidated subsidiaries or Family Dollar and its consolidated
subsidiaries (as applicable) as of the dates and for the periods referred to
therein and the results of operations and cash flows for the periods then ended,
and, except as set forth on Schedule 3.05, were prepared in accordance with GAAP
applied on a consistent basis throughout the periods covered thereby, except, in
the case of interim period financial statements, for the absence of notes and
for normal year-end adjustments and except as otherwise noted therein.

 

Section 3.06                             No Material Adverse Effect.  Since
November 1, 2014 (for this purpose, assuming that the Transaction had been
consummated before such date), there has been no event or circumstance that,
individually or in the aggregate with other events or circumstances, has had or
would reasonably be expected to have a Material Adverse Effect.

 

Section 3.07                             Title to Properties; Possession Under
Leases.  Each of DTI and the Subsidiaries has valid title in fee simple or
equivalent to, or valid leasehold interests in, or easements or other limited
property interests in, all its Real Properties and has valid title to its
personal property and assets, in each case, subject to Permitted Liens and
except for defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes and except where the failures to have such
title would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  All such properties and assets are free
and clear of Liens, other than Permitted Liens or Liens arising by operation of
law, subject to the provisions of the immediately preceding sentence.

 

Section 3.08                             Subsidiaries.  (a) Schedule
3.08(a) sets forth as of the Closing Date the name and jurisdiction of
incorporation, formation or organization of each subsidiary of DTI and, as to
each such subsidiary, the percentage of each class of Equity Interests owned by
DTI or by any such subsidiary.

 

(b)                     As of the Closing Date, after giving effect to the
Transactions, there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors (or entities controlled by directors) and shares held by
directors (or entities controlled by directors)) relating to any Equity
Interests of the Borrower or any of the Subsidiaries, except as set forth on
Schedule 3.08(b).

 

Section 3.09                             Litigation; Compliance with Laws. 
(a) There are no actions, suits, proceedings or investigations at law or in
equity or by or on behalf of any Governmental Authority or in arbitration now
pending, or, to the knowledge of the Borrower, threatened in writing against the
Borrower or (prior to the Closing Date) DTI or any of the Subsidiaries or any
business, property or rights of any such person (i) that involve any Loan
Document, to the extent that the applicable action, suit, proceeding or
investigation is brought by the Borrower or (prior to the Closing Date) DTI or
any of its subsidiaries or (ii) that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, except for any
action, suit or proceeding at law or in equity or by or on behalf of any
Governmental Authority or in arbitration which has been disclosed in any of
DTI’s Annual Report on Form 10-K for the year ended

 

127

--------------------------------------------------------------------------------


 

February 1, 2014, DTI’s Quarterly Report on Form 10-Q for the fiscal quarter
ended November 1, 2014, Family Dollar’s Annual Report on Form 10-K for the year
ended August 30, 2014, Family Dollar’s Quarterly Report on Form 10-Q for the
fiscal quarter ended November 29, 2014. Since, in the case of DTI, November 1,
2014 and, in the case of Family Dollar, November 29, 2014, there have been no
developments in any such matter disclosed in the Annual or Quarterly Reports
described above which would reasonably be expected, individually or in the
aggregate with any such other matters or any additional actions, suits,
proceedings or investigations, to result in a Material Adverse Effect.

 

(b)                     None of the Borrower, the Subsidiaries and their
respective properties or assets is in violation of (nor will the continued
operation of their material properties and assets as currently conducted
violate) any law, rule or regulation (including any zoning, building, ordinance,
code or approval or any building permit, but excluding any Environmental Laws,
which are the subject of Section 3.16) or any restriction of record or
indenture, agreement or instrument affecting any Real Property, or is in default
with respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 3.10                             Federal Reserve Regulations.  No part
of the proceeds of any Loans or any Letter of Credit will be used by the
Borrower and its Subsidiaries in any manner that would result in a violation of
Regulation T, Regulation U or Regulation X.

 

Section 3.11                             Investment Company Act.  None of the
Borrower and the other Loan Parties is required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 3.12                             Use of Proceeds.  (a) The Borrower will
use the proceeds of the Revolving Facility Loans and Swingline Loans, and may
request the issuance of Letters of Credit, solely for general corporate purposes
(including, without limitation, for working capital purposes, for capital
expenditures, for the Transactions, for Permitted Business Acquisitions and, in
the case of Letters of Credit, for the back-up or replacement of existing
letters of credit); provided, that on the Closing Date, the aggregate amount of
undrawn Revolving Facility Commitments shall be at least $850,000,000.

 

(b)                     The Borrower will use the proceeds of the Term A-1 Loans
borrowed on the Amendment No. 3 Effective Date to prepay the Initial Term A
Loans in accordance with Section 2.11(g).

 

(c)                      The Borrower will use the proceeds of the additional
Term A-1 Loans borrowed on the Amendment No. 4 Effective Date to prepay a
portion of the Term B-1 Loans in accordance with Section 2.11(h).

 

(d)                     (c) The Borrower will use the proceeds of the Term B-1
Loans and the Term B-2 Loans made on the Amendment No. 1 Effective Date (i) to
prepay the Initial Term B Loans in accordance with Section 2.11(f) and (ii) upon
release of the proceeds thereof from the Escrow Account on the Closing Date, to
finance a portion of the Transactions.

 

128

--------------------------------------------------------------------------------


 

(e)                      The Borrower will use the proceeds of the Term B-3
Loans made on the Amendment No. 4 Effective Date to prepay a portion of the Term
B-1 Loans in accordance with Section 2.11(h).

 

Section 3.13                             Tax Returns.  (a) Except as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, the Borrower and each of the Subsidiaries has filed or caused to
be filed all federal, state, local and non-U.S. Tax returns required to have
been filed by it (including in its capacity as withholding agent) and each such
Tax return is true and correct;

 

(b)                     Except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, the Borrower and
each of the Subsidiaries has timely paid or caused to be timely paid all Taxes
shown to be due and payable by it on the returns referred to in clause (a) and
all other Taxes or assessments (or made adequate provision (in accordance with
GAAP) for the payment of all Taxes due), except Taxes or assessments for which
the Borrower or any of the Subsidiaries (as the case may be) has set aside on
its books adequate reserves in accordance with GAAP and, to the extent such
Taxes are due and payable pursuant to a governmental assessment, the amount
thereof is being contested in good faith by appropriate proceedings; and

 

(c)                      Other than as would not be, individually or in the
aggregate, reasonably expected to have a Material Adverse Effect, as of the
Closing Date, with respect to the Borrower and each of the Subsidiaries, there
are no claims being asserted in writing with respect to any Taxes.

 

Section 3.14                             No Material Misstatements.  (a) All
written information (other than the Projections, forward looking information and
information of a general economic or industry specific nature) (the
“Information”) concerning the Borrower, the Subsidiaries, the Transactions and
any other transactions contemplated hereby included in the Information
Memorandum or otherwise prepared by or on behalf of the foregoing or their
representatives and made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(to the extent such Information relates to Family Dollar on or prior to the
Closing Date, to the Borrower’s knowledge), when taken as a whole, was true and
correct in all material respects, as of the date such Information was furnished
to the Lenders (and as of the Closing Date, with respect to Information provided
prior thereto) and did not, taken as a whole, contain any untrue statement of a
material fact as of any such date or omit to state a material fact necessary in
order to make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made
(giving effect to all supplements and updates provided thereto).

 

(b)                     The Projections and other forward looking information
prepared by or on behalf of the Borrower or any of their representatives and
that have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
have been prepared in good faith based upon assumptions believed by the Borrower
to be reasonable as of the date thereof (it being understood that such
Projections and other forward looking information are as to future events and
are not to be

 

129

--------------------------------------------------------------------------------


 

viewed as facts, such Projections and other forward looking information are
subject to significant uncertainties and contingencies and that actual results
during the period or periods covered by any such Projections or other forward
looking information may differ significantly from the projected results, and
that no assurance can be given that the projected results will be realized), as
of the date such Projections and information were furnished to the Lenders.

 

Section 3.15                             Employee Benefit Plans.  Except as
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect:  (a)  no Reportable Event has occurred during the past
five years as to which the Borrower, any of its Subsidiaries or any ERISA
Affiliate was required to file a report with the PBGC; (b) no ERISA Event has
occurred or is reasonably expected to occur; and (c)  none of the Borrower, the
Subsidiaries or any of their ERISA Affiliates has received any written
notification that any Multiemployer Plan is in reorganization or has been
terminated within the meaning of Title IV of ERISA.

 

Section 3.16                             Environmental Matters. Except as to
matters that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:  (a) no written notice, request for
information, order, complaint or penalty has been received by the Borrower or
any of its Subsidiaries, and there are no judicial, administrative or other
actions, suits or proceedings pending or, to the Borrower’s knowledge,
threatened which allege a violation of or liability under any Environmental
Laws, in each case relating to the Borrower or any of its Subsidiaries, (b) each
of the Borrower and its Subsidiaries has all environmental permits, licenses,
authorizations and other approvals necessary for its operations to comply with
all Environmental Laws (“Environmental Permits”) and is, and in the prior
eighteen (18) month period, has been, in compliance with the terms of such
Environmental Permits and with all other Environmental Laws, (c) except as set
forth on Schedule 3.16, no Hazardous Material is located at, on or under any
property currently or, to the Borrower’s knowledge, formerly owned, operated or
leased by the Borrower or any of its Subsidiaries that would reasonably be
expected to give rise to any cost, liability or obligation of the Borrower or
any of its Subsidiaries under any Environmental Laws or Environmental Permits,
and no Hazardous Material has been generated, used, treated, stored, handled,
disposed of or controlled, transported or Released at any location in a manner
that would reasonably be expected to give rise to any cost, liability or
obligation of the Borrower or any of its Subsidiaries under any Environmental
Laws or Environmental Permits, (d) there are no agreements in which the Borrower
or any of its Subsidiaries has expressly assumed or undertaken responsibility
for any known or reasonably likely liability or obligation of any other person
arising under or relating to Environmental Laws, and (e) there has been no
written environmental assessment or audit conducted (other than customary
assessments not revealing anything that would reasonably be expected to result
in a Material Adverse Effect), by or on behalf of the Borrower or any of the
Subsidiaries of any property currently or, to the Borrower’s knowledge, formerly
owned, operated or leased by the Borrower or any of the Subsidiaries that has
not been made available to the Administrative Agent prior to the Closing Date.

 

Section 3.17                             Security Documents.  (a) Each Security
Document is effective to create in favor of the Collateral Agent (for the
benefit of the Secured Parties, or, in the case of the Escrow Agreement, for the
benefit of the “Secured Parties” as defined therein) a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof.  As of the Closing Date, in the case of the Pledged Collateral
described in the Collateral Agreement, when

 

130

--------------------------------------------------------------------------------


 

certificates or promissory notes, as applicable, representing such Pledged
Collateral and required to be delivered under the applicable Security Document
are delivered to the Collateral Agent, and in the case of the other Collateral
described in the Collateral Agreement (other than the Intellectual Property),
when financing statements and other filings specified in the Perfection
Certificate are filed in the offices specified in the Perfection Certificate,
the Collateral Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien (subject to all Permitted Liens) on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and,
subject to Section 9-315 of the New York Uniform Commercial Code, the proceeds
thereof, as security for the Obligations to the extent perfection can be
obtained by filing Uniform Commercial Code financing statements or possession,
in each case prior and superior in right to the Lien of any other person (except
Permitted Liens).

 

(b)                     When the Collateral Agreement or an ancillary document
thereunder is properly filed and recorded in the United States Patent and
Trademark Office and the United States Copyright Office, and, with respect to
Collateral in which a security interest cannot be perfected by such filings,
upon the proper filing of the financing statements referred to in clause
(a) above, the Collateral Agent (for the benefit of the Secured Parties) shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties thereunder in the material United States
Intellectual Property included in the Collateral listed in such ancillary
document, in each case prior and superior in right to the Lien of any other
person, except for Permitted Liens (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on material
registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the Loan Parties after the Closing Date).

 

(c)                          The Mortgages, if any, executed and delivered on
the Closing Date are, and the Mortgages executed and delivered after the Closing
Date pursuant to Section 5.10 shall be, effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) or, if so contemplated
by the respective Mortgage, the Collateral Agent and the other Secured Parties,
legal, valid and enforceable Liens on all of the Loan Parties’ rights, titles
and interests in and to the Mortgaged Property thereunder (excluding any
improvements to Real Property described in clauses (xiii) or (xiv) of the
definition of “Excluded Property”, for which no representation is made) and the
proceeds thereof, and when such Mortgages are filed or recorded in the proper
real estate filing or recording offices, and all relevant mortgage Taxes and
recording charges are duly paid, the Collateral Agent (for the benefit of the
Secured Parties) shall have valid Liens with record notice to third parties on,
and security interests in, all rights, titles and interests of the Loan Parties
in such Mortgaged Property and, to the extent applicable, subject to
Section 9-315 of the Uniform Commercial Code, the proceeds thereof, in each case
prior and superior in right to the Lien of any other person, except for
Permitted Liens.

 

(d)                         Notwithstanding anything herein (including this
Section 3.17) or in any other Loan Document to the contrary, no Borrower or any
other Loan Party makes any representation or warranty as to the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest in any Equity Interests of any Foreign Subsidiary, or as
to the rights and remedies of the Agents or any Lender with respect thereto,
under foreign law.

 

131

--------------------------------------------------------------------------------


 

Section 3.18                             Solvency.  Immediately after giving
effect to the Transactions on the Closing Date and the making of each Loan on
the Closing Date and the application of the proceeds of such Loans, (i) the fair
value of the assets of the Borrower and its Subsidiaries on a consolidated
basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Borrower and its Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and its Subsidiaries, on a consolidated basis, are not engaged in, and are not
about to engage in, business for which they have unreasonably small capital. For
purposes of the foregoing, the amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

 

Section 3.19                             Labor Matters.  Except as, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect:  (a) there are no strikes or other labor disputes pending or threatened
against the Borrower or any of the Subsidiaries; (b) the hours worked and
payments made to employees of the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters; and (c) all payments due from the Borrower or any of the
Subsidiaries or for which any claim may be made against the Borrower or any of
the Subsidiaries, on account of wages and employee health and welfare insurance
and other benefits have been paid or accrued as a liability on the books of the
Borrower or such Subsidiary to the extent required by GAAP.  Except as,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, the consummation of the Transactions will not give rise
to a right of termination or right of renegotiation on the part of any union
under any material collective bargaining agreement to which the Borrower or any
of the Subsidiaries (or any predecessor) is a party or by which the Borrower or
any of the Subsidiaries (or any predecessor) is bound.

 

Section 3.20                             Insurance.  Schedule 3.20 sets forth a
true, complete and correct description, in all material respects, of all
material insurance (excluding any title insurance) maintained by or on behalf of
the Borrower or the Subsidiaries as of the Closing Date.  As of such date, such
insurance is in full force and effect.

 

Section 3.21                             Intellectual Property; Licenses, Etc. 
Except as would not reasonably be expected to have a Material Adverse Effect or
as set forth in Schedule 3.21, (a) the Borrower and each of its Subsidiaries
owns, or possesses the right to use, all Intellectual Property that are used or
held for use or is otherwise reasonably necessary in the operation of their
respective businesses, (b) to the knowledge of the Borrower and its Subsidiaries
are not interfering with, infringing upon, misappropriating or otherwise
violating Intellectual Property of any person, and (c) (i) no claim or
litigation regarding any of the Intellectual Property owned by the Borrower and
its Subsidiaries is pending or, to the knowledge of the Borrower, threatened and
(ii) to the knowledge of the Borrower, no claim or litigation regarding any
other Intellectual Property described in the foregoing clauses (a) and (b) is
pending or threatened.

 

132

--------------------------------------------------------------------------------


 

Section 3.22                             USA PATRIOT Act.  Except as would not
reasonably be expected to have a Material Adverse Effect, the Borrower and each
of its Subsidiaries is in compliance with the USA PATRIOT Act.

 

Section 3.23                             Anti-Corruption Laws and Sanctions. 
Neither the Borrower nor any Subsidiary of the Borrower, nor any director,
employee or officer of the Borrower, nor, to the knowledge of the Borrower, any
director, employee or officer of any Subsidiary, is the subject of Sanctions or
in violation of any Anti-Corruption Laws.  Neither the Borrower nor any
subsidiary is located, organized or resident in a Sanctioned Country.  No part
of the proceeds of the Loans and no Letter of Credit shall be used, directly or
indirectly, by the Borrower in violation of Anti-Corruption Laws or Sanctions.

 

ARTICLE IV

 

Conditions of Lending

 

Section 4.01                             Effective Date.  The effectiveness of
the Commitments hereunder and the obligation of each Lender with an Initial Term
B Loan Commitment to make Initial Term B Loans to the Borrower on the Effective
Date are subject to the satisfaction (or waiver in accordance with Section 9.08)
of the following conditions:

 

(a)                     The Administrative Agent shall have received from each
of the Borrower, the Issuing Bank and the Lenders a counterpart of this
Agreement signed on behalf of such party.

 

(b)                     The Administrative Agent shall have received, on behalf
of itself, the Lenders and each Issuing Bank, a written opinion of (i) Wachtell,
Lipton, Rosen & Katz, as special New York counsel for the Loan Parties and
(ii) Williams Mullen, as Virginia counsel for the Loan Parties, with respect to
the enforceability of the applicable Loan Documents and other related matters,
in each case (A) dated the Effective Date, (B) addressed to each Issuing Bank,
the Administrative Agent and the Lenders on the Effective Date and (C) in form
and substance reasonably satisfactory to the Administrative Agent covering such
matters relating to the Loan Documents as the Administrative Agent shall
reasonably request.

 

(c)                      The Administrative Agent shall have received a
certificate of the Secretary or Assistant Secretary or similar officer of the
Borrower dated the Effective Date and certifying:

 

(i)                                     that attached thereto is a true and
complete copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of the Borrower,
certified as of a recent date by the Secretary of State (or other similar
official or Governmental Authority) of the jurisdiction of its organization or
by the Secretary or Assistant Secretary or similar officer of the Borrower or
other person duly authorized by the constituent documents of the Borrower,

 

133

--------------------------------------------------------------------------------


 

(ii)           that attached thereto is a true and complete copy of a
certificate as to the good standing of the Borrower as of a recent date from
such Secretary of State (or other similar official or Governmental Authority),

 

(iii)          that attached thereto is a true and complete copy of the by-laws
(or partnership agreement, limited liability company agreement or other
equivalent constituent and governing documents) of the Borrower as in effect on
the Effective Date and at all times since a date prior to the date of the
resolutions described in the following clause (iv),

 

(iv)          that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors (or equivalent governing body) of the
Borrower, authorizing the execution, delivery and performance by the Borrower of
this Agreement and the borrowings hereunder, and the execution, delivery and
performance of each of the other Loan Documents required hereby with respect to
the Borrower and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the Effective Date, and

 

(v)           as to the incumbency and specimen signature of each officer or
authorized signatory executing this Agreement or any other Loan Document
delivered in connection herewith on behalf of the Borrower.

 

(d)       The Administrative Agent shall have received a Borrowing Request with
respect to the Initial Term B Loans as required by Section 2.03.

 

(e)       The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower attaching and certifying as true and correct
a copy of the Escrow Agreement signed on behalf of each party thereto, together
with evidence reasonably satisfactory to the Administrative Agent that,
substantially concurrently with the funding of the Initial Term B Loans on the
Effective Date, all amounts required to be deposited in the Escrow Account on
the Effective Date pursuant to the terms of the Escrow Agreement shall be so
deposited.

 

(f)        The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower stating that the Specified Representations
are true and correct in all material respects as of the Effective Date as though
made on and as of such date, except to the extent such representations and
warranties (i) expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date) or (ii) expressly relate to the Closing Date;
provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

 

(g)       The Administrative Agent shall have received, at least three
(3) Business Days prior to the Effective Date, all documentation and other
information required with respect to the Borrower by regulatory authorities
under applicable “know your customer” and

 

134

--------------------------------------------------------------------------------


 

anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act to the extent requested in writing at least 10 days prior to the
Effective Date.

 

Section 4.02          Closing Date.  The obligations of (i)(a) the Revolving
Facility Lenders to make Revolving Facility Loans and the Swingline Lender to
make Swingline Loans, (b) any Issuing Bank to issue, amend, extend or renew
Letters of Credit or increase the stated amounts of Letters of Credit hereunder
(each, a “Credit Event”) and (c) the obligation of each Lender with an Initial
Term A Loan Commitment to make Initial Term A Loans to the Borrower and (ii) the
release of the Escrowed Property to the Borrower (or as directed by the
Borrower), in each case, on the Closing Date are subject to the satisfaction (or
waiver in accordance with Section 9.08) of the following conditions prior to the
Outside Date:

 

(a)       The Administrative Agent shall have received, in the case of any
Borrowing on the Closing Date, a Borrowing Request as required by Section 2.03
(or a Borrowing Request shall have been deemed given in accordance with the last
paragraph of Section 2.03) or, in the case of the issuance of any Letter of
Credit to be issued on the Closing Date, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).

 

(b)       To the extent required to be satisfied on the Closing Date, the
Collateral and Guarantee Requirement shall be satisfied (or waived in accordance
with Section 9.08) as of the Closing Date.

 

(c)       The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower stating that (i) the Specified
Representations are true and correct in all material respects as of the Closing
Date (after giving effect to the Transactions) as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date) and (ii) the
Merger Agreement Family Dollar Representations are true and correct in all
material respects; provided that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

 

(d)       The Lenders shall have received a solvency certificate substantially
in the form of Exhibit C and signed by the chief financial officer, chief
accounting officer or other officer with equivalent duties of the Borrower
confirming the solvency of the Borrower and its Subsidiaries on a consolidated
basis after giving effect to the Transactions on the Closing Date.

 

(e)       The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank, a written opinion of (i) Wachtell, Lipton,
Rosen & Katz, as special New York counsel for the Loan Parties, (ii) Williams
Mullen, as Delaware counsel for the Loan Parties, (iii) Jones Walker LLP, as
Florida counsel for the Loan Parties, (iv) Thompson Hine LLP, as Georgia counsel
for the Loan Parties, (v) Honigman Miller Schwartz and Cohn LLP, as Michigan
counsel for the Loan Parties, (vi) William Mullen, as North Carolina counsel for
the Loan Parties, (vii) Thompson Hine LLP, as Ohio counsel for the Loan Parties,
(viii)

 

135

--------------------------------------------------------------------------------


 

Dechert LLP, as Pennsylvania counsel for the Loan Parties, (ix) Perkins Coie
LLP, as Texas counsel for the Loan Parties, and (x) Williams Mullen, as Virginia
counsel for the Loan Parties, or, in each case, such other firm as may be
reasonably acceptable to the Administrative Agent, with respect to the
enforceability of the Loan Documents (other than this Agreement) and other
related matters, in each case (A) dated the Closing Date, (B) addressed to each
Issuing Bank, the Administrative Agent and the Lenders on the Closing Date and
(C) in form and substance reasonably satisfactory to the Administrative Agent
covering such matters relating to the Loan Documents as the Administrative Agent
shall reasonably request.

 

(f)        The Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary or similar officer of each Loan Party (other
than the Borrower) dated the Closing Date and certifying:

 

(i)            that attached thereto is a true and complete copy of the
certificate or articles of incorporation, certificate of limited partnership,
certificate of formation or other equivalent constituent and governing
documents, including all amendments thereto, of such Loan Party, certified as of
a recent date by the Secretary of State (or other similar official or
Governmental Authority) of the jurisdiction of its organization or by the
Secretary or Assistant Secretary or similar officer of such Loan Party or other
person duly authorized by the constituent documents of such Loan Party,

 

(ii)           that attached thereto is a true and complete copy of a
certificate as to the good standing of such Loan Party (to the extent that such
concept exists in such jurisdiction) as of a recent date from such Secretary of
State (or other similar official or Governmental Authority),

 

(iii)          that attached thereto is a true and complete copy of the by-laws
(or partnership agreement, limited liability company agreement or other
equivalent constituent and governing documents) of such Loan Party as in effect
on the Closing Date and at all times since a date prior to the date of the
resolutions described in the following clause (iv),

 

(iv)          that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors (or equivalent governing body) of such
Loan Party (or its managing general partner or managing member), authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the Closing Date, and

 

(v)           as to the incumbency and specimen signature of each officer or
authorized signatory executing any Loan Document or any other document delivered
in connection herewith on behalf of such Loan Party.

 

(g)       The Administrative Agent shall have received a completed Perfection
Certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, together with all attachments contemplated thereby, and the results of
a search of the Uniform Commercial Code (or equivalent), Tax and judgment,
United States Patent and Trademark

 

136

--------------------------------------------------------------------------------


 

Office and United States Copyright Office filings made with respect to the Loan
Parties in the jurisdictions contemplated by the Perfection Certificate and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
Permitted Liens or have been, or will be simultaneously or substantially
concurrently with the Closing Date, released (or arrangements reasonably
satisfactory to the Administrative Agent for such release shall have been made).

 

(h)       Substantially concurrently with each Credit Event on the Closing Date
and the release of the Escrowed Property to the Borrower on the Closing Date,
the Merger shall be consummated in accordance with the terms and conditions of
the Merger Agreement and the Merger Agreement shall not have been altered,
amended or otherwise changed or supplemented or any provision or condition
therein waived, nor any consent granted, by DTI or Merger Sub, if such
alteration, amendment, change, supplement, waiver or consent would be adverse to
the interests of the Lenders (in their capacities as such) in any material
respect, without the prior written consent of the Arrangers listed in clause
(i) of the definition thereof (such consent not to be unreasonably withheld,
delayed or conditioned) (it being understood and agreed that (a) any amendment,
waiver, consent or other modification that decreases the purchase price in
respect of the Merger by 10% or more shall be deemed to be adverse to the
interests of the Lenders in a material respect, (b) any amendment, waiver,
consent or other modification that decreases the purchase price in respect of
the Merger by less than 10% shall be deemed not to be adverse to the interests
of the Lenders in any material respect, so long as 100% of such decrease in the
Cash Consideration (as defined in the Merger Agreement) is allocated to reduce
the Initial Term A Facility, the Term B-1 Facility and the Term B-2 Facility on
a pro rata basis, or (c) any amendment, waiver, consent or other modification
that increases the purchase price in respect of the Merger shall be deemed not
to be adverse to the interests of the Lenders in any material respect, so long
as such increase is funded solely by the issuance by the Borrower of common
equity).

 

(i)        The Administrative Agent shall have received (i) audited consolidated
balance sheets and related statements of income and cash flows of each of the
Borrower and Family Dollar for their respective most recent three fiscal years
ended at least 65 days prior to the Closing Date and (ii) unaudited consolidated
balance sheets and related statements of income and cash flows of each of the
Borrower and Family Dollar for each of their respective fiscal quarters ended
after the close of its most recent fiscal year and at least 45 days prior to the
Closing Date (but excluding the fourth quarter of any fiscal year).  The
Administrative Agent acknowledges that it has received each of the financial
statements in the foregoing clauses (i) and (ii) for each fiscal year and fiscal
quarter of the Borrower and Family Dollar ended prior to July 27, 2014 and that
the Borrower’s or Family Dollar’s filing of any required audited financial
statements on Form 10-K or required unaudited financial statements on Form 10-Q,
in each case, will satisfy the requirements under clauses (i) or (ii), as
applicable, of this Section 4.02(i).

 

(j)        The Administrative Agent shall have received, at least three
(3) Business Days prior to the Closing Date, all documentation and other
information required with respect to the Loan Parties by regulatory authorities
under applicable “know your customer” and

 

137

--------------------------------------------------------------------------------


 

anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act to the extent requested in writing at least 10 days prior to the
Closing Date.

 

(k)       Except as disclosed in (i) the Company SEC Documents (as defined in
the Merger Agreement) publicly filed under Sections 13(a), 14(a) or 15(d) of the
Exchange Act since August 31, 2013 and prior to the date of the Merger Agreement
(excluding any disclosures set forth in any such Company SEC Document in any
risk factor section, any disclosure in any section relating to forward-looking
statements or any other statements that are similarly predictive or
forward-looking in nature), where the relevance of the information to a
particular representation is reasonably apparent on the face of such disclosure
or (ii) the Company Disclosure Schedule (as defined in the Merger Agreement),
since August 31, 2013 and through the date of the Merger Agreement, there has
not been any fact, change, circumstance, event, occurrence, condition or
development that has had or would reasonably be expected to have, individually
or in the aggregate, a Family Dollar Material Adverse Effect. Since the date of
the Merger Agreement, there shall not have been any fact, change, circumstance,
event, occurrence, condition or development that, individually or in the
aggregate, has had or would reasonably be expected to have a Family Dollar
Material Adverse Effect.

 

(l)        Prior to, or consummated substantially concurrently with, each Credit
Event on the Closing Date and the release of the Escrowed Property to the
Borrower on the Closing Date, the Closing Date Refinancing shall have been
consummated  and all commitments in respect thereof, and any security interests
and guaranties granted in connection therewith, if any, shall have been
terminated and released (or have been authorized to be released pursuant to a
customary payoff letter or, with respect to the Family Dollar Private Placement
Notes or the Existing Private Placement Notes, provision shall have been made
for their repayment or constructive discharge).

 

(m)      The Agents shall have received all fees payable thereto or to any
Lender on or prior to the Closing Date and, to the extent invoiced at least two
(2) Business Days prior to the Closing Date, reimbursement or payment of all
reasonable and documented out-of-pocket expenses (including reasonable fees,
charges and disbursements of Cahill Gordon & Reindel LLP) required to be
reimbursed or paid by the Loan Parties hereunder, under the Fee Letter or under
any Loan Document on or prior to the Closing Date.

 

Section 4.03          Subsequent Credit Events.  Each Credit Event after the
Closing Date is subject to the satisfaction (or waiver in accordance with
Section 9.08) of the following conditions on the date of each Borrowing and on
the date of each issuance, amendment, extension or renewal of a Letter of
Credit:

 

(a)       The Administrative Agent shall have received, in the case of a
Borrowing, a Borrowing Request as required by Section 2.03 (or a Borrowing
Request shall have been deemed given) or, in the case of the issuance of a
Letter of Credit, the applicable Issuing Bank and the Administrative Agent shall
have received a notice requesting the issuance of such Letter of Credit as
required by Section 2.05(b).

 

138

--------------------------------------------------------------------------------


 

(b)       Except as set forth in Section 2.21(c) with respect to Incremental
Term Loans used to finance a Permitted Business Acquisition, the representations
and warranties of the Borrowers and each other Loan Party contained in
Article III or any other Loan Document shall be true and correct in all material
respects on and as of the date of such Credit Event; provided, that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided, further, that any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates.

 

(c)       Except as set forth in Section 2.21(c) with respect to Incremental
Term Loans used to finance a Permitted Business Acquisition, at the time of and
immediately after such Credit Event (other than an amendment, extension or
renewal of a Letter of Credit without any increase in the stated amount of such
Letter of Credit), as applicable, no Event of Default or Default shall have
occurred and be continuing.

 

Section 4.04          Determinations Under Sections 4.01 and 4.024.02, etc.. 
For purposes of determining compliance with the conditions specified in Sections
4.01 and 4.02 and Section 3 of Amendment No. 1, each Lender shall be deemed to
have consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Administrative Agent or the Lenders unless an officer of
the Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received written notice from such Lender prior to, with
respect to conditions specified in Section 4.01, the Effective Date, with
respect to the conditions specified in Section 3 of the Amendment No. 1, the
Amendment No. 1 Effective Date, and with respect to conditions specified in
Section 4.02, the Closing Date, specifying its objection thereto in reasonable
detail.  The Administrative Agent shall promptly notify the Lenders and the
Borrower in writing of the occurrence of each of the Effective Date, the
Amendment No. 1 Effective Date, the Closing Date and the ClosingAmendment No. 4
Effective Date and each such notification shall be conclusive and binding.

 

ARTICLE V

 

Affirmative Covenants

 

The Borrower covenants and agrees with each Lender that from and after the
Effective Date (with respect to the following Sections 5.01, 5.03, 5.05, 5.06,
5.07, 5.08, and 5.11 only) and from and after the Closing Date until the
Termination Date, unless the Required Lenders shall otherwise consent in
writing, the Borrower will, and will cause each of the Subsidiaries to:

 

Section 5.01          Existence; Business and Properties.  (a)  Do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence, except (i) in the case of a Subsidiary of the 
Borrower, where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, (ii) as otherwise permitted under Section 6.05, and
(iii) for the liquidation or dissolution of Subsidiaries if the assets of such
Subsidiaries to the extent they exceed estimated liabilities are acquired by the
Borrower or a Wholly Owned Subsidiary of

 

139

--------------------------------------------------------------------------------


 

the Borrower in such liquidation or dissolution; provided, that (x) Guarantors
may not be liquidated into Subsidiaries that are not Loan Parties, and
(y) Domestic Subsidiaries may not be liquidated into Foreign Subsidiaries
(except in each case as permitted under Section 6.05).

 

(b)       Except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, Intellectual Property, licenses and
rights with respect thereto used in the conduct of its business, and (ii) at all
times maintain, protect and preserve all property necessary to the normal
conduct of its business and keep such property in good repair, working order and
condition (ordinary wear and tear excepted), from time to time make, or cause to
be made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as permitted by this Agreement).

 

Section 5.02          Insurance.  (a)  Maintain, with financially sound and
reputable insurance companies, insurance (subject to customary deductibles and
retentions) in such amounts and against such risks as are customarily maintained
by similarly situated companies engaged in the same or similar businesses
operating in the same or similar locations, and within thirty (30) days after
the Closing Date (or such later date as the Collateral Agent may agree in its
reasonable discretion), cause the Collateral Agent to be listed as a co-loss
payee on property and casualty policies with respect to tangible personal
property and assets constituting Collateral located in the United States of
America and as an additional insured on all general liability policies. 
Notwithstanding the foregoing, the Borrower and the Subsidiaries may
(i) maintain all such insurance with any combination of primary and excess
insurance, (ii) maintain any or all such insurance pursuant to master or
so-called “blanket policies” insuring any or all Collateral and/or other Real
Property which does not constitute Collateral (and in such event the co-payee
endorsement shall be limited or otherwise modified accordingly), and/or
self-insure with respect to such risks with respect to which companies of
established reputation engaged in the same general line of business in the same
general area usually self-insure.

 

(b)        Except as the Collateral Agent may agree in its reasonable
discretion, within thirty (30) days after the later of the Closing Date and,
with respect to any Closing Date Mortgaged Property, the date on which such
Mortgaged Property is required to be encumbered by a Mortgage hereunder ((or
such later (A) not to exceed an additional fifteen (15) days if reasonably
required by Borrower or (B) as such period may be further extended in the sole
discretion of the Collateral Agent), subject to Section 5.02(a)(i), cause all
such property and casualty insurance policies with respect to the Mortgaged
Property located in the United States of America to be endorsed or otherwise
amended to include a “standard” lender’s loss payable endorsement, in form and
substance reasonably satisfactory to the Collateral Agent, deliver a certificate
of  insurance to the Collateral Agent; deliver to the Collateral Agent, prior to
or concurrently with the cancellation or nonrenewal of any such policy of
insurance covered by this clause (b), a copy of a renewal or replacement policy
(or other evidence of renewal of a policy previously delivered to the Collateral
Agent), or insurance certificate with respect thereto, together with evidence
satisfactory to the Collateral Agent of payment of the premium therefor, in each
case of the foregoing, to the extent customarily maintained, purchased or
provided to, or

 

140

--------------------------------------------------------------------------------


 

at the request of, lenders by similarly situated companies in connection with
credit facilities of this nature.

 

(c)         At the time of delivery of the applicable Mortgage, if any portion
of any Mortgaged Property is at any time located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a special flood
hazard area (each a “Special Flood Hazard Area”) with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), (i) maintain, or cause
to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and
(ii) deliver to the Collateral Agent evidence of such compliance in form and
substance reasonably acceptable to the Collateral Agent.; provided that the
Collateral Agent may not waive the Borrower’s obligation to maintain and deliver
evidence of flood insurance required by the Flood Insurance Laws, as reasonably
determined by the Collateral Agent.

 

(d)           In connection with the covenants set forth in this Section 5.02,
it is understood and agreed that:

 

(i)            the Administrative Agent, the Collateral Agent, the Lenders, the
Issuing Bank and their respective agents or employees shall not be liable for
any loss or damage insured by the insurance policies required to be maintained
under this Section 5.02, it being understood that (A) the Loan Parties shall
look solely to their insurance companies or any other parties other than the
aforesaid parties for the recovery of such loss or damage and (B) such insurance
companies shall have no rights of subrogation against the Administrative Agent,
the Collateral Agent, the Lenders, any Issuing Bank or their agents or
employees.  If, however, the insurance policies, as a matter of the internal
policy of such insurer, do not provide waiver of subrogation rights against such
parties, as required above, then the Borrower, on behalf of itself and behalf of
each of its Subsidiaries, hereby agrees, to the extent permitted by law, to
waive, and further agrees to cause each of their Subsidiaries to waive, its
right of recovery, if any, against the Administrative Agent, the Collateral
Agent, the Lenders, any Issuing Bank and their agents and employees;

 

(ii)           the designation of any form, type or amount of insurance coverage
by the Collateral Agent (including acting in the capacity as the Collateral
Agent) under this Section 5.02 shall in no event be deemed a representation,
warranty or advice by the Collateral Agent or the Lenders that such insurance is
adequate for the purposes of the business of the Borrower and the Subsidiaries
or the protection of their properties; and

 

(iii)          the amount and type of insurance that the Borrower and its
Subsidiaries has in effect as of the Closing Date and the certificates listing
the Collateral Agent as a co-loss payee or additional insured, as the case may
be, satisfy for all purposes the requirements of this Section 5.02.

 

Section 5.03          Taxes.  Pay its obligations in respect of all Tax
liabilities, assessments and governmental charges, before the same shall become
delinquent or in default,

 

141

--------------------------------------------------------------------------------


 

except where (i)  the Borrower or a Subsidiary thereof has set aside on its
books adequate reserves therefor in accordance with GAAP and, to the extent due
and payable pursuant to a governmental assessment, the amount thereof is being
contested in good faith by appropriate proceedings or (ii) the failure to make
payment could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

 

Section 5.04          Financial Statements, Reports, Etc.  Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):

 

(a)       within 90 days after the end of each fiscal year, commencing
January 31, 2015, a consolidated balance sheet and related statements of
operations, cash flows and owners’ equity showing the financial position of the
Borrower and its Subsidiaries as of the close of such fiscal year and the
consolidated results of their operations during such year and setting forth in
comparative form the corresponding figures for the prior fiscal year, which
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity shall be accompanied by customary management’s discussion and
analysis and audited by independent public accountants of recognized national
standing and accompanied by an opinion of such accountants (which opinion shall
not be qualified as to scope of audit or as to the status of the Borrower or any
Material Subsidiary as a going concern, other than solely with respect to, or
resulting solely from, an upcoming maturity date under any series of
Indebtedness incurred under this Agreement occurring within one year from the
time such opinion is delivered) to the effect that such consolidated financial
statements fairly present, in all material respects, the financial position and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP (it being understood that the delivery by the
Borrower of annual reports on Form 10-K of the Borrower and its consolidated
Subsidiaries shall satisfy the requirements of this Section 5.04(a) to the
extent such annual reports include the information specified herein and are
delivered within the time period specified above);

 

(b)       within 45 days after the end of each of the first three fiscal
quarters of each fiscal year (commencing with the first fiscal quarter ending
after the Effective Date), a consolidated balance sheet and related statements
of operations and cash flows showing the financial position of the Borrower and
its Subsidiaries as of the close of such fiscal quarter and the consolidated
results of their operations during such fiscal quarter and the then-elapsed
portion of the fiscal year and setting forth in comparative form the
corresponding figures for the corresponding periods of the prior fiscal year,
all of which shall be in reasonable detail, which consolidated balance sheet and
related statements of operations and cash flows shall be accompanied by
customary management’s discussion and analysis and which consolidated balance
sheet and related statements of operations and cash flows shall be certified by
a Financial Officer of the Borrower on behalf of the Borrower as fairly
presenting, in all material respects, the financial position and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes) (it being understood that the delivery by the Borrower of
quarterly reports on Form 10-Q of the Borrower and its consolidated Subsidiaries
shall satisfy the requirements of this Section 5.04(b) to the extent such
quarterly reports include the information specified herein and are delivered
within the time period specified above);

 

142

--------------------------------------------------------------------------------


 

(c)       (x) concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred since the date
of the last certificate delivered pursuant to this Section 5.04(c) (or since the
Closing Date in the case of the first such certificate) or, if such an Event of
Default or Default has occurred, specifying the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto,
(ii) commencing with the end of the first full fiscal quarter after the Closing
Date, setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the Financial Covenant (if
applicable) and (iii) setting forth the calculation and uses of the Available
Amount for the fiscal period then ended if the Borrower shall have used the
Available Amount for any purpose during such fiscal period and (y) concurrently
with any delivery of financial statements under clause (a) above, if the
accounting firm is not restricted from providing such a certificate by its
policies office, a certificate of the accounting firm opining on or certifying
such statements stating whether they obtained knowledge during the course of
their examination of such statements of any Default or Event of Default (which
certificate may be limited to accounting matters and disclaim responsibility for
legal interpretations);

 

(d)       promptly after the same become publicly available, copies of all
periodic and other publicly available reports, proxy statements and, to the
extent requested by the Administrative Agent, other materials filed by the
Borrower or any of the Subsidiaries with the SEC, or distributed to its
stockholders generally, as applicable; provided, however, that such reports,
proxy statements, filings and other materials required to be delivered pursuant
to this clause (d) shall be deemed delivered for purposes of this Agreement when
posted to the website of the Borrower or the website of the SEC and written
notice of such posting has been delivered to the Administrative Agent;

 

(e)       within 90 days after the beginning of each fiscal year that commences 
after the Closing Date, a consolidated annual budget for such fiscal year
consisting of a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of projected cash flow and projected income (collectively, the
“Budget”), which Budget shall in each case be accompanied by the statement of a
Financial Officer of the Borrower to the effect that the Budget is based on
assumptions believed by the Borrower to be reasonable as of the date of delivery
thereof;

 

(f)        concurrently with the delivery of financial statements under clause
(a) above, an updated Perfection Certificate reflecting all changes since the
date of the information most recently received pursuant to this clause (f) or
Section 5.10(c) (or a certificate of a Responsible Officer certifying as to the
absence of any changes to the previously delivered update, if applicable); and

 

(g)       promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any of
the Subsidiaries, or compliance with the terms of any Loan Document as in each
case the Administrative Agent may reasonably request (for itself or on behalf of
any Lender).

 

143

--------------------------------------------------------------------------------


 

The Borrower acknowledges and agrees that all financial statements furnished
pursuant to paragraphs (a), (b) and (d) above and the list of Disqualified
Lenders are hereby deemed to be Borrower Materials suitable for distribution,
and to be made available, to Public Lenders as contemplated by Section 9.17 and
may be treated by the Administrative Agent and the Lenders as if the same had
been marked “PUBLIC” in accordance with such paragraph (unless, except with
respect to the list of Disqualified Lenders, the Borrower otherwise notifies the
Administrative Agent in writing on or prior to delivery thereof).

 

Section 5.05                             Litigation and Other Notices.  Furnish
to the Administrative Agent (which will promptly thereafter furnish to the
Lenders) written notice of the following promptly after any Responsible Officer
of the Borrower obtains actual knowledge thereof:

 

(a)                     any Event of Default or Default, specifying the nature
and extent thereof and the corrective action (if any) proposed to be taken with
respect thereto;

 

(b)                     the filing or commencement of, or any written threat or
notice of intention of any person to file or commence, any action, suit or
proceeding, whether at law or in equity or by or before any Governmental
Authority or in arbitration, against the Borrower or any of the Subsidiaries as
to which an adverse determination is reasonably probable and which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect;

 

(c)                      any other development specific to the Borrower or any
of the Subsidiaries that is not a matter of general public knowledge and that
has had, or would reasonably be expected to have, a Material Adverse Effect; and

 

(d)                     the occurrence of any ERISA Event that, together with
all other ERISA Events that have occurred, would reasonably be expected to have
a Material Adverse Effect; and

 

(e)                      the acquisition of Material Real Property (other than
during a Collateral Suspension Period) which notice shall in any event be given
no later than 30 days after the acquisition.

 

Each notice delivered under this Section 5.05 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

 

Section 5.06                             Compliance with Laws.  Comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect; provided, that this Section 5.06 shall not apply to Environmental Laws,
which are the subject of Section 5.09, or to laws related to Taxes, which are
the subject of Section 5.03.

 

Section 5.07                             Maintaining Records; Access to
Properties and Inspections.  Maintain all financial records in accordance with
GAAP and permit any persons designated by the Administrative Agent or, upon the
occurrence and during the continuance of an Event of Default, any Lender to
visit and inspect the financial records and the properties of the Borrower or
any of the Subsidiaries at reasonable times, upon reasonable prior notice to the
Borrower, and as often as

 

144

--------------------------------------------------------------------------------


 

reasonably requested and to make extracts from and copies of such financial
records, and permit any persons designated by the Administrative Agent or, upon
the occurrence and during the continuance of an Event of Default, any Lender
upon reasonable prior notice to the Borrower to discuss the affairs, finances
and condition of the Borrower or any of the Subsidiaries with the officers
thereof and independent accountants therefor (so long as the Borrower has the
opportunity to participate in any such discussions with such accountants), in
each case, subject to reasonable requirements of confidentiality, including
requirements imposed by law or by contract.

 

Section 5.08                             Use of Proceeds.

 

Use the proceeds of the Loans made and Letters of Credit issued in the manner
contemplated by Section 3.12.

 

Section 5.09                             Compliance with Environmental Laws. 
Comply, and make reasonable efforts to cause all lessees and other persons
occupying its properties to comply, with all applicable Environmental Laws; and
obtain and renew all required Environmental Permits, except, in each case with
respect to this Section 5.09, to the extent the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

Section 5.10                             Further Assurances; Additional
Security.

 

(a)                                 Subject to Section 9.22, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements and other documents), that the Collateral Agent may reasonably
request (including, without limitation, those required by applicable law), to
satisfy the Collateral and Guarantee Requirement and to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the Loan
Parties and provide to the Collateral Agent, from time to time upon reasonable
request, evidence reasonably satisfactory to the Collateral Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

 

(b)                                 Other than during a Collateral Suspension
Period, if any asset (other than Real Property) is acquired by the Borrower or
any Guarantor after the Closing Date or owned by an entity at the time it
becomes a Guarantor (in each case other than (x) assets constituting Collateral
under a Security Document that automatically become subject to the Lien of such
Security Document upon acquisition thereof, (y) assets constituting Excluded
Property and (z) assets of any Guarantor organized outside the United States),
the Borrower or such Guarantor, as applicable, will, (i) notify the Collateral
Agent of such acquisition or ownership and (ii) cause such asset to be subjected
to a Lien (subject to any Permitted Liens) securing the Obligations by, and
take, and cause the Guarantors to take, such actions as shall be reasonably
requested by the Collateral Agent to satisfy the Collateral and Guarantee
Requirement to be satisfied with respect to such asset, including actions
described in clause (a) of this Section 5.10, all at the expense of the Loan
Parties, subject to the penultimate paragraph of this Section 5.10.

 

(c)                      Other than during a Collateral Suspension Period, grant
and cause each of the Guarantors to grant to the Collateral Agent security
interests in, and mortgages on, any

 

145

--------------------------------------------------------------------------------


 

Material Real Property of the Borrower or such Guarantors, as applicable, that
are not Mortgaged Property as of the Closing Date, to the extent acquired after
the Closing Date, within ninety (90) days after such acquisition (or such later
date as the Collateral Agent may agree in its reasonable discretion) pursuant to
documentation substantially in the form of Exhibit G (with such changes as are
reasonably acceptable to the Collateral Agent to account for local law matters
which do not materially decrease any rights nor increase any obligations of
Borrower as set forth herein or in Exhibit G) or in such other form as is
reasonably satisfactory to the Collateral Agent and the Borrower (each, an
“Additional Mortgage”), which security interest and mortgage shall constitute
valid and enforceable Liens subject to no other Liens except Permitted Liens and
(ii) record or file, and cause each such Subsidiary to record or file, the
Additional Mortgage or instruments related thereto in such manner and in such
places as is required by law to establish, perfect, preserve and protect the
Liens in favor of the Collateral Agent (for the benefit of the Secured Parties)
required to be granted pursuant to the Additional Mortgages and pay, and cause
each such Subsidiary to pay, in full, all Taxes, fees and other charges required
to be paid in connection with such recording or filing, in each case subject to
the penultimate paragraph of this Section 5.10.  Unless otherwise waived by the
Collateral Agent, with respect to each such Additional Mortgage, the Borrower
shall cause the requirements set forth in clauses (h) and (i) of the definition
of “Collateral and Guarantee Requirement” to be satisfied with respect to such
Material Real Property.

 

(d)                     If any additional direct or indirect Subsidiary of the
Borrower is formed, acquired or ceases to constitute an Excluded Subsidiary
following the Closing Date and such Subsidiary is (1) a Wholly Owned Domestic
Subsidiary of the Borrower that is not an Excluded Subsidiary or (2) any other
Domestic Subsidiary of the Borrower that may be designated by the Borrower in
its sole discretion,  within twenty (20) days after the date such Subsidiary is
formed or acquired or meets such criteria (or first becomes subject to such
requirement) (or such longer period as the Collateral Agent may agree in its
sole discretion), notify the Collateral Agent thereof and, within thirty (30)
days after the date such Subsidiary is formed or acquired or meets such criteria
(or first becomes subject to such requirement) or such longer period as the
Collateral Agent may agree in its sole discretion, cause such Subsidiary to
become a Guarantor and, other than during a Collateral Suspension Period, cause
the Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary and with respect to any Equity Interest in or Indebtedness of such
Subsidiary owned by or on behalf of any Loan Party, subject to the penultimate
paragraph of this Section 5.10.  Notwithstanding anything to the contrary
herein, in no circumstance shall an Excluded Subsidiary become a Guarantor
unless designated as a Guarantor by the Borrower in its sole discretion.

 

(e)                      Furnish to the Collateral Agent prompt written notice
of any change (A) in any Loan Party’s corporate or organization name, (B) in any
Loan Party’s identity or organizational structure, (C) in any Loan Party’s
organizational identification number (to the extent relevant in the applicable
jurisdiction of organization) and (D) in any Loan Party’s jurisdiction of
organization; provided, that the Borrower shall not effect or permit any such
change unless all filings have been made, or will have been made within 10 days
following such change (or such longer period as the Collateral Agent may agree
in its sole discretion), under the Uniform Commercial Code (or its equivalent in
any applicable jurisdiction) that are required in order for the Collateral Agent
to continue at all times following such change to have a valid,

 

146

--------------------------------------------------------------------------------


 

legal and perfected security interest in all the Collateral in which a security
interest may be perfected by such filing, for the benefit of the Secured
Parties.

 

(f)                       If any additional Foreign Subsidiary of the Borrower
is formed or acquired after the Closing Date (with any Subsidiary Redesignation
resulting in an Unrestricted Subsidiary becoming a Subsidiary being deemed to
constitute the acquisition of a Subsidiary) and if such Subsidiary is a “first
tier” Foreign Subsidiary of a Loan Party, within thirty (30) days after the date
such Foreign Subsidiary is formed or acquired (or such longer period as the
Collateral Agent may agree in its reasonable discretion), notify the Collateral
Agent thereof and, within sixty (60) days after the date such Foreign Subsidiary
is formed or acquired or such longer period as the Collateral Agent may agree in
its reasonable discretion, cause the Collateral and Guarantee Requirement to be
satisfied (other than during a Collateral Suspension Period) with respect to any
Equity Interest in such Foreign Subsidiary owned by or on behalf of any Loan
Party, subject to the penultimate paragraph of this Section 5.10.

 

Notwithstanding anything to the contrary in this Agreement or in the other Loan
Documents, the Collateral and Guarantee Requirement and the other provisions of
this Section 5.10 and the other Loan Documents with respect to Collateral need
not be satisfied with respect to any of the following (collectively, the
“Excluded Property”):  (i) any Real Property other than Material Real Property;
(ii) motor vehicles and other assets subject to certificates of title;
(iii) letter of credit rights (other than to the extent that a security interest
therein can be perfected by the filing of a financing statement under the
Uniform Commercial Code); (iv) commercial tort claims (as defined in the Uniform
Commercial Code) with a value of less than $15,000,000; (v) Equity Interests of
non-Wholly Owned Subsidiaries and joint ventures, to the extent prohibited under
the organizational documents or joint venture documents of such non-Wholly Owned
Subsidiaries or joint ventures; (vi) leases, licenses, permits and other
agreements to the extent, and so long as, the pledge thereof as Collateral would
violate the terms thereof or create a right of termination in favor of any other
party thereto (other than the Borrower or a Guarantor), but only to the extent,
and for so long as, such prohibition is not terminated or rendered unenforceable
or otherwise deemed ineffective by the Uniform Commercial Code, the Bankruptcy
Code or other Requirement of Law; (vii) other assets to the extent the pledge
thereof or the security interest therein is prohibited by applicable law,
rule or regulation (other than to the extent such prohibition is not terminated
or rendered unenforceable or otherwise deemed ineffective by the Uniform
Commercial Code, Bankruptcy Code or any other Requirement of Law) or which could
require governmental (including regulatory) consent, approval, license or
authorization to be pledged (unless such consent, approval, license or
authorization has been received); (viii) those assets as to which the
Administrative Agent and the Borrower shall reasonably agree that the costs or
other adverse consequences (including, without limitations, Tax consequences) of
obtaining such security interest are excessive in relation to the value of the
security to be afforded thereby; (ix) “intent-to-use” trademark applications
prior to the filing of a “Statement of Use” or “Amendment to Allege Use” with
respect thereto, to the extent that the grant of a security interest therein
would impair the validity or enforceability of, or render void or voidable or
result in the cancellation of the applicable grantor’s right, title or interest
therein or in any trademark issued as a result of such application under
applicable law; (x) assets securing any Qualified Receivables Facility in
compliance with Section 6.02(z); (xi) any governmental licenses, permits or
state or local franchises, charters and authorizations, to the extent Liens and
security interests therein are

 

147

--------------------------------------------------------------------------------


 

prohibited or restricted thereby, but only to the extent, and for so long as,
such prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Uniform Commercial Code; and (xii) Excluded Securities;
(xiii) those certain improvements to the Real Property located at 1800 Family
Dollar Parkway, West Memphis, AR 72301-2974 circled in blue on Annex A, together
with any and all equipment, inventory and other personal property located on or
within such improvements; and (xiv) those certain improvements to the Real
Property located at 1000 Commerce Drive, Berwick, PA 18603-4126 circled in blue
on Annex B, together with any and all equipment, inventory and other personal
property located on or within such improvements; provided, that the Borrower may
in its sole discretion elect to exclude any property from the definition of
Excluded Property other than those properties set forth in clauses (xiii) and
(xiv) above.

 

In addition, in no event shall (1) control agreements or control, lockbox or
similar agreements or arrangements be required with respect to deposit accounts,
securities accounts or commodities accounts, (2) landlord, mortgagee and bailee
waivers or subordination agreements (other than any subordination agreement
expressly contemplated by Sections 6.01(a), (e), or (m) of this Agreement) be
required, (3) notices be required to be sent to account debtors or other
contractual third parties unless and Event of Default has occurred and is
continuing and (4) foreign-law governed security documents or perfection under
foreign law be required.

 

Notwithstanding anything herein to the contrary except for the provisions of
Section 5.02(c) herein, (A) the Collateral Agent may grant extensions of time or
waiver or modification of requirement for the creation or perfection of security
interests in or the obtaining of insurance (including title insurance) or
surveys with respect to particular assets (including extensions beyond the
Closing Date for the perfection of security interests in the assets of the Loan
Parties on such date) where it reasonably determines, in consultation with the
Borrower, that perfection or obtaining of such items cannot reasonably be
accomplished without undue effort or expense or is otherwise impracticable by
the time or times at and/or in the form or manner in which it would otherwise be
required by this Agreement or the other Loan Documents, (B) Liens required to be
granted from time to time pursuant to, or any other requirements of, the
Collateral and Guarantee Requirement and the Security Documents shall be subject
to exceptions and limitations set forth in the Security Documents and (C) to the
extent any Mortgaged Property is located in a jurisdiction with mortgage
recording or similar Tax, the amount secured by the Security Document with
respect to such Mortgaged Property shall be limited to the Fair Market Value of
such Mortgaged Property as determined in good faith by the Borrower (subject to
such lesser amount agreed to by the Collateral Agent).

 

Section 5.11                             Rating.  Use commercially reasonable
efforts to obtain and to maintain (a) public ratings from Moody’s and S&P for
the Term A-1 Loans, the Term B-12 Loans and the Term B-23 Loans and (b) public
corporate credit ratings and corporate family ratings from Moody’s and S&P in
respect of the Borrower; provided, however, in each case, that the Borrower and
its subsidiaries shall not be required to obtain or maintain any specific
rating.

 

Section 5.12                             Restricted and Unrestricted
Subsidiaries.  Designate any Subsidiary as an Unrestricted Subsidiary only in
accordance with the definition of “Unrestricted Subsidiary” contained herein.

 

148

--------------------------------------------------------------------------------


 

Section 5.13                             Post-Closing.  Take all necessary
actions to satisfy the items described on Schedule 5.13 within the applicable
period of time specified in such Schedule (or such longer period as the
Administrative Agent may agree in its sole discretion).

 

ARTICLE VI

 

Negative Covenants

 

The Borrower covenants and agrees with each Lender that from the Closing Date
until the Termination Date, unless the Required Lenders (or, in the case of
Section 6.12, the Required Revolving FacilityFinancial Covenant Lenders voting
as a single Class) shall otherwise consent in writing, the Borrower will not,
and will not permit any of the Subsidiaries to:

 

Section 6.01                             Indebtedness.  Incur, create, assume or
permit to exist any Indebtedness, except:

 

(a)                     Indebtedness (other than as described in
Section 6.01(b) below) existing or committed on the Closing Date (provided, that
any such Indebtedness (x) that is owed to any person other than the Borrower and
one or more of its Subsidiaries, in an aggregate amount in excess of $5,000,000
shall be set forth in Part A of Schedule 6.01 and (y) owing to the Borrower or
one or more of its Subsidiaries in excess of $5,000,000 shall be set forth on
Part B of Schedule 6.01) and any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness; provided, that (1) any Indebtedness outstanding
pursuant to this clause (a) which is owed by a Loan Party to any Subsidiary that
is not a Loan Party shall be subordinated in right of payment to the same extent
required pursuant to Section 6.01(e) and (2) any Permitted Refinancing
Indebtedness at any time incurred with respect to any Indebtedness described in
this Section 6.01(a) outstanding on the Effective Date (or an issue of Permitted
Refinancing Indebtedness incurred in respect thereof or prior to the incurrence
of such Permitted Refinancing Indebtedness) that is owing to the Borrower or a
Subsidiary may only be owed to the Borrower or its respective Subsidiary to
which the Indebtedness described in clause (y) above outstanding on the
Effective Date was owed;

 

(b)                     Indebtedness created hereunder (including pursuant to
Section 2.21, Section 2.22 and Section 2.23) and under the other Loan Documents
and any Refinancing Notes incurred to Refinance such Indebtedness;

 

(c)                      Indebtedness of the Borrower or any Subsidiary pursuant
to Hedging Agreements entered into for non-speculative purposes;

 

(d)                     Indebtedness owed to (including obligations in respect
of letters of credit or bank guarantees or similar instruments for the benefit
of) any person providing workers’ compensation, health, disability or other
employee benefits or property, casualty or liability insurance to the Borrower
or any Subsidiary, pursuant to reimbursement or indemnification obligations to
such person, in each case in the ordinary course of business or consistent with
past practice or industry practices;

 

149

--------------------------------------------------------------------------------


 

(e)                      Indebtedness of the Borrower to any Subsidiary and of
any Subsidiary to the Borrower or any other Subsidiary; provided, that
(i) Indebtedness of any Subsidiary that is not a Loan Party owing to a Loan
Party incurred pursuant to this Section 6.01(e) shall be subject to
Section 6.04(b) and (ii) Indebtedness owed by any Loan Party to any Subsidiary
that is not a Guarantor incurred pursuant to this Section 6.01(e) shall be
subordinated in right of payment to the Loan Obligations under this Agreement on
terms reasonably satisfactory to the Administrative Agent;

 

(f)                       Indebtedness in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and completion guarantees and similar
obligations, in each case provided in the ordinary course of business or
consistent with past practice or industry practices, including those incurred to
secure health, safety and environmental obligations in the ordinary course of
business or consistent with past practice or industry practices;

 

(g)                      Indebtedness arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business or other cash
management services, in each case incurred in the ordinary course of business;

 

(h)                     (i) Indebtedness of a Subsidiary acquired after the
Closing Date or a person merged or consolidated with the Borrower or any
Subsidiary after the Closing Date and Indebtedness otherwise assumed by any Loan
Party in connection with the acquisition of assets or Equity Interests
(including a Permitted Business Acquisition), where such acquisition, merger,
amalgamation or consolidation is not prohibited by this Agreement; provided,
that, (x) Indebtedness incurred pursuant to preceding sub clause (h)(i) shall be
in existence prior to the respective acquisition of assets or Equity Interests
(including a Permitted Business Acquisition) and shall not have been created in
contemplation thereof or in connection therewith, and (y) after giving effect to
the incurrence of such Indebtedness, (A) in the case of any such Indebtedness
that is secured, the First Lien Secured Net Leverage Ratio shall not be greater
than the maximum First Lien Secured Net Leverage Ratio then in effect pursuant
to Section 6.12 and (B) in the case of any such Indebtedness (whether secured or
unsecured), the Total Net Leverage Ratio shall not be greater than 5.00 to 1.00,
in each case calculated on a Pro Forma Basis for the then most recently ended
Test Period; and (ii) any Permitted Refinancing Indebtedness incurred to
Refinance any such Indebtedness;

 

(i)                         (x) Capitalized Lease Obligations, mortgage
financings and other Indebtedness incurred by the Borrower or any Subsidiary
prior to or within 360 days after the acquisition, lease, construction, repair,
replacement or improvement of the respective property (real or personal, and
whether through the direct purchase of property or the Equity Interest of any
person owning such property) permitted under this Agreement in order to finance
such acquisition, lease, construction, repair, replacement or improvement, in an
aggregate principal amount that immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, together with
the aggregate principal amount of any other Indebtedness outstanding pursuant to
this Section 6.01(i), would not exceed the greater of $150,000,000 and 1.0% of
Consolidated Total Assets when incurred, created or assumed, and (y) any
Permitted Refinancing Indebtedness in respect thereof;

 

150

--------------------------------------------------------------------------------


 

(j)                        (x) Capitalized Lease Obligations and any other
Indebtedness incurred by the Borrower or any Subsidiary arising from any
Permitted Sale Lease-Back Transaction, and (y) any Permitted Refinancing
Indebtedness in respect thereof;

 

(k)                     (x) other Indebtedness of the Borrower or any
Subsidiary, in an aggregate principal amount that, immediately after giving
effect to the incurrence of such Indebtedness and the use of proceeds thereof,
together with the aggregate principal amount of any other Indebtedness
outstanding pursuant to this Section 6.01(k), would not exceed the greater of
$425,000,000 and 3.0% of Consolidated Total Assets when incurred, created or
assumed and (y) any Permitted Refinancing Indebtedness in respect thereof;

 

(l)                         the Senior Notes and any Permitted Refinancing
Indebtedness in respect thereof;

 

(m)                 Guarantees (i) by the Borrower or any Guarantor of any
Indebtedness of the Borrower or any Guarantor permitted to be incurred under
this Agreement, (ii) by the Borrower or any Guarantor of Indebtedness otherwise
permitted hereunder of any Subsidiary that is not a Guarantor to the extent such
Guarantees are permitted by Section 6.04 (other than Section 6.04(r)), (iii) by
any Subsidiary that is not a Guarantor of Indebtedness of another Subsidiary
that is not a Guarantor, and (iv) by the Borrower or any Guarantor of
Indebtedness of Subsidiaries that are not Guarantors incurred for working
capital purposes in the ordinary course of business on ordinary business terms
so long as such Indebtedness is permitted to be incurred under
Section 6.01(q) and to the extent such Guarantees are permitted by Section 6.04
(other than Section 6.04(r)); provided, that Guarantees by the Borrower or any
Guarantor under this Section 6.01(m) of any other Indebtedness of a person that
is subordinated in right of payment to other Indebtedness of such person shall
be expressly subordinated in right of payment to the Loan Obligations to at
least the same extent as such underlying Indebtedness is subordinated in right
of payment;

 

(n)                     Indebtedness arising from agreements of the Borrower or
any Subsidiary providing for indemnification, adjustment of purchase or
acquisition price or similar obligations (including earn-outs), in each case,
incurred or assumed in connection with the Transactions, any Permitted Business
Acquisition, other Investments or the disposition of any business, assets or a
Subsidiary not prohibited by this Agreement;

 

(o)                     Indebtedness in respect of letters of credit, bank
guarantees, warehouse receipts or similar instruments issued in the ordinary
course of business or consistent with past practice or industry practices and
not supporting obligations in respect of Indebtedness for borrowed money;

 

(p)                     (i)  Permitted Debt so long as immediately after giving
effect to the incurrence of such Permitted Debt and the use of proceeds thereof,
(A) the Total Net Leverage Ratio on a Pro Forma Basis is not greater than 5.00
to 1.00 and (B) no Default or Event of Default shall have occurred and be
continuing or shall result therefrom, and (ii) any Permitted Refinancing
Indebtedness in respect thereof;

 

151

--------------------------------------------------------------------------------


 

(q)                     (x) Indebtedness of Subsidiaries that are not Guarantors
in an aggregate principal amount outstanding that, immediately after giving
effect to the incurrence of such Indebtedness and the use of proceeds thereof,
together with the aggregate principal amount of any other Indebtedness
outstanding pursuant to this Section 6.01(q), would not exceed the greater of
$100,000,000 and 10.0% of Consolidated Total Assets attributable to the assets
of such Subsidiaries that are not Guarantors when incurred, created or assumed
and (y) any Permitted Refinancing Indebtedness in respect thereof;

 

(r)                        Indebtedness incurred in the ordinary course of
business in respect of obligations of the Borrower or any Subsidiary to pay the
deferred purchase price of goods or services or progress payments in connection
with such goods and services; provided, that such obligations are incurred in
connection with open accounts extended by suppliers on customary trade terms in
the ordinary course of business and not in connection with the borrowing of
money or any Hedging Agreements;

 

(s)                       Indebtedness representing deferred compensation to
employees, consultants or independent contractors of the Borrower or any
Subsidiary incurred in the ordinary course of business;

 

(t)                        (x) Indebtedness in connection with Qualified
Receivables Facilities in an aggregate principal amount outstanding that,
immediately after giving effect to the incurrence of such Indebtedness and the
use of proceeds thereof, together with the aggregate principal amount of any
other Indebtedness outstanding pursuant to this Section 6.01(t), would not
exceed the greater of $100,000,000 and 0.75% of Consolidated Total Assets when
incurred, created or assumed and (y) any Permitted Refinancing Indebtedness in
respect thereof;

 

(u)                     obligations in respect of Cash Management Agreements;

 

(v)                     Permitted Debt secured by Other First Liens or Junior
Liens on the Collateral (i) in an aggregate principal amount outstanding not to
exceed at the time of incurrence the Incremental Amount available at such time;
provided, that any such Permitted Debt shall (x) if incurred in the form of term
loans or revolving loans, comply with the requirements of Section 2.21(b)(v) as
if such Permitted Debt was incurred as an Incremental Term Loan thereunder (and
with pricing increases with respect to the Term B-13 Loans to occur as, and to
the extent, provided in Section 2.21(b)(v) as if such Permitted Debt was
incurred as an Incremental Term Loan hereunder) and (y) count as a usage of the
Incremental Amount for purposes of Section 2.21, and (ii) Permitted Refinancing
Indebtedness in respect of any Indebtedness theretofore outstanding pursuant to
this clause (v);

 

(w)                   Indebtedness of, incurred on behalf of, or representing
Guarantees of Indebtedness of, joint ventures subject to compliance with
Section 6.04 (other than Section 6.04(r));

 

(x)                     Indebtedness issued by the Borrower or any Subsidiary to
current or former officers, directors and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of Equity
Interests of the Borrower permitted by Section 6.06;

 

152

--------------------------------------------------------------------------------


 

(y)                     Indebtedness consisting of obligations of the Borrower
or any Subsidiary under deferred compensation or other similar arrangements
incurred by such person in connection with the Transactions and Permitted
Business Acquisitions or any other Investment permitted hereunder;

 

(z)                      Indebtedness of the Borrower or any Subsidiary to or on
behalf of any joint venture (regardless of the form of legal entity) that is not
a Subsidiary arising in the ordinary course of business in connection with the
cash management operations (including with respect to intercompany
self-insurance arrangements) of the Borrower and the Subsidiaries; and

 

(aa)              Indebtedness consisting of (i) the financing of insurance
premiums or (ii) take-or-pay obligations contained in supply arrangements, in
each case, in the ordinary course of business.

 

For purposes of determining compliance with this Section 6.01 or Section 6.02,
the amount of any Indebtedness denominated in any currency other than Dollars
shall be calculated based on customary currency exchange rates in effect, in the
case of such Indebtedness incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness) on or prior to the Closing
Date, on the Closing Date and, in the case of such Indebtedness incurred (in
respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) after the Closing Date, on the date on which such Indebtedness was
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness); provided, that if such Indebtedness is incurred to refinance
other Indebtedness denominated in a currency other than Dollars (or in a
different currency from the Indebtedness being refinanced), and such refinancing
would cause the applicable Dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed (i) the outstanding or committed principal amount, as
applicable, of such Indebtedness being refinanced plus (ii) the aggregate amount
of fees, underwriting discounts, premiums (including tender premiums),
defeasance costs and other costs and expenses incurred in connection with such
refinancing.

 

Further, for purposes of determining compliance with this Section 6.01,
(A) Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in Sections
6.01(a) through (aa) but may be permitted in part under any relevant combination
thereof (and subject to compliance, where relevant, with Section 6.02), (B) in
the event that an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Indebtedness (or any
portion thereof) described in Sections 6.01(a) through (aa), the Borrower may,
in its sole discretion, classify or divide such item of Indebtedness (or any
portion thereof) in any manner that complies with this Section 6.01 and will be
entitled to only include the amount and type of such item of Indebtedness (or
any portion thereof) in one of the above clauses (or any portion thereof) and
such item of Indebtedness (or any portion thereof) shall be treated as having
been incurred or existing pursuant to only such clause or clauses (or any
portion thereof); provided, that all Indebtedness outstanding under this
Agreement shall at all times be deemed to have been incurred pursuant to clause
(b) of this Section 6.01 and (C) at the option of the Borrower by written notice
to the Administrative Agent, any Indebtedness

 

153

--------------------------------------------------------------------------------


 

and/or Lien incurred to finance a Limited Condition Acquisition shall be deemed
to have been incurred on the date the definitive acquisition agreement relating
to such Limited Condition Acquisition was entered into (and not at the time such
Limited Condition Acquisition is consummated) and the First Lien Secured Net
Leverage Ratio and/or the Total Net Leverage Ratio shall be tested (x) in
connection with such incurrence, as of the date the definitive acquisition
agreement relating to such Limited Condition Acquisition was entered into,
giving pro forma effect to such Limited Condition Acquisition, to any such
Indebtedness or Lien, and to all transactions in connection therewith and (y) in
connection with any other incurrence after the date the definitive acquisition
agreement relating to such Limited Condition Acquisition was entered into and
prior to the earlier of the consummation of such Limited Condition Acquisition
or the termination of such definitive agreement prior to the incurrence (but
not, for the avoidance of doubt, for purposes of determining the Applicable
Margin, the Required Percentage or actual compliance with the Financial
Covenant), both (i) on the basis set forth in clause (x) above and (ii) without
giving effect to such Limited Condition Acquisition or the incurrence of any
such Indebtedness or Liens or the other transactions in connection therewith. In
addition, with respect to any Indebtedness that was permitted to be incurred
hereunder on the date of such incurrence, any Increased Amount of such
Indebtedness shall also be permitted hereunder after the date of such
incurrence.

 

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior in right of payment to secured Indebtedness merely because it is
unsecured or (2) senior Indebtedness as subordinated or junior in right of
payment to any other senior Indebtedness merely because it has a junior priority
with respect to the same collateral.

 

Section 6.02                             Liens.  Create, incur, assume or permit
to exist any Lien on any property or assets (including stock or other securities
of any person) of the Borrower or any Subsidiary now owned or hereafter acquired
by it or on any income or revenues or rights in respect of any thereof, except
the following (collectively, “Permitted Liens”):

 

(a)                     Liens on property or assets of the Borrower and the
Subsidiaries existing on the Closing Date and, to the extent securing
Indebtedness in an aggregate principal amount in excess of $5,000,000, set forth
on Schedule 6.02(a) and any modifications, replacements, renewals or extensions
thereof; provided, that such Liens shall secure only those obligations that they
secure on the Closing Date (and any Permitted Refinancing Indebtedness in
respect of such obligations permitted by Section 6.01) and shall not
subsequently apply to any other property or assets of the Borrower or any
Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien and (B) proceeds and
products thereof;

 

(b)                     any Lien created under the Loan Documents (including
Liens created under the Security Documents securing obligations in respect of
the Existing Family Dollar Notes, Secured Hedge Agreements and Secured Cash
Management Agreements);

 

(c)                      any Lien on any property or asset of the Borrower or
any Subsidiary securing Indebtedness or Permitted Refinancing Indebtedness
permitted by Section 6.01(h); provided, that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such person becoming
a Subsidiary, as the case may be, and (ii) such Lien does not

 

154

--------------------------------------------------------------------------------


 

apply to any other property or assets of the Borrower or any of the Subsidiaries
not securing such Indebtedness at the date of the acquisition of such property
or asset and accessions and additions thereto and proceeds and products thereof
(other than accessions thereto and proceeds thereof so acquired or any
after-acquired property of such person becoming a Subsidiary (but not of the
Borrower or any other Loan Party, including any Loan Party into which such
acquired entity is merged) required to be subjected to such Lien pursuant to the
terms of such Indebtedness (and refinancings thereof));

 

(d)                     Liens for Taxes, assessments or other governmental
charges or levies not yet delinquent by more than 30 days or that are being
contested in good faith in compliance with Section 5.03;

 

(e)                      Liens imposed by law, constituting landlord’s,
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, supplier’s,
construction or other like Liens, securing obligations that are not overdue by
more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Borrower or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;

 

(f)                       (i) pledges and deposits and other Liens made in the
ordinary course of business in compliance with the Federal Employers Liability
Act or any other workers’ compensation, unemployment insurance and other social
security laws or regulations and deposits securing liability to insurance
carriers under insurance or self-insurance arrangements in respect of such
obligations and (ii) pledges and deposits and other Liens securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any Subsidiary;

 

(g)                      deposits and other Liens to secure the performance of
bids, trade contracts (other than for Indebtedness), leases (other than
Capitalized Lease Obligations), statutory obligations, surety and appeal bonds,
performance and return of money bonds, bids, leases, government contracts, trade
contracts, agreements with utilities, and other obligations of a like nature
(including letters of credit in lieu of any such bonds or to support the
issuance thereof), in each case to the extent such deposits and other Liens are
incurred in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

 

(h)                     zoning, land use and building restrictions, regulations
and ordinances, easements, survey exceptions, minor encroachments by and on the
Real Property, railroad trackage rights, sidings and spur tracks, leases (other
than Capitalized Lease Obligations), subleases, licenses, special assessments,
rights-of-way, covenants, conditions, restrictions and declarations on or with
respect to the use of Real Property, reservations, restrictions and leases of or
with respect to oil, gas, mineral, riparian and water rights and water usage,
servicing agreements, development agreements, site plan agreements and other
similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;

 

155

--------------------------------------------------------------------------------


 

(i)        Liens securing Indebtedness permitted by Section 6.01(i); provided,
that such Liens do not apply to any property or assets of the Borrower or any
Subsidiary other than the property or assets acquired, leased, constructed,
replaced, repaired or improved with such Indebtedness (or the Indebtedness
Refinanced thereby), and accessions and additions thereto, proceeds and products
thereof, customary security deposits and related property; provided, further,
that individual financings provided by one lender may be cross-collateralized to
other financings provided by such lender (and its Affiliates) (it being
understood that with respect to any Liens on the Collateral being incurred under
this clause (i) to secure Permitted Refinancing Indebtedness, if Liens on the
Collateral securing the Indebtedness being Refinanced (if any) were Junior
Liens, then any Liens on such Collateral being incurred under this clause (i) to
secure Permitted Refinancing Indebtedness shall also be Junior Liens);

 

(j)        Liens arising out of any Permitted Sale Lease-Back Transaction, so
long as such Liens attach only to the property sold and being leased in such
transaction and any accessions and additions thereto or proceeds and products
thereof and related property;

 

(k)       non-consensual Liens securing judgments that do not constitute an
Event of Default under Section 7.01(j);

 

(l)        any interest or title of a ground lessor or any other lessor,
sublessor or licensor under any ground leases or any other leases, subleases or
licenses entered into by the Borrower or any Subsidiary in the ordinary course
of business, and all Liens suffered or created by any such ground lessor or any
other lessor, sublessor or licensor (or any predecessor in interest) with
respect to any such interest or title in the real property which is subject
thereof;

 

(m)      Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of the Borrower or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower or any Subsidiary, including with respect to credit card charge-backs
and similar obligations, or (iii) relating to purchase orders and other
agreements entered into with customers, suppliers or service providers of the
Borrower or any Subsidiary in the ordinary course of business;

 

(n)       Liens (i) arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights,
(ii) attaching to commodity trading accounts or other commodity brokerage
accounts incurred in the ordinary course of business, (iii) encumbering
reasonable customary initial deposits and margin deposits and similar Liens
attaching to brokerage accounts incurred in the ordinary course of business and
not for speculative purposes, (iv) in respect of Third Party Funds or (v) in
favor of credit card companies pursuant to agreements therewith;

 

(o)       Liens securing obligations in respect of letters of credit, bank
guarantees, warehouse receipts or similar obligations permitted under
Section 6.01(f) or (o) and incurred in the ordinary course of business or
consistent with past practice or industry practices and not supporting
obligations in respect of Indebtedness for borrowed money;

 

156

--------------------------------------------------------------------------------


 

(p)       leases or subleases, and licenses or sublicenses (including with
respect to any fixtures, furnishings, equipment, vehicles or other personal
property, or Intellectual Property), granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrower and its Subsidiaries, taken as a whole;

 

(q)       Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

 

(r)        Liens solely on any cash earnest money deposits made by the Borrower
or any of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

 

(s)        Liens with respect to property or assets of any Subsidiary that is
not a Loan Party securing obligations of a Subsidiary that is not a Loan Party
permitted under Section 6.01;

 

(t)        Liens on any amounts held by a trustee under any indenture or other
debt agreement issued in escrow pursuant to customary escrow arrangements
pending the release thereof, or under any indenture or other debt agreement
pursuant to customary discharge, redemption or defeasance provisions;

 

(u)       the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

 

(v)       agreements to subordinate any interest of the Borrower or any
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the Borrower or any of their Subsidiaries pursuant to an agreement
entered into in the ordinary course of business;

 

(w)      Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or other obligations not constituting
Indebtedness;

 

(x)       Liens (i) on Equity Interests in joint ventures that are not
Subsidiaries (A) securing obligations of such joint venture or (B) pursuant to
the relevant joint venture agreement or arrangement and (ii) on Equity Interests
in Unrestricted Subsidiaries;

 

(y)       Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

 

(z)       Liens in respect of Qualified Receivables Facilities entered into in
reliance on Section 6.01(t) that extend only to Permitted Receivables Facility
Assets, Permitted Receivables Related Assets or the Equity Interests of any
Receivables Entity;

 

(aa)     Liens securing insurance premiums financing arrangements; provided,
that such Liens are limited to the applicable unearned insurance premiums;

 

(bb)     in the case of Real Property that constitutes a leasehold interest, any
Lien to which the fee simple interest (or any superior leasehold interest) is
subject;

 

157

--------------------------------------------------------------------------------


 

(cc)     Liens securing Indebtedness or other obligation (i) of the Borrower or
a Subsidiary in favor of the Borrower or any Guarantor and (ii) of any
Subsidiary that is not a Guarantor in favor of any Subsidiary that is not a
Guarantor;

 

(dd)     Liens on cash or Permitted Investments securing Hedging Agreements in
the ordinary course of business submitted for clearing in accordance with
applicable Requirements of Law;

 

(ee)     Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit or bank guarantee issued or
created for the account of the Borrower or any Subsidiary in the ordinary course
of business; provided, that such Lien secures only the obligations of the
Borrower or such Subsidiaries in respect of such letter of credit, bank
guarantee or banker’s acceptance to the extent permitted under Section 6.01;

 

(ff)      Subordination, non-disturbance and/or attornment agreements with any
ground lessor, lessor or any mortgagor of any of the foregoing, with respect to
any ground lease or other lease or sublease entered into by Borrower or any
Subsidiary;

 

(gg)     Liens on Collateral that are Other First Liens or Junior Liens, so long
as such Other First Liens or Junior Liens secure Indebtedness permitted by
Section 6.01(b) or 6.01(v) and guarantees thereof permitted by Section 6.01(m);

 

(hh)     Liens arising out of conditional sale, title retention or similar
arrangements for the sale or purchase of goods by the Borrower or any of the
Subsidiaries in the ordinary course of business;

 

(ii)       With respect to any Real Property which is acquired in fee after the
Closing Date, Liens which exist immediately prior to the date of acquisition,
excluding any Liens securing Indebtedness which is not otherwise permitted
hereunder provided, that (i) such Lien is not created in contemplation of or in
connection with such acquisition and (ii) such Lien does not apply to any other
property or assets of the Borrower or any of its Subsidiaries; and

 

(jj)       other Liens with respect to property or assets of the Borrower or any
Subsidiary securing (x) obligations in an aggregate outstanding principal amount
that, together with the aggregate principal amount of other obligations that are
secured pursuant to this clause (jj), immediately after giving effect to the
incurrence of such Liens, would not exceed the greater of $500,000,000 and 3.5%
of Consolidated Total Assets when incurred, created or assumed and (y) Permitted
Refinancing Indebtedness incurred to Refinance obligations secured pursuant to
preceding clause (x).

 

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in Sections
6.02(a) through (ii) but may be permitted in part under any combination thereof
and (B) in the event that a Lien securing an item of Indebtedness (or any
portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described in Sections 6.02(a) through
(ii), the Borrower

 

158

--------------------------------------------------------------------------------


 

may, in its sole discretion, classify or divide such Lien securing such item of
Indebtedness (or any portion thereof) in any manner that complies with this
Section 6.02 and will be entitled to only include the amount and type of such
Lien or such item of Indebtedness secured by such Lien (or any portion thereof)
in one of the above clauses and such Lien securing such item of Indebtedness (or
portion thereof) will be treated as being incurred or existing pursuant to only
such clause or clauses (or any portion thereof).

 

Section 6.03          [Reserved].

 

Section 6.04          Investments, Loans and Advances.  (i) Purchase or acquire
(including pursuant to any merger with a person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of any other person, (ii) make any loans or
advances to or Guarantees of the Indebtedness of any other person, or
(iii) purchase or otherwise acquire, in one transaction or a series of related
transactions, (x) all or substantially all of the property and assets or
business of another person or (y) assets constituting a business unit, line of
business or division of such person (each of the foregoing, an “Investment”),
except:

 

(a)       Investments to effect the Transactions;

 

(b)       (i) Investments (x) by the Borrower or any Subsidiary in the Equity
Interests of any Subsidiary as of the Closing Date and set forth on Part A of
Schedule 6.04 and (y) by the Borrower or any Subsidiary consisting of
intercompany loans from the Borrower or any Subsidiary to the Borrower or any
Subsidiary as of the Closing Date and set forth on Part B of Schedule 6.04;
provided, that to the extent any such intercompany loan that is owing by a
non-Guarantor to the Borrower or any Guarantor (the “Scheduled Loans”) (or any
additional Investments made by the Borrower or any Guarantor pursuant to this
proviso) is repaid after the Closing Date or the Borrower or any Guarantor
receives, after the Closing Date, any dividend, distribution, interest payment,
return of capital, repayment or other amount in respect of any scheduled
Investment in the Equity Interests of any non-Guarantor (a “Return of Scheduled
Equity”), then additional Investments may be made by the Borrower or any
Guarantor in any non-Guarantor in an aggregate amount up to the amount actually
received by the Borrower or any Guarantor after the Closing Date as payment in
respect of such Investments; provided further that in no event will the
aggregate amount of additional Investments made by the Borrower or any Guarantor
in non-Guarantors pursuant to this proviso exceed the sum of the original
principal amount of the Scheduled Loans on the Closing Date and the aggregate
amount of Returns of Scheduled Equity; (ii) Investments in the Borrower or any
Guarantor; (iii) Investments by any Subsidiary that is not a Loan Party in any
other Subsidiary that is not a Loan Party; (iv) Investments by the Borrower or
any Guarantor in any Subsidiary that is not Loan Party in an aggregate amount
for all such outstanding Investments made after the Closing Date not to exceed
the greater of $250,000,000 and 2.0% of Consolidated Total Assets when made;
(v) other intercompany liabilities amongst the Borrower and the Guarantors
incurred in the ordinary course of business; (vi) other intercompany liabilities
amongst Subsidiaries that are not Guarantors incurred in the ordinary course of
business in connection with the cash management operations of such Subsidiaries;
and (vii) Investments by the Borrower or any Guarantor in any Subsidiary that is
not a Loan Party consisting solely of (x) the contribution or other Disposition

 

159

--------------------------------------------------------------------------------


 

of Equity Interests or Indebtedness of any other Subsidiary that is not a Loan
Party held directly by the Borrower or such Guarantor in exchange for
Indebtedness, Equity Interests (or additional share premium or paid in capital
in respect of Equity Interests) or a combination thereof of the Subsidiary to
which such contribution or other Disposition is made or (y) an exchange of
Equity Interests of any other Subsidiary that is not a Loan Party for
Indebtedness of such Subsidiary; provided, that immediately following the
consummation of an Investment pursuant to the preceding clause (x) or (y), the
Subsidiary whose Equity Interests or Indebtedness are the subject of such
Investment remains a Subsidiary;

 

(c)       Permitted Investments and Investments that were Permitted Investments
when made;

 

(d)       Investments arising out of the receipt by the Borrower or any
Subsidiary of non-cash consideration for the Disposition of assets permitted
under Section 6.05;

 

(e)       loans and advances to officers, directors, employees or consultants of
the Borrower or any Subsidiary (i) in the ordinary course of business in an
aggregate outstanding amount (valued at the time of the making thereof, and
without giving effect to any write-downs or write-offs thereof) not to exceed
$10,000,000, (ii) in respect of payroll payments and expenses in the ordinary
course of business and (iii) in connection with such person’s purchase of Equity
Interests of the Borrower;

 

(f)        accounts receivable, security deposits and prepayments arising and
trade credit granted in the ordinary course of business and any assets or
securities received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss and any prepayments and other credits to suppliers made
in the ordinary course of business;

 

(g)       Hedging Agreements entered into for non-speculative purposes;

 

(h)       Investments (not in Subsidiaries, which are provided in clause
(b) above) existing on, or contractually committed as of, the Closing Date and
set forth on Part C of Schedule 6.04 and any extensions, renewals, replacements
or reinvestments thereof, so long as the aggregate amount of all Investments
pursuant to this clause (h) is not increased at any time above the amount of
such Investment existing or committed on the Closing Date (other than pursuant
to an increase as required by the terms of any such Investment as in existence
on the Closing Date or as otherwise permitted by this Section 6.04);

 

(i)        Investments resulting from pledges and deposits under Sections
6.02(f), (g), (n), (q), (r), (dd) and (ii);

 

(j)        other Investments by the Borrower or any Subsidiary in an aggregate
outstanding amount (valued at the time of the making thereof, and without giving
effect to any write-downs or write-offs thereof) not to exceed the sum of
(X) the greater of $1,400,000,000 and 10.0% of Consolidated Total Assets when
made, plus (Y) so long as no Default or Event of Default shall have occurred and
be continuing, any portion of the Available Amount on the date

 

160

--------------------------------------------------------------------------------


 

of such election that the Borrower elects to apply to this Section 6.04(j)(Y) in
a written notice of a Responsible Officer thereof, which notice shall set forth
calculations in reasonable detail the amount of Available Amount immediately
prior to such election and the amount thereof elected to be so applied, and plus
(Z) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in respect of any such Investment (excluding
any returns in excess of the amount originally invested) pursuant to clause (X);
provided, that if any Investment pursuant to this Section 6.04(j) is made in any
person that was not a Subsidiary on the date on which such Investment was made
but becomes a Subsidiary thereafter, then such Investment may, at the option of
the Borrower, upon such person becoming a Subsidiary and so long as such person
remains a Subsidiary, be deemed to have been made pursuant to
Section 6.04(b) (to the extent permitted by the provisions thereof) and not in
reliance on this Section 6.04(j);

 

(k)       Investments constituting Permitted Business Acquisitions;

 

(l)        Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with or
judgments against, customers and suppliers, in each case in the ordinary course
of business or Investments acquired by the Borrower or a Subsidiary as a result
of a foreclosure by the Borrower or any of the Subsidiaries with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;

 

(m)      Investments of a Subsidiary acquired after the Closing Date or of a
person merged into the Borrower or merged into or consolidated with a Subsidiary
after the Closing Date, in each case, (i) to the extent such acquisition,
merger, amalgamation or consolidation is permitted under this Section 6.04,
(ii) in the case of any acquisition, merger, amalgamation or consolidation, in
accordance with Section 6.05 and (iii) to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation;

 

(n)       acquisitions by the Borrower of obligations of one or more officers or
other employees of the Borrower or its Subsidiaries in connection with such
officer’s or employee’s acquisition of Equity Interests of the Borrower, so long
as no cash is actually advanced by the Borrower or any of the Subsidiaries to
such officers or employees in connection with the acquisition of any such
obligations;

 

(o)       Guarantees by the Borrower or any Subsidiary of operating leases
(other than Capitalized Lease Obligations) or of other obligations that do not
constitute Indebtedness of the kind described in clauses (b), (e), (f), (g),
(h), (i), (j) or (k) of the definition thereof, in each case entered into by the
Borrower or any Subsidiary in the ordinary course of business;

 

(p)       Investments to the extent that payment for such Investments is made
with Qualified Equity Interests of the Borrower; provided, that the issuance of
such Equity Interests are not included in any determination of the Available
Amount;

 

161

--------------------------------------------------------------------------------


 

(q)       Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;

 

(r)        [reserved];

 

(s)        advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of the Borrower
or such Subsidiary;

 

(t)        Investments by the Borrower and the Subsidiaries, if the Borrower or
any Subsidiary would otherwise be permitted to make a Restricted Payment under
Section 6.06(g) in such amount (provided, that the amount of any such Investment
shall also be deemed to be a Restricted Payment under Section 6.06(g) for all
purposes of this Agreement);

 

(u)       Investments consisting of transfers of Permitted Receivables Facility
Assets or arising as a result of Qualified Receivables Facilities;

 

(v)       Investments consisting of the licensing or contribution of
Intellectual Property pursuant to joint marketing or other similar arrangements
with other persons;

 

(w)      to the extent constituting Investments, purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of Intellectual Property in each case in the ordinary course
of business;

 

(x)       [reserved];

 

(y)       any Investment in fixed income or other assets by any Subsidiary that
is a so-called “captive” insurance company (each, an “Insurance Subsidiary”)
consistent with customary practices of portfolio management;

 

(z)       any Investment in Insurance Subsidiaries that are (a) required by law
or applicable regulators or (b) in an aggregate amount for all such investments
not to exceed the greater of $50,000,000 and 0.50% of Consolidated Total Assets
when made; and

 

(aa)     additional Investments, so long as, at the time any such Investment is
made and immediately after giving effect thereto, (x) no Default or Event of
Default shall have occurred and is continuing and (y) the Total Net Leverage
Ratio on a Pro Forma Basis is not greater than 3.50 to 1.00.

 

For purposes of determining compliance with this Section 6.04, (A) an Investment
need not be permitted solely by reference to one category of permitted
Investments (or any portion thereof) described in Sections 6.04(a) through (aa)
but may be permitted in part under any relevant combination thereof and (B) in
the event that an Investment (or any portion thereof) meets the criteria of one
or more of the categories of permitted Investments (or any portion thereof)
described in Sections 6.04(a) through (aa), the Borrower may, in its sole
discretion, classify or divide such Investment (or any portion thereof) in any
manner that complies with this Section 6.04 and will be entitled to only include
the amount and type of such Investment (or any portion

 

162

--------------------------------------------------------------------------------


 

thereof) in one or more (as relevant) of the above clauses (or any portion
thereof) and such Investment (or any portion thereof) shall be treated as having
been made or existing pursuant to only such clause or clauses (or any portion
thereof); provided, that all Investments described in Schedule 6.04 shall be
deemed outstanding under Section 6.04(b) or Section 6.04(h), as applicable.

 

Any Investment in any person other than the Borrower or a Guarantor that is
otherwise permitted by this Section 6.04 may be made through intermediate
Investments in Subsidiaries that are not Loan Parties and such intermediate
Investments shall be disregarded for purposes of determining the outstanding
amount of Investments pursuant to any clause set forth above. The amount of any
Investment made other than in the form of cash or cash equivalents shall be the
Fair Market Value thereof valued at the time of the making thereof, and without
giving effect to any subsequent write-downs or write-offs thereof.

 

Section 6.05          Mergers, Consolidations, Sales of Assets and
Acquisitions.  Merge into, amalgamate with or consolidate with any other person,
or permit any other person to merge into, amalgamate with or consolidate with
it, or Dispose of (in one transaction or in a series of related transactions)
all or any part of its assets (whether now owned or hereafter acquired), or
Dispose of any Equity Interests of any Subsidiary, or purchase, lease or
otherwise acquire (in one transaction or a series of related transactions) all
or substantially all of the assets of any other person or division or line of
business of a person, except that this Section 6.05 shall not prohibit:

 

(a)       (i) the purchase and Disposition of inventory in the ordinary course
of business by the Borrower or any Subsidiary, (ii) the acquisition or lease
(pursuant to an operating lease) of any other asset in the ordinary course of
business by the Borrower or any Subsidiary or, with respect to operating leases,
otherwise for Fair Market Value on market terms (as determined in good faith by
the Borrower), (iii) the Disposition of surplus, obsolete, damaged or worn out
equipment or other property in the ordinary course of business by the Borrower
or any Subsidiary or (iv) the Disposition of Permitted Investments in the
ordinary course of business;

 

(b)       if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing or would result
therefrom, (i) the merger, amalgamation or consolidation of any Subsidiary with
or into the Borrower in a transaction in which such Borrower is the survivor,
(ii) the merger, amalgamation or consolidation of any Subsidiary with or into
any Guarantor in a transaction in which the surviving or resulting entity is or
becomes a Guarantor and, in the case of each of clauses (i) and (ii), no person
other than the Borrower or a Guarantor receives any consideration (unless
otherwise permitted by Section 6.04), (iii) the merger, amalgamation or
consolidation of any Subsidiary that is not a Guarantor with or into any other
Subsidiary that is not a Guarantor, (iv) the liquidation or dissolution or
change in form of entity of any Subsidiary if (x) the Borrower determines in
good faith that such liquidation, dissolution or change in form is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (y) the same meets the requirements contained in the proviso to
Section 5.01(a), (v) any Subsidiary may merge, amalgamate or consolidate with
any other person in order to effect an Investment permitted pursuant to
Section 6.04 so long as the continuing or surviving person shall be a Subsidiary
(unless otherwise permitted by Section 6.04 (other than Section 6.04(m)(ii))),
which shall be a Loan Party if the merging, amalgamating

 

163

--------------------------------------------------------------------------------


 

or consolidating Subsidiary was a Loan Party and which together with each of its
Subsidiaries shall have complied with any applicable requirements of
Section 5.10 or (vi) any Subsidiary may merge, amalgamate or consolidate with
any other person in order to effect an Asset Sale otherwise permitted pursuant
to this Section 6.05;

 

(c)       Dispositions to the Borrower or a Subsidiary; provided, that any
Dispositions by a Loan Party to a Subsidiary that is not a Guarantor in reliance
on this clause (c) shall be made in compliance with Section 6.04 (other than
Section 6.04(aa));

 

(d)       Dispositions of any property subject to a Permitted Sale Lease-Back
Transaction;

 

(e)       (i) Investments permitted by Section 6.04 (other than
Section 6.04(m)(ii)), Permitted Liens, and Restricted Payments permitted by
Section 6.06, (ii) the Transactions to the extent otherwise prohibited by this
Section 6.05, (iii) the Merger and (iv) the Escrow Merger;

 

(f)        the discount or sale, in each case without recourse and in the
ordinary course of business, of past due receivables arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);

 

(g)       other Dispositions of assets; provided, that (i) the Net Proceeds
thereof, if any, are applied in accordance with Section 2.11(b) to the extent
required thereby, (ii) any such Dispositions shall comply with the final
sentence of this Section 6.05 and (iii) the Borrower may not dispose of all or
substantially all of the assets of the Borrower and its Subsidiaries taken as a
whole pursuant to this clause (g) unless the surviving entity is an entity
organized or existing under the laws of the United States or any state thereof
or the District of Columbia and expressly assumes all obligations of the
Borrower under the Loan Documents;

 

(h)       Permitted Business Acquisitions (including any merger, consolidation
or amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation involving the
Borrower, such Borrower is the surviving entity or the requirements of
Section 6.05(n) are otherwise complied with;

 

(i)        leases, licenses or subleases or sublicenses of any real or personal
property in the ordinary course of business;

 

(j)        Dispositions of inventory or Dispositions or abandonment of
Intellectual Property of the Borrower and its Subsidiaries determined in good
faith by the management of the Borrower to be no longer economically practicable
to maintain or useful or necessary in the operation of the business of the
Borrower or any of the Subsidiaries;

 

(k)       The sale, divestiture, license, conveyance, transfer or other
Disposition (whether in a single transaction or a series of related
transactions) of stores and other assets, properties and rights of the Borrower
and/or its Subsidiaries to the extent necessary or advisable (as determined in
good faith by the Borrower) to permit the satisfaction of Section 6.1(b) and

 

164

--------------------------------------------------------------------------------


 

Section 6.1(e) of the Merger Agreement; provided that any Net Proceeds thereof
are applied in accordance with Section 2.11(b) to the extent required thereby;

 

(l)        the purchase and Disposition (including by capital contribution) of
Permitted Receivables Facility Assets including pursuant to Qualified
Receivables Facilities;

 

(m)      any exchange or swap of assets (other than cash and Permitted
Investments) for other assets (other than cash and Permitted Investments) of
comparable or greater value or usefulness to the business of the Borrower and
the Subsidiaries as a whole, determined in good faith by the management of the
Borrower; provided, that the Fair Market Value of any such exchanges or swaps
shall not, in the aggregate, exceed $75.0 million in any fiscal year; and

 

(n)       if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing or would result
therefrom, any Subsidiary or any other person may be merged, amalgamated or
consolidated with or into the Borrower, provided that (A) the Borrower shall be
the surviving entity or (B) if the surviving entity is not the Borrower (such
other person, the “Successor Borrower”), (1) the Successor Borrower shall be an
entity organized or existing under the laws of the United States, any state
thereof or the District of Columbia, (2) the Successor Borrower shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (3) each Guarantor, unless it is the
other party to such merger, amalgamation or consolidation, shall have by a
supplement to the Subsidiary Guarantee Agreement, as applicable, confirmed that
its guarantee thereunder shall apply to any Successor Borrower’s obligations
under this Agreement, (4) each Guarantor, unless it is the other party to such
merger, amalgamation or consolidation, shall have by a supplement to any
applicable Security Document affirmed that its obligations thereunder shall
apply to its guarantee as reaffirmed pursuant to clause (3), (5) each mortgagor
of a Mortgaged Property, unless it is the other party to such merger,
amalgamation or consolidation, shall have affirmed that its obligations under
the applicable Mortgage shall apply to its guarantee as reaffirmed pursuant to
clause (3) and (6) the Successor Borrower shall have delivered to the
Administrative Agent (x) a certificate of a Responsible Officer stating that
such merger, amalgamation or consolidation does not violate this Agreement or
any other Loan Document and (y) if requested by the Administrative Agent, an
opinion of counsel to the effect that such merger, amalgamation or consolidation
does not violate this Agreement or any other Loan Document and covering such
other matters as are contemplated by the Collateral and Guarantee Requirement to
be covered in opinions of counsel (it being understood that if the foregoing are
satisfied, the Successor Borrower will succeed to, and be substituted for, the
Borrower under this Agreement).

 

Notwithstanding anything to the contrary contained in Section 6.05 above, no
Disposition of assets under Section 6.05(g) shall in each case be permitted
unless (i) such Disposition is for Fair Market Value, and (ii) at least 75% of
the proceeds of such Disposition (except to Loan Parties) consist of cash or
Permitted Investments; provided, that the provisions of this clause (ii) shall
not apply to any individual transaction or series of related transactions
involving assets with a Fair Market Value of less than $25,000,000; provided,
further, that for purposes of this clause (ii), each of the following shall be
deemed to be cash: (a) the amount of any

 

165

--------------------------------------------------------------------------------


 

liabilities (as shown on the Borrower’s or such Subsidiary’s most recent balance
sheet or in the notes thereto) that are assumed by the transferee of any such
assets or are otherwise cancelled in connection with such transaction, (b) any
notes or other obligations or other securities or assets received by the
Borrower or such Subsidiary from the transferee that are converted by the
Borrower or such Subsidiary into cash within 180 days after receipt thereof (to
the extent of the cash received) and (c) any Designated Non-Cash Consideration
received by the Borrower or any of its Subsidiaries in such Disposition or any
series of related Dispositions, having an aggregate Fair Market Value not to
exceed, in the aggregate, the greater of $300,000,000 and 2.0% of Consolidated
Total Assets when received (with the Fair Market Value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value).

 

Section 6.06          Restricted Payments.  (i) Declare or pay any dividend or
make any other distribution (by reduction of capital or otherwise), whether in
cash, property, securities or a combination thereof, with respect to any of its
Equity Interests (other than dividends and distributions on Equity Interests
payable solely by the issuance of Qualified Equity Interests of the person
declaring, paying or making such dividends or distributions), (ii) directly or
indirectly redeem, purchase, retire or otherwise acquire for value (or permit
any Subsidiary to purchase or acquire) any of the Borrower’s Equity Interests or
set aside any amount for any such purpose (other than through the issuance of
Qualified Equity Interests) or (iii) make any Junior Debt Restricted Payment,
(all of the foregoing, “Restricted Payments”); provided, however, that:

 

(a)       Restricted Payments may be made to the Borrower or any Subsidiary 
(provided, that Restricted Payments made by a non-Wholly Owned Subsidiary to the
Borrower or any Subsidiary that is a direct or indirect parent of such
Subsidiary must be made on a pro rata basis (or more favorable basis from the
perspective of the Borrower or such Subsidiary) based on its ownership interests
in such non-Wholly Owned Subsidiary);

 

(b)       Restricted Payments may be made by the Borrower to purchase or redeem
the Equity Interests of the Borrower (including related stock appreciation
rights or similar securities) held by then present or former directors,
consultants, officers or employees of the Borrower or any of the Subsidiaries or
by any Plan or any shareholders’ agreement then in effect upon such person’s
death, disability, retirement or termination of employment or under the terms of
any such Plan or any other agreement under which such shares of stock or related
rights were issued; provided, that the aggregate amount of such purchases or
redemptions under this clause (b) shall not exceed in any fiscal year
$25,000,000 (plus (x) the amount of net proceeds contributed to the Borrower
that were received by the Borrower during such calendar year from sales of
Qualified Equity Interests of the Borrower to directors, consultants, officers
or employees of the Borrower or any Subsidiary in connection with permitted
employee compensation and incentive arrangements; provided, that such proceeds
are not included in any determination of the Available Amount and (y) the amount
of net proceeds of any key-man life insurance policies received during such
calendar year,  which, if not used in any year, may be carried forward to any
subsequent calendar year); and provided, further, that cancellation of
Indebtedness owing to the Borrower or any Subsidiary from members of management
of the Borrower or its Subsidiaries in connection with a repurchase of Equity
Interests of the Borrower will not be deemed to constitute a Restricted Payment
for purposes of this Section 6.06;

 

166

--------------------------------------------------------------------------------


 

(c)                      any person may make non-cash repurchases of Equity
Interests deemed to occur upon exercise or settlement of stock options or other
Equity Interests if such Equity Interests represent a portion of the exercise
price of or withholding obligation with respect to such options or other Equity
Interests;

 

(d)                     so long as, at the time any such Restricted Payment is
made and immediately after giving effect thereto (x) no Default or Event of
Default shall have occurred and is continuing and (y) the Total Net Leverage
Ratio on a Pro Forma Basis is not greater than 4.50 to 1.00, Restricted Payments
may be made in an aggregate amount equal to a portion of the Available Amount on
the date of such election that the Borrower elects to apply to this
Section 6.06(d), which such election shall be set forth in a written notice of a
Responsible Officer of the Borrower, which notice shall set forth calculations
in reasonable detail of the Available Amount immediately prior to such election
and the amount thereof elected to be so applied;

 

(e)                      Restricted Payments may be made in connection with the
consummation of the Transactions to the extent contemplated by the Merger
Agreement, including the payment of the appraised value of any Dissenting Shares
(as defined in the Merger Agreement) in accordance with the Merger Agreement;

 

(f)                       Restricted Payments may be made to make payments, in
cash, in lieu of the issuance of fractional shares, upon the exercise of
warrants or upon the conversion or exchange of Equity Interests of any such
person;

 

(g)                      other Restricted Payments may be made in an aggregate
amount not to exceed the greater of $500,000,000 and 3.5% of Consolidated Total
Assets when made;

 

(h)                     additional Restricted Payments, so long as, at the time
any such Restricted Payment is made and immediately after giving effect thereto,
(x) no Default or Event of Default shall have occurred and is continuing and
(y) the Total Net Leverage Ratio on a Pro Forma Basis is not greater than 3.50
to 1.00;

 

(i)                         Junior Debt Restricted Payments, so long as, at the
time any such Restricted Payment is made and immediately after giving effect
thereto, (x) no Default or Event of Default shall have occurred and is
continuing and (y) the First Lien Secured Net Leverage Ratio on a Pro Forma
Basis is not greater than 2.50 to 1.00; and

 

(j)                        on and after the second anniversary of the original
issuance of the 2020 Senior Notes, Junior Debt Restricted Payments with respect
to the 2020 Senior Notes, so long as, at the time any such Restricted Payment is
made and immediately after giving effect thereto,  (x) no Default or Event of
Default shall have occurred and is continuing and (y) the Borrower shall be in
Pro Forma Compliance with the Financial Covenant (if applicable).

 

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.06 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, defeasance or other payment within 60
days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such

 

167

--------------------------------------------------------------------------------


 

notice such payment would have complied with the provisions of this Section 6.06
(it being understood that such Restricted Payment shall be deemed to have been
made on the date of declaration or notice for purposes of such provision).

 

Section 6.07                             Transactions with Affiliates.  (a) Sell
or transfer any property or assets to, or purchase or acquire any property or
assets from, or otherwise engage in any other transaction with, any of its
Affiliates (other than the Borrower, and the Subsidiaries or any person that
becomes a Subsidiary as a result of such transaction) in a transaction (or
series of related transactions) involving aggregate consideration in excess of
$25,000,000 unless such transaction is (i) otherwise permitted (or required)
under this Agreement; or (ii) upon terms that are substantially no less
favorable to the Borrower or such Subsidiary, as applicable, than would be
obtained in a comparable arm’s-length transaction with a person that is not an
Affiliate, as determined by the Board of Directors of the Borrower or such
Subsidiary in good faith.

 

(b)                     The foregoing clause (a) shall not prohibit, to the
extent otherwise permitted under this Agreement,

 

(i)                                     any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, equity purchase agreements, stock options
and stock ownership plans approved by the Board of Directors of the Borrower,

 

(ii)                                  [reserved],

 

(iii)                               transactions among the Borrower or any
Subsidiary or any entity that becomes a Subsidiary as a result of such
transaction (including via merger, consolidation or amalgamation in which the
Borrower or a Subsidiary is the surviving entity),

 

(iv)                              the payment of fees, reasonable out-of-pocket
costs and indemnities to directors, officers, consultants and employees of the
Borrower and the Subsidiaries in the ordinary course of business,

 

(v)                                 the Transactions (including the payment of
all fees, expenses, bonuses and awards relating thereto) and any transactions
pursuant to the Transaction Documents and permitted transactions, agreements and
arrangements in existence on the Closing Date and, to the extent involving
aggregate consideration in excess of $25,000,000, set forth on Schedule 6.07 or
any amendment thereto or replacement thereof or similar arrangement to the
extent such amendment, replacement or arrangement is not adverse to the Lenders
when taken as a whole in any material respect (as determined by the Borrower in
good faith),

 

(vi)                              (A) any employment agreements entered into by
the Borrower or any of the Subsidiaries in the ordinary course of business,
(B) any subscription agreement or similar agreement pertaining to the repurchase
of Equity Interests pursuant to put/call rights or similar rights with
employees, officers or directors, and (C) any employee

 

168

--------------------------------------------------------------------------------


 

compensation, benefit plan or arrangement, any health, disability or similar
insurance plan which covers employees, and any reasonable employment contract
and transactions pursuant thereto,

 

(vii)                           Restricted Payments permitted under Section 6.06
and Investments permitted under Section 6.04

 

(viii)                        transactions for the purchase or sale of goods,
equipment, products, parts and services entered into in the ordinary course of
business,

 

(ix)                              any transaction in respect of which the
Borrower delivers to the Administrative Agent a letter addressed to the Board of
Directors of the Borrower from an accounting, appraisal or investment banking
firm, in each case of nationally recognized standing that is in the good faith
determination of the Borrower qualified to render such letter, which letter
states that (i) such transaction is on terms that are substantially no less
favorable to the Borrower or such Subsidiary, as applicable, than would be
obtained in a comparable arm’s-length transaction with a person that is not an
Affiliate or (ii) such transaction is fair to the Borrower or such Subsidiary,
as applicable, from a financial point of view,

 

(x)                                 transactions with joint ventures for the
purchase or sale of goods, equipment, products, parts and services entered into
in the ordinary course of business,

 

(xi)                              transactions pursuant to any Qualified
Receivables Facility,

 

(xii)                           transactions between the Borrower or any of the
Subsidiaries and any person, a director of which is also a director of the
Borrower; provided, however, that (A) such director abstains from voting as a
director of the Borrower on any matter involving such other person and (B) such
person is not an Affiliate of the Borrower for any reason other than such
director’s acting in such capacity,

 

(xiii)                        transactions permitted by, and complying with, the
provisions of Section 6.05 (other than Section 6.05(m)),

 

(xiv)                       intercompany transactions undertaken in good faith
(as certified by a Responsible Officer of the Borrower) for the purpose of
improving the consolidated Tax efficiency of the Borrower and the Subsidiaries
and not for the purpose of circumventing any covenant set forth herein,

 

(xv)                          payments, loans (or cancellation of loans) or
advances to employees or consultants that are (i) approved by a majority of the
Disinterested Directors of the Borrower in good faith, (ii) made in compliance
with applicable law and (iii) otherwise permitted under this Agreement, and

 

(xvi)                       transactions with customers, clients or suppliers,
or purchasers or sellers of goods or services, in each case in the ordinary
course of business that are fair to the Borrower or the Subsidiaries.

 

169

--------------------------------------------------------------------------------


 

Section 6.08                             Business of the Borrower and the
Subsidiaries; Etc.  Notwithstanding any other provisions hereof, engage at any
time to any material respect in any business or business activity substantially
different from any business or business activity conducted by any of them on the
Closing Date or any Similar Business, and in the case of a Receivables Entity,
Qualified Receivables Facilities and related activities.

 

Section 6.09                             Restrictions on Subsidiary
Distributions and Negative Pledge Clauses.  Permit the Borrower or any
Subsidiary to enter into any agreement or instrument that by its terms restricts
(A) the payment of dividends or other distributions or the making of cash
advances to the Borrower or any Subsidiary that is a direct or indirect parent
of such Subsidiary or (B) the granting of Liens by the Borrower or any Guarantor
pursuant to the Security Documents, in each case other than those arising under
any Loan Document, except, in each case, restrictions existing by reason of:

 

(a)                     restrictions imposed by applicable law;

 

(b)                     contractual encumbrances or restrictions in effect on
the Closing Date under Indebtedness existing on the Closing Date and set forth
on Schedule 6.01 or the Senior Notes or contained in any Indebtedness
outstanding pursuant to Section 6.01(z), or any agreements related to any
Permitted Refinancing Indebtedness in respect of any such Indebtedness that does
not materially expand the scope of any such encumbrance or restriction (as
determined in good faith by the Borrower);

 

(c)                      any restriction on a Subsidiary imposed pursuant to an
agreement entered into for the sale or disposition of the Equity Interests or
assets of a Subsidiary pending the closing of such sale or disposition;

 

(d)                     customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures entered into in the
ordinary course of business;

 

(e)                      any restrictions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement to the extent that such
restrictions apply only to the specific property or assets securing such
Indebtedness;

 

(f)                       any restrictions imposed by any agreement relating to
Indebtedness incurred pursuant to Section 6.01 or Permitted Refinancing
Indebtedness in respect thereof, to the extent such restrictions are not
materially more restrictive, taken as a whole, than the restrictions contained
in this Agreement (in each case, as determined in good faith by the Borrower);

 

(g)                      customary provisions contained in leases or licenses of
Intellectual Property and other similar agreements entered into in the ordinary
course of business;

 

(h)                     customary provisions restricting subletting or
assignment of any lease governing a leasehold interest;

 

170

--------------------------------------------------------------------------------


 

(i)                         customary provisions restricting assignment,
mortgaging or hypothecation of any agreement entered into in the ordinary course
of business;

 

(j)                        customary restrictions and conditions contained in
any agreement relating to the sale, transfer, lease or other disposition of any
asset permitted under Section 6.05 pending the consummation of such sale,
transfer, lease or other disposition;

 

(k)                     Permitted Liens and customary restrictions and
conditions contained in the document relating thereto, so long as (1) such
restrictions or conditions relate only to the specific asset subject to such
Lien, and (2) such restrictions and conditions are not created for the purpose
of avoiding the restrictions imposed by this Section 6.09;

 

(l)                         customary net worth provisions contained in Real
Property leases entered into by Subsidiaries, so long as the Borrower has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of the Borrower and its Subsidiaries to meet
their ongoing obligations;

 

(m)                 any agreement in effect at the time such subsidiary becomes
a Subsidiary, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary;

 

(n)                     restrictions in agreements representing Indebtedness
permitted under Section 6.01 of a Subsidiary that is not a Guarantor that apply
only to such Subsidiary and its Subsidiaries that are not Guarantors;

 

(o)                     customary restrictions contained in leases, subleases,
licenses or Equity Interests or asset sale agreements otherwise permitted hereby
as long as such restrictions relate to the Equity Interests and assets subject
thereto;

 

(p)                     restrictions on cash or other deposits imposed by
customers under contracts entered into in the ordinary course of business;

 

(q)                     restrictions contained in any Permitted Receivables
Facility Documents with respect to any Receivables Entity;

 

(r)                        [reserved];

 

(s)                       any encumbrances or restrictions of the type referred
to in clause (A) above imposed by any other instrument or agreement entered into
after the Closing Date that contains encumbrances and restrictions that, as
determined by the Borrower in good faith, will not materially adversely affect
the Borrower’s ability to make payments on the Loans; and

 

(t)                        any encumbrances or restrictions of the type referred
to in clause (i) or (ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of or similar arrangements to the contracts, instruments or
obligations referred to in clauses (a) through (r) above; provided, that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings,

 

171

--------------------------------------------------------------------------------


 

replacements, refinancings or similar arrangements are, in the good faith
judgment of the Borrower, no more restrictive with respect to such dividend and
other payment restrictions than those contained in the dividend or other payment
restrictions as contemplated by such provisions prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding,
replacement, refinancing or similar arrangement.

 

Section 6.10                             Reserved.

 

Section 6.11                             Fiscal Quarter and/or Fiscal Year.  In
the case of the Borrower, permit any change to its fiscal quarter and/or fiscal
year; provided, that the Borrower and its Subsidiaries may change their fiscal
quarter and/or fiscal year end one or more times, subject to such adjustments to
this Agreement as the Borrower and Administrative Agent shall reasonably agree
are necessary or appropriate in connection with such change (and the parties
hereto hereby authorize the Borrower and the Administrative Agent to make any
such amendments to this Agreement as they jointly deem necessary to give effect
to the foregoing).

 

Section 6.12                             Financial Covenant.  (a) For so long as
any Term A-1 Loans or Revolving Facility Commitments remain outstanding other
than during a Collateral Suspension Period, with respect to the Term A-1 Loans
and the Revolving Facility only, permit the First Lien Secured Net Leverage
Ratio as of the last day of any fiscal quarter (beginning with the end of the
first full fiscal quarter after the Closing Date) to exceed the ratio set forth
opposite such period below:

 

Fiscal Quarter Ended

 

Maximum First Lien
Secured Net
Leverage Ratio

 

On or before the one-year anniversary of the Closing Date

 

4.00 to 1.00

 

After the one-year anniversary of the Closing Date and on or before the two-year
anniversary of the Closing Date

 

3.75 to 1.00

 

After the two-year anniversary of the Closing Date

 

3.50 to 1.00

 

 

(b)                                 For so long as any Revolving Facility
Commitments remain outstanding during a Collateral Suspension Period, with
respect to the Revolving Facility only, permit the Total Net Leverage Ratio as
of the last day of any fiscal quarter (beginning with the end of the first full
fiscal quarter after the Closing Date) to exceed 2.25 to 1.00.

 

172

--------------------------------------------------------------------------------


 

ARTICLE VI-A

 

Escrow Sub Covenant

 

Section 6.01-A.             Activities of the Borrower Prior to the Closing
Date.  The Borrower covenants and agrees with each Lender that from the
Effective Date until the Closing Date, (i) the Escrow Sub’s primary activities
will involve entering into the Loan Documents and the Senior Notes Indentures
and borrowing and repaying the Initial Term B Loans, borrowing the Term B Loans
and issuing the Senior Notes, performing its obligations under the Loan
Documents, the Senior Notes Indentures, the Senior Notes and any escrow
arrangements in connection therewith, consummating the Transactions and the
Escrow Merger, and conducting such other activities as are necessary or
appropriate to carry out the activities described above and (ii) the Escrow Sub
will not engage in any business activity or enter into any transaction or
agreement, except as contemplated by clause (i) above or the documents referred
to therein, or as necessary to effectuate the Transactions.

 

ARTICLE VII

 

Events of Default

 

Section 7.01                             Events of Default.  In case of the
happening of any of the following events (each, an “Event of Default”):

 

(a)                     any representation or warranty made or deemed made by
the Borrower or any Guarantor herein or in any other Loan Document or any
certificate or document delivered pursuant hereto or thereto shall prove to have
been false or misleading in any material respect when so made or deemed made;
provided, that the failure of any representation or warranty made or deemed made
by any Loan Party (other than the representations and warranties referred to in
clause (i) of Section 4.02(c)) to be true and correct in any material respect on
the Closing Date will not constitute an Event of Default hereunder;

 

(b)                     default shall be made in the payment of any principal of
any Loan when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise;

 

(c)                      default shall be made in the payment of any interest on
any Loan or in the payment of any Fee or any other amount (other than an amount
referred to in clause (b) above) due under any Loan Document, when and as the
same shall become due and payable, and such default shall continue unremedied
for a period of five (5) Business Days;

 

(d)                     default shall be made in the due observance or
performance by the Borrower of any covenant, condition or agreement contained
in, Section 5.01(a) (solely with respect to the Borrower), 5.05(a) or 5.08 or in
Article VI; provided, that the failure to observe or perform the Financial
Covenant shall not in and of itself constitute an Event of Default with respect
to any Term Facility (other than Term A-1 Loans) unless the Required Financial
Covenant Lenders have accelerated any Term A-1 Loans and Revolving Facility
Loans then

 

173

--------------------------------------------------------------------------------


 

outstanding as a result of such breach and such declaration has not been
rescinded on or before the date on which the Term Lenders (other than the
Lenders under the Term A-1 Facility) declare an Event of Default in connection
therewith;

 

(e)                      default shall be made in the due observance or
performance by the Borrower or any of the Guarantors of any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clauses (b), (c) and (d) above) and such default shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower;

 

(f)                       (i) any event or condition occurs that (A) results in
any Material Indebtedness becoming due prior to its scheduled maturity or
(B) enables or permits (with all applicable grace periods having expired) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity, in each case without such Material Indebtedness having
been discharged, or any such event of or condition having been cured promptly;
provided, that any breach of the Financial Covenant giving rise to an event
described in clause (B) above shall not, by itself, constitute an Event of
Default under any Term Facility (other than the Term A-1 Facility) unless the
Required Financial Covenant Lenders have accelerated any Term A-1 Loans and
Revolving Facility Loans then outstanding as a result of such breach and such
declaration has not been rescinded on or before the date on which the Term
Lenders (other than the Lenders under the Term A-1 Facility) declare an Event of
Default in connection therewith; or (ii) the Borrower or any of the Subsidiaries
shall fail to pay the principal of any Material Indebtedness at the stated final
maturity thereof; provided, that this clause (f) shall not apply to any secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness if (x) such sale or transfer
is permitted hereunder and under the documents providing for such Indebtedness
and (y) repayments are made as required by the terms of the respective
Indebtedness;

 

(g)                      there shall have occurred a Change of Control;

 

(h)                     an involuntary proceeding shall be commenced or an
involuntary petition shall be filed in a court of competent jurisdiction seeking
(i) relief in respect of the Borrower or any of the Material Subsidiaries, or of
a substantial part of the property or assets of the Borrower or any Material
Subsidiary, under the Bankruptcy Code, or any other federal, state or foreign
bankruptcy, insolvency, receivership or any other Debtor Relief Law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator,
examiner, liquidator or similar official for the Borrower or any of the Material
Subsidiaries or for a substantial part of the property or assets of the Borrower
or any of the Material Subsidiaries or (iii) the winding-up, liquidation,
reorganization, dissolution, compromise, arrangement or other relief of the
Borrower or any Material Subsidiary (except in a transaction permitted
hereunder); and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

174

--------------------------------------------------------------------------------


 

(i)                         the Borrower or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under the Bankruptcy Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or any other
Debtor Relief Law, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or the filing of any petition
described in clause (h) above, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator, examiner, liquidator
or similar official for the Borrower or any of the Material Subsidiaries or for
a substantial part of the property or assets of the Borrower or any Material
Subsidiary, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) become unable or fail generally to pay its debts as
they become due;

 

(j)                        the failure by the Borrower or any Material
Subsidiary to pay one or more final judgments aggregating in excess of
$75,000,000, which judgments are not discharged or effectively waived or stayed
for a period of 45 consecutive days, or any action shall be legally taken by a
judgment creditor to attach or levy upon assets or properties of the Borrower or
any Material Subsidiary to enforce any such judgment;

 

(k)                     (i) an ERISA Event shall have occurred, (ii) the PBGC
shall institute proceedings (including giving notice of intent thereof) to
terminate any Plan or Plans, (iii) the Borrower or any Subsidiary or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA; and in each case in clauses (i) through
(iii) above, such event or condition, together with all other such events or
conditions, if any, would reasonably be expected to have a Material Adverse
Effect; or

 

(l)                         (i) any Loan Document shall for any reason be
asserted in writing by the Borrower or any Guarantor not to be a legal, valid
and binding obligation of any party thereto, (ii) any security interest
purported to be created by any Security Document and to extend to assets that
constitute a material portion of the Collateral shall cease to be, or shall be
asserted in writing by the Borrower or any other Loan Party not to be, a valid
and perfected security interest (perfected as or having the priority required by
this Agreement or the relevant Security Document and subject to such limitations
and restrictions as are set forth herein and therein) in the securities, assets
or properties covered thereby, except to the extent that any such loss of
perfection or priority results from the limitations of foreign laws, rules and
regulations as they apply to pledges of Equity Interests in Foreign Subsidiaries
or the application thereof, or from failure of the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Agreement or to file Uniform Commercial Code
continuation statements (so long as such failure does not result from the breach
or non-compliance with the Loan Documents by any Loan Party), or (iii) a
material portion of the Guarantees pursuant to the Loan Documents by the
Guarantors guaranteeing the Obligations, shall cease to be in full force and
effect (other than in accordance with the terms thereof), or shall be asserted
in writing by the Borrower or any Guarantor not to be in effect or not to be
legal, valid and binding obligations (other than in accordance with the terms
thereof); provided, that no Event of Default shall occur under this
Section 7.01(l) if the Loan Parties cooperate with the Collateral Agent to
replace or perfect such security interest and Lien, such security interest and

 

175

--------------------------------------------------------------------------------


 

Lien is promptly replaced or perfected (as needed) and the rights, powers and
privileges of the Secured Parties are not materially adversely affected by such
replacement;

 

then, subject to Section 4.04, and in every such event (other than an event with
respect to the Borrower described in clause (h) or (i) above), and at any time
thereafter during the continuance of such event, the Administrative Agent, at
the request of the Required Lenders (or in the case of a termination of the
Revolving Facility Commitments pursuant to clause (i) below, the Required
Revolving Facility Lenders or, in the case of a failure to observe or perform
the Financial Covenant, unless the Required Financial Covenant Lenders have
accelerated any Term A-1 Loans and Revolving Facility Loans then outstanding as
a result of such breach and such declaration has not been rescinded on or before
the date on which the Term Lenders (other than the Lenders under the Term A-1
Facility) declare an Event of Default in connection therewith, the Required
Financial Covenant Lenders), shall, by notice to the Borrower, take any or all
of the following actions, at the same or different times:  (i) terminate
forthwith the Commitments, (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part (in which case any principal not
so declared to be due and payable may thereafter be declared to be due and
payable), whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding and (iii) if the Loans have been declared due
and payable pursuant to clause (ii) above, demand Cash Collateral pursuant to
Section 2.05(k); and in any event with respect to the Borrower described in
clause (h) or (i) above, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall automatically become due and
payable and the Administrative Agent shall be deemed to have made a demand for
Cash Collateral to the full extent permitted under Section 2.05(k), without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding; provided that
notwithstanding anything to the contrary in this Agreement (including whether
any condition to the occurrence of the Effective Date or the Amendment No. 1
Effective Date may subsequently be determined not to have been satisfied or that
any representation given as a condition thereof or otherwise was incorrect or
whether the Borrower would fail to comply with the covenants in Articles V or VI
upon the release of the Escrowed Property to the Borrower on the Closing Date or
the funding of each Revolving Facility Loan on the Closing Date except as
otherwise specified in Section 4.02), prior to release of the Escrowed Property
to the Borrower on the Closing Date, the funding of each Revolving Facility Loan
on the Closing Date and the use of the proceeds thereof to consummate the
Merger, other than as a result of an Event of Default with respect to the
Borrower described in clause (h) or (i) above, (x) no Revolving Facility
Commitment may be terminated and no Revolving Facility Lender may refuse to
participate in the making of each Revolving Facility Loan on the Closing Date,
(y) no Secured Party may exercise any right of set-off or counterclaim in
connection herewith, and (z) no Loan may be declared due and payable, in each
case, to the extent to do so would prevent, limit or delay the release of the
Escrowed Property to the Borrower on the Closing Date, the funding of each
Revolving Facility Loan on the Closing Date and the use of the proceeds thereof
to consummate

 

176

--------------------------------------------------------------------------------


 

the Merger; provided, for the avoidance of doubt, that the funding of any
Revolving Facility Loan on the Closing Date and the release of the Escrowed
Property to the Borrower on the Closing Date are subject to the satisfaction or
waiver of the conditions set forth in Section 4.02.

 

Section 7.02                             Clean-Up Period.

 

(a)                                 Notwithstanding anything in Section 7.01 to
the contrary, during the period from the Closing Date until the date that is 30
days after the Closing Date (the “Clean-Up Period”), any representation or
warranty that would have been breached or inaccurate by reason of any matter or
circumstance relating to Family Dollar and its subsidiaries (were it not for
this Section 7.02), will be deemed not to constitute a breach of representation
or warranty for all purposes hereunder if, and for so long as the circumstances
giving rise thereto:

 

(i)                                     are capable of being remedied within the
Clean-Up Period and the Loan Parties are taking appropriate steps to remedy such
breach or inaccuracy (it being understood that audited annual or quarterly
unaudited financial statements cannot be cured by amending, supplementing or
restating such financial statements);

 

(ii)                                  do not have and are not reasonably likely
to have a Material Adverse Effect; and

 

(iii)                               were not procured by DTI or any of its
subsidiaries immediately prior to the Closing Date;

 

provided that promptly after a Responsible Officer of the Borrower has obtained
knowledge thereof, the Borrower shall notify the Administrative Agent of any
such breach.

 

(b)                                 For the avoidance of doubt, if any breach of
representation shall be deemed to not exist due to Section 7.02(a), then such
breach of representation shall be deemed not to exist for purposes of
Section 4.03 for so long as (but in no event later than the end of the Clean-Up
Period) such breach of representation shall be deemed not to exist due to the
provisions of Section 7.02(a).

 

ARTICLE VIII

 

The Agents

 

Section 8.01                             Appointment.  (a) Each Lender (in its
capacities as a Lender and the Swingline Lender (if applicable) and on behalf of
itself and its Affiliates as potential counterparties to Secured Cash Management
Agreements and Secured Hedge Agreements) and each Issuing Bank (in such
capacities and on behalf of itself and its Affiliates as potential
counterparties to Secured Cash Management Agreements and Secured Hedge
Agreements) hereby irrevocably designates and appoints the Administrative Agent
as the agent of such Lender under this Agreement and the other Loan Documents,
including as the Collateral Agent for such Lender and the other Secured Parties
under the Security Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and

 

177

--------------------------------------------------------------------------------


 

perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. The provisions of this Article (other than the final
paragraph of Section 8.12 hereof) are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and neither the
Borrower nor any other Loan Party shall have any rights as a third-party
beneficiary of any such provisions.

 

(b)                     In furtherance of the foregoing, each Lender (in its
capacities as a Lender and the Swingline Lender (if applicable) and on behalf of
itself and its Affiliates as potential counterparties to Secured Cash Management
Agreements or Secured Hedge Agreements) and each Issuing Bank (in such
capacities and on behalf of itself and its Affiliates as potential
counterparties to Secured Cash Management Agreements and Secured Hedge
Agreements) hereby appoints and authorizes the Collateral Agent to act as the
agent of such Lender for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Collateral Agent (and any Subagents
appointed by the Collateral Agent pursuant to Section 8.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights or remedies
thereunder at the direction of the Collateral Agent) shall be entitled to the
benefits of this Article VIII (including, without limitation, Section 8.07) as
though the Collateral Agent (and any such Subagents) were an “Agent” under the
Loan Documents, as if set forth in full herein with respect thereto.

 

Section 8.02                             Delegation of Duties.  The
Administrative Agent and the Collateral Agent may execute any of their
respective duties under this Agreement and the other Loan Documents (including
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties.  No Agent shall be responsible for the
negligence or misconduct of any such agents, employees or attorneys-in-fact
selected by it with reasonable care.  Each Agent may also from time to time,
when it deems it to be necessary or desirable, appoint one or more trustees,
co-trustees, collateral co-agents, collateral subagents or attorneys-in-fact
(each, a “Subagent”) with respect to all or any part of the Collateral;
provided, that no such Subagent shall be authorized to take any action with
respect to any Collateral unless and except to the extent expressly authorized
in writing by the Administrative Agent or the Collateral Agent.  Should any
instrument in writing from the Borrower or any other Loan Party be required by
any Subagent so appointed by an Agent to more fully or certainly vest in and
confirm to such Subagent such rights, powers, privileges and duties, the
Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by such Agent.  If
any Subagent, or successor thereto, shall become incapable of acting, resign or
be removed, all rights, powers, privileges and duties of such Subagent, to the
extent permitted by law, shall automatically vest in and be exercised by the
Administrative Agent or the Collateral Agent until the appointment of a new
Subagent.  No Agent

 

178

--------------------------------------------------------------------------------


 

shall be responsible for the negligence or misconduct of any agent,
attorney-in-fact or Subagent that it selects with reasonable care.

 

Section 8.03                             Exculpatory Provisions.  None of the
Agents, or their respective Affiliates or any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by it or such
person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
from its or such person’s own gross negligence or willful misconduct) or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by any Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  No Agent shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party. No
Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents.  Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, (b) no Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the respective Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided, that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Laws or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Laws and
(c) no Agent shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
any of their respective Affiliates that is communicated to or obtained by such
Agent or any of its Affiliates in any capacity.  The Agents shall be deemed not
to have knowledge of any Default or Event of Default unless and until written
notice describing such Default or Event of Default is given to the
Administrative Agent in accordance with Section 8.05.  No Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any

 

179

--------------------------------------------------------------------------------


 

Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.  The Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Lenders.  Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Lender or (y) have any liability with respect to or arising out
of any assignment or participation of Loans and/or Commitments, or disclosure of
confidential information, to any Disqualified Lender.

 

Section 8.04                             Reliance by Agents.  Each Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) or conversation believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to any Credit Event, that by its terms must be fulfilled to the
satisfaction of a Lender or any Issuing Bank, each Agent may presume that such
condition is satisfactory to such Lender or Issuing Bank unless such Agent shall
have received notice to the contrary from such Lender or Issuing Bank prior to
such Credit Event.  Each Agent may consult with legal counsel (including counsel
to the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.  Each Agent may deem and
treat the Lender specified in the Register with respect to any amount owing
hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with such
Agent in accordance with Section 9.04.  Each Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all or other Lenders)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. Each Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or, if so specified by this Agreement, all or other Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

 

Section 8.05                             Notice of Default.  Neither Agent shall
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default unless such Agent has received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “Notice of Default.”  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all or other Lenders); provided, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall

 

180

--------------------------------------------------------------------------------


 

not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

 

Section 8.06                             Non-Reliance on Agents and Other
Lenders.  Each Lender and Issuing Bank expressly acknowledges that neither the
Agents nor any of their respective Related Parties have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender and Issuing Bank represents to the Agents that it has, independently
and without reliance upon any Agent or any other Lender or any of their
respective Related Parties, and based on such documents and information as it
has deemed appropriate, made its own appraisal of, and investigation into the
business, operations, property, financial and other condition and
creditworthiness of, the Loan Parties and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon any Agent
or any other Lender or any of their respective Related Parties, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its Related Parties.

 

Section 8.07                             Indemnification.  The Lenders agree to
indemnify each Agent and the Revolving Facility Lenders agree to indemnify each
Issuing Bank and Swingline Lender, in each case in its capacity as such (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), in the amount of its pro rata share (based on its aggregate
Revolving Facility Credit Exposure and, in the case of the indemnification of
each Agent, outstanding Term Loans and unused Commitments hereunder; provided,
that the aggregate principal amount of Swingline Loans owing to the Swingline
Lender and of L/C Disbursements owing to any Issuing Bank shall be considered to
be owed to the Revolving Facility Lenders ratably in accordance with their
respective Revolving Facility Credit Exposure) (determined at the time such
indemnity is sought or, if the respective Obligations have been repaid in full,
as determined immediately prior to such repayment in full), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent or such Issuing Bank or Swingline
Lender in any way relating to or arising out of the Commitments, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent, Issuing Bank or Swingline Lender under or
in connection with any of the foregoing; provided, that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and

 

181

--------------------------------------------------------------------------------


 

non-appealable decision of a court of competent jurisdiction to have resulted
from such Agent’s, Issuing Bank’s or Swingline Lender’s gross negligence or
willful misconduct. The failure of any Lender to reimburse any Agent, Issuing
Bank or Swingline Lender, as the case may be, promptly upon demand for its
ratable share of any amount required to be paid by the Lenders to such
Agent, Issuing Bank or Swingline Lender, as the case may be, as provided herein
shall not relieve any other Lender of its obligation hereunder to reimburse such
Agent or such Issuing Bank, as the case may be, for its ratable share of such
amount, but no Lender shall be responsible for the failure of any other Lender
to reimburse such Agent, Issuing Bank or Swingline Lender, as the case may be,
for such other Lender’s ratable share of such amount.  The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

 

Section 8.08                             Agent in Its Individual Capacity.  Each
Agent and its affiliates may make loans to, accept deposits from, and generally
engage in any kind of business with any Loan Party as though such Agent were not
an Agent.  With respect to its Loans made or renewed by it and with respect to
any Letter of Credit issued, or Letter of Credit or Swingline Loan participated
in, by it, each Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not an Agent, and the terms “Lender” and “Lenders” shall include each
Agent in its individual capacity.

 

Section 8.09                             Successor Administrative Agent.  The
Administrative Agent may resign as Administrative Agent and Collateral Agent
under this Agreement and the other Loan Documents upon 30 days’ notice to the
Lenders and the Borrower. Any such resignation by the Administrative Agent
hereunder shall also constitute its resignation as an Issuing Bank and the
Swingline Lender, as applicable, in which case the resigning Administrative
Agent (x) shall not be required to issue any further Letters of Credit or make
any additional Swingline Loans hereunder and (y) shall maintain all of its
rights as Issuing Bank or Swingline Lender, as the case may be, with respect to
any Letters of Credit issued by it, or Swingline Loans made by it, prior to the
date of such resignation. Upon any such resignation, then the Required Lenders
shall have the right, subject to the reasonable consent of the Borrower (so long
as no Event of Default under Section 7.01(b), (c), (h) or (i) shall have
occurred and be continuing), to appoint a successor which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States, whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent and Collateral Agent, and
the term “Administrative Agent” shall mean such successor agent effective upon
such appointment and approval, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 30
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective (except in the case of the Collateral Agent holding collateral
security on behalf of such Secured Parties, the retiring Collateral Agent shall
continue to hold such collateral security as nominee until such time as a
successor Collateral Agent is appointed), and the Lenders shall assume and
perform all of the duties of the Administrative Agent and Collateral Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Article VIII and
Section 9.05 shall inure to its benefit as to any actions taken or omitted to be

 

182

--------------------------------------------------------------------------------


 

taken by it, its Subagents and their respective Related Parties while it was
Administrative Agent under this Agreement and the other Loan Documents.

 

Section 8.10                             Arrangers, Etc..  Notwithstanding any
other provision of this Agreement or any provision of any other Loan Document,
each of the persons named on the cover page hereof as Joint Bookrunner, Joint
Lead Arranger, Term B-1 Joint Lead Arranger, Term B-1 Joint Bookrunner, Term B-2
Sole Lead Arranger, Term B-2 Sole Bookrunner, Amendment No. 3 Joint Lead
Arranger, Amendment No. 3 Joint Bookrunner, Amendment No. 4 Joint Lead Arranger,
Amendment No. 4 Joint Bookrunner or documentation agent is named as such for
recognition purposes only, and in its capacity as such shall have no rights,
duties, responsibilities or liabilities with respect to this Agreement or any
other Loan Document, except that each such person and its Affiliates shall be
entitled to the rights expressly stated to be applicable to them in Section 9.05
and 9.17 (subject to the applicable obligations and limitations as set forth
therein).

 

Section 8.11                             Security Documents and Collateral
Agent.  The Lenders and the other Secured Parties authorize the Collateral Agent
to release any Collateral or Guarantors in accordance with Section 9.18 or
Section 9.22 or if approved, authorized or ratified in accordance with
Section 9.08.

 

The Lenders and the other Secured Parties hereby irrevocably authorize and
instruct the Collateral Agent to, without any further consent of any Lender or
any other Secured Party, enter into (or acknowledge and consent to) or amend,
renew, extend, supplement, restate, replace, waive or otherwise modify any
Permitted Junior Intercreditor Agreement, any Permitted First Lien Intercreditor
Agreement and any other intercreditor or subordination agreement (in form
satisfactory to the Collateral Agent and deemed appropriate by it) with the
collateral agent or other representative of holders of Indebtedness secured (and
permitted to be secured) by a Lien on assets constituting a portion of the
Collateral under (1) any of Sections 6.02(c), (i), (j), (v) and/or (z) (and in
accordance with the relevant requirements thereof) and (2) any other provision
of Section 6.02 (it being acknowledged and agreed that the Collateral Agent
shall be under no obligation to execute any Intercreditor Agreement pursuant to
this clause (2), and may elect to do so, or not do so, in its sole and absolute
discretion) (any of the foregoing, an “Intercreditor Agreement”).  The Lenders
and the other Secured Parties irrevocably agree that (x) the Collateral Agent
may rely exclusively on a certificate of a Responsible Officer of the Borrower
as to whether any such other Liens are permitted hereunder and as to the
respective assets constituting Collateral that secure (and are permitted to
secure) such Indebtedness hereunder and (y) any Intercreditor Agreement entered
into by the Collateral Agent shall be binding on the Secured Parties, and each
Lender and the other Secured Parties hereby agrees that it will take no actions
contrary to the provisions of, if entered into and if applicable, any
Intercreditor Agreement. Furthermore, the Lenders and the other Secured Parties
hereby authorize the Administrative Agent and the Collateral Agent to release
any Lien on any property granted to or held by the Administrative Agent or the
Collateral Agent under any Loan Document (i) to the holder of any Lien on such
property that is permitted by clauses (c), (i), (j), (v) or (z) of Section 6.02
in each case to the extent the contract or agreement pursuant to which such Lien
is granted prohibits any other Liens on such property or (ii) that is or becomes
Excluded Property; and the Administrative Agent and the Collateral Agent shall
do so upon request of the Borrower; provided, that prior to any such request,
the Borrower shall have in each case delivered to the Administrative Agent a
certificate of a Responsible Officer of the

 

183

--------------------------------------------------------------------------------


 

Borrower certifying (x) that such Lien is permitted under this Agreement, (y) in
the case of a request pursuant to clause (i) of this sentence, that the contract
or agreement pursuant to which such Lien is granted prohibits any other Lien on
such property and (z) in the case of a request pursuant to clause (ii) of this
sentence, that (A) such property is or has become Excluded Property and (B) if
such property has become Excluded Property as a result of a contractual
restriction, such restriction does not violate Section 6.09.

 

Section 8.12                             Right to Realize on Collateral and
Enforce Guarantees.  In case of the pendency of any proceeding under any Debtor
Relief Laws or other judicial proceeding relative to any Loan Party, (i) the
Administrative Agent (irrespective of whether the principal of any Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise (A) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of any or all of the
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent and any Subagents allowed in such judicial
proceeding, and (B) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same, and (ii) any
custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and Issuing Bank to make such payments to the Administrative Agent and,
if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Banks, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under the Loan Documents.  Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding.

 

Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that (a) no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee set forth in
any Loan Document, it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the Secured Parties in accordance with the terms hereof and all
powers, rights and remedies under the Security Documents may be exercised solely
by the Collateral Agent; provided that, notwithstanding the foregoing, the
Lenders may exercise the set-off rights contained in Section 9.06 in the manner
set forth therein, and (b) in the event of a foreclosure by the Collateral Agent
on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral Agent or any Lender may be the purchaser or licensor
of any or all of such Collateral at any such sale or other disposition and the
Collateral Agent, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the

 

184

--------------------------------------------------------------------------------


 

Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other Disposition.

 

Section 8.13                             Withholding Tax.  To the extent
required by any applicable Requirement of Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax.  If the Internal Revenue Service or any authority of the United
States or other jurisdiction asserts a claim that the Administrative Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
for any reason (including because the appropriate form was not delivered, was
not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances that rendered the exemption
from, or reduction of, withholding Tax ineffective), such Lender shall indemnify
the Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by any applicable Loan Party and without limiting the
obligation of any applicable Loan Party to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties, fines, additions to Tax and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses.  Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 8.13.

 

ARTICLE IX

 

Miscellaneous

 

Section 9.01                             Notices; Communications.  (a) Except in
the case of notices and other communications expressly permitted to be given by
telephone (and except as provided in Section 9.01(b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier or other electronic means as follows, and
all notices and other communications expressly permitted hereunder to be given
by telephone shall be made to the applicable telephone number, as follows:

 

(i)                                     if to any Loan Party or the
Administrative Agent, the Issuing Bank as of the Closing Date or the Swingline
Lender to the address, telecopier number, electronic mail address or telephone
number specified for such person on Schedule 9.01; and

 

(ii)                                  if to any other Lender or Issuing Bank, to
the address, telecopier number, electronic mail address or telephone number
specified in its Administrative Questionnaire.

 

(b)                     Notices and other communications to the Lenders and the
Issuing Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided, that the foregoing shall not
apply to notices to any Lender or Issuing Bank pursuant to

 

185

--------------------------------------------------------------------------------


 

Article II if such Lender or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by them,
provided, that approval of such procedures may be limited to particular notices
or communications.

 

(c)                      Notices sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received.  Notices sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient).  Notices delivered through electronic
communications to the extent provided in Section 9.01(b) above shall be
effective as provided in such Section 9.01(b).

 

(d)                     Any party hereto may change its address or telecopy
number for notices and other communications hereunder by notice to the other
parties hereto.

 

(e)                      Documents required to be delivered pursuant to
Section 5.04 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically (including as set
forth in Section 9.17) and if so delivered, shall be deemed to have been
delivered on the date (i) on which DTI posts such documents, or provides a link
thereto on DTI’s website on the Internet at the website address listed on
Schedule 9.01, or (ii) on which such documents are posted on DTI’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided, that (A) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender, and (B) the Borrower shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Except for such certificates required by
Section 5.04(c), the Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

Section 9.02                             Survival of Agreement.  All covenants,
agreements, representations and warranties made by the Loan Parties herein, in
the other Loan Documents and in the certificates or other instruments prepared
or delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the making by the Lenders of the Loans and the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such persons or on their behalf,
and shall continue in full force and effect until the Termination Date. Without
prejudice to the survival of any other agreements contained herein, the
provisions of Sections 2.15, 2.16, 2.17 and 9.05 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated

 

186

--------------------------------------------------------------------------------


 

hereby, the repayment of the Loans, the occurrence of the Termination Date or
the termination of this Agreement or any other Loan Document or any provision
hereof or thereof.

 

Section 9.03                             Binding Effect.  This Agreement shall
become effective when it shall have been executed by the Borrower and the
Administrative Agent and when the Administrative Agent shall have received
copies hereof which, when taken together, bear the signatures of each of the
other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent, each Issuing Bank, each
Swingline Lender, and each Lender and their respective permitted successors and
assigns.

 

Section 9.04                             Successors and Assigns.  (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
except that (i)  other than as permitted by Section 6.05 and on the Closing
Date, the Borrower may not assign or otherwise transfer any of its respective
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 9.04. 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in clause
(c) of this Section 9.04), and, to the extent expressly contemplated hereby, the
Related Parties of each of the Agents, the Issuing Bank and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement
or the other Loan Documents.

 

(b)                     (i) Subject to the conditions set forth in subclause
(ii) below, any Lender may assign to one or more assignees (each, an “Assignee”)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it) with
the prior written consent of:

 

(A)                               the Borrower (such consent not to be
unreasonably withheld, delayed or conditioned), which consent, with respect to
the assignment of a Term Loan, will be deemed to have been given if the Borrower
has not responded within ten (10) Business Days after the delivery of any
request for such consent; provided, that no consent of the Borrower shall be
required (x) for an assignment of a Term Loan to a Lender, an Affiliate of a
Lender, an Approved Fund (as defined below), or for an assignment of a Revolving
Facility Commitment or Revolving Facility Loan to a Revolving Facility Lender,
an Affiliate of a Revolving Facility Lender or Approved Fund with respect to a
Revolving Facility Lender or (y) if an Event of Default under Section 7.01(b),
(c), (h) or (i) has occurred and is continuing, for an assignment to any person;

 

(B)                               the Administrative Agent (such consent not to
be unreasonably withheld or delayed); provided, that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to (x) a Lender, an Affiliate of a Lender, or an Approved Fund,
or (y) the Borrower or an Affiliate of the Borrower made in accordance with
Section 2.25; and

 

187

--------------------------------------------------------------------------------


 

(C)                               the Issuing Bank and the Swingline Lender
(such consent, in each case, not to be unreasonably withheld or delayed;
provided, that no consent of the Issuing Bank and the Swingline Lender shall be
required for an assignment of all or any portion of a Term Loan.

 

(ii)                                  Assignments (other than pursuant to
Section 2.25) shall be subject to the following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans under any
Facility, the amount of the applicable Commitments or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than (x) $1,000,000 or an integral
multiple of $1,000,000 in excess thereof in the case of Term Loans and
(y) $5,000,000 or an integral multiple of $1,000,000 in excess thereof in the
case of Revolving Facility Loans or Revolving Facility Commitments, unless each
of the Borrower and the Administrative Agent otherwise consent; provided, that
no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing; provided, further, that such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds (with
simultaneous assignments to or by two or more Related Funds being treated as one
assignment), if any;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided, that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

 

(C)                               the parties to each assignment shall
(1) execute and deliver to the Administrative Agent an Assignment and Acceptance
and any form required to be delivered pursuant to Section 2.17 via an electronic
settlement system acceptable to the Administrative Agent or (2) if previously
agreed with the Administrative Agent, manually execute and deliver to the
Administrative Agent an Assignment and Acceptance, in each case together with a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);

 

(D)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower and its Affiliates and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and

 

188

--------------------------------------------------------------------------------


 

(E)                                the Assignee shall not be (i) the Borrower or
any of the Borrower’s Affiliates or Subsidiaries except in accordance with
Section 2.25 or (ii) any Disqualified Lender (but solely to the extent the DQ
List has been made available to the assigning Lender pursuant to
Section 9.04(i)).

 

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

 

Notwithstanding the foregoing or anything to the contrary herein, no Lender
shall be permitted to assign or transfer any portion of its rights and
obligations under this Agreement (I)(A) with respect to the Initial Term B Loan
Commitments and Initial Term B Loans, prior to the funding of the Initial Term B
Loans on the Effective Date, (B) with respect to the Initial Term A Loan
Commitments and Initial Term A Loans, prior to the funding of the Initial Term A
Loans on the Closing Date; provided that, notwithstanding the foregoing,
JPMorgan Chase Bank, N.A. may assign up to $25,000,000 of Initial Term A Loan
Commitments to State Bank of India or to any Lender under the Initial Term A
Facility on or prior to the Closing Date and (C) with respect to the Revolving
Facility Commitments, prior to the funding of all Revolving Facility Loans
requested by the Borrower on the Closing Date, in each case, to any person,
unless consented to by the Borrower; or (II) to any person that, at the time of
such assignment or transfer, is (A) a Defaulting Lender or (B) a natural
person.  Any assigning Lender shall, in connection with any potential
assignment, provide to the Borrower a copy of its request (including the name of
the prospective assignee) concurrently with its delivery of the same request to
the Administrative Agent irrespective of whether or not an Event of Default
under Section 7.01(b), (c), (h) or (i) has occurred and is continuing.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to subclause (v) below, from and after the effective date specified in
each Assignment and Acceptance the Assignee  thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.05 (subject to the limitations and
requirements of those Sections, including, without limitation, the requirements
of Sections 2.17(d) and 2.17(f))).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (c) of this Section 9.04 (except to the extent such participation is not
permitted by such clause (c) of this Section 9.04, in which case such assignment
or transfer shall be null and void).

 

189

--------------------------------------------------------------------------------


 

(iv)                              The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal and interest amounts of the Loans and Revolving
L/C Exposure owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Bank,
the Swingline Lender and the Lenders shall treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, the Issuing Bank,
the Swingline Lender and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an Assignee, the
Assignee’s completed Administrative Questionnaire (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in clause (b)(ii)(C) of this Section 9.04, if applicable, and any written
consent to such assignment required by clause (b) of this Section 9.04, the
Administrative Agent shall accept such Assignment and Acceptance and promptly
record the information contained therein in the Register; provided, that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d) or (e),
2.06(b), 2.18(d) or 8.07, the Administrative Agent shall have no obligation to
accept such Assignment and Acceptance and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon.  No assignment, whether or not evidenced by a
promissory note, shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this subclause (v).

 

(c)                      (i) Any Lender may, without the consent of the Borrower
or the Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations in Loans and Commitments to one or more banks or other entities
other than any person that, at the time of such participation, is (I) a
Defaulting Lender, (II) the Borrower or any of its Subsidiaries or any of their
respective Affiliates or (III) a Disqualified Lender (but solely to the extent
the DQ List has been posted to the Platform pursuant to Section 9.04(i)) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided, that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided, that (x) such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that both (1) requires the consent of
each Lender directly affected thereby

 

190

--------------------------------------------------------------------------------


 

pursuant to the first proviso to Section 9.08(b) and (2) directly affects such
Participant (but, for the avoidance of doubt, not any waiver of any Default or
Event of Default) and (y) no other agreement with respect to amendment,
modification or waiver may exist between such Lender and such Participant. 
Subject to clause (c)(iii) of this Section 9.04, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the limitations and requirements of those Sections and Section 2.19,
including, without limitation, the requirements of Sections 2.17(d) and
2.17(f) (it being understood that the documentation required under
Section 2.17(d) and 2.17(f) shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section 9.04.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.06
as though it were a Lender; provided, that such Participant shall be subject to
Section 2.18(c) as though it were a Lender.

 

(ii)                                  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts and interest amounts of each Participant’s interest in
the Loans or other obligations under the Loan Documents (the “Participant
Register”).  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  Without
limitation of the requirements of this Section 9.04(c), no Lender shall have any
obligation to disclose all or any portion of a Participant Register to any
person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or other Loan Obligations
under any Loan Document), except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other Loan Obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(iii)                               A Participant shall not be entitled to
receive any greater payment under Section 2.15, 2.16 or 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent (not to be
unreasonably withheld or delayed), which consent shall state that it is being
given pursuant to this Section 9.04(c)(iii); provided, that each potential
Participant shall provide such information as is reasonably requested by the
Borrower in order for the Borrower to determine whether to provide its consent.

 

(d)                     Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank and in the case of any Lender that is an
Approved Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender, including to any trustee for, or any other
representative of, such holders, and this Section 9.04 shall not apply to any
such pledge or assignment of a security interest; provided, that no such pledge
or assignment of a security interest shall release a Lender

 

191

--------------------------------------------------------------------------------


 

from any of its obligations hereunder or substitute any such pledgee or Assignee
for such Lender as a party hereto.

 

(e)                      The Borrower, upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in clause (d) above.

 

(f)                       Notwithstanding the foregoing, any Conduit Lender may
assign any or all of the Loans it may have funded hereunder to its designating
Lender without the consent of any Borrower or the Administrative Agent.  Each of
the Borrower, each Lender and the Administrative Agent hereby confirms that it
will not institute against a Conduit Lender or join any other person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto and each Loan Party for any loss,
cost, damage or expense arising out of its inability to institute such a
proceeding against such Conduit Lender during such period of forbearance.

 

(g)                      Each purchase of Term Loans pursuant to Section 2.25
shall, for purposes of this Agreement, be deemed to be an automatic and
immediate cancellation and extinguishment of such Term Loans and the Borrower
shall, upon consummation of any such purchase, notify the Administrative Agent
that the Register should be updated to record such event as if it were a
prepayment of such Loans.

 

(h)                     In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, each Swingline Lender or any other Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Revolving Facility Percentage; provided, that
notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

(i)                         The Administrative Agent shall, upon the Borrower’s
written request, post the list of Disqualified Lenders provided by the Borrower
and any updates thereto from time to

 

192

--------------------------------------------------------------------------------


 

time (the “DQ List”) on the Platform to “public siders” and/or “private siders”
(as specified in the Borrower’s written request) and/or (to the extent specified
in the Borrower’s written request) provide the DQ List to each Lender or
prospective lender requesting the same.

 

Section 9.05                             Expenses; Indemnity.  (a) The Borrower
hereby agrees to pay (i) all reasonable and documented out-of-pocket expenses
(including, subject to Section 9.05(c), Other Taxes) incurred by the
Administrative Agent or the Collateral Agent, the Arrangers and their respective
Affiliates in connection with the syndication and distribution (including,
without limitation, via the internet or through a service such as Intralinks) of
the credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), including the reasonable
fees, charges and disbursements of one primary counsel for the Administrative
Agent, the Collateral Agent and the Arrangers, and, if necessary, the reasonable
fees, charges and disbursements of one local counsel per jurisdiction, (ii) all
reasonable and documented out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
(including Other Taxes) incurred by the Agents, any Issuing Bank or any Lender
in connection with the enforcement of their rights in connection with this
Agreement and any other Loan Document, in connection with the Loans made or the
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit and including the fees, charges and disbursements of
a single counsel for all such persons, taken as a whole, and, if necessary, a
single local counsel in each appropriate jurisdiction and (if appropriate) a
single regulatory counsel for all such persons, taken as a whole (and, in the
case of an actual or perceived conflict of interest where such person affected
by such conflict informs the Borrower of such conflict and thereafter retains
its own counsel, of another firm of such for such affected person).

 

(b)                     The Borrower agrees to indemnify the Administrative
Agent, the Collateral Agent, the Arrangers, each Issuing Bank, each Lender, each
of their respective Affiliates, successors and assignors, and each of their
respective Related Parties, (each such person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees,
charges and disbursements (excluding the allocated costs of in house counsel and
limited to not more than one counsel for all such Indemnitees, taken as a whole,
and, if necessary, a single local counsel in each appropriate jurisdiction and
(if appropriate) a single regulatory counsel for all such Indemnitees, taken as
a whole (and, in the case of an actual or perceived conflict of interest where
the Indemnitee affected by such conflict informs the Borrower of such conflict
and thereafter retains its own counsel, of another firm of counsel for such
affected Indemnitee)), incurred by or asserted against any Indemnitee arising
out of, in any way connected with, or as a result of (i) the execution or
delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
and thereto of their respective obligations thereunder or the consummation of
the Transactions and the other transactions contemplated hereby, (ii) the use of
the proceeds of the Loans or the use of any Letter of Credit (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do

 

193

--------------------------------------------------------------------------------


 

not strictly comply with the terms of such Letter of Credit), (iii) any
violation of or liability under Environmental Laws by the Borrower or any
Subsidiary, (iv) any actual or alleged presence, Release or threatened Release
of or exposure to Hazardous Materials at, under, on, from or to any property
owned, leased or operated by the Borrower or any Subsidiary or (v) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto and regardless of whether such
matter is initiated by a third party or by the Borrower or any of their
subsidiaries or Affiliates; provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties or (y) arose from any claim, actions, suits, inquiries, litigation,
investigation or proceeding that does not involve an act or omission of the
Borrower or any of its Affiliates and is brought by an Indemnitee against
another Indemnitee (other than any claim, actions, suits, inquiries, litigation,
investigation or proceeding against any Agent or an Arranger in its capacity as
such). None of the Indemnitees (or any of their respective affiliates) shall be
responsible or liable to the Borrower or any of their respective subsidiaries,
Affiliates or stockholders or any other person or entity for any special,
indirect, consequential or punitive damages, which may be alleged as a result of
the Facilities or the Transactions.  The provisions of this Section 9.05 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Obligations, the occurrence of the
Termination Date, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent, any Issuing Bank or any Lender.  All amounts
due under this Section 9.05 shall be payable within 15 days after written demand
therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.

 

(c)                      Except as expressly provided in Section 9.05(a) with
respect to Other Taxes, which shall not be duplicative with any amounts paid
pursuant to Section 2.17, this Section 9.05 shall not apply to any Taxes (other
than Taxes that represent losses, claims, damages, liabilities and related
expenses resulting from a non-Tax claim), which shall be governed exclusively by
Section 2.17 and, to the extent set forth therein, Section 2.15.

 

(d)                     To the fullest extent permitted by applicable law, the 
Borrower shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
(including the internet) in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

(e)                      The agreements in this Section 9.05 shall survive the
resignation of the Administrative Agent, the Collateral Agent or any Issuing
Bank, the replacement of any Lender,

 

194

--------------------------------------------------------------------------------


 

the termination of the Commitments and the repayment, satisfaction or discharge
of all the other Obligations, the occurrence of the Termination Date and the
termination of this Agreement, any other Loan Document or any provision hereof
or thereof.

 

Section 9.06                             Right of Set-off.  If an Event of
Default shall have occurred and be continuing, each Lender, each Issuing Bank
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final
and in whatever currency denominated) at any time held and other obligations at
any time owing by such Lender or such Issuing Bank to or for the credit or the
account of the Borrower or any Subsidiary against any of and all the obligations
of the Borrower now or hereafter existing under this Agreement or any other Loan
Document held by such Lender or such Issuing Bank, irrespective of whether or
not such Lender or such Issuing Bank shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured; provided, that any recovery by any Lender or any Affiliate pursuant
to its setoff rights under this Section 9.06 is subject to the provisions of
Section 2.18(c); provided, further, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.24 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
each Issuing Bank under this Section 9.06 are in addition to other rights and
remedies (including other rights of set-off) that such Lender or such Issuing
Bank may have.

 

Section 9.07                             Applicable Law.  THIS AGREEMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK;
provided, however, that (a) the interpretation of the definition of Family
Dollar Material Adverse Effect and whether there shall have occurred a Family
Dollar Material Adverse Effect on Family Dollar, (b) the determination of
whether the condition in Section 4.02(h) has been satisfied and (c) the
determination of whether the representations made by Family Dollar or any of its
affiliates are accurate and whether as a result of any inaccuracy of any such
representations DTI or Merger Sub has the right to terminate the obligations of
DTI and Merger Sub or has the right to refuse to consummate the Merger under the
Merger Agreement, shall be governed by and construed in accordance with, the
laws of the State of Delaware, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the applicable of the laws of any jurisdiction
other than the State of Delaware.

 

Section 9.08                             Waivers; Amendment.  (a) No failure or
delay of the Administrative Agent, the Collateral Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to

 

195

--------------------------------------------------------------------------------


 

enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Collateral Agent, each Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by clause (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrower or any other
Loan Party in any case shall entitle such person to any other or further notice
or demand in similar or other circumstances. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent, the Collateral Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time.

 

(b)                     Neither this Agreement nor any other Loan Document nor
any provision hereof or thereof may be waived, amended or modified except (x) as
provided in Section 2.21, 2.22, 2.23 or 9.22, (y) in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders (except that any waiver, amendment or modification of
Section 6.12 or of any defined term (or component defined term) but only to the
extent as used therein (or any Default or Event of Default or exercise of
remedies by the Required Financial Covenant Lenders in respect or as a result
thereof) or of the definition of Required Revolving Facility Lenders or Required
Financial Covenant Lenders shall require the Required Revolving Facility Lenders
or Required Financial Covenant Lenders, respectively, voting as a single Class,
rather than the Required Lenders) and (z) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by each
Loan Party party thereto and the Administrative Agent and consented to by the
Required Lenders; provided, however, that no such agreement shall:

 

(i)                                     decrease or forgive the principal amount
of, or extend the final maturity of, or decrease the rate of interest on, any
Loan or any reimbursement obligation with respect to any L/C Disbursement, or
extend the stated expiration of any Letter of Credit beyond the applicable
Revolving Facility Maturity Date, without the prior written consent of each
Lender directly adversely affected thereby (which, notwithstanding the
foregoing, such consent of such Lender directly adversely affected thereby shall
be the only consent required hereunder to make such modification); provided,
that (x) any amendment to the financial definitions in this Agreement shall not
constitute a reduction in the rate of interest for purposes of this clause
(i) even if the effect of such amendment would be to reduce the rate of interest
on any Loan or any reimbursement obligation with respect to any L/C Disbursement
or to reduce any fee payable hereunder and (y) only the consent of the Required
Lenders shall be necessary to reduce or waive any obligation of the Borrower to
pay interest or Fees at the applicable default rate set forth in
Section 2.13(c);

 

(ii)                                  increase or extend the Commitment of any
Lender, or decrease the Commitment Fees, L/C Participation Fees or any other
Fees of any Lender without the prior written consent of such Lender (which,
notwithstanding the foregoing, with respect to any such extension or decrease,
such consent of such Lender shall be the only consent

 

196

--------------------------------------------------------------------------------


 

required hereunder to make such modification); provided, that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default,
mandatory prepayments or of a mandatory reduction in the aggregate Commitments
shall not constitute an increase or extension of the Commitments of any Lender
for purposes of this clause (ii);

 

(iii)                               extend or waive any Term Loan Installment
Date or reduce the amount due on any Term Loan Installment Date, extend or waive
any Revolving Facility Maturity Date or reduce the amount due on any Revolving
Facility Maturity Date or extend any date on which payment of interest (other
than interest payable at the applicable default rate of interest set forth in
Section 2.13(c)) on any Loan or any L/C Disbursement or any Fees is due, without
the prior written consent of each Lender directly adversely affected thereby
(which, notwithstanding the foregoing, such consent of such Lender directly
adversely affected thereby shall be the only consent required hereunder to make
such modification);

 

(iv)                              amend the provisions of Section 2.18(b) or
(c) in a manner that would by its terms alter the pro rata sharing of payments
required thereby, without the prior written consent of each Lender adversely
affected thereby;

 

(v)                                 amend or modify the provisions of this
Section 9.08 or the definition of the terms “Required Lenders,” “Majority
Lenders,” “Required Financial Covenant Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date);

 

(vi)                              except as provided in Section 9.18 or
Section 9.22 release all or substantially all of the Collateral or all or
substantially all of the Guarantors from their respective Guarantees without the
prior written consent of each Lender;

 

(vii)                           effect any waiver, amendment or modification
that by its terms adversely affects the rights in respect of payments or
collateral of Lenders participating in any Facility differently from those of
Lenders participating in another Facility, without the consent of the Majority
Lenders participating in the adversely affected Facility (it being agreed that
the Required Lenders may waive, in whole or in part, any prepayment or
Commitment reduction required by Section 2.11 so long as the application of any
prepayment or Commitment reduction still required to be made is not changed);

 

provided, further, that (a) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
the Swingline Lenders or the Issuing Banks hereunder without the prior written
consent of the Administrative Agent, the Collateral Agent, each Swingline Lender
or each Issuing Bank affected thereby, as applicable and (b) Schedule 1.01(B),
Schedule 2.05(a), Schedule 3.08(a), Schedule 3.08(b), Schedule 3.20, Schedule

 

197

--------------------------------------------------------------------------------


 

3.21, and Schedule 5.13 may be updated with the consent of the Borrower and the
Administrative Agent (not to be unreasonably withheld) following the Effective
Date and prior to the Closing Date to reflect circumstances existing on the
Closing Date.  Each Lender shall be bound by any waiver, amendment or
modification authorized by this Section 9.08 and any consent by any Lender
pursuant to this Section 9.08 shall bind any Assignee of such Lender.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
the right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be affected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

(c)                      Without the consent of any Lender or Issuing Bank, the
Loan Parties and the Administrative Agent and the Collateral Agent may (in their
respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment, modification, supplement or waiver of any
Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, to include holders of Other First Liens or (to
the extent necessary or advisable under applicable local law) Junior Liens in
the benefit of the Security Documents in connection with the incurrence of any
Other First Lien Debt or Indebtedness permitted to be secured by Junior Liens
and to give effect to any Intercreditor Agreement associated therewith, or as
required by local law to give effect to, or protect, any security interest for
the benefit of the Secured Parties in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Loan
Document.

 

(d)                     Notwithstanding the foregoing, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, the Borrower (i)  to permit additional
extensions of credit to be outstanding hereunder from time to time and the
accrued interest and fees and other obligations in respect thereof to share
ratably in the benefits of this Agreement and the other Loan Documents with the
Term Loans and the Revolving Facility Loans and the accrued interest and fees
and other obligations in respect thereof and (ii) to include appropriately the
holders of such extensions of credit in any determination of the requisite
lenders required hereunder, including Required Lenders and the Required
Revolving Facility Lenders, and for purposes of the relevant provisions of
Section 2.18(b).

 

(e)                      Notwithstanding the foregoing, technical and conforming
modifications to the Loan Documents may be made with the consent of the Borrower
and the Administrative Agent (but without the consent of any Lender) to the
extent necessary (A) to integrate any Other Term Loan Commitments, Other
Revolving Facility Commitments, Other Term Loans and Other Revolving Loans in a
manner consistent with Sections 2.21, 2.22 and 2.23 as may be

 

198

--------------------------------------------------------------------------------


 

necessary to establish such Other Term Loan Commitments, Other Revolving
Facility Commitment, Other Term Loans or Other Revolving Loans as a separate
Class or tranche from the existing Term Facility Commitments, Revolving Facility
Commitments, Term Loans or Revolving Facility Loans, as applicable, and, in the
case of Extended Term Loans, to reduce the amortization schedule of the related
existing Class of Term Loans proportionately,  (B) to integrate any Other First
Lien Debt or (C) to cure any ambiguity, omission, error, defect or
inconsistency.

 

(f)                       Each of the parties hereto hereby agrees that the
Administrative Agent may take any and all action as may be necessary to ensure
that all Term Loans established pursuant to Section 2.21 after the Closing Date
that will be included in an existing Class of Term Loans outstanding on such
date (an “Applicable Date”), when originally made, are included in each
Borrowing of outstanding Term Loans of such Class (the “Existing Class Loans”),
on a pro rata basis, and/or to ensure that, immediately after giving effect to
such new Term Loans (the “New Class Loans” and, together with the Existing
Class Loans, the “Class Loans”), each Lender holding Class Loans will be deemed
to hold its Pro Rata Share of each Class Loan on the Applicable Date (but
without changing the amount of any such Lender’s Term Loans), and each such
Lender shall be deemed to have effectuated such assignments as shall be required
to ensure the foregoing.  The “Pro Rata Share” of any Lender on the Applicable
Date is the ratio of (1) the sum of such Lender’s Existing Class Loans
immediately prior to the Applicable Date plus the amount of New Class Loans made
by such Lender on the Applicable Date over (2) the aggregate principal amount of
all Class Loans on the Applicable Date.

 

Section 9.09                             Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the applicable
interest rate, together with all fees and charges that are treated as interest
under applicable law (collectively, the “Charges”), as provided for herein or in
any other document executed in connection herewith, or otherwise contracted for,
charged, received, taken or reserved by any Lender or any Issuing Bank, shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by such Lender or Issuing Bank in
accordance with applicable law, the rate of interest payable hereunder, together
with all Charges payable to such Lender or such Issuing Bank, shall be limited
to the Maximum Rate; provided, that such excess amount shall be paid to such
Lender or such Issuing Bank on subsequent payment dates to the extent not
exceeding the legal limitation. In determining whether the interest contracted
for, charged, or received by the Administrative Agent or a Lender exceeds the
Maximum Rate, such person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

Section 9.10                             Entire Agreement.  This Agreement, the
other Loan Documents and the agreements regarding certain Fees referred to
herein constitute the entire contract between the parties relative to the
subject matter hereof. Any previous agreement among or representations from the
parties or their Affiliates with respect to the subject matter hereof is
superseded by this Agreement and the other Loan Documents.  Notwithstanding the
foregoing, the Fee Letter shall survive the execution and delivery of this
Agreement and remain in full force and effect.  Nothing

 

199

--------------------------------------------------------------------------------


 

in this Agreement or in the other Loan Documents, expressed or implied, is
intended to confer upon any party other than the parties hereto and thereto (and
the Indemnitees) rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

 

Section 9.11                             WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). 
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

Section 9.12                             Severability.  In the event any one or
more of the provisions contained in this Agreement or in any other Loan Document
should be held invalid, illegal or unenforceable in any respect in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby as to such jurisdiction, and the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

Section 9.13                             Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall constitute an original
but all of which, when taken together, shall constitute but one contract, and
shall become effective as provided in Section 9.03.  Delivery of an executed
counterpart to this Agreement by facsimile transmission (or other electronic
transmission pursuant to procedures approved by the Administrative Agent) shall
be as effective as delivery of a manually signed original.

 

Section 9.14                             Headings.  Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and are not to affect the construction of, or to be
taken into consideration in interpreting, this Agreement.

 

Section 9.15                             Jurisdiction; Consent to Service of
Process.  (a) The Borrower and each other Loan Party irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, the
Collateral Agent, any Lender, any Arranger or any Affiliate of the foregoing in
any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, Borough of Manhattan, and of
the

 

200

--------------------------------------------------------------------------------


 

United States District Court of the Southern District of New York, sitting in
New York County, Borough of Manhattan, and any appellate court from any thereof,
and each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such  courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or any other Loan Party or its
properties in the courts of any jurisdiction.

 

(b)                     Each of the parties hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any court referred to in paragraph (a) of this
Section 9.15.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c)                      Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01.  Nothing
in this Agreement will affect the right of any party to this Agreement or any
other Loan Document to serve process in any other manner permitted by law.

 

Section 9.16                             Confidentiality.  Each of the Lenders,
each Issuing Bank and each of the Agents agrees that it shall maintain in
confidence any information relating to the Borrower and any Subsidiary or their
respective businesses furnished to it by or on behalf of the Borrower or any
Subsidiary (other than information that (a) has become generally available to
the public other than as a result of a disclosure by such party, (b) has been
independently developed by such Lender, such Issuing Bank or such Agent without
violating this Section 9.16 or (c) was available to such Lender, such Issuing
Bank or such Agent from a third party having, to such person’s knowledge, no
obligations of confidentiality to the Borrower or any other Loan Party) and
shall not reveal the same other than to its Related Parties and any numbering,
administration or settlement service providers or to any person that approves or
administers the Loans on behalf of such Lender (so long as each such person
shall have been instructed to keep the same confidential in accordance with this
Section 9.16), except: (A) to the extent necessary to comply with applicable
laws or any legal process or the requirements of any Governmental Authority
purporting to have jurisdiction over such person or its Related Parties, the
National Association of Insurance Commissioners or of any securities exchange on
which securities of the disclosing party or any Affiliate of the disclosing
party are listed or traded, (B) as part of reporting or review procedures to, or
examinations by, Governmental Authorities or self-regulatory authorities,
including the National Association of Insurance Commissioners or the National
Association of Securities Dealers, Inc., (C) to its parent companies, Affiliates
and their Related Parties including auditors, accountants, legal counsel and
other advisors (so long as each such person shall have been instructed to keep
the same confidential in accordance with this Section 9.16), (D) in connection
with the exercise of any

 

201

--------------------------------------------------------------------------------


 

remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (E) to any pledgee under
Section 9.04(d) or any other prospective assignee of, or prospective Participant
in, any of its rights under this Agreement (so long as such person shall have
been instructed to keep the same confidential in accordance with this
Section 9.16) , (F) to any direct or indirect contractual counterparty (or its
Related Parties) in Hedging Agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 9.16), (G) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the facilities
evidenced by this Agreement or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the facilities evidenced by this Agreement, (H) with the prior
written consent of the Borrower and (I) to any other party to this Agreement.

 

Section 9.17                             Platform; Borrower Materials.  The
Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Bank materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”), and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or their respective Subsidiaries or any of their respective securities) (each, a
“Public Lender”). The Borrower hereby agrees that it will identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(i) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuing Bank and the Lenders to treat such Borrower
Materials as solely containing information that is either (A) publicly available
information or (B) not material (although it may be sensitive and proprietary)
with respect to the Borrower or the Subsidiaries or any of their respective
securities for purposes of United States Federal securities laws (provided,
however, that such Borrower Materials shall be treated as set forth in
Section 9.16, to the extent such Borrower Materials constitute information
subject to the terms thereof), (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (iv) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE
ADMINISTRATIVE AGENT, ITS RELATED PARTIES AND THE ARRANGERS DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT, ANY OR ITS RELATED PARTIES OR
ANY ARRANGER IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.

 

202

--------------------------------------------------------------------------------


 

Section 9.18                             Release of Liens and Guarantees. 
(a) The Lenders, the Issuing Banks, the Swingline Lenders, and the other Secured
Parties hereby irrevocably agree that the Liens granted to the Collateral Agent
by the Loan Parties on any Collateral shall (1) be automatically released:
(i) in full upon the occurrence of the Termination Date as set forth in
Section 9.18(d) below; (ii) upon the Disposition (other than any lease or
license) of such Collateral by any Loan Party to a person that is not (and is
not required to become) a Loan Party in a transaction permitted by this
Agreement (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
further inquiry), (iii) to the extent that such Collateral comprises property
leased to a Loan Party, upon termination or expiration of such lease (and the
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Loan Party upon its reasonable request without further inquiry),
(iv) if the release of such Lien is approved, authorized or ratified in writing
by the Required Lenders (or such other percentage of the Lenders whose consent
may be required in accordance with Section 9.08), (v) to the extent that the
property constituting such Collateral is owned by any Guarantor, upon the
release of such Guarantor from its obligations under the Guarantee in accordance
with the Subsidiary Guarantee Agreement or clause (b) below (and the Collateral
Agent may rely conclusively on a certificate to that effect provided to it by
any Loan Party upon its reasonable request without further inquiry), (vi) as
required by the Collateral Agent to effect any Disposition of Collateral in
connection with any exercise of remedies of the Collateral Agent pursuant to the
Security Documents, (vii) in the case of Permitted Receivables Facility Assets,
upon the Disposition thereof by any Loan Party to a Receivables Entity of such
Permitted Receivables Facility Assets pursuant to a Qualified Receivables
Facility, or (viii) pursuant to Section 9.22 and (2) be released in the
circumstances, and subject to the terms and conditions, provided in Section 8.11
(and the Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without any further
inquiry).  Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Loan Parties in respect of)
all interests retained by the Loan Parties, including the proceeds of any
Disposition, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Loan Documents.

 

(b)                     In addition, the Lenders, the Issuing Banks and the
other Secured Parties hereby irrevocably agree that the respective Guarantor
shall be released from its respective Guarantee (i) upon consummation of any
transaction permitted hereunder (x) resulting in such Subsidiary ceasing to
constitute a Subsidiary or (y) in the case of any Guarantor which would not be
required to be a Guarantor because it is or has become an Excluded Subsidiary,
in each case following a written request by the Borrower to the Administrative
Agent requesting that such person no longer constitute a Guarantor and
certifying its entitlement to the requested release (and the Collateral Agent
may rely conclusively on a certificate to the foregoing effect without further
inquiry); provided, that any such release pursuant to preceding clause (y) shall
only be effective if (A) no Default or Event of Default has occurred and is
continuing or would result therefrom, (B) such Subsidiary owns no assets which
were previously transferred to it by another Loan Party which constituted
Collateral or proceeds of Collateral (or any such transfer of any such assets
would be permitted hereunder immediately following such release), (C) at the
time of such release (and after giving effect thereto), all outstanding
Indebtedness of, and Investments previously made in, such Subsidiary would then
be permitted to be made in accordance with the

 

203

--------------------------------------------------------------------------------


 

relevant provisions of Sections 6.01 and 6.04 (for this purpose, with the
Borrower being required to reclassify any such items made in reliance upon the
respective Subsidiary being a Guarantor on another basis as would be permitted
by such applicable Section), and any previous Dispositions thereto pursuant to
Section 6.05 shall be re-characterized and would then be permitted as if same
were made to a Subsidiary that was not a Guarantor (and all items described
above in this clause (C) shall thereafter be deemed recharacterized as provided
above in this clause (C)) and (D) such Subsidiary shall not be (or shall be
simultaneously be released as) a guarantor with respect to any Refinancing
Notes, Permitted Debt or any Permitted Refinancing Indebtedness with respect to
the foregoing or (ii) if the release of such Guarantor is approved, authorized
or ratified by the Required Lenders (or such other percentage of Lenders whose
consent is required in accordance with Section 9.08).

 

(c)                      The Lenders, the Issuing Banks and the other Secured
Parties hereby authorize the Administrative Agent and the Collateral Agent, as
applicable, to execute and deliver any instruments, documents, and agreements
necessary or desirable to evidence and confirm the release of any Guarantor or
Collateral pursuant to the foregoing provisions of this Section 9.18, all
without the further consent or joinder of any Lender or any other Secured
Party.  Upon the effectiveness of any such release, any representation, warranty
or covenant contained in any Loan Document relating to any such Collateral or
Guarantor shall no longer be deemed to be made.  In connection with any release
hereunder, the Administrative Agent and the Collateral Agent shall promptly (and
the Secured Parties hereby authorize the Administrative Agent and the Collateral
Agent to) take such action and execute any such documents as may be reasonably
requested by the Borrower and at the Borrower’s expense in connection with the
release of any Liens created by any Loan Document in respect of such Subsidiary,
property or asset; provided, that (i) the Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower containing such
certifications as the Administrative Agent shall reasonably request, (ii) the
Administrative Agent or the Collateral Agent shall not be required to execute
any such document on terms which, in the applicable Agent’s reasonable opinion,
would expose such Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (iii) such release shall not in any manner discharge, affect or impair the
Obligations or any Liens upon (or obligations of the Borrower or any Subsidiary
in respect of) all interests retained by the Borrower or any Subsidiary,
including (without limitation) the proceeds of the sale, all of which shall
continue to constitute part of the Collateral.  Any execution and delivery of
documents pursuant to this Section 9.18(c) shall be without recourse to or
warranty by the Administrative Agent or Collateral Agent.

 

(d)                     Notwithstanding anything to the contrary contained
herein or any other Loan Document, on the Termination Date, upon request of the
Borrower, the Administrative Agent and/or the Collateral Agent, as applicable,
shall (without notice to, or vote or consent of, any Secured Party) take such
actions as shall be required to release its security interest in all Collateral,
and to release all obligations under any Loan Document, including, without
limitation, original executed releases of the Mortgages in recordable form,
whether or not on the date of such release there may be any (i) obligations in
respect of any Secured Hedge Agreements or any Secured Cash Management
Agreements and (ii) any contingent indemnification obligations or expense
reimbursement claims not then due; provided, that the Administrative Agent shall
have received a certificate of a Responsible Officer of the Borrower

 

204

--------------------------------------------------------------------------------


 

containing such certifications as the Administrative Agent shall reasonably
request. Any such release of obligations shall be deemed subject to the
provision that such obligations shall be reinstated if after such release any
portion of any payment in respect of the obligations guaranteed thereby shall be
rescinded, avoided or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.  The Borrower agrees to pay all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent or the Collateral Agent (and their respective representatives) in
connection with taking such actions to release security interests in all
Collateral and all obligations under the Loan Documents as contemplated by this
Section 9.18(d).

 

(e)                      Obligations of the Borrower or any of its Subsidiaries
under any Secured Cash Management Agreement or Secured Hedge Agreement (after
giving effect to all netting arrangements relating to such Secured Hedge
Agreements) shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed.  No person shall have any voting rights under any Loan
Document solely as a result of the existence of obligations owed to it under any
such Secured Hedge Agreement or Secured Cash Management Agreement.  For the
avoidance of doubt, no release of Collateral or Guarantors effected in the
manner permitted by this Agreement shall require the consent of any holder of
obligations under Secured Hedge Agreements or any Secured Cash Management
Agreements.

 

Section 9.19                             USA PATRIOT Act Notice.  Each Lender
that is subject to the USA PATRIOT Act and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies each Loan Party that pursuant
to the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies such Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the USA PATRIOT Act.

 

Section 9.20                             Agency of the Borrower for the Loan
Parties.  Each of the other Loan Parties hereby appoints the Borrower as its
agent for all purposes relevant to this Agreement and the other Loan Documents,
including the giving and receipt of notices and the execution and delivery of
all documents, instruments and certificates contemplated herein and therein and
all modifications hereto and thereto.

 

Section 9.21                             No Liability of the Issuing Banks.  The
Borrower assumes all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letter of
Credit.  Neither the Administrative Agent, the Revolving Facility Lenders nor
any Issuing Bank, nor any of their Related Parties shall be liable or
responsible for: (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith;
(b) the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of

 

205

--------------------------------------------------------------------------------


 

documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit.  In
furtherance and not in limitation of the foregoing, such Issuing Bank may, in
its sole discretion, either accept and make payment upon documents that appear
on their face to be in substantial compliance with a Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

Section 9.22                             Collateral Releases and Recapture. 
(a)  If, at any time  (i) the Borrower has achieved the Collateral Suspension
Ratings Level, (ii) no Event of Default shall have occurred and be continuing,
(iii) no Term Loans remain outstanding, and (iv) there is no Material
Indebtedness of the Borrower or its Subsidiaries then outstanding that is
secured by a Lien on the property of the Borrower or any Subsidiary, then the
Borrower shall have the right, which may be exercised by written notice to the
Administrative Agent, to require that the Collateral be released from any
security interest created by the Loan Documents.  Following such date and upon
delivery by the Borrower to the Administrative Agent and Collateral Agent of an
officer’s certificate executed by a Responsible Officer of the Borrower
certifying to the satisfaction or concurrent satisfaction of the foregoing and
directing the Collateral Agent to release the Collateral securing the
Obligations (such following date, the “Collateral Suspension Date”), all rights
to the Collateral shall transfer and revert to the relevant Loan Parties and all
Liens and security interests created by the Loan Documents shall automatically
terminate (and the Administrative Agent and the Collateral Agent, at the expense
of the Borrower, shall take all steps requested by the Borrower that are
reasonably necessary to promptly cause the termination of such Liens and
security interests).  On any such Collateral Suspension Date, the Borrower and
each other Loan Party shall be authorized and the Collateral Agent hereby
authorizes the Borrower and each other Loan Party, to prepare and record Uniform
Commercial Code termination statements, termination of assignment filings with
respect to intellectual property constituting Collateral, or other analogous
documents and filings with respect to any financing statements or collateral
assignments recorded by the Collateral Agent under the Security Documents.  At
the request and sole expense of the Borrower following the Collateral Suspension
Date, the Collateral Agent shall deliver to the Borrower any Collateral
(including certificates representing any Pledged Collateral described in the
Collateral Agreement) held by the Collateral Agent pursuant to the Security
Documents, and execute and deliver to the Borrower and the other Loan Parties
such documents as the Borrower shall reasonably request to evidence such
termination, including without limitation, original executed releases of the
Mortgages in recordable form.

 

206

--------------------------------------------------------------------------------


 

(b)                                 If on any subsequent date (i) the Borrower
fails to satisfy the Collateral Suspension Ratings Level, (ii) the Borrower
notifies the Administrative Agent in writing that it has elected to terminate
the Collateral Suspension Period or (iii) any Material Indebtedness of the
Borrower or its Subsidiaries then outstanding is secured by a Lien on the
property of the Borrower or any Subsidiary (the occurrence of any such event, a
“Collateral Reinstatement Event”), the Collateral Suspension Period shall
terminate and all Collateral and the Security Documents, and all Liens and
security interests granted or purported to be granted therein, shall be
automatically reinstated on the same terms as of the applicable Collateral
Reinstatement Date (as defined below), and the Loan Parties shall take all
actions and execute and deliver all notices and documents to satisfy the
Collateral and Guarantee Requirement,  including the delivery of new security
agreements, pledge agreements and UCC-1 financing statements, intellectual
property short-form security agreements and stock certificates accompanied by
stock powers reasonably requested by the Administrative Agent as may be
necessary to create and perfect the liens of the Collateral Agent in such
Collateral, in form and substance reasonably satisfactory to the Administrative
Agent, within thirty (30) days (or one (1) day in the case of clause (iii) above
as to the assets securing such other Material Indebtedness) of such Collateral
Reinstatement Event (or such longer period as the Administrative Agent may agree
in its sole discretion, without any requirement for Lender consent) (the first
date on which a new pledge agreement or other Security Document is required to
be delivered pursuant to the foregoing, the “Collateral Reinstatement Date”).

 

[Signature Pages Follow]

 

Section 9.23                             Acknowledgement and Consent to Bail-In
of EEA Financial Institutions.  From and after the date of termination in full
of the Tranche A Revolving Commitments and the repayment in full of the Term A-1
Loans and Term B-2 Loans, each party hereto agrees to the following:
notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)             a reduction in full or in part or cancellation of any such
liability;

 

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

207

--------------------------------------------------------------------------------


 

(iii)       the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

[Signature Pages Intentionally Omitted]

 

208

--------------------------------------------------------------------------------